Name: 2013/742/EU: Commission Implementing Decision of 7Ã November 2013 adopting a seventh updated list of sites of Community importance for the Boreal biogeographical region (notified under document C(2013) 7361)
 Type: Decision_IMPL
 Subject Matter: natural environment;  Europe;  environmental policy
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 350/555 COMMISSION IMPLEMENTING DECISION of 7 November 2013 adopting a seventh updated list of sites of Community importance for the Boreal biogeographical region (notified under document C(2013) 7361) (2013/742/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Boreal biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territories of Finland and Sweden and the Union territories of Estonia, Latvia and Lithuania, as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first six updated lists of sites of Community importance for the Boreal biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2005/101/EC (2), 2008/24/EC (3), 2009/94/EC (4), 2010/46/EU (5), 2011/84/EU (6), and Implementing Decisions 2012/11/EU (7) and 2013/27/EU (8). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Boreal biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Boreal biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to include additional sites that have been proposed since 2011 by Member States as sites of Community importance for the Boreal biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For those additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first six updated Union lists. In that sense, this updated list of sites of Community importance for the Boreal biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Boreal biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Boreal biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between January 2003 and October 2012 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site. Since 2012, that information was supplied in the format established by Commission Implementing Decision 2011/484/EU of 11 July 2011 concerning a site information format for Natura 2000 sites (9). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Boreal biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2013/27/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The seventh updated list of sites of Community importance for the Boreal biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2013/27/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 40, 11.2.2005, p. 1. (3) OJ L 12, 15.1.2008, p. 118. (4) OJ L 43, 13.2.2009, p. 245. (5) OJ L 30, 2.2.2010, p. 403. (6) OJ L 40, 12.2.2011, p. 1. (7) OJ L 10, 13.1.2012, p. 130. (8) OJ L 24, 26.1.2013, p. 464. (9) OJ L 198, 30.7.2011, p. 39. ANNEX Seventh updated list of sites of Community importance for the Boreal biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Estonia, Latvia, Lithuania, Finland and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude EE0010101 Tuhala * 188,07 24,9603 59,2011 EE0010102 ParaspÃ µllu * 476,5 25,1044 59,2933 EE0010103 KÃ ¤mbla * 163,84 25,0158 59,2178 EE0010104 PaunkÃ ¼la * 619,41 25,2781 59,1414 EE0010105 Tammiku * 379,3 24,9086 59,2158 EE0010106 PÃ µhja-KÃ µrvemaa * 13 420,72 25,6803 59,3811 EE0010107 Alema * 59,89 24,3431 59,0903 EE0010108 Laukesoo * 2 711,66 25,305 59,0431 EE0010109 Anija * 71,77 25,2767 59,3728 EE0010110 Kiviloo * 25,52 25,2397 59,3022 EE0010111 Parila * 198,24 25,2397 59,3269 EE0010112 Ardu * 42,26 25,3275 59,0981 EE0010113 Maapaju * 448,49 25,5192 59,3214 EE0010114 Kostivere * 96,57 25,1156 59,4361 EE0010116 Ã lgase * 49,31 25,0972 59,4839 EE0010120 Pirita * 688,05 24,9053 59,4556 EE0010121 ValgejÃ ¤rve * 719,41 24,1314 59,1122 EE0010122 Laulasmaa * 129,72 24,2411 59,3928 EE0010123 TÃ ¼risalu * 164,62 24,2931 59,4083 EE0010124 Ruila * 826,14 24,4175 59,1633 EE0010125 VÃ ¤Ã ¤na * 853,36 24,3811 59,3839 EE0010126 Prangli * 1 311,37 24,9778 59,6314 EE0010127 Naissaare * 1 887,57 24,52 59,5714 EE0010129 Pakri * 20 472,24 23,9422 59,3475 EE0010132 RannamÃ µisa * 65,64 24,5225 59,4406 EE0010133 OrkjÃ ¤rve * 1 163,74 24,2356 59,1447 EE0010136 PÃ ¼Ã ¼metsa * 31,15 25,0981 59,4075 EE0010137 NiitvÃ ¤lja 24,86 24,3767 59,3094 EE0010138 Naage * 4,61 24,3561 59,4083 EE0010140 Suurupi * 190,55 24,3658 59,4692 EE0010141 Kiruvere 20,96 25,3358 59,1256 EE0010142 Muraste * 140,48 24,4642 59,4642 EE0010143 RahumÃ ¤e 23,87 24,6958 59,395 EE0010144 PakasjÃ ¤rve 18,42 25,8211 59,3156 EE0010148 KuivajÃ µe * 1,55 25,0947 59,2033 EE0010150 JÃ ¤gala 29,24 25,1653 59,4631 EE0010152 Ubari * 58,33 25,2967 59,4903 EE0010153 Aegviidu * 1,13 25,6583 59,2886 EE0010154 Krassi 79,86 23,7742 59,3442 EE0010155 Vasalemma 15,22 24,1781 59,3089 EE0010156 ValgejÃ µe 32,44 25,8472 59,335 EE0010171 Kolga lahe * 2 435,44 25,2369 59,5594 EE0010173 Lahemaa * 74 420,94 25,8622 59,5647 EE0010175 VÃ ¤Ã ¤na-Posti * 58,16 24,5028 59,3669 EE0010176 Vansi * 140,04 24,3453 59,2172 EE0010177 Kaberla * 52,32 25,2842 59,4714 EE0010184 Pedase * 13,55 23,9003 59,2658 EE0010187 VÃ ¤Ã ¤na jÃ µe 29,57 24,4161 59,405 EE0010188 Aegna saare * 301,08 24,7622 59,5811 EE0010190 Valkla klindi * 5,11 25,3611 59,4775 EE0010191 VÃ ¤Ã ¤na-Viti 15,9 24,3806 59,4394 EE0010192 Suure-Aru * 698,1 24,4003 59,2331 EE0020205 Ohepalu * 5 896,61 25,93 59,3492 EE0020301 Maidla-IganÃ µmme * 331,2 24,2081 58,9369 EE0020302 Kohatu * 969,91 24,2483 59,0039 EE0020303 Angasilla * 292,23 24,2606 58,895 EE0020304 PaekÃ ¼la * 263,91 24,3044 58,8867 EE0020305 Pilkuse * 483,51 24,2547 58,8 EE0020306 Konuvere * 477,72 24,3622 58,7778 EE0020307 Selja-PÃ µdra * 1 655,58 24,4939 58,7344 EE0020311 Pajaka-Vardi * 316,31 24,3936 59,0461 EE0020312 Linnuraba * 3 375,67 24,5931 59,0631 EE0020313 Jalase * 2 728,78 24,5964 58,9783 EE0020314 Salavalge-TÃ µrasoo * 4 511,57 3,6 24,6917 58,8417 EE0020315 TaarikÃ µnnu * 2 842,6 24,8731 58,7056 EE0020316 Rabivere * 2 157,59 24,7261 59,1089 EE0020317 LÃ ¼mandu * 106,3 24,5708 59,1717 EE0020318 Kurtna-Vilivere * 70,71 24,7128 59,215 EE0020319 Rahaaugu * 470,59 24,8092 59,2003 EE0020321 RidakÃ ¼la * 142,63 24,8489 59,0181 EE0020322 RaikkÃ ¼la-Paka * 138,22 24,7481 58,9428 EE0020324 Mahtra * 7 569,42 25,0372 59,0994 EE0020325 KÃ µnnumaa * 11 337,29 25,0408 58,9206 EE0020326 Tillniidu * 345,43 25,0158 58,8167 EE0020327 Mukri * 2 201,11 24,9961 58,7386 EE0020328 LinnumÃ ¤ngu * 2 078,44 25,1494 58,7244 EE0020329 Piiumetsa * 1 129,81 25,2539 58,8997 EE0020330 Pae * 32,96 24,9125 58,9967 EE0020331 Sonni * 12,77 25,1472 58,9039 EE0020332 Sulu * 262,2 24,5122 58,8303 EE0020333 Karitsu 50,62 25,0008 58,9931 EE0020334 NurtujÃ µe * 35,03 24,5856 58,7694 EE0020335 Kastna-Rapla * 837,19 25,0697 58,8656 EE0020336 Kuusiku * 120,22 24,7122 58,9631 EE0020337 NÃ µlvasoo * 1 100,39 24,8581 58,765 EE0020338 Avaste * 8 450,62 24,2086 58,6825 EE0020342 Urevere * 17,63 24,6747 58,6956 EE0020408 MÃ ¤rjamaa jÃ ¤rtade * 113,23 25,0439 58,9103 EE0020409 Rangu * 826,92 24,2722 58,8333 EE0020410 Rahula-Napanurga * 213,8 24,4581 58,9033 EE0020411 Vardi * 678,56 24,3953 58,9497 EE0040002 VÃ ¤inamere * 252 138,03 24,3633 59,0528 EE0040111 PÃ µdrapao * 2,48 24,4586 59,0081 EE0040112 Paope * 2 231,43 22,4225 58,9808 EE0040113 VanamÃ µisa * 1 532 22,4803 58,7297 EE0040114 Tilga * 101,36 22,6161 58,7211 EE0040115 Undama soo * 81,42 22,8647 58,8942 EE0040116 Pihla-Kaibaldi * 3 760,22 22,6719 58,9342 EE0040117 Sepaste * 36,46 22,5203 58,7203 EE0040118 Luidja * 55,46 22,405 58,9394 EE0040119 Leigri * 458,67 22,5806 58,8928 EE0040120 Tihu * 1 414,89 22,5139 58,8683 EE0040121 Paope loo * 157,85 22,4367 58,9433 EE0040122 KÃ µrgessaare-Mudaste * 2 885 22,5025 59,0061 EE0040123 Pihla-Kurisu * 275,44 22,5433 58,9672 EE0040124 Tareste * 452,5 22,7083 59,0181 EE0040125 Vilivalla * 15,63 22,8253 58,9081 EE0040126 Kuri Hellamaa * 56,82 22,9186 58,945 EE0040127 PÃ ¼halepa * 43,73 22,9567 58,8911 EE0040128 Kukka-Luhastu * 254,79 22,8661 58,9683 EE0040129 Hiiu madala 4 484,14 22,2817 59,0422 EE0040131 Viilupi * 30,44 22,4753 58,995 EE0040133 Tahkuna * 1 868,73 22,9114 58,8711 EE0040134 Jausa * 39,15 22,6436 59,0628 EE0040135 KÃ µpu * 3 634,54 22,6756 58,7856 EE0040136 HÃ ¼ti * 31,13 22,1878 58,9308 EE0040141 Klaasrahu 2 674,44 22,3856 58,7892 EE0040201 NÃ µva-Osmussaare * 24 612,28 23,4439 59,1897 EE0040202 Suursoo-Leidissoo * 22 508,2 23,9044 59,1258 EE0040203 Marimetsa-Ã mma * 7 826,75 23,9842 58,9389 EE0040204 Ehmja-Turvalepa * 2 405,68 23,7947 58,8956 EE0040205 Kuke-Kiili * 884,24 23,5675 58,66 EE0040206 Poanse * 310,79 23,6719 58,6725 EE0040207 Karuse-Linnuse * 411,18 23,6828 58,6392 EE0040209 KÃ ¤ntu-Kastja * 3 125,26 24,0842 58,7656 EE0040210 Luiste * 1 074,25 24,1808 58,8889 EE0040211 LaikÃ ¼la * 1 091,78 23,9989 58,7967 EE0040212 MustjÃ ¤rve raba * 1 080,35 24,1164 59,0631 EE0040213 Lihula * 6 718,91 23,9486 58,6553 EE0040214 Tuhu * 4 027,4 23,8608 58,5769 EE0040215 Einbi * 8,67 23,4694 58,9961 EE0040301 Allikukivi * 16,5 25,0078 58,1556 EE0040302 MetsaÃ ¤Ã ¤re * 158,83 24,7033 58,2878 EE0040303 JÃ ¤rveotsa * 27,05 24,9875 58,0469 EE0040305 Kabli * 733,23 24,4275 58,0086 EE0040306 Kaisma * 3 155,25 24,6758 58,695 EE0040307 Mihkli * 88,91 24,1128 58,6219 EE0040308 Kalita * 145,33 24,85 58,0681 EE0040309 Laulaste * 1 060,46 24,5419 57,9786 EE0040310 KanakÃ ¼la * 55,55 25,1833 58,275 EE0040311 KarinÃ µmme * 386,73 23,9856 58,6106 EE0040312 Kastna * 122,63 23,9072 58,3292 EE0040313 Kihnu * 9 135,55 23,9464 58,1592 EE0040314 Siiraku * 682,3 24,7933 58,2322 EE0040315 Koonga tammiku * 27,07 24,1117 58,5886 EE0040317 Kivikupitsa * 134,92 24,4622 57,9286 EE0040318 Kolga * 274,36 23,8531 58,3842 EE0040319 KosemÃ ¤e * 47,03 25,1489 58,2486 EE0040320 Kuiaru * 220,54 24,7219 58,4881 EE0040321 KÃ µrissoo 32,24 24,6764 58,5686 EE0040322 Laiksaare * 399,24 24,6267 58,0981 EE0040323 Lao 18,88 24,115 58,2389 EE0040324 Lavassaare * 9 866,11 24,2764 58,5539 EE0040326 Lindi * 1 624,64 24,2181 58,3133 EE0040327 Madissaare * 100,91 24,0247 58,6044 EE0040328 Manilaiu- Hanilaiu * 203,56 24,1228 58,2189 EE0040329 Haapsi * 60 23,7419 58,3903 EE0040330 Metsapoole * 60,43 24,3672 57,8978 EE0040331 MÃ µrdama * 1 517,05 24,8561 58,6006 EE0040332 Naissoo * 115,71 24,1731 58,6092 EE0040333 Navesti 9,7 2 24,9442 58,5033 EE0040334 Nedrema * 2 429,28 24,0772 58,5414 EE0040335 Nepste * 34,02 24,6561 58,0881 EE0040336 NÃ ¤tsi-VÃ µlla * 11 499,4 24,0969 58,4536 EE0040338 Oese soo * 196,07 24,5183 58,6519 EE0040339 Oidrema * 35,14 23,9128 58,5994 EE0040340 OrajÃ µe * 115,54 24,3972 57,9431 EE0040341 Paadrema * 1 360,28 23,765 58,5097 EE0040342 LemmejÃ µe 5,87 24,4939 57,9658 EE0040343 Pootsi 8,21 24,1197 58,2681 EE0040345 PÃ ¤rnu jÃ µe * 855,49 25,1797 58,6358 EE0040347 PÃ ¤rnu * 516,78 24,5942 58,3447 EE0040348 Rannaniidu * 371,39 24,55 58,3564 EE0040349 Raespa * 243,72 23,8172 58,3503 EE0040351 Luitemaa * 12 945,13 24,54 58,1508 EE0040352 Varbla * 278,97 23,7144 58,4233 EE0040353 Kurese * 521,88 24,1169 58,6414 EE0040354 Saunametsa * 9,9 24,865 58,2258 EE0040355 Ura * 309,59 24,2022 58,5872 EE0040356 SÃ µmeri * 360,64 23,7561 58,3492 EE0040357 Tellissaare * 350,87 25,1067 58,575 EE0040358 Sorgu 3,14 24,1992 58,1786 EE0040359 Tolkuse * 806,13 24,6658 58,1558 EE0040360 Tori pÃ µrgu 2,07 24,8186 58,4836 EE0040361 TÃ µhela-Ermistu * 3 133,58 23,9731 58,3911 EE0040362 Sanga * 151,58 25,0883 58,1228 EE0040363 TÃ µstamaa * 1 281,65 24,0011 58,3033 EE0040364 Uulu-VÃ µiste * 718,6 24,5425 58,2519 EE0040365 Vahenurme * 221,31 24,3933 58,6458 EE0040366 Vaiste * 159,97 23,8678 58,3636 EE0040367 Valgeranna * 97,79 24,425 58,3886 EE0040368 Ã mmamÃ ¤e * 41,91 24,7272 58,6161 EE0040369 Sookuninga * 5 868,56 24,7589 59,8644 EE0040370 Nigula * 6 397,77 24,6817 58,0108 EE0040375 Valgeraba * 440,77 24,7342 58,2983 EE0040384 Reiu jÃ µe 104,83 24,6497 58,2667 EE0040387 Alva-KÃ ¤rsu * 142,43 25,0619 58,2364 EE0040401 Abruka * 963,34 22,5078 58,1408 EE0040402 Allirahu 1 960,36 22,7989 58,1575 EE0040403 Asva * 63,19 23,0214 58,4081 EE0040404 Haavassoo * 429,1 22,2025 58,2481 EE0040405 Ranna * 22,81 22,2172 58,0461 EE0040406 Siplase * 205,59 22,0825 57,9883 EE0040407 JÃ ¤rise * 1 053,16 22,4003 58,4767 EE0040408 JÃ ¤rve * 118,38 22,2831 58,1975 EE0040409 Kaarma * 71,67 22,5231 58,3547 EE0040410 Kaarmise * 265,28 22,3494 58,3519 EE0040412 Kahtla-KÃ ¼bassaare * 14 017,83 23,1308 58,4147 EE0040414 Karala-Pilguse * 2 644,35 21,905 58,2478 EE0040415 Karida * 29,72 22,33 58,3108 EE0040416 KarujÃ ¤rve * 352,81 22,2158 58,3797 EE0040418 Kasti lahe * 3 939,16 22,6233 58,2225 EE0040420 Kaunispe * 125,81 22,0594 58,0289 EE0040421 Kerju 78,57 22,5581 58,0981 EE0040422 KesknÃ µmme * 337,11 22,0361 58,4475 EE0040423 Kingli * 515,4 23,0817 58,4447 EE0040425 Koigi * 2 359,23 22,9639 58,4919 EE0040426 KooljamÃ ¤gede * 8,27 22,5747 58,5061 EE0040427 Kasemetsa * 8,05 22,2119 58,4633 EE0040428 KoorunÃ µmme * 3 665,73 22,1544 58,4978 EE0040429 Kotlandi * 74,18 22,0756 58,2256 EE0040430 KÃ ¼dema 21,35 22,3064 58,4742 EE0040432 KÃ ¼dema lahe * 4 478,63 22,2597 58,5314 EE0040433 Kudjape * 17,03 22,5247 58,2619 EE0040435 Laasu * 33,21 22,2742 57,9683 EE0040436 Laidunina * 91 23,0283 58,4217 EE0040437 Lannasmaa * 14,2 22,2569 58,1378 EE0040438 Liigalaskma-OrinÃ µmme * 334,46 22,0181 58,2844 EE0040439 Liiva-Putla * 101,33 23,0014 58,5622 EE0040440 Lindmetsa * 84,51 22,6636 58,3925 EE0040441 Kaugatoma-LÃ µu * 5 374,94 22,0731 58,0522 EE0040442 MÃ ¤e * 41,74 22,1553 58,1125 EE0040443 Mullutu-Loode * 5 787 22,355 58,25 EE0040445 NÃ ¤ssumaa * 272,61 22,7642 58,2756 EE0040446 Nihatu * 49,66 22,7867 58,5372 EE0040447 NÃ µmmkÃ ¼la * 135,81 23,2061 58,6658 EE0040448 OdalÃ ¤tsi * 282,29 4 22,1228 58,4025 EE0040449 Ohessaare * 20,04 22,0181 57,9981 EE0040451 Paatsa * 98,49 22,3439 58,5078 EE0040452 Pammana * 1 123,64 22,5289 58,6275 EE0040454 PÃ µduste luha 30,77 22,4747 58,2586 EE0040455 PÃ µduste-Upa * 356,26 22,5119 58,3019 EE0040456 PÃ ¼hametsa * 26,71 22,6864 58,3564 EE0040457 Rannaniidi * 395,83 23,3486 58,6394 EE0040458 Ranna-PÃ µitse * 231,71 23,1644 58,6422 EE0040461 Riksu ranniku * 2 183,38 22,0478 58,1878 EE0040462 Ruhnu * 868,07 23,2272 57,8028 EE0040463 Saaremetsa * 84,37 23,1194 58,4531 EE0040464 SÃ ¤Ã ¤renÃ µmme * 392,77 22,9708 58,5847 EE0040465 Sandla * 13,57 22,8153 58,2933 EE0040466 Sepa * 324,25 22,4906 58,3456 EE0040467 Sepamaa * 60,29 22,5458 58,2531 EE0040469 Siiksaare-Oessaare * 3 952,35 22,8828 58,3044 EE0040470 Simiste-Oina * 99,6 23,3436 58,5725 EE0040472 Sutu lahe * 2 140,78 22,7364 58,2425 EE0040473 SuuremÃ µisa lahe * 370,93 23,2331 58,5528 EE0040474 Suurissoo 12,32 22,0661 58,2856 EE0040475 Uustalu 9,95 22,1406 58,4306 EE0040476 TagamÃ µisa * 13 482,43 21,9217 58,4725 EE0040477 Tahula-Reo * 579,35 22,6214 58,3064 EE0040478 Tammese * 158,8 22,0267 58,4233 EE0040479 Tammuna * 55,91 22,0483 57,9481 EE0040480 Teesu * 152,3 22,0756 58,4211 EE0040481 Tehu 4 22,1778 58,3056 EE0040482 TÃ µnija * 180,71 22,9314 58,4092 EE0040483 Kalli soo * 477,62 22,8847 58,3908 EE0040484 Tumala * 149,72 23,0406 58,5458 EE0040485 Vahtrissoo * 47,05 22,1494 58,3119 EE0040486 VÃ ¤ikese vÃ ¤ina * 17 639,31 23,3708 58,5319 EE0040487 Vana-Lahetaguse * 41,6 22,1178 58,1925 EE0040488 VanalÃ µve * 69 22,8192 58,3656 EE0040489 Vedruka raba * 109,25 22,0594 58,3297 EE0040490 VesitÃ ¼kimaa * 1 260,71 22,0203 57,9203 EE0040492 Viidu 28,94 22,1467 58,2831 EE0040493 ViidumÃ ¤e * 2 488,34 22,0975 58,2953 EE0040494 Viieristi * 377,94 22,1783 58,0206 EE0040495 Koimla * 31,67 22,1622 58,2175 EE0040496 Vilsandi * 18 234,08 21,8983 58,3506 EE0040497 VÃ µrsna * 535,04 22,7586 58,3836 EE0040498 Laasi * 8,74 22,2622 58,3161 EE0040499 Raudrahu 978,69 22,4531 58,6642 EE0040500 Gretagrund 14 650 23,3306 57,7072 EE0060101 Esna * 225,2 25,7772 58,9811 EE0060102 MÃ ¤Ã ¤ru * 7,94 25,6969 58,6864 EE0060103 Kurisoo * 47,16 25,7683 59,1256 EE0060104 Kareda * 360,88 25,7731 58,93 EE0060105 Rava * 16,23 26,8506 59,1247 EE0060106 Tudre * 59,76 25,9411 58,9672 EE0060107 Vulbi * 10,66 25,6897 59,1847 EE0060108 Prandi * 871,37 25,62 58,8289 EE0060109 LÃ ¼singu * 107,87 25,8911 59,1628 EE0060110 KiigumÃ µisa * 169,07 25,6556 59,0519 EE0060112 Jalgsema * 41,26 25,9039 59,0839 EE0060113 Silmsi soo * 145,61 25,9347 58,8744 EE0060114 NÃ µmme raba * 434,52 25,4511 58,6992 EE0060115 Iidva * 805,8 25,2994 58,8547 EE0060116 VÃ ¤Ã ¤tsa * 416,22 25,4617 58,935 EE0060117 TÃ ¼ri-KarjakÃ ¼la * 97,16 25,4472 58,8022 EE0060119 KÃ µrvemaa * 20 542,99 25,5539 59,2231 EE0060120 Roosna-Alliku * 42,76 25,6997 59,0278 EE0060121 SaarjÃ µe * 1 749,81 25,2467 58,6153 EE0060122 Preedi jÃ µe 1,11 26,1269 58,9214 EE0060123 VÃ µlingi oja 3,19 26,0564 58,8428 EE0060202 MÃ µdriku-Roela * 1 621,02 26,5089 59,2803 EE0060203 Neeruti * 1 271,34 26,1331 59,2939 EE0060204 MÃ ¤dapea * 71,71 26,2617 59,3225 EE0060206 Lasila * 336,99 26,1897 59,2542 EE0060207 Haavakannu * 1 206,5 26,4256 59,1956 EE0060208 Suurekivi * 272,46 26,4083 59,2289 EE0060209 Tudusoo * 5 279,4 26,7517 59,15 EE0060210 Ilmandu * 168,41 26,1217 59,0967 EE0060211 SeljamÃ ¤e * 213,28 26,2419 58,9367 EE0060212 Ã ntu * 388,95 26,2444 59,0519 EE0060213 Padaoru * 176,73 26,7011 59,4231 EE0060214 Porkuni * 314,76 26,2528 59,2386 EE0060215 Ebavere 38,89 26,2217 59,1033 EE0060216 Suigu * 137,26 26,8222 59,1519 EE0060217 Luusika * 439,58 26,5856 59,0081 EE0060218 Selja jÃ µe * 639,36 2 26,3244 59,5108 EE0060219 SÃ ¤mi * 941,08 26,6617 59,3936 EE0060220 Uhtju 2 429,44 26,5075 59,6772 EE0060221 Viitna * 311,62 26,0094 59,4425 EE0060223 Mahu-Rannametsa * 426,39 26,7169 59,4703 EE0060224 Tammelehe 4,15 26,3156 58,995 EE0060225 Varangu * 104,22 26,1067 59,04 EE0060226 JÃ ¤ola 34,72 26,3 59,0178 EE0060227 Vinni-Pajusti * 92,71 26,4369 59,2931 EE0060229 JÃ ¤rveoja 0,81 1 26,3381 59,5511 EE0060230 VÃ µlumÃ ¤e * 16,96 26,6064 59,3361 EE0060231 Letipea * 513,59 26,5794 59,5431 EE0060232 Noonu * 204,76 26,2089 59,5061 EE0060271 Toolse * 465,26 26,4836 59,5219 EE0060279 Loobu jÃ µe 13,17 25,9853 59,4397 EE0060280 Salla * 141,74 26,4067 58,9614 EE0070101 Smolnitsa * 239,45 27,6842 59,0025 EE0070103 Muraka * 16 355,83 27,1247 59,1561 EE0070104 Sirtsi * 6 055,95 26,8336 59,2675 EE0070105 MustajÃ µe * 77,28 27,8883 59,2856 EE0070106 Puhatu * 12 717,23 27,7331 59,1494 EE0070108 Ontika * 253 27,4247 59,4283 EE0070109 Pangametsa * 179,54 27,1858 59,4403 EE0070110 Udria * 374,59 27,9319 59,4042 EE0070111 MÃ ¤etaguse * 52,86 27,3219 59,2244 EE0070112 Aseri * 651,14 26,8683 59,4242 EE0070113 Edise 4,53 27,3858 59,3844 EE0070115 Kauksi * 9,64 27,2058 58,9969 EE0070117 Atsalama * 9,18 27,3889 59,2403 EE0070118 Ã nniksaare 3,18 26,9581 59,0192 EE0070119 JÃ µuga * 62,67 27,4717 59,1803 EE0070120 Kurtna * 416,27 27,5761 59,2375 EE0070122 JÃ ¤rvevÃ ¤lja * 316,58 27,1547 58,9811 EE0070123 PÃ ¤ite * 128,1 27,5769 59,4172 EE0070124 Selisoo * 1 418,68 27,2719 59,185 EE0070125 Uljaste * 254,97 26,7731 59,3608 EE0070126 Sahmeni 27 316,53 27,2703 58,8978 EE0070127 AvijÃ µe 28,73 28 26,7628 58,9883 EE0070128 Struuga 1 715,03 16 27,7792 59,0736 EE0070129 PÃ ¼hajÃ µe 5,76 5 27,5239 59,4153 EE0070132 Uhaku * 32,58 27,0281 59,3728 EE0070171 Agusalu * 11 950,84 27,5514 59,0867 EE0070175 Adraku * 224,32 26,8425 58,9458 EE0070179 AlajÃ µe * 110,4 27,4311 59,0308 EE0070187 Karusoo * 10,65 26,9653 58,9211 EE0070189 Viivikonna * 28,37 27,7344 59,3203 EE0080101 SaarjÃ ¤rve * 158,34 26,7633 58,6569 EE0080102 VÃ µtikvere * 115,86 26,8192 58,8786 EE0080103 Tellise * 236,83 26,8822 58,8389 EE0080104 Aidu * 310,52 26,2239 58,6972 EE0080106 Padinasaare * 40,51 26,2028 58,7617 EE0080107 Andressaare * 3,6 25,7617 58,6064 EE0080108 KÃ ¤Ã ¤pa * 2 284,33 26,8506 58,625 EE0080109 Mustallika * 49,44 26,4322 58,7156 EE0080110 Vooremaa jÃ ¤rvede * 2 098,68 26,6481 58,5397 EE0080111 Kaasiku * 3,74 26,1858 58,7083 EE0080172 Endla * 10 107,99 26,1278 58,8658 EE0080173 Aidu soo * 330,86 26,1581 58,7208 EE0080177 Oti * 54,35 26,7069 58,9036 EE0080178 Tooni * 21,9 26,3608 58,6411 EE0080179 Kirikuraba * 440,71 26,3892 58,5839 EE0080201 Kooraste PikkjÃ ¤rve 14,59 26,5947 57,9714 EE0080202 Ihamaru-Tilleoru * 414,22 26,9433 58,0481 EE0080203 Meelva * 2 072,87 27,34 58,1572 EE0080204 Meenikunno * 2 649,4 27,3211 57,9425 EE0080205 Valgesoo * 352,19 27,0733 58,1456 EE0080206 Veski * 62,98 26,7864 58,125 EE0080207 Mooste * 16,82 27,1319 58,1617 EE0080208 Peramaa * 29,13 27,2486 58,2408 EE0080209 Kirmsi * 218,7 27,4169 58,0522 EE0080210 PÃ ¤evakese * 62,4 27,5039 57,93 EE0080211 VÃ ¤ikÃ µ-NedsÃ ¤jÃ ¤ 2,52 27,5878 57,8931 EE0080212 RebasmÃ ¤e * 31,96 27,44 57,9539 EE0080213 TahkjÃ ¤rve soo * 31,16 26,9756 57,9436 EE0080214 Hauka * 50,66 26,6294 58,0542 EE0080215 VÃ ¤rska 41,39 27,6275 57,9581 EE0080216 RÃ ¤pina 55,95 27,4536 58,0953 EE0080217 Ahja * 1 147,26 26,9647 58,1311 EE0080218 Karste 1,4 26,67 58,0103 EE0080220 Kanepi jÃ ¤rvede 109,5 26,7425 58,0006 EE0080221 ValgjÃ ¤rve 66,2 26,6389 58,0894 EE0080222 PalojÃ ¤rve 8 26,9119 58,0839 EE0080223 KivijÃ ¤rve 6,08 27,1983 58,0411 EE0080224 Akste jÃ ¤rve 5,54 27,0511 58,1694 EE0080225 Laho 2,68 27,1397 58,1494 EE0080226 Virosi 11,59 27,2553 58,0297 EE0080227 PahtpÃ ¤Ã ¤ 4,75 27,3806 58,0569 EE0080229 OsÃ µtsuu * 26,01 26,8731 58,09 EE0080230 KuulmajÃ ¤rve * 1 010,98 27,1544 57,9725 EE0080231 LÃ ¼Ã ¼bnitsa * 1 542,18 27,5633 58,0667 EE0080232 Uiakatsi 19,26 26,6306 57,9514 EE0080233 Kooraste KÃ µvvÃ µrjÃ ¤rve 12,91 26,6639 57,9664 EE0080234 Mustoja * 3 499,9 27,6572 57,8931 EE0080235 VÃ µhandu jÃ µe Ã ¼rgoru * 248,36 27,2061 57,9544 EE0080236 VÃ µhandu jÃ µe 22,13 26,7575 57,9192 EE0080237 MÃ ¤dajÃ µe 23,33 27,4892 58,0031 EE0080239 Karisilla oja 10,62 27,5806 57,9872 EE0080272 Maruoru * 33,12 26,6808 57,9894 EE0080274 Oodsipalo * 74,61 27,3692 57,9075 EE0080275 Akste 7,58 27,1119 58,1503 EE0080277 KrÃ ¼Ã ¼dneri 2,64 26,6967 58,1217 EE0080301 PÃ ¤hklisaare * 643,24 27,0067 58,4347 EE0080302 Age oru 22,39 26,8492 58,2992 EE0080303 VÃ ¤Ã ¤gvere 6,2 26,8378 58,4756 EE0080304 Sootaga 59,11 26,7372 58,4831 EE0080305 Konguta 32,43 26,2792 58,2125 EE0080306 PadakÃ µrve * 1 547,14 26,9803 58,6006 EE0080307 JÃ ¤rvselja * 186,95 27,3242 58,2781 EE0080309 VapramÃ ¤e 99,15 26,4583 58,2475 EE0080310 Anne 15,68 26,7783 58,3642 EE0080311 Alatskivi * 381,32 27,1172 58,6083 EE0080312 Lavatsi jÃ ¤rve 8,95 26,9531 58,3114 EE0080313 Ropka-Ihaste * 755,42 26,7517 58,3175 EE0080314 Pangodi 100,8 26,5703 58,1958 EE0080315 MustjÃ ¤rve 20,27 26,1419 58,2075 EE0080316 Keeri-KarijÃ ¤rve * 1 925,52 26,4356 58,3072 EE0080317 Viisjaagu 25,46 26,4336 58,2625 EE0080318 Elva-Vitipalu * 921,4 26,4278 58,1989 EE0080319 Lahepera 14 056,37 27,32 58,5875 EE0080320 Kallaste 1,04 27,1647 58,6567 EE0080322 VÃ ¤lgi * 758,07 26,9047 58,5608 EE0080323 EmajÃ µe-Suursoo * 22 868,13 27,2619 58,3836 EE0080324 Peeda jÃ µe 5,64 26,6972 58,2211 EE0080371 KÃ ¤revere * 2 497,08 26,5236 58,4344 EE0080374 Alam-Pedja * 34 493,4 26,2378 58,4683 EE0080375 Tatra 2,79 26,68 58,2503 EE0080376 SinikÃ ¼la * 34,71 26,3564 58,5306 EE0080401 OtepÃ ¤Ã ¤ * 22 794,07 26,4306 58,0989 EE0080402 LubjaahujÃ ¤rve 1,17 26,5722 57,975 EE0080403 Lambahanna jÃ ¤rve 4,07 26,5569 57,9847 EE0080404 Voki 16,56 26,5353 57,9883 EE0080405 Vidrike 13,74 26,5239 57,9853 EE0080407 Prange 37,87 26,2039 58,0422 EE0080408 Sauniku * 120,56 26,14 58,0042 EE0080410 Soontaga-Sauniku * 1 544,76 26,0931 58,0317 EE0080411 Kurematsi * 8,26 26,1161 58,0914 EE0080412 AndresjÃ ¤rve 3,4 26,1036 58,0925 EE0080413 PalakmÃ ¤e 138,2 25,9708 58,0942 EE0080414 Tikste * 37,96 25,9006 57,9983 EE0080415 TÃ ¼ndre * 1 837,28 25,6231 57,9567 EE0080416 Lasa * 471,31 25,7808 57,9217 EE0080417 Pikre jÃ ¤rve 12,35 25,91 57,9178 EE0080418 Roksi jÃ ¤rve 2,93 25,9139 57,9178 EE0080419 Linaleo jÃ ¤rve 0,96 25,9294 57,9417 EE0080420 KoorkÃ ¼la * 351,08 25,8642 57,8947 EE0080421 Koiva-MustjÃ µe luha * 3 179,38 26,2511 57,6419 EE0080422 Aheru 231,31 26,3497 57,6864 EE0080423 Kiiviti jÃ ¤rve 12,67 26,3319 57,7214 EE0080424 Karula-PikkjÃ ¤rve * 359,85 26,3111 57,7706 EE0080425 Kuritse jÃ ¤rve 12,06 26,3472 57,8631 EE0080426 Tagula 21,18 26,37 57,8775 EE0080427 Valli soo 26,59 26,2697 57,8817 EE0080428 Ã ru 11,99 26,1742 57,9125 EE0080429 Kada jÃ ¤rve 8,45 26,0567 57,9925 EE0080430 KoikkÃ ¼la * 3,52 26,2583 57,6856 EE0080432 VÃ ¤ike-EmajÃ µe 19,72 26,055 58,0681 EE0080433 Purtsi jÃ µe 8,07 26,1117 58,0786 EE0080472 MÃ µneku * 48,07 26,2275 57,9011 EE0080474 Kakulaane * 38,82 26,3872 57,8872 EE0080475 Kirbu soo * 67,7 26,3525 57,7833 EE0080476 Keisripalu * 32,67 25,915 58,0181 EE0080477 Riidaja * 12,96 25,9058 58,1033 EE0080501 Rubina * 2 097,11 25,7653 58,0756 EE0080502 Rutu 328,44 25,6589 58,0439 EE0080503 KullamÃ ¤e 5,33 25,8767 58,2186 EE0080504 Teringi * 320,7 25,5531 57,9761 EE0080505 Lopa paljandi 0,77 25,4558 58,1169 EE0080506 Kiviaru * 32,63 25,9092 58,4428 EE0080507 Tilli 6,24 25,6839 58,3111 EE0080509 Kurimetsa * 56,64 25,6794 58,0794 EE0080510 Leppoja * 376,07 25,3342 58,3839 EE0080511 TÃ ¤nassilma 113 25,9253 58,4142 EE0080512 RuhijÃ ¤rve 87,12 25,5117 58,0147 EE0080514 Viljandi 155,37 25,5917 58,3478 EE0080515 Kariste jÃ ¤rve 61,62 25,3356 58,1458 EE0080516 Ã isu * 592,43 25,5161 58,2072 EE0080517 Muti 154,16 25,6806 58,1442 EE0080518 Paistu * 53,2 25,5992 58,2717 EE0080519 Sinialliku * 98,81 25,5653 58,2989 EE0080520 Heimtali * 218,64 25,5056 58,3275 EE0080521 Kahvena * 717,24 25,2358 58,2789 EE0080523 Lepakose * 27,03 25,3197 58,5808 EE0080524 VÃ µrtsjÃ ¤rve * 29 584,21 26,0464 58,2336 EE0080573 Parika * 2 186,07 25,7808 58,5039 EE0080574 Soomaa * 40 033,55 25,1094 58,4486 EE0080576 PÃ ¤idre * 43,12 25,4958 58,2561 EE0080577 OtikÃ ¼la * 62,19 25,9406 58,4303 EE0080578 Maalasti * 528,07 25,6936 58,5931 EE0080579 Pillu * 25,17 25,6569 58,6533 EE0080601 Luhasoo * 798,3 26,9139 57,6453 EE0080602 Hino * 697,67 27,2031 57,5828 EE0080603 KisejÃ ¤rve * 664,93 27,2114 57,6289 EE0080604 Murati * 181,58 27,0897 57,5819 EE0080605 PÃ ¤rlijÃ µe 26,46 26,8539 57,7081 EE0080606 VÃ ¤ike-Palkna * 24,57 26,9708 57,6067 EE0080607 KirikumÃ ¤e * 367,14 27,2506 57,6819 EE0080608 Peetri jÃ µe * 497,2 26,5297 57,5653 EE0080610 Hintsiko * 29,16 26,6911 57,6083 EE0080611 Hurda * 213,06 26,8239 57,7114 EE0080612 Vagula jÃ ¤rve 597,98 26,9125 57,8464 EE0080613 Haanja * 16 902,65 27,035 57,7258 EE0080614 SadramÃ µtsa * 360,76 26,7628 57,6647 EE0080615 Sadrametsa * 242,45 26,8044 57,6531 EE0080616 PÃ ¤hni * 276,92 26,775 57,6383 EE0080617 Parmu * 1 021,26 27,3214 57,5378 EE0080618 VerijÃ ¤rve * 77,72 27,0542 57,8086 EE0080619 MÃ µisamÃ µtsa * 229,29 26,6483 57,5806 EE0080620 PullijÃ ¤rve 62,77 27,2153 57,6042 EE0080621 Piusa-VÃ µmmorski * 489,57 27,3806 57,8361 EE0080622 Piusa * 1 219,49 27,3547 57,7747 EE0080623 UhtjÃ ¤rve 44,48 26,5653 57,8983 EE0080624 LÃ µÃ µdla 98,2 26,6553 57,8681 EE0080625 Pabra jÃ ¤rve 57,86 27,39 57,6086 EE0080626 Karsna jÃ ¤rve 16,71 27,0958 57,9294 EE0080627 Kubija jÃ ¤rve 17,38 27,0011 57,8156 EE0080628 KÃ ¤rnjÃ ¤rve 7,83 27,1619 57,9011 EE0080629 Majori jÃ ¤rve 17,78 27,0556 57,5917 EE0080630 Lasva tammiku * 19,02 27,1981 57,8386 EE0080631 KaasjÃ ¤rve 2,94 27,0722 57,7992 EE0080632 Paganamaa * 199,72 26,8372 57,585 EE0080635 Timmase * 388,33 26,8794 57,815 EE0080637 Tamula jÃ ¤rve 209,81 26,9847 57,8392 EE0080638 PÃ ¤rlijÃ µe luha 40,32 26,9758 57,6128 EE0080671 Karula * 13 189,24 26,5014 57,7047 FI0100001 BÃ ¶lsviken-Stormossen * 282 22,9719 59,9436 FI0100002 TapelsÃ ¥sen-LindÃ ¶viken-Heimlax * 516 23,2053 60,0294 FI0100003 Harpar StortrÃ ¤sket ja LilltrÃ ¤sket * 225 23,3214 59,9406 FI0100005 Tammisaaren ja Hangon saariston ja PohjanpitÃ ¤jÃ ¤nlahden merensuojelualue * 52 630 23,3964 59,8464 FI0100006 Tulliniemen linnustonsuojelualue * 2 566 22,8594 59,8133 FI0100007 Santalankorpi * 73 23,1072 59,8611 FI0100008 BengtsÃ ¥rin lehto * 17 23,1094 59,9008 FI0100009 Varvarinsuo * 60 23,8136 60,1192 FI0100010 TulijÃ ¤rvi-Makubergen * 47 23,6586 60,1694 FI0100011 LÃ ¤pptrÃ ¤sket * 199 23,6575 60,0469 FI0100012 Karkali, Suuriniemi ja Mailan alueet * 120 23,7975 60,2408 FI0100013 PuujÃ ¤rvi * 694 23,7092 60,2536 FI0100014 KalkkimÃ ¤ki ja LaukmÃ ¤ki * 67 23,6661 60,1972 FI0100015 MyllymÃ ¤ki 7 24,0083 60,3425 FI0100016 Elisaaren ja RÃ ¶vassin lehdot * 23 23,9050 59,9822 FI0100017 Inkoon saaristo * 203 24,0711 59,9414 FI0100018 Stormossen * 107 24,0814 60,0711 FI0100021 Meiko-LapptrÃ ¤sk * 1 949 24,3514 60,1492 FI0100022 FinntrÃ ¤skin vanhat metsÃ ¤t * 154 24,5528 60,1300 FI0100023 Mustionjoki 187,71 32,1 23,6933 60,0961 FI0100024 MedvastÃ ¶-Stormossen * 821 24,5714 60,0731 FI0100025 SaltfjÃ ¤rdenin-TavastfjÃ ¤rdenin lintuvedet * 260 24,4892 60,0900 FI0100026 Kirkkonummen saaristo (SCI) * 1 750 24,4533 59,9772 FI0100027 Espoonlahti-Saunalahti * 223 24,5639 60,1678 FI0100028 Laajalahden lintuvesi * 192 24,8233 60,1953 FI0100029 Pohjan-Kiskon jÃ ¤rvialue * 1 038 23,5383 60,1769 FI0100030 PikkujÃ ¤rvi 87 23,9386 60,1750 FI0100031 Lohjanharju ja Ojamonkangas 272 24,1617 60,2858 FI0100032 Lintukiimanvuori 42 23,8997 60,4344 FI0100033 Ã kÃ ¤rr, Strykmossen ja Pytberg * 73 23,9425 60,1469 FI0100034 Karstunlahden metsÃ ¤ ja kalliot * 34 23,9364 60,2869 FI0100035 LakimÃ ¤en metsÃ ¤ * 50 23,9672 60,2903 FI0100036 LohjanjÃ ¤rven alueet * 213 23,8892 60,2017 FI0100037 Kaanaan vanha metsÃ ¤ * 17 24,8494 60,4428 FI0100038 Klaukkalan Isosuo * 148 24,7219 60,3739 FI0100039 Konianvuori * 123 24,4047 60,4678 FI0100040 Nuuksio * 5 644 24,5208 60,3142 FI0100041 VanjÃ ¤rvi, MÃ ¤rjÃ ¤ntienmÃ ¤ki ja LaukkamÃ ¤ki * 180 24,2333 60,4450 FI0100043 KerÃ ¤kankare ja KylmÃ ¤lÃ ¤hde * 171 23,9039 60,4908 FI0100044 Lemmenlaakson lehto * 94 25,1483 60,4775 FI0100045 Keravanjokikanjonin lehto 54 25,0347 60,5664 FI0100047 Asemansuo * 18 24,2058 60,5414 FI0100048 VaskijÃ ¤rven metsÃ ¤ * 106 24,3850 60,5839 FI0100049 KeihÃ ¤ssuo * 127 24,4067 60,5672 FI0100050 Haaviston alueet * 59 24,4008 60,5344 FI0100051 KytÃ ¤jÃ ¤n-Usmin metsÃ ¤alue * 2 266 24,6850 60,6333 FI0100052 JÃ ¤rvisuo-RidasjÃ ¤rvi * 686 24,9778 60,6392 FI0100053 Petkelsuo * 284 24,7633 60,5911 FI0100054 Svinberget-Lagerholmen * 56 23,0253 60,0722 FI0100055 LÃ ¥ngÃ ¥n kosteikko * 46 23,7858 60,0658 FI0100056 Kalkkilammi-SÃ ¤Ã ¤ksjÃ ¤rvi * 976 24,6661 60,5103 FI0100057 VÃ ¤hÃ ¤jÃ ¤rvenkallioiden vanha metsÃ ¤ * 74 25,4292 60,7244 FI0100058 KotojÃ ¤rvi-Isosuo * 365 25,2494 60,6686 FI0100059 Kivilamminsuo-PitkÃ ¤stenjÃ ¤rvet * 220 25,1067 60,6411 FI0100060 MustametsÃ ¤ * 30 25,1506 60,6225 FI0100061 Ohkolanjokilaakso * 22 25,1703 60,5492 FI0100062 Vanhankaupunginlahden lintuvesi * 316 25,0075 60,2106 FI0100063 Kallahden harju-, niitty- ja vesialueet * 251 25,1486 60,1850 FI0100064 Vestran suot, lehdot ja vanhat metsÃ ¤t * 369 24,7689 60,3242 FI0100065 Mustavuoren lehto ja Ã stersundomin lintuvedet * 355 25,1569 60,2356 FI0100066 Sipoonkorpi * 1 267 25,1728 60,3094 FI0100067 GÃ ¤sterbyn jÃ ¤rvet ja suot * 199 25,3050 60,3133 FI0100068 Boxin suot * 156 25,4703 60,2992 FI0100069 RÃ ¶rstrandin vanha metsÃ ¤ * 287 25,1939 60,4572 FI0100070 Lampisuo * 120 25,3894 60,5217 FI0100071 VenunmetsÃ ¤ * 41 25,4536 60,6567 FI0100072 KanteleenjÃ ¤rven lintuvesi 93 25,6756 60,6633 FI0100073 MieliÃ ¤issuo * 170 25,8692 60,8156 FI0100074 Porvoonjoen suisto-StensbÃ ¶le * 1 331 25,7014 60,3572 FI0100075 TungtrÃ ¤sketin vanha metsÃ ¤ * 20 25,7408 60,4167 FI0100076 EmÃ ¤salon suot * 100 25,6092 60,2544 FI0100077 SÃ ¶derskÃ ¤rin ja LÃ ¥ngÃ ¶renin saaristo * 18 219 25,6356 60,1383 FI0100078 Pernajanlahtien ja Pernajan saariston merensuojelualue * 65 775 26,1778 60,2733 FI0100079 Ilveskallion vanha metsÃ ¤ * 21 26,1183 60,6583 FI0100080 KÃ ¤llaudden-Virstholmen * 87 26,3047 60,3844 FI0100081 KullafjÃ ¤rdenin lintuvesi * 185 26,4125 60,4244 FI0100083 VahterpÃ ¤Ã ¤n fladat * 104 26,5156 60,3578 FI0100085 Siuntionjoki 303 47,59 24,2753 60,1181 FI0100086 Sipoonjoki 69,16 25,2764 60,3819 FI0100088 Kairassuon vanha metsÃ ¤ * 9 25,3106 60,7164 FI0100089 KallbÃ ¥danin luodot ja vesialue 1 520 24,3061 59,8706 FI0100090 HaukkamÃ ¤ki * 23 23,8694 60,5564 FI0100091 BÃ ¥nbergetin aarnialue * 18 24,7000 60,2697 FI0100092 MatalajÃ ¤rvi * 112 24,6906 60,2519 FI0100093 Stormossenin aarnialue * 93 23,1736 59,8492 FI0100094 MetsÃ ¤kulma * 151 25,4094 60,6456 FI0100095 Peltolan vanha metsÃ ¤ * 48 25,4011 60,5983 FI0100096 TomasbÃ ¶lebÃ ¤cken * 10 23,4872 60,0631 FI0100097 Rientolan metsÃ ¤ * 39 25,2856 60,4931 FI0100098 BytrÃ ¤sket 18,5 25,4117 60,2669 FI0100099 Kummelbergen * 166 25,2411 60,4808 FI0100100 TorsgÃ ¥rdin metsÃ ¤ * 44 24,3081 60,2406 FI0100101 Ã sterfjÃ ¤rden * 95 23,8033 59,9817 FI0100102 Vaanilanlahti 68 24,1183 60,3103 FI0200001 PuurijÃ ¤rvi-Isosuo * 3 204 22,5703 61,2536 FI0200002 Rauman diabaasialue * 76 21,5450 61,1753 FI0200003 Stormossen * 139 22,5314 60,0642 FI0200004 Stormossen (KemiÃ ¶) * 191 22,6067 60,1842 FI0200005 Koskossuo * 41 23,3806 60,1833 FI0200007 Rehtisuo * 226 22,2517 60,6044 FI0200008 Himmaistenrahka * 383 22,7414 60,9292 FI0200009 Lastensuo * 279 21,8406 61,2931 FI0200010 HyyppÃ ¤rÃ ¤n harjualue * 2 468 23,6678 60,4828 FI0200011 Varesharju * 271 23,7111 60,4336 FI0200012 Pyysuo * 192 23,3397 60,2122 FI0200013 Raadesuo * 213 23,3947 60,2825 FI0200014 Rimpisuo-Siikelisuo * 584 22,3589 61,4975 FI0200015 KarhuperÃ ¤nrahka * 909 23,0053 60,5606 FI0200016 Eksyssuo * 497 23,1419 60,7703 FI0200017 Kukilankeidas * 331 21,6883 61,9497 FI0200018 Mankaneva * 454 21,5275 61,9447 FI0200019 PitkÃ ¤suo * 448 22,2758 61,6425 FI0200020 MyllylÃ ¤hde 15 22,7069 60,9031 FI0200021 Haapakeidas * 5 779 21,9869 61,9858 FI0200022 Pohjankangas * 3 837 22,4644 61,9375 FI0200023 Sinahmi * 467 22,1583 61,7875 FI0200024 HÃ ¤meenkangas * 4 369 22,6300 61,7803 FI0200025 Vakka-Suomen kedot * 3 21,4722 60,6794 FI0200026 Harolanlahti * 343 22,1853 61,0956 FI0200028 Kaarinan metsÃ ¤t * 57 22,4647 60,4061 FI0200030 OmenajÃ ¤rvi * 230 23,5403 60,4175 FI0200031 OtajÃ ¤rvi * 581 21,6553 60,9919 FI0200032 KÃ ¶yliÃ ¶njÃ ¤rvi * 303 22,3453 61,1319 FI0200033 Kasalanjokisuu * 1 061 21,3917 61,9217 FI0200037 Tapilanlahti * 314 22,6369 60,2853 FI0200038 Aasla - Kramppi * 338 21,9942 60,2906 FI0200040 Kolkanaukko * 429 21,5511 60,5914 FI0200041 Kulju * 472 21,3769 60,9275 FI0200042 Ahmasvesi * 259 21,5006 60,6639 FI0200045 PirilÃ ¤nkoski * 147 22,0994 61,3422 FI0200046 HoutskÃ ¤rin lehdot * 256 21,3197 60,2833 FI0200047 IniÃ ¶n saaret * 239 21,1694 60,3956 FI0200048 Lemulanrinne 79 23,5631 60,3111 FI0200049 Vanhakoski * 101 22,6833 61,1633 FI0200050 Korkeaniemenkallio * 80 23,5942 60,2203 FI0200052 Ã vensorin lehto * 70 21,5481 60,2919 FI0200053 Hulaholmi - Kluuvi * 56 21,2933 60,5514 FI0200056 Orikvuori * 20 21,6686 60,6031 FI0200057 Ruissalon lehdot * 852 22,1519 60,4278 FI0200059 SÃ ¤kylÃ ¤nharju * 1 311 22,5753 61,0042 FI0200060 Rauvolanlahti * 366 22,2608 60,3831 FI0200061 Pomponrahka * 135 22,2578 60,5036 FI0200062 Ã lmos-PurunpÃ ¤Ã ¤ * 1 056 22,3825 60,0069 FI0200063 Lenholm * 129 22,2106 60,2431 FI0200064 Seilin saaristo * 4 687 21,9483 60,2400 FI0200065 Pakinaisten saaristo * 571 21,6842 60,3308 FI0200066 Untamala * 27 21,6803 60,8967 FI0200067 LÃ ¶vskÃ ¤rsfjÃ ¤rdenin reunasaaret * 80 21,3992 60,1422 FI0200068 Nauvon kluuvijÃ ¤rvet * 124 21,8081 60,2000 FI0200069 BiskopsÃ ¶n kluuvijÃ ¤rvet * 237 22,5225 59,9769 FI0200070 Vansorin kluuvijÃ ¤rvi * 188 21,8375 60,1258 FI0200071 KeistiÃ ¶n fladat * 156 21,3128 60,3722 FI0200072 Uudenkaupungin saaristo * 56 992 21,0769 60,9075 FI0200073 Rauman saaristo * 5 350 21,3447 61,1828 FI0200074 Luvian saaristo * 7 602 21,3544 61,4100 FI0200075 Gummandooran saaristo * 3 294 21,3869 61,6917 FI0200076 Pooskerin saaristo * 3 151 21,4553 61,7697 FI0200077 Ouran saaristo * 3 073 21,3586 61,8458 FI0200078 PinkjÃ ¤rvi * 1 681 21,7267 61,2936 FI0200079 KokemÃ ¤enjoen suisto * 2 885 21,6203 61,5789 FI0200080 Preiviikinlahti * 5 552 21,5217 61,5247 FI0200081 Kuuminaistenniemi * 274 21,4581 61,5067 FI0200082 AlhonmÃ ¤ki * 62 23,1661 60,1731 FI0200083 Kiskonjoen vesistÃ ¶ * 309 23,2642 60,1511 FI0200084 Kurjenrahka * 3 093 22,4031 60,7256 FI0200085 VaskijÃ ¤rvi * 2 120 22,2350 60,8358 FI0200086 Teijon ylÃ ¤nkÃ ¶ * 3 457 22,9872 60,2361 FI0200087 Huhdansuo - Kakkeriansuo * 365 21,8733 61,2442 FI0200088 Kakossuo * 223 23,0839 60,5128 FI0200090 Saaristomeri * 49 735 21,7956 59,7972 FI0200091 Karvian luomat 41,08 22,5014 62,2047 FI0200093 Kontolanrahka * 857 22,7889 60,7817 FI0200094 Punkalaitumen Isosuo * 419 23,0033 61,0831 FI0200095 Reksuo * 411 23,2694 60,6308 FI0200096 Nukinrahka - Hirvilamminsuo * 861,2 21,9883 60,8564 FI0200097 KoskeljÃ ¤rvi * 1 821 22,1192 60,9339 FI0200098 Kolkansuo * 1 091 22,1247 60,8303 FI0200099 Iso-HÃ ¶lÃ ¶ * 941 21,9386 60,9139 FI0200100 Telkunsuo * 902 23,1817 61,0042 FI0200101 Isoneva (Pomarkku) * 934 21,9836 61,6664 FI0200102 Rekijokilaakso * 1 209 23,4164 60,5556 FI0200103 Paimionjokilaakso 156 22,6931 60,5117 FI0200104 Houtskarin pohjoiset saaret * 93 21,1636 60,3542 FI0200105 HoutskÃ ¤rin nummisaaret * 80 21,1286 60,2972 FI0200106 KivijÃ ¤rven metsÃ ¤t * 174 21,7844 60,7344 FI0200107 Laitilan metsÃ ¤t * 108 21,8078 61,0300 FI0200108 MustfinntrÃ ¤sket * 113 22,1242 60,3067 FI0200109 Maisaarensuo * 201 22,6272 60,9281 FI0200111 Paraisten harjusaaret * 211 22,1175 60,1728 FI0200112 Langstet * 206 21,3700 60,4989 FI0200113 KemiÃ ¶nsaaren kalliot * 195 22,7144 60,0206 FI0200114 Kustavin vuoret 45 21,4206 60,5417 FI0200117 Laukkallio 39 23,6033 60,3156 FI0200119 Pukanluoma 44,92 22,3661 61,9078 FI0200120 Kiskonjoen latvavedet * 55,66 15,22 23,6561 60,3781 FI0200123 KalafjÃ ¤lli * 25 21,4892 61,8322 FI0200125 Vaisakko * 82 23,0503 60,3617 FI0200126 Uudenkaupungin saarnimetsÃ ¤t * 57 21,2567 60,8775 FI0200127 Paraisten kalliot 39 22,2342 60,2331 FI0200128 Lemun lehdot * 26 21,9842 60,5372 FI0200129 Paraisten orkidea-alue 4 22,2919 60,2889 FI0200130 Karvianjoen kosket * 80,07 40,09 22,2625 62,0425 FI0200131 Merikarvian laitumet * 21 21,5261 61,7650 FI0200132 Somerniemen metsÃ ¤ * 16 23,7514 60,5811 FI0200133 SÃ ¤rkisalon kalliot * 203 22,8536 60,0825 FI0200134 Paraisten kalkkialueet * 42 22,2433 60,2844 FI0200137 JÃ ¤kÃ ¤lÃ ¤neva - Isoneva * 346 22,6553 62,2817 FI0200138 Palanutkangas * 18 22,2833 61,5094 FI0200141 SÃ ¤nkorna * 26 22,4333 60,2794 FI0200143 KaasmarkunmÃ ¤ki * 14 22,0203 61,4717 FI0200146 Lohm-Kulm-Ã ngÃ ¶ * 341 21,7333 60,0981 FI0200147 Siikaisten laitumet * 37 21,8175 61,9603 FI0200148 KokemÃ ¤enjoki 187 22,5633 61,2375 FI0200154 Harsholm * 18 22,3233 60,3642 FI0200155 PitkÃ ¤niemenkeidas * 803 22,5606 62,0250 FI0200156 Rastiaisneva * 311 22,6639 62,1306 FI0200157 LavijÃ ¤rven-PalojÃ ¤rven kalliot * 233 22,6831 61,5692 FI0200158 Matovuori * 51 21,9514 61,8500 FI0200159 Kotkavuori 119 22,5233 60,3875 FI0200160 Kallavuori * 12 22,0050 60,6461 FI0200161 PyhÃ ¤jÃ ¤rvi 15 297 22,2933 60,9994 FI0200163 Porsmusan suo * 21 21,5856 61,4092 FI0200165 Isoniemi * 18 23,4006 60,3272 FI0200166 SaarikonmÃ ¤ki * 15 22,8758 61,0536 FI0200167 Valkaman metsÃ ¤ * 44 23,8775 60,6128 FI0200168 Lumikallio * 17 22,5647 60,8072 FI0200169 HallonnÃ ¤s * 9 21,3147 60,3342 FI0200171 Helvetinkorpi * 19,2 23,1542 60,5008 FI0200172 KatanpÃ ¤Ã ¤ * 364 21,1694 60,6114 FI0200174 VuonajÃ ¤rvi * 24 21,6561 61,2586 FI0200175 PÃ ¤ivÃ ¤rinteen laidun * 2 23,0042 60,4772 FI0200176 Vaajalan laitumet * 10 22,1647 61,4178 FI0200177 Lassasin metsÃ ¤ * 60,3 21,4231 60,1897 FI0200178 Kiettareen korvet * 2 22,5061 61,2556 FI0200179 Hannasin keto * 0,6 21,5069 60,1811 FI0200180 JÃ ¤rventausta * 20 22,1219 61,5111 FI0200181 Hallusvuori * 19,1 22,0269 60,5564 FI0200182 Protson letto * 9 21,8747 61,3986 FI0200183 Kuivakosken niitty * 5 23,2539 60,4581 FI0200184 Ylijoen laidun * 3,2 23,2969 60,4583 FI0200185 Ajolan laitumet * 4,7 21,8172 60,4036 FI0200186 Uutiskuuva * 4 22,0031 60,3361 FI0200187 Viuvalannummi 6 23,8586 60,5094 FI0200188 PitkÃ ¤kallio * 38 22,2972 60,9061 FI0200189 Horjunkeidas * 250 22,6203 62,0453 FI0200190 Nautelankoski * 8 22,4556 60,5569 FI0200191 SalajÃ ¤rven korpi * 2 22,0014 61,0869 FI0200192 VuorelanmÃ ¤ki * 37 23,0628 60,4333 FI0200193 Ã rÃ ¶ * 376 22,3208 59,8136 FI0301001 Riihikallio-PilkanmÃ ¤ki * 64 25,7836 61,0992 FI0301003 Mukkulammi * 60 25,7669 61,2722 FI0301005 Aurinkovuori 764 25,4708 61,1967 FI0301007 Rominoja * 78 25,7161 61,1906 FI0301009 PitkÃ ¤kallion metsÃ ¤ * 28 25,6664 61,2531 FI0301010 Asikkalan letot * 34 25,6419 61,1656 FI0301011 Kalkkistenkoski * 27 25,5964 61,2844 FI0301012 Tupsuvuori 36 25,5961 61,3406 FI0301014 ValtionkÃ ¤rki * 18,5 25,7728 61,2528 FI0301016 UrajÃ ¤rvi * 447 25,7925 61,1589 FI0301017 Vanhakartanon idÃ ¤nverijuurialue * 0,26 25,4414 61,2644 FI0302001 KoijÃ ¤rvi * 242 23,7308 60,9783 FI0303003 Sattula-Ilveskallio 48 24,3242 61,0211 FI0303006 Vanajaveden alue * 1 341 24,1197 61,1567 FI0303007 LehijÃ ¤rvi 52 24,2992 61,0528 FI0303010 Ylisen SavijÃ ¤rven suot * 21 24,2683 61,0078 FI0303011 Taipaleensuo-Kolisevankorpi * 84 24,1114 60,9903 FI0303013 Hanhisuo-Saunasuo-Alajoki * 146 24,2342 60,9783 FI0303016 Vinjalamminharju * 56 24,1811 61,0028 FI0303018 KyÃ ¶pelinvuori-FagerinmÃ ¤ki 3 24,5208 61,0617 FI0303019 Onkilammi-Tunturilammi 15,8 24,1514 60,9392 FI0303020 Hervannonkorpi * 1,43 24,3914 61,1167 FI0304001 JokijÃ ¤rvi 101 24,3833 61,2011 FI0304003 Ruskeanmullanharju 6,4 24,6333 61,1383 FI0304004 SÃ ¶yliÃ ¶nkorpi * 4,2 24,6417 61,2278 FI0305004 Mustasuo * 214 24,9839 60,6878 FI0305005 Kilpisuo (HausjÃ ¤rvi) * 333 25,1350 60,7272 FI0306003 Tiirismaa * 245 25,5200 61,0078 FI0306004 PÃ ¤hkinÃ ¤kukkula 13 25,6175 61,0497 FI0306006 KutajÃ ¤rven alue 1 051 25,4531 61,0608 FI0306009 KotajÃ ¤rvi * 11 25,3792 61,0100 FI0309001 Vatulanharju-Ulvaanharju * 1 089 22,9597 61,7100 FI0309008 Huutisuo-Sasi * 60 23,3242 61,5850 FI0310001 KarittainmÃ ¤ki-Ahvenistonlampi * 134 24,6008 61,0589 FI0310002 Hattelmalanharju * 39 24,4569 60,9769 FI0310003 Ahvenistonharju-Vuorenharju * 130 24,4147 60,9967 FI0310005 Raimansuo-Miemalanharju * 131 24,5525 60,9381 FI0310006 Aulangon alue * 353 24,4633 61,0217 FI0310008 Matinsilta 14,3 24,4644 60,9417 FI0311001 Lymylampi * 63 23,5811 61,8244 FI0311002 Seitseminen * 4 530 23,4253 61,9278 FI0312002 Toivanjoen kalliot * 126 24,6056 60,7947 FI0312003 Janakkalan Suurisuo * 232 24,7967 60,9958 FI0312005 HyvÃ ¤-Valkeen laskupuro * 3,8 24,8797 60,9153 FI0312006 Tunturinvuori 5,6 24,6261 60,9592 FI0312007 LinnamÃ ¤ki 2,1 24,7161 60,8428 FI0312008 MÃ ¤yrÃ ¤nlammi 2,95 24,8353 60,9097 FI0315001 KaskenmÃ ¤ki * 45 24,0869 61,1161 FI0315002 Kalliomaa (Kalvola) * 94 24,0761 61,0903 FI0315005 Peurasuo * 95 24,0308 60,9797 FI0315007 Porttilanharju 4,1 24,1344 61,0169 FI0316001 Keisarinharju-Vehoniemenharju * 267,8 24,1814 61,4000 FI0316004 HepomÃ ¤ki-Kalkunvuori * 18 24,2222 61,4153 FI0316005 KirkkojÃ ¤rven alue * 305 24,0600 61,4558 FI0316007 Salmuksen alue * 364 23,9136 61,4094 FI0316008 Hautalammi * 2,1 23,9764 61,3694 FI0317001 PÃ ¤retkivenneva-Teerineva-Pohjasneva * 565 23,1175 62,2928 FI0318001 Kiikoisten metsÃ ¤ * 23 22,6017 61,4128 FI0319004 SipilÃ ¤n niitty * 7,3 24,7947 61,5417 FI0320001 Matolammi-MÃ ¤ntymÃ ¤ki * 122 24,8464 62,0447 FI0320002 VÃ ¤Ã ¤rÃ ¤-VÃ ¤ihi * 37 24,6400 61,8875 FI0321001 PetÃ ¤jÃ ¤jÃ ¤rvi * 254 23,5783 61,9083 FI0321002 PitÃ ¤mÃ ¤vuoret * 59 23,6106 62,0422 FI0321003 Raattaniemi-Vekaraniemi * 89 23,3761 62,0064 FI0321004 Pikku-SuolijÃ ¤rvi * 197,5 23,6400 61,8550 FI0321007 Isoneva-Raitakulonneva * 139 23,5747 62,0983 FI0321008 AurejÃ ¤rvi 717 23,3628 62,0856 FI0321009 PitkÃ ¤kangas * 34 23,6289 61,9400 FI0321010 MetsÃ ¤opiston metsÃ ¤ * 8 23,7139 61,8686 FI0323001 KoivumÃ ¤ki-Luutasuo * 287 25,2161 60,8431 FI0324001 Linnaistensuo * 201 25,7536 60,9408 FI0324002 PesÃ ¤kallio * 68,2 25,6964 61,0269 FI0325001 Evon alue * 7 860 25,1247 61,2286 FI0325002 OrmajÃ ¤rvi-Untulanharju * 709 24,9692 61,1006 FI0325006 Letku-Pappila-Mattila * 35 25,0464 61,0544 FI0325007 Kaurastensuo-Kantosuo * 77 24,9833 61,0314 FI0325008 LamminjÃ ¤rvi-Halila * 56 25,0508 61,0767 FI0326001 PerÃ ¤kulo * 26 23,9294 61,3739 FI0327002 Vojakkala * 97 24,1625 60,7914 FI0327003 MaakylÃ ¤n-RÃ ¤yskÃ ¤lÃ ¤n alue * 5 861 24,1275 60,7303 FI0327004 Lopen Isosuo * 138 24,3603 60,6175 FI0327006 Karjusuo * 66 24,2967 60,7386 FI0327007 KylÃ ¤ntaustanjÃ ¤rvet * 16 24,1008 60,7836 FI0327008 Mustinsuo * 69 24,3728 60,6653 FI0328001 Kuohijoen kalkkilehto * 12 24,7783 61,3072 FI0328004 KukkiajÃ ¤rvi 3 892 24,7017 61,3350 FI0328005 Kurkisuo * 162 24,8933 61,3925 FI0329001 Sinivuori * 97 24,7283 61,5750 FI0329002 HepojÃ ¤rvi 3 24,8142 61,7139 FI0331002 MÃ ¤ntÃ ¤nvuori * 284 24,6556 62,0089 FI0333001 Lapinvuori * 14 23,2142 61,4208 FI0333003 Luotosaari * 84 23,4989 61,4353 FI0333004 KaakkurijÃ ¤rvet * 574 23,4647 61,5175 FI0333006 PÃ ¶llÃ ¶nvuori 24 23,4211 61,4625 FI0334003 Harjunvuori-Viitapohja * 183 24,1292 61,6506 FI0334004 KullanpÃ ¤Ã ¤ * 28 24,5417 61,6236 FI0335001 Ammajanvuori * 183,3 25,1575 61,3042 FI0335003 PÃ ¤ijÃ ¤nne * 10 857 25,4439 61,3731 FI0335004 Vesijako * 114 25,1039 61,3511 FI0335006 Auttoinen 4 25,0919 61,2986 FI0335009 Kasiniemen niityt * 4,5 24,9356 61,4267 FI0335010 Jussilan keto * 0,7 25,0447 61,3508 FI0336001 Isonkivenneva-Marjakangas * 254 23,2931 62,0533 FI0336002 NÃ ¤lkÃ ¤hittenkangas * 33 23,0914 62,0867 FI0336003 Rengassalo * 109 22,8856 62,1192 FI0336004 HÃ ¤Ã ¤detkeidas * 2 011 22,7628 62,0461 FI0336005 Kaidatvedet * 244 23,0581 62,0678 FI0336006 Puurokeidas-Hannankeidas * 574 22,6847 62,0247 FI0336007 Raatosulkonneva * 31 22,8539 62,1597 FI0336008 Ahvenus * 12 23,0831 62,0492 FI0337002 PulkajÃ ¤rvi * 49 23,6839 61,4206 FI0338003 Ã imÃ ¤lÃ ¤ * 76 24,2133 61,3019 FI0338005 KeiniÃ ¤nranta * 27 24,2533 61,3428 FI0339001 Heinisuo * 391,9 24,3828 60,9039 FI0339004 SeitsemÃ ¤nlamminsuo-Korpilamminsuo * 572 24,2944 60,9294 FI0339005 PaloniitunjÃ ¤rvi 92 24,3525 60,8153 FI0339007 Lassilan keto * 0,5 24,0931 60,8200 FI0339008 Metsola * 0,14 24,2656 60,9206 FI0339009 Likolammi * 1,5 24,4108 60,8536 FI0341001 Musturi * 59 24,3742 61,8717 FI0341002 SusimÃ ¤ki * 54 24,2383 61,8592 FI0341003 HelvetinjÃ ¤rvi * 5 303 23,8506 62,0242 FI0341004 Roominnotko * 7 24,0719 61,8578 FI0341008 Siikaneva * 1 300 24,1514 61,8267 FI0341009 Ruottaniitty-Siikanotko * 9 24,0631 61,8347 FI0341010 IlvesmÃ ¤ki - LÃ ¤Ã ¤mÃ ¤nnevan metsÃ ¤ * 45 23,6919 62,0683 FI0341011 Kolmikoura * 22 24,4194 61,8989 FI0341012 KuivajÃ ¤rven metsÃ ¤ * 23 24,2803 61,8531 FI0341015 Temppeliharju * 18 23,8192 61,9786 FI0341017 Hanhonvuoren metsÃ ¤ * 21 24,2183 62,0025 FI0341018 Likasenkoski * 1,3 24,3514 61,9264 FI0342001 LÃ ¤ngelmÃ ¤veden saaret * 407 24,3989 61,5456 FI0344001 LiesjÃ ¤rvi * 1 803 23,8608 60,6814 FI0344002 Torronsuo * 3 093 23,6236 60,7375 FI0344003 Kaukolanharju * 185 23,8369 60,7769 FI0344007 SaloistenjÃ ¤rvi-KyynÃ ¤rÃ ¤jÃ ¤rvi * 525 23,7711 60,9106 FI0344008 Tervalamminsuo * 254,9 23,9811 60,6450 FI0345001 Myllypuro 20 23,5867 61,5092 FI0345004 Iso-Murron haat * 1 24,0908 61,6536 FI0345005 Kapeenlahden ranta * 2 23,8350 61,8144 FI0346001 Alhonlahti 8 23,8239 61,2044 FI0347001 HevospierettÃ ¤mÃ ¤nmÃ ¤ki 3,3 24,8072 61,1039 FI0348002 Kaakkosuo-KivijÃ ¤rvi * 655 23,4361 60,9981 FI0348003 VuorenpykÃ ¤lÃ ¤ * 46 23,4119 61,1822 FI0349001 PitkÃ ¤korpi * 17 24,1308 61,2286 FI0349004 Vainoniemi-Rauttunrahka * 57 23,9758 61,2031 FI0349006 TykÃ ¶lÃ ¤njÃ ¤rvi 173 24,2047 61,2594 FI0349007 HeikkilÃ ¤nmetsÃ ¤ * 16 24,0281 61,2444 FI0349008 KuusistonkÃ ¤rki 13 23,9986 61,2178 FI0350001 EkojÃ ¤rvi * 232 23,2047 61,3017 FI0350004 Pirunvuori 35 23,0433 61,3986 FI0350005 Vehmaanniemi * 7,3 22,9653 61,3392 FI0351003 Iso-Hyyhynen * 31 23,3244 61,2806 FI0351004 Kirveslammi * 48 23,6478 61,2089 FI0351005 Marttilan rantaniitty * 2 23,7025 61,2761 FI0351006 NiinimÃ ¤en haka * 2 23,2719 61,3469 FI0353002 Ruonanjoki 13 23,4317 61,6853 FI0354001 ElÃ ¤mÃ ¤nmÃ ¤ki * 76 24,3414 62,0711 FI0354002 LauttajÃ ¤rvi * 122 24,2236 62,2236 FI0354003 RiihijÃ ¤rvi * 68 24,2575 62,1750 FI0354004 Tarjannevesi * 1 208 24,0500 62,1317 FI0355001 Lakeisnevankangas * 23 23,9353 62,3494 FI0355002 Kituskoski * 35 24,0317 62,2800 FI0355004 UurasjÃ ¤rvi * 500 24,0197 62,2081 FI0355005 Isoneva-KurjenmetsÃ ¤ * 188 23,2800 62,3183 FI0355006 SilmÃ ¤neva-SilmÃ ¤lammi * 516 23,4336 62,3283 FI0355007 NÃ ¤rhineva-Koroluoma * 622 23,3967 62,2125 FI0355008 Haukkaneva * 2 106 23,5175 62,3883 FI0355011 KorpijÃ ¤rven suo * 9 23,9792 62,1811 FI0356001 PerkonmÃ ¤ki * 24 23,5578 61,5861 FI0356002 Taaborinvuori * 60 23,5214 61,6689 FI0356003 Valkeekivi 10 23,6686 61,5700 FI0356004 PinsiÃ ¶n-Matalusjoki 27 23,4342 61,5364 FI0356006 KorpijÃ ¤rven haka * 0,6 23,4903 61,6797 FI0357002 YpÃ ¤jÃ ¤n hevoslaitumet * 63 23,2997 60,8111 FI0358001 Kilpikoski 16 22,7592 61,3003 FI0358002 KiimajÃ ¤rvi 146 22,6964 61,3761 FI0358003 Kilpijoen ranta 1 22,7575 61,2925 FI0359001 VÃ ¤hÃ ¤-ArajÃ ¤rvenpuro * 2 23,6217 61,2011 FI0361001 Mielas * 30,5 26,3128 61,3514 FI0361002 Muurahaissaari * 25,3 26,3703 61,2053 FI0361003 MÃ ¤yrÃ ¤vuoren - SeppÃ ¤lÃ ¤njoen metsÃ ¤t * 49,1 26,2972 61,3936 FI0362001 Mallusjoen vanha metsÃ ¤ * 21,8 25,6222 60,7264 FI0363001 PÃ ¤ijÃ ¤tsalo * 21 25,5647 61,4808 FI0401001 Kymijoki * 4 250 26,4525 60,4742 FI0401005 EnÃ ¤suo * 395 27,1703 60,8822 FI0401006 Alajalansuo-Hangassuo-Haukkasuo-PilkkakorvenmÃ ¤ki * 726 26,8903 60,8522 FI0401008 Karhunsuo-Hietakankaanniemi * 94 27,0394 60,8386 FI0401009 MetsÃ ¤koulun sÃ ¤Ã ¤stÃ ¶metsÃ ¤ * 22 26,9922 60,7536 FI0401010 Junkkarinvuori 35 26,7575 60,7028 FI0401011 Liikkala 3 27,0022 60,6756 FI0401012 RainionmÃ ¤ki ja Sammalsuon pelto * 39 26,8794 60,6983 FI0403002 Hevoshaka, Tompuri, SalmenkylÃ ¤, Saunaniemi 5 27,1800 60,5858 FI0403003 PalanneenmÃ ¤ki * 38 27,3158 60,6650 FI0404001 Hiidensaari * 44 26,4431 61,0094 FI0404002 Kaalijoen, PyydysmÃ ¤en, Kontojan ja Saviojan taponlehtilehdot 40 26,3361 60,7839 FI0404004 Arrajoki * 12 26,0514 60,9819 FI0404006 KÃ ¤rmesniemenkallio * 14 26,1142 60,9525 FI0404007 Kelloniemi * 229 26,1861 61,1300 FI0404008 KukkomÃ ¤en metsÃ ¤ * 15 26,5025 60,9136 FI0404009 Marjovuori * 115 26,1700 61,0469 FI0404011 Kullaan lÃ ¤hteet * 6 26,0431 61,1050 FI0404012 SjÃ ¶grenin mÃ ¤ki * 2 26,2292 60,9347 FI0406001 Vuurttinsuo- KorpijÃ ¤rvenoja * 89 26,4772 61,2472 FI0406002 SokerimÃ ¤en letto 3 26,5247 61,0531 FI0406003 PyhÃ ¤jÃ ¤rvi * 529 26,4389 60,9408 FI0406004 NiskajÃ ¤rvi * 26 26,5942 61,1525 FI0406007 TervajÃ ¤rven rotko * 31 26,4489 61,0686 FI0406008 Mutiansaari * 31 26,6322 61,1186 FI0406009 SeppÃ ¤lÃ ¤nkoski 0,7 26,5822 61,0411 FI0407001 Ukonhaudat 84 28,5772 61,1272 FI0407004 Mielikonnotkon ja Holmanjoen lehdot 6 28,7406 61,0603 FI0407006 Kivisaaren lehtokorpi 5 28,4731 61,0281 FI0407008 Muukonsaaren lehmusniemi * 4 28,4858 61,1622 FI0407009 LinnamÃ ¤ki * 221 28,7131 61,0967 FI0407011 Korpiahon laidun 3 28,7508 61,0903 FI0407012 VÃ ¤stÃ ¤rÃ ¤kinmÃ ¤en niityt 7 28,7311 61,1511 FI0407013 PerÃ ¤-Aholan niityt 2 28,6872 61,1056 FI0408001 ItÃ ¤isen Suomenlahden saaristo ja vedet * 95 628 27,1233 60,2956 FI0408005 Suurisuo-RajajÃ ¤rvi 13 26,9181 60,5794 FI0408009 Vuorisaari 27 27,0761 60,4119 FI0408010 Klaavun rantaniitty * 1 27,0050 60,5453 FI0408011 Nummenjoen suu 28 27,0094 60,5517 FI0409001 Savonsuon tervalepikot * 30 26,6850 60,8869 FI0409003 VahtermÃ ¤en kallionaluslehto * 15 26,7111 60,8939 FI0410001 Keltin ja Ahkojan rantalehdot * 32 26,5928 60,8553 FI0410002 Tammirannan vanha ampumarata 2 26,6097 60,8597 FI0411005 Joussuo * 230 28,3922 60,9214 FI0411006 Luhtalammensuo * 42 28,0678 61,0650 FI0411008 Ruunakorpi * 29 28,5719 60,9783 FI0411009 Sudensalmen metsÃ ¤ * 26 28,2519 61,1069 FI0411012 Vanha-Mielon metsÃ ¤ * 14 28,2706 61,0339 FI0412001 Suuvuori 9 27,7492 61,0147 FI0413003 Mustaksensuo * 82 27,7847 60,8272 FI0413004 Hietamiehen metsÃ ¤ * 171 27,3308 60,9442 FI0413005 Someron lÃ ¤hteikkÃ ¶ ja suo * 6 27,4086 60,9211 FI0414005 Suurisuo * 103 27,8644 60,6575 FI0414006 TingankoskenmÃ ¤ki * 31 27,6578 60,7403 FI0414008 Leukaniemi-TyllinjÃ ¤rvi * 304 27,7886 60,6611 FI0414009 Vuorisenvuori 70 27,8086 60,7131 FI0414010 Mustalammen metsÃ ¤ * 39 27,4742 60,7933 FI0414012 Riitahuusinpelto 3 27,6614 60,7061 FI0414013 Virojoki 0,6 27,5161 60,7472 FI0415002 RistimÃ ¤ki * 8 29,4808 61,5311 FI0415004 Korpisaaren metsÃ ¤ * 15 29,4597 61,6500 FI0415006 SuurmÃ ¤ki 12 29,6983 61,5828 FI0415007 Siikalahti * 465 29,5644 61,5636 FI0416001 Valkmusa * 1 710 26,7394 60,5603 FI0416003 Koukkusaari 180 26,7300 60,4167 FI0416010 Kokkovuori 121 26,8089 60,4656 FI0417002 Lautakangas * 21 29,3281 61,3883 FI0417006 YhteismetsÃ ¤n puisto * 9 29,2875 61,3983 FI0417008 Revonrannan laidun 4 29,3653 61,4544 FI0417009 Ã pÃ ¤tinkangas * 100 29,1803 61,4119 FI0418006 Haukkavuori * 119 29,2200 61,4903 FI0418007 Myllyjoki 1 28,5769 61,4306 FI0419003 Naattikumpu * 14 29,7428 61,6619 FI0419004 Kirjavalan laitumet * 5 29,6617 61,6650 FI0419005 Kanavalampi 21 29,7908 61,6553 FI0420001 Kuolimo * 8 098 27,5319 61,2667 FI0420004 Vuohilammen metsÃ ¤ * 40 27,3664 61,1225 FI0420005 JÃ ¤rvitaipale * 365 27,2172 61,1039 FI0422001 IlkonselkÃ ¤ * 7 417 28,3169 61,2731 FI0422003 Kuivaniemi * 43 27,9803 61,1161 FI0422004 LilmanmÃ ¤ki * 32 27,8350 61,1983 FI0422005 KylÃ ¤niemi 460 28,2844 61,3111 FI0423001 SyrjiensÃ ¤rkkÃ ¤ 129 29,9097 61,7458 FI0423003 Niukkala * 38 29,8375 61,7478 FI0423006 Suurtuvan niitty * 1 29,8769 61,7458 FI0424001 Repovesi * 4 081 26,8853 61,1867 FI0424002 SelÃ ¤npÃ ¤Ã ¤n-, Anttilan- ja Hevosojankangas * 760 26,7694 61,0761 FI0424003 HirvenpÃ ¤Ã ¤nsuo * 137 26,9075 61,1258 FI0424005 SomuranmÃ ¤ki * 14 26,8403 60,9578 FI0424006 Vuohiniemen metsÃ ¤ * 9 27,0608 60,9947 FI0424008 Hevosoja-KÃ ¤Ã ¤pÃ ¤lÃ ¤n letto * 2 26,9508 61,0956 FI0424010 Kartanonniemen metsÃ ¤ * 7 26,7714 60,9442 FI0424011 LappalanjÃ ¤rven lahdet ja KytÃ ¶lÃ ¤nlampi 82 26,7339 60,9233 FI0424012 Matinlampi * 0,5 26,7772 61,2269 FI0424013 RÃ ¶ykynmÃ ¤ki * 8,5 26,8239 60,9444 FI0425003 Rajasuo * 278 27,3514 60,5903 FI0425005 Pappilansaari-Lupinlahti * 400 27,2439 60,5428 FI0425006 Suviranta * 54 27,1961 60,5403 FI0425007 Sikovuori 72 27,1278 60,6436 FI0425009 Korkiavuori * 35 27,1528 60,6994 FI0426003 Saunasuon metsÃ ¤ * 13 27,5231 60,6128 FI0426004 VilkkilÃ ¤ 22 27,7036 60,5175 FI0426005 HinkkajÃ ¤rvi 3,8 27,5239 69,5117 FI0427001 JÃ ¤rvenpÃ ¤Ã ¤nsuo-Hangassaari * 158 27,8786 60,8022 FI0427002 Kaaliaiskorvenvuori * 48 27,8828 60,7153 FI0427003 Mustatkalliot * 95 27,9083 60,7419 FI0500001 Kolovesi - Vaaluvirta - PyttyselkÃ ¤ * 7 986 28,7981 62,2608 FI0500002 Linnansaari * 26 546 28,4453 62,1244 FI0500003 Hartolan Isosuo * 99 26,2953 61,5992 FI0500004 Vuotsinsuo * 440 27,8728 62,0983 FI0500005 Iso-Huppio * 917 27,5036 61,9286 FI0500006 Juurikkasuo - Vehka- ja Uuhilampi * 195 27,0875 62,3222 FI0500007 Paltasuo * 211 26,9425 62,3050 FI0500008 Ringinsuo - HeinÃ ¤lamminsuo * 276 27,0672 62,4014 FI0500009 Petkellammensuo * 166 27,3794 62,0328 FI0500010 Kakonsalon jÃ ¤rvialue * 2 412 28,9928 62,2633 FI0500011 KermajÃ ¤rvi * 6 154 28,7258 62,4536 FI0500012 KuijÃ ¤rvi - Sonnanen * 2 330 26,4281 61,2839 FI0500013 Pihlajavesi * 36 737 28,8714 61,7394 FI0500014 Lammasniemen lehto * 11 27,4842 62,4611 FI0500015 JÃ ¤ppilÃ ¤n ja Joroisten vanhat metsÃ ¤t * 384 27,6814 62,3131 FI0500016 Sulkavan ja Punkaharjun vanhat metsÃ ¤t * 416 28,7972 61,5533 FI0500018 Suurenaukeansuo - Isosuo - Pohjalampi * 1 640 27,0578 62,1742 FI0500019 Punkaharju * 679 29,3306 61,7817 FI0500020 Hirvensalmen Suurisuo * 98 26,8844 61,5608 FI0500021 Luonteri * 8 441 27,8450 61,6222 FI0500022 Pyssyharju 118 26,0019 61,1761 FI0500023 Tervaruukinsalo * 826 27,6356 62,2636 FI0500024 Lietvesi * 19 271 27,9925 61,4556 FI0500025 Puulavesi * 16 546 26,6872 61,7986 FI0500026 KatosselkÃ ¤ - TolvanselkÃ ¤ * 13 288 28,5481 61,6258 FI0500029 Puumalan Suurisuo * 91 28,2247 61,4350 FI0500030 VahvaselÃ ¤n - VahvajÃ ¤rven metsÃ ¤t * 53 26,5931 61,6208 FI0500031 Joutenvesi - Pyyvesi * 15 292 28,7406 62,1614 FI0500033 Kotisalon lehto 21 26,0903 61,5736 FI0500035 Puruvesi 31 963,4 29,5350 61,9061 FI0500036 Suurlahden lampialue * 568 27,6958 61,4547 FI0500038 Putkilahti - RuskeaperÃ ¤ * 698 28,3989 61,9919 FI0500042 Hujas 44 27,3289 61,7572 FI0500043 Niitlahti * 86 29,2242 61,8261 FI0500046 SysmÃ ¤n lintuvedet 288 25,6917 61,5206 FI0500047 Tuhkaa * 55 26,9683 62,1078 FI0500048 Maijootsuo * 42 27,3931 62,4483 FI0500049 MÃ ¤ntyharjun Suursuo * 61 27,1086 61,3756 FI0500052 Ruhvanansuo * 135 29,0353 61,9697 FI0500053 Iso-KylmÃ ¤ * 91 26,7739 62,2325 FI0500056 PyÃ ¶rissalo * 140 29,0356 61,9200 FI0500057 LÃ ¤piÃ ¤n koivikkolehdot 11 26,0869 61,1469 FI0500058 KyrÃ ¶nsuo 21 28,5086 62,3633 FI0500060 MÃ ¤ntyharjun reitin kosket * 37 26,7094 61,5658 FI0500062 Kotkatharju 144 27,8817 62,1958 FI0500063 Viitoinvuoren lehto 2 29,1139 61,9525 FI0500065 Kammiovuori * 237 25,6889 61,6700 FI0500066 Mataraniemi - MÃ ¤yrÃ ¤mÃ ¤ki * 36 26,1403 61,1958 FI0500068 HeinolanmÃ ¤en lehto * 13 28,5992 62,4114 FI0500073 Kinaneva * 64 26,7025 62,1283 FI0500074 Savonsuo * 158 29,1336 61,9056 FI0500077 Pahalamminvuori * 57 27,3331 61,6389 FI0500081 Haapasaari - Luhtanen - Majaluhta * 60 26,7425 61,3664 FI0500082 LautjÃ ¤rvi - Laukkala - Kaituenlampi * 93 26,3378 61,5303 FI0500084 SielusenmÃ ¤ki * 16 28,0828 61,6239 FI0500086 MÃ ¤yrÃ ¤vuoren vanha metsÃ ¤ * 85 25,9753 61,3194 FI0500087 Linnusvuoren vanhat metsÃ ¤t * 82 26,0581 61,3422 FI0500088 ViitamÃ ¤en - Vaanilan metsÃ ¤t * 23 25,9333 61,6100 FI0500089 Arola * 32 26,2636 61,1650 FI0500092 Heponiemen metsÃ ¤t * 51 26,1856 61,1994 FI0500093 Hanhilampi * 29 27,2533 61,7008 FI0500094 Launinsuo * 107 27,1281 61,7975 FI0500096 TÃ ¶rmÃ ¤ * 16 27,1683 62,2678 FI0500097 UhnionmÃ ¤enrinne * 6 26,7442 62,3489 FI0500099 Vilkaharju 160 28,4219 61,7886 FI0500104 Haapaniemi * 13 27,1086 62,0908 FI0500105 Uuhiniemi * 47 25,9406 61,6844 FI0500106 ImjÃ ¤rven - SalonmÃ ¤en metsÃ ¤t * 55 26,2425 61,2658 FI0500108 PyhÃ ¤niemi * 58 26,6989 61,4436 FI0500109 Kinalammen metsÃ ¤ * 21 26,7825 61,4175 FI0500111 Ruokolahden metsÃ ¤ * 14 28,5722 61,6758 FI0500113 Koiravuoren metsÃ ¤t * 40 27,5408 61,7994 FI0500114 Kihtelysniemi * 26 26,6269 61,3231 FI0500115 Laukoniemi * 33 26,7450 61,4522 FI0500116 HirvijÃ ¤rvenkallio - VastamÃ ¤ki * 74 25,6933 61,3611 FI0500128 JuustinmÃ ¤ki * 32 25,8628 61,7156 FI0500129 Lahnaniemen, Solistonsuon ja Alatalon metsÃ ¤t * 38 26,6300 61,4900 FI0500130 Anettu * 26 26,4225 61,4092 FI0500131 Tornioniemi * 47 28,1983 62,1164 FI0500133 Anttilan tila * 42 27,5911 61,6419 FI0500135 Paason niityt * 1 26,2539 61,3586 FI0500137 PetÃ ¤isen metsÃ ¤ * 22 26,8733 61,9453 FI0500138 Rautvuori * 11 26,0806 61,2650 FI0500140 Lautalammen metsÃ ¤ * 29 29,1172 61,8706 FI0500143 Lamminpohja * 86 27,8631 62,1556 FI0500144 HertunjÃ ¤rven metsÃ ¤t * 13 27,5975 61,4772 FI0500145 Pohjoislampi 23 27,0133 61,7075 FI0500149 Kolmikanta * 42 27,1992 61,2017 FI0500154 Puruveden valkoselkÃ ¤tikkametsÃ ¤t * 42 29,2903 61,9814 FI0500155 Lehmilammen lehdot * 10 28,6481 61,9572 FI0500156 VÃ ¤nkkÃ ¤Ã ¤nsuo * 115 26,8692 61,7914 FI0500158 Pohjolan laidun * 6 27,4747 61,5875 FI0500161 Rastikenkut * 22 29,0475 62,1842 FI0500162 LeppÃ ¤kosken metsÃ ¤t * 5 25,8886 61,6442 FI0500163 VitsajÃ ¤rvien vanha metsÃ ¤ * 16 26,0364 61,3306 FI0500164 Sahinsuo * 166 26,5506 61,5928 FI0500165 Isosuo - Kivenholma * 226 26,4072 61,6172 FI0500166 Kakrialansuo * 140 26,8872 61,8631 FI0500169 Vilkonsuo * 79 29,4447 61,9594 FI0500170 Kinnula * 1 29,1003 61,8644 FI0500171 Hevonniemi * 6 510 28,7428 61,9422 FI0500172 Vaahersalonlampi * 149 28,4764 62,0361 FI0500175 AhvenjÃ ¤rven haka 5 26,4439 61,5450 FI0500176 Kyyvesi (SCI) * 7 144 27,0869 61,9775 FI0500201 Taloahon metsÃ ¤ * 12 27,1342 61,9022 FI0500202 Rossinlammen metsÃ ¤ * 11 27,1083 61,2886 FI0500203 Viljakkalan metsÃ ¤t * 86 26,8467 61,8403 FI0500204 Rutkanlahden metsÃ ¤t * 35 28,2958 61,7467 FI0500205 Sammakkolammen metsÃ ¤ * 21 26,7672 61,3844 FI0500206 Puolihongansuon metsÃ ¤ * 22 28,1486 62,2772 FI0500211 PatterinmÃ ¤ki * 27 28,9292 61,6067 FI0500220 Kukkosenkorpi * 5 28,2722 61,7350 FI0500221 Ritasuo - Onttoinvuorensuo * 15 27,3392 61,6278 FI0500222 MesiÃ ¤nlammen letot 1 26,3386 62,1117 FI0500230 Sulkavanniemen laidun ja niitty * 3 29,0547 61,9794 FI0500231 Haapalahden niitty * 0,4 28,0903 62,0861 FI0500236 Haapalahden ranta 3,4 28,0844 62,0933 FI0600001 Puijo * 171 27,6636 62,9083 FI0600002 EtelÃ ¤-Kuopion lehdot ja lammet, Vanuvuori, Haminavuori * 315 27,6283 62,8042 FI0600003 Paas- ja Puruveden suot ja metsÃ ¤t * 117 27,3314 62,4986 FI0600004 Suuri-Majoisen metsÃ ¤ * 23 28,0108 62,9258 FI0600005 HirvijÃ ¤rven lehto 5 26,6883 63,3864 FI0600006 HiidenjÃ ¤rven lehto 9 28,2575 62,8500 FI0600007 Halmejoki-Karhonsaari-Potkunsaari * 23 27,7386 62,9575 FI0600008 JynkÃ ¤njÃ ¤rven ja Putousnotkon lehdot 11 26,6897 63,5219 FI0600009 JuurikkaselÃ ¤n metsÃ ¤ * 56 27,7650 62,6242 FI0600010 Vaikkojoki, Vaikon vanhat metsÃ ¤t ja Aitalamminsuo * 258 28,8333 63,0839 FI0600011 Iso SiimarinmÃ ¤ki * 49 26,5475 62,5358 FI0600012 YlÃ ¤-Keyrityn metsÃ ¤t ja Keyritynjoki * 355 28,5122 63,5303 FI0600013 LaakajÃ ¤rven metsÃ ¤t ja suot sekÃ ¤ Suurisuo * 268 27,7469 63,8781 FI0600014 Vahtisuo ja lÃ ¤histÃ ¶n vanhat metsÃ ¤t * 440 27,5761 63,8558 FI0600015 KeurunmÃ ¤ki-Haavikkolehto * 625 26,9294 62,5325 FI0600016 Kurkivuori-Rimminluhta-Sikosalmi * 91 27,0253 62,5786 FI0600018 Saarisuo-Kurkisuo * 695 26,6386 63,9411 FI0600019 Mammonhauta-Rotimojoki * 40 26,8594 63,9244 FI0600020 Pumpulikirkko * 1 686 28,4881 63,6317 FI0600021 Niinivaaran serpentiniittialueet * 89 28,8269 63,0031 FI0600022 Rahkasuo * 10 27,2575 62,8914 FI0600023 Pangansuo * 97 26,9144 63,1506 FI0600024 ValkeiskylÃ ¤n ja Ventojoen metsÃ ¤t * 78 26,7969 63,4061 FI0600025 Hetteinen ja Liimattalanharju * 42 26,7228 62,6756 FI0600026 Matalasuo-HyvÃ ¤rilÃ ¤nsuo * 810 28,5189 63,4594 FI0600027 Autiosuo ja Uuranholi * 324 27,9964 63,7197 FI0600028 Suvasveden saaristot * 8 539 28,1706 62,6242 FI0600029 Kutujoki 16 27,0697 62,5336 FI0600030 Sorsaveden saaristo * 5 179 27,5361 62,4772 FI0600031 JuojÃ ¤rven saaristo * 3 299 28,5881 62,7303 FI0600032 Konnevesi-Kalaja-Niinivuori * 15 259,3 26,5575 62,5994 FI0600033 HÃ ¤llÃ ¤mÃ ¶nharju-Valkeiskangas * 1 406 26,7286 63,9944 FI0600034 LÃ ¶ytynsuon-Maamonsuon alue * 2 386 28,4103 63,6322 FI0600035 Korkeakoski * 29 27,0739 63,2400 FI0600036 Keski-Kallaveden saaristo * 4 378 27,8239 62,7961 FI0600039 Lintharju-Kirjosuo sekÃ ¤ Vakkarsuo * 1 035 27,0225 62,6456 FI0600040 HonkamÃ ¤ki * 138 27,1061 62,9564 FI0600042 Valkeinen 70 27,3939 63,1083 FI0600043 LÃ ¤hemÃ ¤en metsÃ ¤ * 21 28,2517 62,9308 FI0600049 Kinahmin rinteen lehdot 9 27,9981 63,1894 FI0600057 Huutavanholma * 43 28,0192 63,2817 FI0600059 KorsumÃ ¤ki - KeinÃ ¤lÃ ¤nniemi * 106 27,5836 62,8081 FI0600060 Tavisuo * 254 27,4058 63,9608 FI0600061 Toussunlinna * 19 26,7856 62,5467 FI0600062 Kolmisoppi-NeulamÃ ¤ki * 426 27,5897 62,8814 FI0600063 Laivonsaari * 147 27,5858 62,9275 FI0600066 Jurvasenpuron metsÃ ¤ * 57 28,6325 63,0717 FI0600067 Kolmisoppisen suot * 329 28,0319 63,5611 FI0600068 Ã lÃ ¤nne * 3 152 28,1167 63,4911 FI0600069 Naimapuron metsÃ ¤ * 71 27,1250 63,9281 FI0600070 Koivujoki 24 26,3628 63,4106 FI0600071 Tiilikan alue * 4 911 28,2928 63,6500 FI0600072 Kuikkasuo ja Suurisuo * 118 27,6656 63,3222 FI0600073 Toukkasuo-Huttusuo * 221 26,2783 63,5700 FI0600075 Hirvisuo * 137 27,7708 63,2592 FI0600076 Pisa-KypÃ ¤rÃ ¤inen * 476 28,3144 63,2242 FI0600077 Eitikansalon suot * 223 27,8867 63,2553 FI0600078 Loutteisen-Kuikkasuon-Tarpisen alue * 51 28,0067 63,2303 FI0600079 Ruohosuo * 41 28,5917 63,0917 FI0600080 Turulanvaara * 69 28,7994 62,9117 FI0600081 KakkisenjÃ ¤rven alue * 441 27,2425 62,7414 FI0600082 Hukkasuo * 256 27,5286 63,4436 FI0600084 Kutunjoki * 87 27,4156 62,5994 FI0600086 Savuniemi ja Kipansalo * 108 28,1369 62,8906 FI0600087 Hangassuo-KarjalaisenmÃ ¤ki * 221 27,8556 63,3253 FI0600088 Kitkukallio 2 27,8767 63,0336 FI0600089 TelkkÃ ¤mÃ ¤ki * 103 28,4794 63,0378 FI0600096 KaavinjÃ ¤rven metsÃ ¤ * 72 28,5664 62,8906 FI0600099 Kanervaharjun metsÃ ¤ * 38 27,4725 63,3031 FI0600101 Koistilan metsÃ ¤ * 84 28,3794 62,7717 FI0600102 MÃ ¤krÃ ¤mÃ ¤en metsÃ ¤ * 38 27,4739 62,6022 FI0600103 Suojoen metsÃ ¤ * 43 26,6925 63,8631 FI0600104 Humalasuo * 47 26,3442 62,9531 FI0600105 Joutensuo * 74 26,8175 63,8939 FI0600106 SelkÃ ¤suo * 168 27,1283 63,8536 FI0600107 Vuori-Kalajan letto * 3 26,7053 62,5856 FI0600108 Haravalehto * 13 28,5994 63,5819 FI0600109 Hirvivaara * 15 28,7203 63,3211 FI0600110 PitkÃ ¤suo - SÃ ¤rkÃ ¤ntakanen * 203 28,3792 63,7267 FI0600111 Pieni MustanselÃ ¤n metsÃ ¤ * 41 27,8181 63,5153 FI0600112 MaaselÃ ¤nmÃ ¤ki * 1,3 27,2458 62,9039 FI0600113 Hyppyypuronsuo * 7,2 27,1308 63,8222 FI0600114 Patalahti-PatajÃ ¤rvi 5,3 27,1842 63,2222 FI0700004 VÃ ¤rtsilÃ ¤n laakson luontokokonaisuus * 212 30,6317 62,2122 FI0700010 Kolin kansallispuisto * 2 717,5 29,8250 63,0853 FI0700011 Kesonsuo - Palokangas-SelkÃ ¤kangas - SyvÃ ¤ysjoki * 8 764,76 30,8361 62,8386 FI0700012 Polvelan luontokokonaisuus * 406 29,0758 63,1544 FI0700013 Petrovaaran luontokokonaisuus * 75 28,9839 63,1628 FI0700014 SavijÃ ¤rven suo * 28 29,6725 63,0972 FI0700015 HÃ ¤rkinpuro ja serpentiiniraunioisalueet * 65 29,5267 63,1250 FI0700017 Munakukkula-Niinivaara * 181,2 29,5594 62,6644 FI0700018 Oriveden-PyhÃ ¤selÃ ¤n saaristot * 15 938 29,7064 62,4189 FI0700019 Kalliolammen metsÃ ¤ * 65 30,3661 62,7164 FI0700020 Iknonvaara * 81 30,3967 63,4844 FI0700021 Huurunlampi-Sammakkolampi - Huurunrinne * 258 29,8475 63,0358 FI0700022 Korvinsuo-Parilamminsuo * 661 30,9114 62,7631 FI0700023 Kolvanauuro ja lÃ ¤hialueet * 194,7 29,9747 62,8611 FI0700028 Reposuo-Kalliolahdensuo * 910 30,2186 63,3333 FI0700029 Puohtiinsuo * 891 31,0967 62,7161 FI0700030 SÃ ¤rkijÃ ¤rvi 66 29,2953 62,6453 FI0700031 Hiidensaari-Valkolansaari 11 30,2197 62,0889 FI0700032 Hanhisuo * 122 29,0989 62,9489 FI0700033 ValkeajÃ ¤rven harjualue * 519 31,1275 62,8683 FI0700034 Sopensuo * 37 30,1050 62,1006 FI0700035 Huuhkajanvaara * 55 29,9164 62,9747 FI0700036 Hopealahden metsÃ ¤ * 19 29,8422 62,4806 FI0700037 Lammassaari-YppylÃ ¤ * 253 30,7525 62,9478 FI0700038 TohmajÃ ¤rven lehdot * 37 30,3150 62,2086 FI0700039 Marjoniemenkangas * 579 29,7914 61,8006 FI0700040 Akankangas * 32 29,7544 62,2947 FI0700041 Papinniemen ukonhattulehto 5 29,9786 62,0225 FI0700042 Viitasuo * 628 30,6417 62,8197 FI0700043 Koitajoen alue * 7 561 31,4419 62,9275 FI0700044 PetkeljÃ ¤rvi-Putkelanharju * 3 417 31,0889 62,6347 FI0700045 Ruunaa * 11 978 30,5928 63,4003 FI0700046 MujejÃ ¤rvi * 2 333 29,5450 63,7833 FI0700047 Patvinsuo * 12 727 30,7361 63,1117 FI0700048 Rasvasuo-Kitkasuo - Cajanderin aarnialue * 1 901 29,9800 63,6406 FI0700049 Hirvisuo * 348 30,2067 62,2464 FI0700050 Viklinrimpi * 1 459 29,5014 62,9167 FI0700051 Kirjovaara * 328 30,3994 62,8606 FI0700052 Juuan vanhat metsÃ ¤t * 527 28,9083 63,3011 FI0700053 RaesÃ ¤rkkÃ ¤ * 720 28,7700 63,4811 FI0700054 Oinasvaara * 20 30,5408 63,0500 FI0700055 Vaikkojoen suot * 473 28,8253 63,2503 FI0700056 UkonsÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 752 30,7747 63,3392 FI0700057 JÃ ¤kÃ ¤lÃ ¤kangas * 224 30,7333 63,2747 FI0700058 Jongunjoki * 338 29,8617 63,7233 FI0700059 PÃ ¶nttÃ ¶vaara-Pahkavaara * 410 30,9897 63,1614 FI0700060 Lieksan itÃ ¤rajan vanhat metsÃ ¤t * 631 31,0539 63,2683 FI0700061 RitosÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 494 30,4403 63,2028 FI0700063 Tolkeenvaaran alueen vanhat metsÃ ¤t * 251 29,7597 63,6492 FI0700064 Korkea-aho - ViharinjÃ ¤rvi * 207 30,0781 63,6842 FI0700065 Murtovaaran alueen vanhat metsÃ ¤t * 749 28,7886 63,8328 FI0700066 Piilopirtinaho-MarjomÃ ¤ki * 555 28,4522 63,7631 FI0700067 Mustinvaaran alueen vanhat metsÃ ¤t * 300 29,6489 63,6897 FI0700068 Paistinvaaran alueen vanhat metsÃ ¤t * 553 29,2442 63,8172 FI0700069 LeiviskÃ ¤nkalliot * 111 28,8542 63,4272 FI0700070 Luostarinvaaransuo * 260 30,4958 62,5106 FI0700071 Partiissuo * 295 29,9925 62,1906 FI0700072 Sammalussuo * 289 30,2664 62,8036 FI0700073 Iso-VetelÃ ¤inen * 6 29,7558 63,0875 FI0700074 Verkkovaara * 149,6 29,7803 63,0681 FI0700075 PÃ ¶llÃ ¶nvaara-Kruununkangas * 537 29,9458 62,6622 FI0700076 KarjalansÃ ¤rkkÃ ¤-SeivÃ ¤slamminsÃ ¤rkkÃ ¤ * 104 29,7442 62,0086 FI0700077 Jukavaara-SÃ ¤rkilamminvaara * 285 30,1367 62,5247 FI0700078 Jouhteninen * 174 29,7558 62,7894 FI0700079 PÃ ¤Ã ¤vaara * 104 29,8169 63,5619 FI0700080 Sinivaara-Massivaara * 204 30,3372 63,4533 FI0700081 Kuoppasuo * 162 29,1711 63,7700 FI0700082 PiilosensÃ ¤rkÃ ¤t * 257 30,2106 63,4961 FI0700083 Iso-Juurikan - LeveÃ ¤vaaran alue * 397 29,1303 62,6922 FI0700084 MultasÃ ¤rkkÃ ¤-Likolamminkangas * 924 30,3867 62,2908 FI0700085 Kannusvaara * 296 30,2269 62,4061 FI0700088 Otravaaran Ã ¤ngelmÃ ¤lehto 1 30,1233 61,8914 FI0700089 Kuorinka 1 301 29,4033 62,6114 FI0700090 Onkamon SÃ ¤rkijÃ ¤rvi 1 070 30,0742 62,3408 FI0700091 PyhÃ ¤jÃ ¤rven alueen luontokokonaisuus * 20 544 29,8967 61,8569 FI0700093 Peijonniemenlahden vesialue 119,6 30,4003 62,1969 FI0700094 Jorhonkorpi * 38,5 31,1311 62,9344 FI0700095 Sulkukorpi * 15 30,9053 62,9367 FI0700097 Ritoniemen metsÃ ¤ * 66,8 29,2819 63,2728 FI0700098 Kuolemalammen suo * 62,5 29,7233 61,7992 FI0700100 Paiholan metsÃ ¤ * 75,9 29,9700 62,6247 FI0700102 Sammakkovaara * 20,4 29,2558 63,7156 FI0700103 HerajÃ ¤rven metsÃ ¤ * 100,8 30,6831 62,5667 FI0700106 Piilovaaran metsÃ ¤t * 6,3 29,1347 63,3261 FI0700107 NoljakanmÃ ¤en alue * 50,2 29,6856 62,6172 FI0700108 Kalmistolan haka 3 30,2253 62,0719 FI0700109 KoikkalanmÃ ¤en rinnelaitumet * 2,1 30,1761 62,0761 FI0700110 Kansikkopuro * 5,7 29,2050 63,6447 FI0700111 Puustinvaara * 2,5 30,8344 62,6108 FI0700113 Lehtovaara * 18,3 29,0050 63,0594 FI0700115 Makonniemi * 15,1 30,0158 62,0339 FI0700116 Soikkelin metsÃ ¤ * 20,8 29,6389 62,6739 FI0700117 Koskutkangas * 195,4 30,8667 63,2239 FI0700118 Kuikkasuo * 86 30,9192 63,3494 FI0700119 SÃ ¤rkkÃ ¤lammit * 91,1 29,8414 63,5431 FI0700125 VÃ ¤likankaan alueen vanhat metsÃ ¤t * 375,7 29,2842 63,8456 FI0700126 PÃ ¤ivÃ ¤rinne * 11,3 29,4522 63,6739 FI0700128 Kansikkovaara * 31,9 29,0875 63,8203 FI0700129 PykÃ ¤lÃ ¤kangas * 12,9 28,5986 63,7194 FI0700130 Simanaisenlehto * 19,2 28,7061 63,8186 FI0700131 SyvÃ ¤lampien alue * 63,3 28,7372 63,8461 FI0700132 Haukisuo * 32,9 29,0439 63,1964 FI0700134 SalmijÃ ¤rvi * 150,8 29,5736 63,6494 FI0700135 Liippalammit * 185 29,6225 63,7014 FI0700136 Ristinvaara * 57,7 29,5917 63,7394 FI0700137 Purtovaara * 78,3 29,6281 63,6542 FI0700138 SÃ ¤rkilamminkangas * 101,4 29,8056 63,6394 FI0700139 Suolamminvaara-Tervasuo * 382 30,8025 63,3042 FI0700140 VÃ ¤Ã ¤rÃ ¤kangas * 25,2 29,7808 63,6844 FI0700141 JysmÃ ¤nvaara * 16,9 28,6433 63,8283 FI0700142 KypÃ ¤rÃ ¤vaara * 75,4 29,3550 63,8078 FI0700143 Kuomavaara * 48,7 29,3581 63,7733 FI0700145 Sihvonvaaran metsÃ ¤t * 33,4 29,5261 63,7000 FI0700146 HeinÃ ¤vaaran-KyykÃ ¤n lammet 2,9 29,9811 62,8364 FI0700147 Kangasvaaran-KenraalinkylÃ ¤n lammet 15 30,7336 62,3014 FI0700148 PÃ ¤Ã ¤tye-SepÃ ¤nniemi 12 30,1339 62,1094 FI0800001 Lauhanvuori * 4 992 22,1586 62,1450 FI0800003 Kauhaneva - Pohjankangas (SCI) * 6 849,2 22,4203 62,1831 FI0800010 Mustasaarenneva * 724 22,6194 62,3339 FI0800012 Pohjoisneva * 2 341 24,3131 63,0833 FI0800013 Harjaisneva-Pilkoonneva * 691 21,7625 62,5847 FI0800014 Lutakkoneva * 455 21,8342 62,4006 FI0800015 Varisneva * 278 21,6583 62,5400 FI0800016 Kurpanneva * 395 21,9656 62,6069 FI0800017 Iso Kakkurinneva * 180 21,8289 62,7047 FI0800018 Kackurmossen * 760 21,4056 62,7753 FI0800019 Degermossen * 508 21,2803 62,7569 FI0800020 RisnÃ ¤smossen * 727 21,4344 62,6753 FI0800021 Sanemossen * 1 053 21,6981 62,7561 FI0800022 Norrskogenin suot * 95 22,1083 63,2161 FI0800023 Norrmossen * 199 22,5592 63,1675 FI0800024 Viitaneva-Storholmanneva * 347 22,6675 63,1736 FI0800025 Paljakanneva-Ã kantmossen * 1 218 22,5892 63,2667 FI0800026 Hanhikeidas * 934 21,7850 62,1433 FI0800027 Larvanneva * 848 23,3297 62,6828 FI0800028 Pirjatanneva * 606 23,3456 62,4242 FI0800030 Haukilamminneva * 1 061 23,1417 62,3697 FI0800032 Levaneva * 3 343 22,0922 62,7781 FI0800033 Iso Kaivoneva * 584 22,0000 62,2831 FI0800034 Iso Koihnanneva * 1 390 22,4722 62,3494 FI0800035 Paukaneva * 583 22,8647 62,8292 FI0800036 Maaherransuo * 418 24,5028 62,5853 FI0800037 Niinineva * 74 23,9647 62,3969 FI0800038 Matosuo * 838 24,2892 62,8119 FI0800039 Vanhaneva * 334 23,5133 63,0792 FI0800041 Ruokkaanneva * 323 24,0386 63,2328 FI0800042 Iso Narunneva * 275 23,6556 62,9147 FI0800044 Mesmossen * 675 22,7083 63,4586 FI0800045 AngjÃ ¤rvmossen * 134 23,1378 63,5281 FI0800046 Passmossen * 244 23,1697 63,5881 FI0800047 PitkÃ ¤mÃ ¤nnikÃ ¶nneva * 79 24,0364 62,8781 FI0800050 YlimysjÃ ¤rvi * 125 22,3806 62,3197 FI0800052 HÃ ¤llÃ ¶rsfjÃ ¤rden * 313 22,9161 63,7219 FI0800054 Petolahdenjokisuisto * 543 21,3883 62,8797 FI0800056 VassorfjÃ ¤rden * 1 537 21,9964 63,2100 FI0800057 SÃ ¶dra StadsfjÃ ¤rden-SÃ ¶derfjÃ ¤rden-Ã jen * 2 855 21,5775 63,0075 FI0800059 HinjÃ ¤rvi * 420 21,3344 62,6853 FI0800060 KuivasjÃ ¤rvi * 468 23,5042 62,5792 FI0800064 Lapuanjokisuisto-BÃ ¥daviken * 610 22,4853 63,5750 FI0800065 SappionjÃ ¤rvet * 307 24,0131 62,6122 FI0800067 SandsundsfjÃ ¤rden * 159 22,7708 63,6456 FI0800070 PÃ ¤ssilÃ ¤nvuori * 239 22,1772 62,7450 FI0800071 Huosianmaankallio * 38 24,0725 63,1719 FI0800077 PyhÃ ¤vuori * 126 21,6286 62,2711 FI0800079 PitkÃ ¤mÃ ¶nluoma 24 22,4203 62,5917 FI0800082 SimpsiÃ ¶ * 51 22,9475 62,9503 FI0800084 Orrmossliden * 26 21,5658 62,5300 FI0800085 Bredmossmyran * 27 21,4450 62,3758 FI0800086 LÃ ¥gpelt * 21 22,1603 63,1308 FI0800087 PerÃ ¤nevanholma * 506 23,2117 62,7911 FI0800089 Miilu * 13 24,1267 62,5711 FI0800091 KÃ ¤Ã ¤rmekalliot * 66 24,0314 63,0919 FI0800092 Lassinharju * 67 21,9431 62,1658 FI0800093 Gamla kastet * 39 22,1067 63,3275 FI0800095 Iskmo Ã ¶n * 236 21,5939 63,2303 FI0800096 SidlÃ ¤ndet * 507 21,7767 63,1917 FI0800097 Vedahugget * 40 21,7800 63,1228 FI0800098 Djuplottbacken * 43 23,3653 63,5181 FI0800099 FÃ ¤nÃ ¤snabban * 28 22,8092 63,6722 FI0800100 MÃ ¤ntykangas * 53 24,2336 62,9458 FI0800101 PÃ ¤ssinrÃ ¤mÃ ¤kkÃ ¤ * 60 22,0861 62,5886 FI0800103 NÃ ¤ttypii * 38 22,5075 62,8467 FI0800104 MÃ ¤kelÃ ¤nmÃ ¤ki * 58 24,2372 62,5706 FI0800105 PerÃ ¤metsÃ ¤ * 38 21,9325 63,0406 FI0800106 Lummukkakangas * 62 23,3786 63,1208 FI0800107 Kalomskogen * 66 22,4128 63,1306 FI0800110 Ã htÃ ¤vÃ ¤njoki 57,82 23,1536 63,5564 FI0800111 LapvÃ ¤Ã ¤rtinjokilaakso * 233,67 146,44 21,7136 62,2519 FI0800112 LapvÃ ¤Ã ¤rtin kosteikot * 1 224 21,4381 62,1847 FI0800120 Ison KoirajÃ ¤rven harju * 343 24,3714 62,6983 FI0800130 Merenkurkun saaristo * 128 162 21,3856 63,3842 FI0800132 Luodon saaristo * 14 460 22,6142 63,8328 FI0800133 Uudenkaarlepyyn saaristo * 3 210 22,4014 63,6222 FI0800134 Kristiinankaupungin saaristo * 8 059 21,3111 62,2414 FI0800135 NÃ ¤rpiÃ ¶n saaristo * 11 828 21,0906 62,5142 FI0800136 Kokkolan saaristo (SCI) * 12 645 23,0642 63,9392 FI0800140 Tegelbruksbacken * 47 21,4044 62,2831 FI0800141 BrymsÃ ¶ren * 21 22,3714 63,5181 FI0800142 Furubacken * 18,9 21,7728 62,9811 FI0800143 GubbtrÃ ¤skberget * 21 22,8042 63,6647 FI0800144 IgeltrÃ ¤sket * 26 21,8719 63,2389 FI0800145 Isokorpi * 13,6 22,0883 62,6525 FI0800146 JÃ ¤rvinevan metsÃ ¤ * 11 22,8658 62,8769 FI0800147 Kaijan Kryytimaa * 12 21,9231 62,7953 FI0800148 KivistÃ ¶nmÃ ¤ki * 21,7 22,6661 62,8517 FI0800150 Matosuonniemi * 32 24,2536 62,7728 FI0800151 MetsÃ ¤kylÃ ¤n metsÃ ¤ * 12 21,8450 62,7278 FI0800152 NÃ ¶rrtrÃ ¤skin metsÃ ¤ * 20,9 22,1575 63,2192 FI0800153 Pelman metsÃ ¤ * 12 22,4822 62,8622 FI0800154 Pohjoislahden metsÃ ¤ * 82 21,3897 62,2861 FI0800155 Porraslamminkangas * 13 24,7900 63,4142 FI0800156 PÃ ¶kkÃ ¤saaret * 20 23,0081 63,3369 FI0800157 Kajaneskogen * 47 21,6189 62,7864 FI0800158 Tuoresluoman lehdot * 16,6 22,6192 62,6808 FI0800159 UkonmÃ ¤ki * 53,2 23,8386 62,9386 FI0800160 Ã ngesholmen * 54,3 21,3044 63,1606 FI0800161 Hirvijoen metsÃ ¤t * 76 23,2711 63,0914 FI0900001 Lotakonsuo * 7,6 25,5431 62,5147 FI0900002 Oksalan Isosuo - MiehinkÃ ¤isensuo * 109 25,2067 62,5061 FI0900003 Kanavuori-Koskenvuori * 162 25,9022 62,2397 FI0900004 Verhokangas * 69 24,8117 62,9392 FI0900005 Aittosuo-LeppÃ ¤suo-Uitusharju * 1 521 24,5683 62,7508 FI0900006 HÃ ¤rkÃ ¶suo-Hongistonkorpi * 24 25,6758 62,1928 FI0900007 Alasuo * 14,3 26,1169 62,2844 FI0900008 Sallistensuo * 69,1 25,3014 62,3697 FI0900009 VÃ ¤Ã ¤rÃ ¤pÃ ¤Ã ¤n lammet ja lÃ ¤hteet * 21 25,5339 62,3608 FI0900010 YlÃ ¤-Tankonen * 17 26,0742 62,5736 FI0900011 Hitonhauta-KylmÃ ¤hauta-Hirvasjoki * 132 25,7422 62,4928 FI0900012 Lankamaan harjualue * 121 26,1758 62,4619 FI0900013 HietasyrjÃ ¤nkangas-Sirkkaharju 378 25,9878 62,4992 FI0900014 PartastenmÃ ¤et * 26 25,6917 62,1650 FI0900015 Jurvon alue - Jouhtisen metsÃ ¤ * 452 25,9408 62,6053 FI0900016 Peuravuori-Hoikanvuori 26 25,9653 62,7139 FI0900017 Julmatlammit-Kitukorpi * 89 25,1344 62,7686 FI0900018 Vanginvesi 307 26,2153 62,5592 FI0900019 KÃ ¤lkÃ ¤suo-Lehmusuo * 186 26,3247 61,8981 FI0900020 Harvastensuo * 98 26,0864 61,8300 FI0900021 HyyppÃ ¤Ã ¤n alue * 28,9 26,1361 62,2936 FI0900022 YlistÃ ¶nrinne - KylmÃ ¤noron kalliot 15 25,7403 62,2281 FI0900023 Muuramenharju - Innanlahden lehto * 228 25,6375 62,1072 FI0900024 Humalalahti - PitkÃ ¤joen suu * 83 26,0117 62,1278 FI0900025 SaarijÃ ¤rven reitti * 1 534 24,9975 62,7769 FI0900026 KytÃ ¶murronsuo * 12 26,3408 62,6703 FI0900027 PyhÃ ¤jÃ ¤rvi 1 935 25,4778 62,7389 FI0900028 Hitonhaudan vuori * 41 26,0708 62,6769 FI0900029 HuhkojÃ ¤rvi * 151 24,8328 62,1289 FI0900030 HirvijÃ ¤rvi * 60 24,5144 62,4978 FI0900031 Peuralamminneva * 487 24,4708 63,0911 FI0900032 Pihlajaveden reitti 615 24,1561 62,3331 FI0900033 Eerolanlahti-Rautpohjanlahti 43 25,7222 62,2525 FI0900034 Silppolanraivio-Aittosuonlehto * 127 24,9961 63,2056 FI0900035 Keiteleen Listonniemi * 1 606 26,0800 62,8708 FI0900036 IsolÃ ¤hteenpuro * 6 25,3236 62,9325 FI0900037 Siipikangas * 18 24,4964 62,3600 FI0900038 Pieni-Kaihlanen * 71 26,3442 62,2656 FI0900039 Vaarunvuoret * 604 25,7161 61,9294 FI0900040 SuojÃ ¤rviensuo-Niittosuo * 524 25,9647 63,2958 FI0900041 Keskisenlampi-Riionlampi * 102 26,3103 61,8506 FI0900042 Koivulahti 1 24,6758 62,4144 FI0900043 Saarisuo-Valleussuo-LÃ ¶ytÃ ¶suo-Hirvilampi * 1 515 24,4419 62,9844 FI0900044 SyvÃ ¤jÃ ¤rvenlehto * 36 25,3558 63,5744 FI0900045 Housukosken alue * 232 24,6831 62,4906 FI0900046 HeinÃ ¤-Suvanto - HetejÃ ¤rvi * 1 224 26,1456 63,1519 FI0900047 Karjovuori * 33 24,6897 62,3800 FI0900049 Hopeaharjunkorpi * 25 24,9592 61,5317 FI0900050 Raiskin metsÃ ¤t * 112 24,2878 62,2867 FI0900051 SÃ ¤rkijÃ ¤rvi ja Iso MetsÃ ¤lampi * 111 24,7608 62,8142 FI0900052 NytkymenjÃ ¤rvi * 483 24,9364 61,8567 FI0900053 Rasuanniemi 18 25,1347 61,9517 FI0900054 JylhÃ ¤nrinteen metsÃ ¤ * 8 24,8914 62,6556 FI0900055 Laihistenneva-HÃ ¤rkÃ ¤neva-Vahvasenjoki * 493 24,4639 62,7983 FI0900056 Makkaran niitty 4 25,5969 63,4697 FI0900057 SelÃ ¤ntauksen suot * 2 714 25,2861 63,3294 FI0900058 Suurisuo-SepÃ ¤nsuo-Paanasenneva-Teerineva * 844 25,4969 63,5008 FI0900059 KalajÃ ¤rvi-KytÃ ¤nneva * 209 26,1178 62,6481 FI0900060 KylÃ ¤mÃ ¤n lammet * 68 25,0458 61,6164 FI0900061 Varisvuori-Louhukangas-SaukonlÃ ¤hde * 170,8 26,0497 63,4250 FI0900062 Myllykankaan metsÃ ¤ * 33,9 25,5817 62,7181 FI0900063 Suurusneva * 25 25,7706 63,4706 FI0900064 Isosuo * 62 26,4472 62,7242 FI0900065 Multarinmeri-Harjuntakanen-Riitasuo * 1 151 25,1225 63,4592 FI0900066 Haarapuronniitty-VuorijÃ ¤rvi * 42 25,8189 63,2153 FI0900067 Palokankaan lammet * 81 26,0478 63,0864 FI0900068 Rahkasuo * 101 25,8350 63,3450 FI0900069 PyhÃ ¤-HÃ ¤kin alue * 2 125 25,4517 62,8486 FI0900070 Kolima-Keitele -koskireitti * 471 25,9508 63,1328 FI0900072 Kolima 4 769 25,7425 63,2967 FI0900073 ValkeisenjÃ ¤rvi-SÃ ¤rkilampi-Utusuo * 123 24,8056 62,5450 FI0900074 Haapasuo-Syysniemi-RutajÃ ¤rvi-KivijÃ ¤rvi * 5 063,8 26,0322 61,9258 FI0900075 Suonteen pohjoisosa * 5 453 26,2650 61,7669 FI0900076 Suonteen etelÃ ¤osa * 2 625 26,4994 61,6611 FI0900077 Onkisalo-HerjaanselkÃ ¤ * 2 063 25,5342 61,6889 FI0900078 Edessalo-Haukkasalo * 2 653,9 25,4022 61,7475 FI0900079 VanhanselkÃ ¤-Ruppavuori * 306 25,5156 61,8431 FI0900080 Vahervuori * 21 25,6647 61,8014 FI0900081 TervajÃ ¤rvi * 24 25,7178 62,3683 FI0900082 Tuomistonjoki 0,6 24,6031 62,2353 FI0900083 IilijÃ ¤rven alue * 889 25,8958 62,0925 FI0900084 Lullinvuori-Kustaanvuori-HÃ ¤rkÃ ¶pohja * 96 25,7403 62,0894 FI0900085 SyrjÃ ¤harju * 65 25,0622 62,3233 FI0900086 KivijÃ ¤rvenvuori-MÃ ¤yrÃ ¤mÃ ¤en lehto * 32 25,9139 61,9817 FI0900087 PohjoisjÃ ¤rven metsÃ ¤ * 27 25,3725 62,3794 FI0900088 Palstonvuori-JÃ ¤Ã ¤skelÃ ¤ * 178 25,8736 62,1689 FI0900089 PitkÃ ¤jÃ ¤rvenvuoren metsÃ ¤t * 210 25,1611 62,0214 FI0900090 KivijÃ ¤rvi * 5 366 25,1861 63,0644 FI0900091 Kylkisaaret - Raakkipuron metsÃ ¤ - Pohjoiskallio * 116 25,4478 62,9600 FI0900092 HeinÃ ¤suon alue * 86 25,1078 63,0228 FI0900093 Haukisuo-HÃ ¤rkÃ ¤suo-Kukkoneva * 2 472 24,4072 62,8803 FI0900095 Hertunvuori 93 25,1978 61,7011 FI0900096 SÃ ¤rkijÃ ¤rven metsÃ ¤ - Myllyvuori * 142 25,3494 62,1333 FI0900097 PyhÃ ¤jÃ ¤rven lintuvesi 176 26,1369 62,7608 FI0900098 Putkilahti * 226 25,6889 61,8792 FI0900099 Ristisuo * 52 25,4536 62,0781 FI0900100 Rotkovuoren alue * 47 24,9575 61,9144 FI0900101 IsojÃ ¤rvi-Arvajanreitti * 4 641 25,0267 61,7058 FI0900102 Huhkainvuori 28 25,1828 61,4786 FI0900103 LapinjÃ ¤rvi-Teerikangas * 106 26,2594 62,2306 FI0900104 VatianjÃ ¤rven - Saraaveden alue * 394 25,9211 62,4511 FI0900105 KierÃ ¤lammen kalliot - Pyykkivuori 36 26,2006 62,3675 FI0900106 Rokasuo * 99 26,1903 61,9425 FI0900107 VÃ ¤llyvuori-Huuvuori-Haukkavuori * 184 25,9994 62,0306 FI0900108 Myllyvuori-VilhusenmÃ ¤ki * 34 24,7886 62,4822 FI0900109 Vesilahdensuo-Kurkisuo * 192 24,5697 62,4914 FI0900110 Joensuonkangas * 52 24,9836 62,4828 FI0900111 KuusmÃ ¤ki-TikkamÃ ¤ki-Kirkkokangas-Valkeavuori * 223 25,5047 62,2172 FI0900112 Kulhanvuoren alue * 745 24,9639 62,5819 FI0900113 Ristiniemen lÃ ¤hteikkÃ ¶ * 14 25,4461 62,6622 FI0900114 Katajaneva - Vuorilammen alue - Huhtalampi * 288 26,1619 62,0664 FI0900115 KaitajÃ ¤rvi * 206 25,3372 61,6928 FI0900116 Muurainkorpi-Niittosuo * 147 26,0119 63,2219 FI0900117 Kivineva-Karhukangas * 201 25,3767 63,2681 FI0900118 RuokomÃ ¤ki * 54 25,3661 63,2053 FI0900119 YlÃ ¤-Keitele * 3 641 25,6778 63,1131 FI0900120 Hakovuori-Koljatti * 124 25,7272 63,0411 FI0900121 Kivetyn alue * 168 25,7394 62,8558 FI0900122 Ison SÃ ¤rkijÃ ¤rven metsÃ ¤ - Metsokangas * 53 25,6456 62,7047 FI0900123 Pihlajavesi ja ylÃ ¤juoksun pienvedet * 2 592 24,2786 62,3600 FI0900124 HallinmÃ ¤ki * 211 25,1031 62,1522 FI0900125 Honkaneva * 62 26,2550 62,6075 FI0900126 KÃ ¤rppÃ ¤jÃ ¤rven alue * 809 25,3319 61,6483 FI0900127 SilmÃ ¤suo-Kiminginjoki * 55 24,7306 62,6006 FI0900128 Tervaniemen alue * 104 24,6336 62,6894 FI0900129 Koivuvuori - Pienen PalojÃ ¤rven metsÃ ¤ * 101 25,3900 63,1044 FI0900130 MertajÃ ¤rvi - Pieni-SelkiÃ ¤inen * 84 26,2419 62,7353 FI0900131 VihtamÃ ¤en lettorÃ ¤me * 3 26,6353 62,4450 FI0900132 VirkamÃ ¤en letto-KovasrÃ ¤me * 33,8 25,8589 63,3631 FI0900133 Kummunpuro * 4,9 25,1572 62,8336 FI0900134 SyvÃ ¤ojanmÃ ¤ki * 18,6 25,5864 62,3914 FI0900136 Louhuvuori * 95 25,1861 63,4792 FI0900137 Lehtisenneva * 28,7 25,6581 62,7564 FI0900139 Rajala * 91 25,1028 61,7475 FI0900140 Kilpisuo * 247 24,7797 62,9881 FI0900144 Palosenranta * 4,4 26,1289 62,0592 FI0900145 Aholan laitumet * 1,8 25,1158 63,3281 FI0900146 Lampuodinsuo * 82 25,0944 62,5069 FI0900148 JousmÃ ¤ki * 21 25,2958 62,0931 FI1000001 Isosaaren tulvalehto * 39 23,3100 63,8011 FI1000003 RummelÃ ¶n-HarrbÃ ¥dan * 236 23,0819 63,8764 FI1000004 Laajalahti 194 23,0161 63,7897 FI1000005 Rahjan saaristo * 8 381 23,6133 64,1875 FI1000006 Mustakorpi * 13,6 25,0906 64,0967 FI1000007 Vihas-KeihÃ ¤slahti * 138 23,8372 64,2603 FI1000008 JÃ ¤kÃ ¤lÃ ¤neva * 233 24,1594 64,0397 FI1000009 Iso MÃ ¤llineva - Pieni MÃ ¤llineva * 676 24,4611 63,9794 FI1000010 Maakannuskarinlahti ja Viirretjoen suisto * 204 23,6100 64,0497 FI1000011 EtelÃ ¤-SydÃ ¤nmaa * 706 25,0342 63,4917 FI1000012 Kalajoen suisto * 327 23,9044 64,2883 FI1000013 KÃ ¥tÃ ¶landet * 435 22,8897 63,8800 FI1000014 Ritaneva-Vipusalonneva-MÃ ¤rsynneva * 2 206 24,0433 63,7731 FI1000015 RÃ ¤yringin lehdot 132 23,7547 63,3925 FI1000016 Jokisuunlahti ja Valmosanneva * 235 23,4961 63,3739 FI1000017 Vattajanniemi * 3 960 23,3444 63,9744 FI1000018 Vainionhaka * 1 23,9719 64,3411 FI1000019 Vionneva * 878 23,9008 63,6472 FI1000022 PyhÃ ¤jÃ ¤rvi * 4 018 25,9831 63,6042 FI1000025 ViitajÃ ¤rvi * 155 24,1917 63,8778 FI1000026 EtelÃ ¤nevan-Viitasalonnevan-SeljÃ ¤sennevan alue * 2 506 23,8094 63,8303 FI1000028 VÃ ¤hÃ ¤jÃ ¤rven lehto ja Ruotsalon letot * 81 23,3878 63,8956 FI1000029 Iso Ristineva - Pikku Ristineva * 272 23,5139 63,7683 FI1000031 Isoraivio ja PilleskytÃ ¶ * 15 24,1372 63,2319 FI1000034 Kotkanneva ja Pikku-Koppelon metsÃ ¤t * 3 305 24,3511 63,5492 FI1000036 LÃ ¤hdeneva * 246 23,8664 63,7564 FI1000040 Siiponjoki * 419 23,8031 64,1997 FI1000047 Hautahuhta * 31 23,9394 63,3586 FI1000056 Hirsineva * 327 25,4875 63,9081 FI1000057 Lestijoki 370 24,1017 63,8700 FI1000058 Maristonpakat * 215 23,8656 64,2589 FI1001001 Pilvineva * 3 667 23,9892 63,4800 FI1001002 Linjalamminkangas * 461 24,5058 63,3806 FI1001003 PatanajÃ ¤rvenkangas * 298 24,2439 63,2036 FI1001004 Kivinevan alue * 2 120 24,6036 63,6536 FI1001005 Lestijoen ylÃ ¤juoksu ja Paukaneva * 1 551 24,5875 63,6261 FI1001006 Mattilansaari * 59 24,5875 63,5067 FI1001007 LestijÃ ¤rven saaret * 2 152 24,7442 63,5225 FI1001008 LehtosenjÃ ¤rvi * 1 038 24,7586 63,3906 FI1001009 Isoneva * 632 24,6236 63,5783 FI1001010 Hangasneva-SÃ ¤Ã ¤stÃ ¶piirinneva * 3 550 24,3706 63,3272 FI1001011 HÃ ¶tÃ ¶lamminneva * 1 316 24,3347 63,1492 FI1001012 Linjasalmenneva * 2 656 24,5981 63,4086 FI1001013 SalamajÃ ¤rvi * 8 948 24,7653 63,2550 FI1002001 Tervaneva-Sivakkaneva-PitkÃ ¤kangas * 1 321 25,5906 63,6328 FI1002002 KÃ ¤rsÃ ¤mÃ ¤enjÃ ¤rvet * 431 26,2353 63,9108 FI1002003 Iso Karsikkoneva * 223 25,5592 63,5928 FI1002004 Haudanneva * 289 26,0700 63,8356 FI1002005 Lohijoen lehto * 18 25,4494 63,6744 FI1002006 Korteojan korpi * 8 25,2761 63,6839 FI1002007 JÃ ¤msÃ ¤nkallio * 40 25,1894 63,7497 FI1002008 Alakangas * 59 24,8092 63,7222 FI1002009 Niinikorpi * 2 25,8936 63,4972 FI1002010 Lehtoniemi * 11 25,9825 63,4697 FI1002011 RyÃ ¶kÃ ¶nkangas * 25 24,4044 64,2422 FI1002012 SauviinmÃ ¤ki 6 25,3508 63,7844 FI1002013 PesÃ ¤neva * 161 24,8489 63,8003 FI1002014 Rimpineva-Linttineva * 673 24,8786 63,8614 FI1002015 PitkÃ ¤neva * 625 24,9422 63,8081 FI1002017 PajuperÃ ¤nkangas * 37,1 25,2722 63,6303 FI1002018 Vihtanevan aarnimetsÃ ¤ * 12 25,1381 63,7408 FI1002019 HepomÃ ¤en haka 0,8 25,5519 63,5592 FI1002021 Kursun yhteislaidun * 23 25,9344 63,6606 FI1100001 Haapaveden lintuvedet ja suot * 3 616 25,5131 64,2633 FI1100002 Korkattivuori * 30 25,5217 64,1956 FI1100006 Iso Honkaneva-Pieni Honkaneva * 179 24,8703 64,1444 FI1100201 Hailuoto, pohjoisranta * 3 671 24,7417 65,0853 FI1100202 Kirkkosalmi * 1 019 24,7117 64,9664 FI1100203 Isomatala-MaasyvÃ ¤nlahti * 1 531 24,7983 64,9419 FI1100204 OjakylÃ ¤nlahti ja KengÃ ¤nkari * 291 24,8153 65,0453 FI1100206 HÃ ¤rkinneva-HanhisjÃ ¤rvensuo * 556 24,8261 64,9950 FI1100400 Poikainlammit-Karhusuo * 1 025 25,9542 65,2583 FI1100402 Joutsensuo-Vareputaanojanlehto * 41 25,4081 65,2256 FI1100403 Iso Kalliosuo ja Satamosuo * 251 25,9969 65,2106 FI1100404 Kumpulampien-UikulaisjÃ ¤rvien alue * 297 25,5847 65,1194 FI1100405 Laitakari-HÃ ¤yrysenniemi-Purjekari * 91 25,2817 65,2336 FI1100600 Hiastinlahti * 168 25,3228 65,3564 FI1100601 Iijoen suisto * 1 661,9 25,2800 65,3456 FI1100602 RÃ ¶yttÃ ¤ * 58,3 25,2067 65,2789 FI1101002 Veneneva-Pelso * 12 039 26,1819 64,4806 FI1101201 Kiimingin lettoalue * 1 083 25,9622 65,1103 FI1101202 Kiiminkijoki 10 883,63 2 131,59 26,1556 65,1386 FI1101203 Kiiminkijoen suisto * 208,8 25,3194 65,1925 FI1101204 YlÃ ¤-Kourilehto * 5 26,0047 65,0933 FI1101205 Haara * 15,4 25,8775 65,1378 FI1101400 Iso Hirviaapa-LÃ ¤hteenaapa * 1 306 25,6528 65,6283 FI1101401 JÃ ¤nessuo * 1 092,3 25,9108 65,7394 FI1101402 Tuuliaapa- Iso Heposuo * 1 075 25,3919 65,5778 FI1101403 Viitaojanlatvasuo * 819 25,8561 65,5714 FI1101405 RimpijÃ ¤rvi-UusijÃ ¤rvi * 1 391 25,5175 65,7281 FI1101406 Kyyttikarinnokka * 0,02 25,1672 65,5664 FI1101600 SukerijÃ ¤rvi * 3 394 28,9106 66,3697 FI1101601 Valtavaara - PyhÃ ¤vaara * 1 027 29,2006 66,1903 FI1101602 Teerisuo-Hanhiharju * 436 29,7539 65,5847 FI1101603 Kouvervaaran lehdot ja suot * 123 28,8250 66,1275 FI1101611 Iivaara - Jousivaara * 2 407 29,7064 65,7933 FI1101612 Siikalampi - Hiidensuo- Palovaaransuo * 382 29,4475 66,0392 FI1101614 MuojÃ ¤rvi * 4 521 29,6603 65,9317 FI1101615 Suininki * 725 29,6089 66,0661 FI1101616 Kitka * 12 413 28,6917 66,1544 FI1101617 Isosuo - Kivisuo * 2 590 28,7864 65,7333 FI1101618 Vapalampi - Lohilampi - Kuntivaara * 1 170 29,8436 66,1664 FI1101619 Oravisuo * 444 29,6128 66,2547 FI1101620 PÃ ¶tkÃ ¶nsuo * 666 28,9894 65,9100 FI1101622 Harjasuo - Laurinkorpi * 172 29,2989 66,3031 FI1101625 Ruoppisuo, Nojosenvaarankurun ja Valkeaisenpuron lehdot * 110 28,8692 66,0428 FI1101626 Kumpuvaaran suot * 23 29,2372 66,2386 FI1101627 SÃ ¤rkiperÃ ¤ - LÃ ¶yhkÃ ¶nen - Antinvaara * 799 29,2986 66,1353 FI1101628 Reposuo * 47 29,1928 66,0900 FI1101629 Vasaraniemen suot 57 28,7117 66,0769 FI1101630 Oijusluoma * 1 179 29,0031 65,8350 FI1101631 Paljakan metsÃ ¤t ja suot * 1 141 29,7928 66,1997 FI1101632 Lohivaara * 1 470 28,6172 65,8711 FI1101633 KÃ ¤tkytvaara * 407 28,6633 66,4061 FI1101635 EtelÃ ¤-Kuusamon metsÃ ¤t * 15 368 29,7608 65,6614 FI1101645 Oulanka * 29 390 29,3433 66,4606 FI1101800 Lauttaneva * 195 26,0983 63,9833 FI1101801 Lauttanevan metsÃ ¤t * 22 26,0717 63,9933 FI1101803 Lapinniemi * 31 25,8944 63,9164 FI1101804 Latvakangas * 26 25,7375 63,9103 FI1102000 Loukkuneva-Isoneva * 780 25,8350 64,5681 FI1102200 Liminganlahti * 11 823 25,2503 64,9044 FI1102201 Haarasuo * 683 25,0289 64,7800 FI1102601 Muhos- ja Poikajoen alueet * 498 26,1764 64,7489 FI1102602 Tikanlantto-Isolantto * 8,2 26,0483 64,7158 FI1102605 PÃ ¤ijÃ ¤nne-VÃ ¤lisuo ja Ruostesuo * 1 157 26,1194 64,6808 FI1102606 RÃ ¶Ã ¶lantto-Murtokoski ja SyvÃ ¤ojansuu * 79 26,0750 64,7178 FI1102607 LÃ ¶ytÃ ¶suo-Karpassuo-ReikÃ ¤suo * 1 516 26,2658 64,7044 FI1102608 Rokua * 4 231 26,4781 64,5789 FI1102800 Hirvineva * 631 25,1767 64,2889 FI1102801 Salmineva-PiurukkajÃ ¤rvi * 276 24,9000 64,3658 FI1102802 MustakydÃ ¶n metsÃ ¤ * 18,8 25,0228 64,2725 FI1102803 Ohinevan metsÃ ¤ * 25,5 24,9167 64,2178 FI1103000 Kempeleenlahden ranta * 192 25,4758 64,9533 FI1103001 Pilpasuo * 367 25,7647 64,9719 FI1103002 Letonniemi * 42 25,4006 65,0589 FI1103004 Oulujoen suisto * 44,7 25,4311 65,0131 FI1103200 Akionlahti * 260 25,2872 64,9886 FI1103400 Olkijokisuu-Pattijoen pohjoishaara * 202 24,5508 64,7236 FI1103401 LÃ ¤hdeneva * 21 24,7117 64,6094 FI1103402 PitkÃ ¤sneva * 567 24,8072 64,4614 FI1103600 Pellikaisenneva * 237 26,0567 64,0919 FI1103602 Iso Suksineva-AhvenjÃ ¤rvenneva-Turvakonneva * 476 26,2667 64,1731 FI1103800 Seipikangas ja Seipikankaan korpi * 314 27,2569 65,6931 FI1103801 Venkaan lÃ ¤hde 5 26,4564 65,4292 FI1103802 Ohtosensuo * 2 161 27,2528 65,4886 FI1103803 Kuusisuo-Hattusuo * 3 870 26,5236 65,2069 FI1103804 Soininsuo-Kapustasuo * 2 491 26,8056 65,5744 FI1103805 KÃ ¤rppÃ ¤suo-RÃ ¤inÃ ¤nsuo * 1 592 26,3192 65,4064 FI1103806 Sumusuo * 683 26,4153 65,6069 FI1103807 LuhtarÃ ¤miÃ ¤ ja Haaposuo-Korppisuo * 1 666 27,1578 65,2842 FI1103808 TyrÃ ¤suo * 763 26,6133 65,4606 FI1103809 Ruosuo-Isosuo * 508 27,3106 65,6478 FI1103810 Naamanganjoen niitty * 1,4 27,6750 65,5156 FI1103811 Sulanvaaranpaljakka * 165,3 27,7381 65,5325 FI1103813 MaaselkÃ ¤ * 3 230 27,8014 65,6319 FI1103814 Kaahlo-oja-Susisuo * 1 851 26,9694 65,7028 FI1103815 Jaurakkavaara * 427 27,6589 65,1219 FI1103816 Sammalharju * 559 27,8572 65,3547 FI1103819 PudasjÃ ¤rvi * 548 26,9489 65,3775 FI1103820 SotkajÃ ¤rvi ja Helkalansuo-Kalettomansuo * 845 27,3236 65,3344 FI1103821 Puntarivaara * 168 27,9861 65,2906 FI1103822 Saarilampi * 117 27,4361 65,5511 FI1103823 JÃ ¤kÃ ¤lÃ ¤vaaran rinnesuot ja Rytisuo * 65 27,3986 65,2011 FI1103824 Kaakkurinrimmit * 1 027 26,7842 65,4364 FI1103827 Litokaira * 30 382 26,2606 65,7297 FI1103828 SyÃ ¶te * 19 641 27,6525 65,7586 FI1103829 Olvassuo * 27 073 27,2639 65,1286 FI1103830 Hirvisuo * 4 481 26,2536 65,2408 FI1104200 Telkkisaaret * 86 24,7133 64,3906 FI1104201 Parhalahti-SyÃ ¶lÃ ¤tinlahti ja Heinikarinlampi * 275 24,2656 64,4994 FI1104202 Rajalahti-Perilahti * 91 24,1136 64,4281 FI1104203 Sunin alue * 93 23,9939 64,3778 FI1104401 ItÃ ¤mÃ ¤ki-EtelÃ ¤joki * 444 26,7000 64,1042 FI1104402 Kansanneva-Kurkineva-Muurainsuo * 1 659 26,4339 64,1003 FI1104404 Kinkerisaarenneva * 134 26,5303 64,0889 FI1104406 MÃ ¤ykÃ ¤naho * 41 26,7522 64,0556 FI1104407 Sammakkolammen metsÃ ¤ * 41 26,2503 63,8650 FI1104408 TÃ ¶rmÃ ¤senrimpi-Kolkanneva * 2 126 26,6322 64,2025 FI1104600 Raahen saaristo * 2 240 24,3897 64,6911 FI1104601 ViitajÃ ¤rven alue * 25 24,5369 64,6428 FI1104602 KuljunmÃ ¤en niitty * 2,1 24,4372 64,6428 FI1104603 PuntarimÃ ¤ki * 4 24,4817 64,6186 FI1104604 Jouttineva * 12 24,5658 64,6031 FI1104605 Rytilammen alue ja Arkkukari * 19 24,4336 64,6189 FI1104800 Matkusneva-Ukonvaajanneva * 413 25,4678 64,5631 FI1104801 HeikkilÃ ¤n laitumet * 1,7 25,7350 64,4394 FI1105000 Akanneva-Rimmenneva * 444 25,4133 64,4792 FI1105001 Revonneva-Ruonneva * 3 814 25,1081 64,7247 FI1105200 Huhtaneva-Lumineva * 687 24,9153 64,8367 FI1105201 SÃ ¤Ã ¤renperÃ ¤ ja Karinkannanmatala * 624 24,9678 64,9072 FI1105202 Siikajoen lintuvedet ja suot * 2 067 24,6481 64,8211 FI1105401 Lauttasuo * 777 28,1386 65,3494 FI1105402 MÃ ¤tÃ ¤sojan lehto * 16 27,8419 65,5825 FI1105403 Maijanlampi * 423 28,1408 65,5283 FI1105404 KylmÃ ¤nperÃ ¤n lÃ ¤hteikkÃ ¶ 3 28,1872 65,5661 FI1105405 Salmitunturi - RÃ ¤Ã ¤pysjÃ ¤rvi * 7 572 28,2236 65,7525 FI1105406 MetsÃ ¤kylÃ ¤ * 2 671 28,4594 65,3017 FI1105407 Latva - Korte - KÃ ¤rppÃ ¤vaara * 2 041 28,0350 65,6794 FI1105408 TervajÃ ¤rvi * 1 426 28,3219 65,4303 FI1105409 Sammakkoaho * 664 29,0294 65,4847 FI1105410 Koivuoja * 309 28,1181 65,4611 FI1105411 Pahkakuru ja Jurmunlampi * 95 28,0408 65,5281 FI1105412 Uusitalon niitty * 1,1 28,0208 65,7306 FI1105413 KylmÃ ¤luoma * 7 341 28,7439 65,5811 FI1106000 SÃ ¤ippÃ ¤suo-Kivisuo * 4 428 26,7669 64,7439 FI1106001 Niittysuo-Siiransuo * 2 485 26,8239 65,0097 FI1106003 Kurimonkosken niityt * 7,9 27,2281 64,9544 FI1106004 Tolkansuo * 1 990 26,7842 64,6636 FI1106005 Torvensuo-Viidansuo * 1 478 26,7267 64,9539 FI1106200 Hanhelan joenvarsilaitumet * 1,1 24,7000 64,4900 FI1106201 Vaippaneva * 91 24,8581 64,5544 FI1106400 Virvikkosuo * 221 26,0397 65,4775 FI1106401 Kusisuo * 419 25,7292 65,4542 FI1106602 RÃ ¤kÃ ¤suo * 2 631 26,2922 64,8736 FI1106603 Heposuo * 3 26,2925 64,9433 FI1106604 Hillikkosuo * 287 26,6025 65,0375 FI1106605 Kalliomaa * 132 26,6025 64,9697 FI1200002 Kelosuo * 106 29,0686 64,4869 FI1200003 Raiskion Rutju * 15 28,2961 64,6861 FI1200051 Julmasuo * 448 29,2050 64,5019 FI1200052 Tulisuon - Varpusuon alue * 3 227 29,3758 64,5678 FI1200053 Kitkansuo * 561 28,3947 64,7858 FI1200054 Joutensuon - Mustosensuon alue, Myllykoski ja Hiidenkirkko * 2 112 29,0339 64,6656 FI1200055 SÃ ¤kkisenlatvasuo - JÃ ¤nnesuo - Lamminsuo ja Peuravaara * 687 28,1772 64,6544 FI1200056 Paljakka ja Latvavaara * 3 119 28,0378 64,7108 FI1200057 PÃ ¶lhÃ ¶vaara * 374 28,6228 64,6086 FI1200058 Vorlokki * 645 28,2689 64,7217 FI1200059 SaarijÃ ¤rven aarnialue * 1 366 28,5706 64,8114 FI1200100 Kiiskinen ja Varissuo * 815 27,5194 63,9894 FI1200102 Lehmivaaran ja Torakankaan lehdot ja suot * 39 27,8808 64,3497 FI1200104 OulujÃ ¤rven saaret ja ranta-alueet * 6 317 27,1042 64,4747 FI1200200 Kolkonsuo * 276 29,7372 64,5619 FI1200201 Riihivaaran alue * 948 30,1575 64,2142 FI1200202 Issakka * 889 30,1308 63,8778 FI1200203 Ristivaara * 907 29,4256 63,9075 FI1200204 Salmivaara * 84 29,4492 63,8672 FI1200205 Vattuvaara * 383 29,8525 63,9106 FI1200206 Eeronvaara * 398 29,7989 63,7667 FI1200207 Hevoshuuhdinpuro ja Honkivaara * 517 28,8600 64,3408 FI1200208 Juortanansalon alue * 5 436 29,8903 64,5761 FI1200209 Lammasaho * 169 29,7742 63,9867 FI1200210 KieverrysjÃ ¤rvet * 711 29,9525 63,7642 FI1200212 Joutenvaara * 515 30,2067 63,8322 FI1200213 ValkeisjÃ ¤rvi * 600 28,7944 64,2939 FI1200214 Pellinkangas * 707 28,9331 64,2903 FI1200215 Kinnussuo - Mustinsuo * 686 28,8531 64,4703 FI1200216 Isosuo - Koirasuo ympÃ ¤ristÃ ¶ineen * 1 666 29,3119 64,4711 FI1200217 KalliojÃ ¤rven seutu - Joutensuo * 1 204 29,3267 64,3781 FI1200218 Kukkosenvaaran alue * 244 30,4269 64,0886 FI1200219 VonganjÃ ¤rvi ja Vuorivaara * 821 30,5144 64,1083 FI1200220 Elimyssalon alue * 8 293 30,3800 64,1925 FI1200221 Teerisuon - Lososuon alue * 3 046 29,2733 63,8900 FI1200222 Hirvivaaran - Suoniemensuon alue * 932 29,5036 64,5292 FI1200223 Jonkerinsalon alue * 3 639 29,7153 63,8375 FI1200224 VilhonpetÃ ¤ikkÃ ¶ * 158 30,2425 63,9600 FI1200225 Ulvinsalon alue * 3 949 30,3636 63,9656 FI1200251 Lentuan alue * 6 591 29,6389 64,2486 FI1200252 Iso Palonen - MaariansÃ ¤rkÃ ¤t * 4 053 30,1786 64,3106 FI1200253 Kokkamo - KylmÃ ¤jÃ ¤rvi * 909 30,1900 64,1514 FI1200257 KellojÃ ¤rven ranta-alueet ja saaret * 1 395 29,0447 64,2753 FI1200258 Hanhisuo - Teerisuo * 304 29,1697 64,0092 FI1200259 ValtasenjÃ ¤rvi 113 30,1103 64,3483 FI1200260 Pihlajapuro * 301 30,0258 63,8797 FI1200261 Paljakanvaara * 198 29,8858 63,9736 FI1200300 Kivesvaaran ja KerÃ ¤senvaaran lehdot ja letot * 61 27,5603 64,4497 FI1200301 Matalansuo * 222 27,6567 64,4461 FI1200302 Melalahden lehdot ja Horkanlampi * 34 27,6753 64,3947 FI1200303 Likolampi ja KoikerojÃ ¤rven kaakkoisranta * 11 27,7814 64,4325 FI1200304 AntinmÃ ¤ki-KylmÃ ¤npuro ja Hevossuo * 90 28,0414 64,3475 FI1200306 Joutensuo * 264 27,4200 64,5522 FI1200400 Mutalammen suot * 102 27,6853 64,7019 FI1200401 Siikavaaran - Korpijoen seutu * 2 870 27,9408 65,1347 FI1200402 Nuottivaara - Puhakkasuo * 479 27,9125 65,0642 FI1200403 Suovaara * 582 28,0478 64,8433 FI1200404 Ã ikÃ ¤nvaara * 172 27,8672 64,8417 FI1200405 Ã ikÃ ¤nselkÃ ¤ * 939 27,9289 64,9497 FI1200406 Kuirivaara * 1 753 27,8886 64,8953 FI1200407 Sikanoreikko * 252 27,9050 64,9981 FI1200408 HuokostÃ ¶rmÃ ¤ * 368 27,9919 64,9097 FI1200409 Pirunkirkon aarnialue * 74 27,9469 64,7072 FI1200410 HepokÃ ¶nkÃ ¤Ã ¤n alue * 150 27,8639 64,8175 FI1200411 Kurikkavaaran aarnialue ja lehdot * 116 27,8336 64,7792 FI1200451 Ison Kaitasen lehto * 15 27,8194 64,5631 FI1200452 Honkajoen lehto * 13 27,7750 64,7067 FI1200453 Iso Saarisuo * 73 27,9417 64,9039 FI1200454 Ison JÃ ¤nisjÃ ¤rven lehto ja letto * 22 27,9531 64,9839 FI1200457 Pihlajavaaran lehto * 31 27,8183 64,7978 FI1200459 SuolijÃ ¤rven Rytisuo * 59 28,0108 65,1339 FI1200460 Vellisuo - Iso Koirasuo * 181 28,0194 65,1978 FI1200462 Vuorisuo ja Iso Vuorilampi * 58 28,0739 65,1853 FI1200463 Iso Tilansuo - Housusuo * 3 449 27,4047 64,9581 FI1200464 SaarijÃ ¤rven vanhat metsÃ ¤t * 1 355 27,5172 64,8008 FI1200465 Vellisuo - Vuorisuo * 509 27,5256 65,0658 FI1200466 Karhusuo - Viitasuo * 1 105 27,3725 64,8633 FI1200467 NÃ ¤Ã ¤tÃ ¤suo * 140 28,0492 64,7667 FI1200500 Saukkovaaran ja Koljatinvaaran lehdot * 21 28,2728 64,4872 FI1200502 Karhisensuo - PyÃ ¶reÃ ¤suo - Lokkisuo * 351 28,7942 64,5036 FI1200511 KalliojÃ ¤rvi - PitÃ ¤mÃ ¤vaara * 861 28,7047 64,4200 FI1200600 Lauttolahden - Soidinvaaran kohteet * 15 27,8892 64,1658 FI1200602 Ketrinsaari ja Noronvaara 5 28,1911 64,0356 FI1200604 Vuoriniemi * 19 29,0797 63,9475 FI1200605 Solansuo * 654 28,6214 64,3153 FI1200607 Rommakkovaara * 159 28,4764 63,9031 FI1200608 RÃ ¤Ã ¤tÃ ¤kangas * 667 28,7208 64,0247 FI1200609 Kortesuo * 332 28,8125 64,2481 FI1200621 Korsunrinne * 51 28,1708 63,9142 FI1200622 Heiskasenpuro * 116 28,7825 63,8733 FI1200623 Hiidenvaara - LÃ ¶ytÃ ¶sensuo * 554 28,2517 63,8119 FI1200624 Viltovaara * 258 28,2519 63,8583 FI1200625 Hiidenportin alueet * 5 166 29,0561 63,8747 FI1200700 Karhuhetteensuo * 6 28,2061 65,2097 FI1200701 Porrassuo 38 29,2267 65,1556 FI1200702 Vasonniemi ja Pahalammenpuro * 8 29,0969 65,1289 FI1200703 Rytyskalliot * 14 29,2808 65,2969 FI1200704 Lokkisuo-Teerisuo * 113 29,0881 64,6942 FI1200706 Louhensuo * 599 28,2400 65,0264 FI1200707 LevÃ ¤vaara * 464 29,4125 65,2897 FI1200708 Lohivaaran - Matarasuon alue * 669 28,2578 65,2328 FI1200710 Isosuo ja Iso Kukkosuo * 335 28,3967 64,8803 FI1200711 Portinvaaran alue * 125 29,2778 65,2514 FI1200712 SÃ ¤ynÃ ¤jÃ ¤suon - Matalasuon alue * 1 094 29,0606 64,8031 FI1200713 MesiÃ ¶nvaara * 507 29,4658 64,9108 FI1200714 Huuhkajanlehto * 392 28,8928 65,1819 FI1200715 Housuvaara * 797 29,5969 65,2881 FI1200716 Ulkuvaara - Ulkupuro * 263 29,3244 65,2322 FI1200717 Huurunvaara - Iso Niittylampi * 517 29,0481 65,1853 FI1200718 Tormuan Pohjavaara - Riitasuo * 1 700 29,4431 65,3692 FI1200719 Martinselkonen * 6 194 29,7853 65,1903 FI1200720 Jylkkyvaara ja Jylkynsuo * 583 28,5942 65,1167 FI1200721 SydÃ ¤nmaanaro * 2 986 29,2889 64,9825 FI1200722 Risti-Luoma * 395 29,2158 65,2789 FI1200723 Ilosenkangas - KylmÃ ¤suo * 796 28,4214 65,1261 FI1200724 Rimpisuo * 253 29,3961 65,0481 FI1200725 Kala-Peuro * 191 29,3681 65,3469 FI1200726 ItÃ ¤jÃ ¤rvi * 258 28,7364 64,9631 FI1200727 Porttiloma * 209 28,1822 65,1172 FI1200728 JyrkkÃ ¤vaara * 480 28,5192 65,1458 FI1200729 Hiienvaara * 375 28,4517 64,9517 FI1200730 Viisiriihinen * 318 29,6789 64,8314 FI1200731 MÃ ¤kilamminvaara * 328 28,6064 65,1856 FI1200732 NÃ ¤ljÃ ¤ngÃ ¤n Pohjanvaara * 359 28,7711 65,1531 FI1200733 Iso Vaskenvaara * 316 29,7119 65,0897 FI1200734 Roimanvaara ja Paljakkavaaran suo * 186 28,0967 65,2169 FI1200735 Riuskanselkonen * 4 226 28,8153 65,2731 FI1200736 MÃ ¤ntypuro * 203 29,4847 65,0447 FI1200737 Karsikkovaara - Losolehto * 1 128 29,6125 64,8658 FI1200738 Julma * 222 29,0353 65,0925 FI1200739 Hinkusuo * 1 461 29,2056 65,3339 FI1200740 Ã llÃ ¶rinsÃ ¤rkkÃ ¤ * 508 29,8389 65,1042 FI1200741 VieremÃ ¤nsuon alue * 2 952 29,6750 65,3678 FI1200742 Murhisalo * 6 548 30,0092 64,6928 FI1200743 Hossa * 10 162 29,3447 65,4747 FI1200744 Pahamaailma * 2 072 29,6528 65,4606 FI1200763 IsonpÃ ¤Ã ¤nlampi 6 29,9431 64,6311 FI1200764 JumalissÃ ¤rkÃ ¤n - HoikansÃ ¤rkÃ ¤n alue * 529 29,3194 64,7178 FI1200800 Rumala - Kuvaja - Oudonrimmet * 4 849 26,6681 64,3297 FI1200802 Likainen ja Likaisen Penikka 16 26,6686 64,5031 FI1200804 Siirasojan lehto * 24 26,5839 64,5678 FI1200805 Sarvisuo - Jerusaleminsuo * 3 634 27,1033 64,7814 FI1200901 Talaskankaan alue * 4 915 27,1147 63,9992 FI1200902 PÃ ¶ntÃ ¶nsuo * 293 26,8081 64,1347 FI1200921 Otanneva * 57 27,0750 64,1086 FI1200922 Karppisensuo - Salinsuo - Joutensuo * 686 27,3931 64,1653 FI1200923 Rimpineva - Matilanneva * 599 26,7878 64,2333 FI1201001 KÃ ¤Ã ¤rmelammen letto * 6 29,0206 64,6433 FI1201002 JÃ ¤mÃ ¤svaaran alue * 3 257 29,4658 63,9725 FI1201003 NÃ ¤Ã ¤tÃ ¤vaara * 299,9 29,7403 63,7336 FI1201005 Kaahla-aho * 135 27,4694 65,0175 FI1201006 Kapustajoen lÃ ¤hteikkÃ ¶ * 1 27,7658 64,8742 FI1201007 Kotuskasuo * 335,7 28,6406 63,8828 FI1201009 Losonvaara * 370,8 27,9106 64,0667 FI1201010 Talvivaara * 284 28,1603 63,9283 FI1201011 Latvakangas * 44 26,9531 64,6236 FI1201012 Malahvia * 2 383 29,7092 64,7742 FI1202001 Isoaho * 31 28,2256 64,0347 FI1202002 Peltolan haka 3,1 28,2414 64,1886 FI1202003 KilpelÃ ¤nvaara * 28 30,3203 64,0025 FI1202004 Laamasenvaara * 30 30,2767 63,9422 FI1300101 Pallas-Ounastunturi * 59 426 23,9378 68,1475 FI1300103 PÃ YRISJÃ RVEN ERÃ MAA * 146 834 24,1558 68,6053 FI1300113 LUPPOKURUN LEHTO 24 23,3378 68,2653 FI1300117 HIETATIEVAT-KALMANKALTIO * 994 24,6975 68,4469 FI1300201 LEMMENJOEN KANSALLISPUISTO * 285 990 25,6064 68,5994 FI1300202 MUOTKATUNTURIN ERÃ MAA * 158 208 26,2947 69,1475 FI1300203 HAMMASTUNTURIN ERÃ MAA * 154 903 26,6433 68,5631 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 28,5681 69,2275 FI1300205 TSARMITUNTURIN ERÃ MAA * 16 758 28,4064 68,6775 FI1300206 HANHIJÃ NKÃ -PIERKIVAARANJÃ NKÃ  * 4 648 27,1542 69,1978 FI1300210 KETTUJOKI-VASKOJOKI * 1 995 26,7211 68,8953 FI1300211 Ivalojokisuisto * 1 123,9 27,6542 68,7489 FI1300212 INARIJÃ RVI * 89 960 27,7322 68,9353 FI1300301 PERÃ MEREN KANSALLIPUISTO * 15 890 24,3206 65,6275 FI1300302 PerÃ ¤meren saaret * 7 136 24,8592 65,3653 FI1300401 HAIKARA-AAPA-VITSIKKOAAPA * 1 867 26,9306 66,9678 FI1300402 TYNNYRIAAPA * 629 27,7625 66,7686 FI1300405 JAVARUSTUNTURI * 1 396 27,2181 66,9144 FI1300406 OTTAVAARA * 820 27,6656 66,4833 FI1300407 Siikajoki-Juujoki 121,9 32 27,5689 66,3517 FI1300501 KALLINKANGAS * 56 24,5122 65,8136 FI1300503 KaltiojÃ ¤ngÃ ¤n lehto 5 24,6544 65,8092 FI1300504 Tornivaaran lehto 19 24,9547 65,8592 FI1300505 KIRVESAAPA * 1 827 24,8064 65,7806 FI1300507 MUSTA-AAPA * 355 24,7775 65,7200 FI1300601 PULJUN ERÃ MAA * 56 351 24,7169 68,3419 FI1300602 SIUKATANJÃ RVET * 2 040 25,0039 68,1819 FI1300603 AHVENVUOMA * 2 207 24,9900 67,5864 FI1300604 NÃ ¤Ã ¤tÃ ¤vuoma-Sotkavuoma * 10 675 25,5050 67,3844 FI1300605 LOUKISEN LATVASUOT * 9 414 25,5889 67,8197 FI1300606 KUORTANO-SAIVINVUOMA-LAUNIJÃ RVI * 9 831 24,8922 67,9928 FI1300607 LEPPÃ VUOMA-MURTOVUOMA-SAATTOPORANVUOMA * 2 138 24,5842 67,8153 FI1300608 Tollovuoma-SilmÃ ¤svuoma-Mustaoja-Nunaravuoma * 9 673 25,4292 67,5836 FI1300611 NAATSUKKA-AAPA * 10 609 25,8675 68,2039 FI1300615 KerpuajÃ ¤rvi * 63 24,6942 67,3269 FI1300616 KIVIJÃ RVI-PIKKU KIVIJÃ RVI 135 24,4644 67,4469 FI1300618 YllÃ ¤s-Aakenus * 38 646 24,3136 67,7306 FI1300619 KUMPUTUNTURI * 1 268 25,5431 67,7258 FI1300701 Teuravuoma-KivijÃ ¤rvenvuoma * 5 788 24,0900 67,3392 FI1300702 SIEPPIJÃ NKÃ -PIERUVUOMA * 1 413 23,7797 67,1711 FI1300704 KARHUVUOMA * 957 24,4622 67,2889 FI1300705 JUUSTOVUOMA * 998 24,6011 67,1650 FI1300706 NIESASELKÃ  * 1 950 24,0461 67,4728 FI1300801 MuonionjÃ ¤rvi-Utkujoki 544 23,5772 67,9781 FI1300901 PyhÃ ¤tunturi * 4 338 27,1167 67,0108 FI1300902 Akanvaaran-Kalkkivaaran lehdot * 21 27,1236 67,1694 FI1300904 Luiron suot * 12 590 27,5656 67,3444 FI1300905 Serrijoki-KÃ ¤tkÃ ¤vuoma * 1 021 27,8842 67,1383 FI1300906 RAATEAAPA * 1 785 27,6931 66,9811 FI1300907 Kemihaaran suot * 14 060,3 27,7644 67,0553 FI1301001 KOUTUSJÃ RVI * 2 303 24,2600 66,6622 FI1301002 Hyrsyvuoma * 103 24,1756 66,5544 FI1301003 KaltiojÃ ¤nkkÃ ¤ * 471 24,2250 66,7528 FI1301004 PaamajÃ ¤rvi 393 23,9611 66,6408 FI1301005 PellojÃ ¤rvi-SÃ ¤ynÃ ¤jÃ ¤jÃ ¤rvi 583 24,0153 66,7500 FI1301101 RIISITUNTURIN KANSALLISPUISTO * 12 461 28,4519 66,2094 FI1301102 MUSTARINNAN TUNTURI * 9 435 27,6942 66,3328 FI1301103 LIVOJÃ RVI * 3 433 28,1431 65,9892 FI1301104 KOROUOMA-JÃ NISKAIRA * 9 378 27,6419 66,1058 FI1301106 PÃ Ã -Ã LJY * 2 162 28,6319 66,4667 FI1301202 VARPUSUO-SAARISUO * 1 021 27,1011 65,8783 FI1301203 ASMUNTINSUO-LAMMINSUO * 1 130 26,5039 65,8250 FI1301205 SIMOJÃ RVI * 6 367 27,2103 66,0536 FI1301206 LIEJUSUO-KAAKKURISUO * 608 26,4744 65,7458 FI1301207 JOUTENSUO * 1 023 26,8139 66,1339 FI1301208 SOPPANA * 1 097 27,4061 66,0967 FI1301209 MÃ MMISUO * 1 313 27,2864 65,8850 FI1301301 MUSTIAAPA-KAATTASJÃ RVI * 6 117 24,9181 66,4358 FI1301302 SAVIOJA 35 25,3858 66,2300 FI1301304 KAIHUAVAARAN LEHTO * 13 26,8461 66,3739 FI1301306 LOUEVAARA * 1 681 25,1475 66,4169 FI1301312 NAMALIKKOKIVALO * 836 26,7550 66,3261 FI1301313 Narkauksen-Katiskon lehdot * 94 26,2275 66,2875 FI1301314 KUTUSELKÃ -KIRISTÃ JÃ SELKÃ  * 2 909 25,9206 66,9364 FI1301315 Koukkulanaapa-Palokivalo * 2 210 25,6244 66,8075 FI1301316 Herankaira * 2 217 26,7442 66,5056 FI1301317 AuttikÃ ¶ngÃ ¤s * 377 27,1867 66,2931 FI1301318 OUNASJOKI * 4 730 25,0775 67,1011 FI1301319 Toramojoki 6 25,7556 66,7481 FI1301401 VÃ ¤rriÃ ¶ * 12 458 29,6456 67,7386 FI1301402 Tuntsan erÃ ¤maa * 21 241 29,5325 67,6375 FI1301403 Suksenpaistama-MiehinkÃ ¤vaara * 6 028 28,7125 66,6256 FI1301404 Joutsenaapa - Kaita-aapa * 12 785 28,6575 67,0764 FI1301405 TERMUSAAPA * 1 285 28,6300 66,8928 FI1301409 AATSINKI-ONKAMO * 9 746 28,8594 66,7831 FI1301410 PEURATUNTURI * 5 285 28,4811 66,7133 FI1301411 Peurahaara * 46 29,7611 67,6228 FI1301502 MALTIO * 14 746 28,7194 67,3958 FI1301504 AINIJÃ RVEN LEHDOT 69 29,4347 67,7667 FI1301505 KELLOVUOTSO-KAARRERÃ MIÃ -HUKKA-AAPA * 3 498 28,9225 67,5219 FI1301506 KuoskunjÃ ¤rvi * 77 28,3058 67,2336 FI1301507 SieriÃ ¤isten harjulammet * 792 28,5508 67,1844 FI1301510 VINTILÃ NKAIRA * 20 076 28,0506 67,6497 FI1301511 Joutsitunturi-Koukkutunturi * 15 030 29,1589 67,3922 FI1301512 TÃ ¶rmÃ ¤oja * 364 29,4817 67,8503 FI1301513 Yli-Nuortti * 308,8 29,3831 67,7733 FI1301601 RUNKAUS * 7 050 25,5208 66,0239 FI1301602 MARTIMOAAPA-LUMIAAPA-PENIKAT * 14 086 25,1317 65,8406 FI1301603 VEITTIAAPA * 2 929 25,4572 65,7817 FI1301604 ISO SAARISUO-HOIKKASUO-MUSTA-AAPA * 768 25,3147 65,6983 FI1301605 NIKKILÃ NAAPA * 346 25,2050 65,6750 FI1301606 KÃ Ã RMEAAPA * 1 117 25,8122 65,7703 FI1301611 KuivasjÃ ¤rvi * 105 25,3744 65,9972 FI1301612 Saariaapa-HattuselkÃ ¤ * 2 503 25,6894 66,0406 FI1301613 Simojoki 1 153 25,7908 65,8858 FI1301701 UK-PUISTO-SOMPIO-KEMIHAARA * 309 771 28,2800 68,1622 FI1301705 SOTA-AAPA * 3 178 27,1389 68,2844 FI1301706 Viiankiaapa * 6 595 26,8253 67,5392 FI1301707 VITSAVAARANAAPA-KIEKERÃ SELKÃ  * 1 775 26,3714 67,2606 FI1301708 SUIKELOAAPA * 993 26,4319 67,0897 FI1301712 POMOKAIRA * 92 358 26,2011 67,9086 FI1301713 Luosto * 8 090 26,9156 67,1036 FI1301714 ELLITSA * 3 376 27,0650 67,2944 FI1301715 Kulvakko * 1 311 26,2361 67,2136 FI1301716 KOITELAINEN * 48 938 27,1758 67,8183 FI1301801 Pisavaara * 4 891 25,0914 66,2822 FI1301802 KETUNPESÃ VAARAN LEHTO 12 25,1311 65,9658 FI1301805 KÃ ¤tkÃ ¤vaaran lehto 5 24,9642 66,2306 FI1301806 KIVIMAAN LEHDOT * 8 24,7917 66,2089 FI1301807 PYHÃ PORTIN LEHTO 12 25,4706 66,1678 FI1301810 Kilsiaapa-Ristivuoma * 9 687 24,8158 66,3358 FI1301811 SuuripÃ ¤Ã ¤n alue * 4 278,4 24,9303 65,9908 FI1301812 Karhuaapa-HeinijÃ ¤nkÃ ¤-KokonrÃ ¤me * 1 151 25,1011 66,1950 FI1301813 Auringonkorpi * 412 25,0281 66,0911 FI1301814 TUISKUKIVALON NÃ RHEIKKÃ  * 716 25,8819 66,1847 FI1301901 VAARAJÃ NKKÃ -ROVAJÃ NKKÃ  * 394 24,2708 66,0269 FI1301902 SATTAVUOMA * 293 24,3681 66,1000 FI1301903 Kusiaiskorpi, Palo-Isokumman jÃ ¤nkÃ ¤, Alkumaa * 441 24,4369 65,8867 FI1301904 RAKANJÃ NKKÃ  * 83 24,3106 65,8964 FI1301905 VINSANMAAN LETOT * 24 24,5067 66,0644 FI1301907 Runtelin lehto 19 24,2972 66,0408 FI1301908 KARSILONMAA * 15 24,2961 65,9167 FI1301909 HURUJÃ RVI-ISO-MUSTAJÃ RVI 310 24,0253 66,1114 FI1301911 Pajukari-Uksei-Alkunkarinlahti * 440 24,2619 65,7881 FI1301912 Tornionjoen-Muonionjoen vesistÃ ¶alue 32 000 23,8403 67,8167 FI1302002 KALDOAIVIN ERÃ MAA * 351 633 27,8675 69,6586 FI1302101 Mellajoki * 353 24,5797 66,3983 FI1302103 HEINIVUOMA-PIETINVUOMA * 680 23,9386 66,3194 FI1302104 MeltosjÃ ¤rvet-PysÃ ¤jÃ ¤rvi 458 24,6192 66,5394 FI1302105 KainuunkylÃ ¤n saaret 1 005 23,7372 66,2136 FI1302107 Romppaat * 256 24,7650 66,4619 FI1302108 AhvenjÃ ¤rvi-LehdonjÃ ¤rvi * 280 24,2594 66,3611 FI1400001 Ramsholmen * 13 19,8850 60,1086 FI1400002 Mangelbo Almskogen * 1 19,9742 60,2644 FI1400003 SvartnÃ ¶ - Kaja * 144 19,6336 60,2833 FI1400004 Espholm * 7 19,9583 60,0631 FI1400005 NÃ ¥tÃ ¶ - JungfruskÃ ¤r * 547 19,9294 60,0364 FI1400006 BjÃ ¶rkÃ ¶r * 5 286 20,1583 59,9133 FI1400007 SandskÃ ¤r 13 21,0178 59,9950 FI1400009 GranÃ ¶ * 359 20,5061 59,9961 FI1400010 LÃ ¥ngskÃ ¤r - SandskÃ ¤r 359 20,9125 60,0306 FI1400012 BlÃ ¥skÃ ¤ren - Salungarna - Stora Bredgrundet 334 20,9917 60,1769 FI1400014 IriskÃ ¤rret * 2 19,9575 60,1450 FI1400015 LillnÃ ¤sberget - TingÃ ¶ * 311 20,0608 60,1836 FI1400017 HerrÃ ¶skatan * 113 20,1858 59,9703 FI1400018 Ã stra RÃ ¶dklobb * 10 19,4869 60,2400 FI1400019 BrÃ ¥ttÃ ¶ * 29 20,3008 59,9831 FI1400021 BoxÃ ¶ * 1 254 20,1047 60,4108 FI1400022 Skag * 16 20,2347 60,0967 FI1400023 IdÃ ¶ * 20 20,9164 59,8722 FI1400024 Hemdal * 7 20,3222 60,3544 FI1400025 PrÃ ¤stgÃ ¥rdsnÃ ¤set * 33 19,9319 60,2522 FI1400026 Ã sgÃ ¥rda StenÃ ¥krar * 51 20,0597 60,3425 FI1400027 HÃ ¶ckbÃ ¶leholmen * 13 19,9006 60,3589 FI1400028 SkÃ ¥lklobbarna 206 20,4450 60,2417 FI1400030 SÃ ¶dra SandbÃ ¤ck 294 20,6756 60,7456 FI1400031 Ytterstberg 272 20,5314 60,5747 FI1400032 NorrÃ ¶ * 78 21,0614 60,5550 FI1400033 Ã stra insjÃ ¶n 2 19,5444 60,2294 FI1400034 TrÃ ¤sket * 103 19,5519 60,2514 FI1400035 MÃ ¤rrkallarna - Ã bergsgrynnan - MjÃ ¶lskÃ ¤rskallen 759 19,3894 60,3894 FI1400036 Degersand 0,5 19,5994 60,1547 FI1400037 Tullhuset 0,5 19,5436 60,2206 FI1400038 Berghamn 0,5 19,5356 60,2289 FI1400039 IdskÃ ¤r - MellanskÃ ¤r - Skatan 274 19,7572 60,4394 FI1400041 SlÃ ¤tnÃ ¤s * 13 20,2956 59,9861 FI1400042 LÃ ¥ngÃ ¶r - Ã stra SundskÃ ¤r 1 470 20,0969 59,9364 FI1400043 SandÃ ¶n * 60 20,4414 60,0744 FI1400044 Ã ngesjÃ ¶ * 8 19,7286 60,2764 FI1400045 NÃ ¤sgÃ ¤rdan 2,75 19,6788 60,2380 FI1400046 BrÃ ¤ndÃ ¶(Bovik) 0,5 19,6633 60,2872 FI1400047 SignilskÃ ¤r - MÃ ¤rket * 21 030 19,2969 60,2497 FI1400049 LÃ ¶kÃ ¶ * 11 19,7194 60,3775 FI1400050 KattnÃ ¤s * 0,5 19,6889 60,1983 FI1400051 UtÃ ¤ngarna * 0,5 19,8653 60,1156 FI1400052 Kasberget * 10 19,9553 60,1422 FI1400053 Blacksund * 24 20,7908 60,3556 FI1400054 MÃ ¶rskÃ ¤r 803 21,1578 59,7708 FI1400055 KarlbybÃ ¥dar 716 20,7358 59,7483 FI1400056 IdÃ ¶ - BrunnskÃ ¤r * 56 20,9294 59,8753 FI1400057 Ã rskÃ ¤r - FjÃ ¤llskÃ ¤r 6 21,0275 59,9914 FI1400058 LÃ ¥gskÃ ¤r * 1 059 19,9283 59,8397 FI1400059 SÃ ¶dra JÃ ¤rsÃ ¶ * 32 20,0092 60,0122 FI1400060 Norra Espholm * 0,5 19,9594 60,0669 FI1400061 VÃ ¤stra Espholm * 9 19,9553 60,0644 FI1400062 KnÃ ¶ppelskÃ ¤r - Pargrund - KrÃ ¥kskÃ ¤r 103 20,2425 60,4428 FI1400063 TobÃ ¶le * 0,46 20,0306 60,3685 FI1400064 RannÃ ¶ 405 20,2072 60,5333 FI1400065 Stenverka * 38 20,3714 60,3511 FI1400066 Gloet * 28 20,3181 60,3550 FI1400067 VikarskÃ ¤ren 1 505 20,4692 60,3989 FI1400069 Uddhagar 1 5,1 19,5569 60,1625 FI1400070 Uddhagarna 2 6,6 19,5572 60,1575 FI1400071 Del av lgh. 26:0, Storby 0,5 19,5500 60,2275 FI1400072 Del av gÃ ¥rdstomt i Kyrkoby, EckerÃ ¶ 0,5 19,6119 60,2131 FI1400073 Del av stugtomt, Torp, EckerÃ ¶ 0,5 19,5161 60,1767 FI1400074 Del av lgh. 17:1, Torp/EckerÃ ¶ 0,5 19,5356 60,1847 FI1400075 Lillsundet * 7,5 19,6528 60,1706 FI1400076 Gloviken 14,9 19,8233 60,2764 FI1400077 HusÃ ¶fjÃ ¤rden * 72,7 19,8375 60,2781 FI1400078 KarltrÃ ¤sk 17 19,7461 60,1853 FI1400079 Moren 4 19,8519 60,1689 FI1400080 Del av lgh. Jomala 6:0, Jomala gÃ ¥rd 0,5 19,9853 60,1803 FI1400081 NÃ ¤set * 35 20,7375 60,3347 FI1400083 Del av oljehamnsomrÃ ¥det, Mariehamn 0,5 19,9350 60,0847 FI1400084 Del av lgh. 1:0, PrÃ ¤stgÃ ¥rden, Sund * 50 20,1125 60,2611 FI1400085 Del av lgh. 6:20, Bomarsund 0,5 20,2397 60,2119 FI1400086 Del av lgh. 2:13, Vargata 0,5 20,3542 60,2494 FI1400087 Del av lgh. 2:13 Vargata 0,5 20,3533 60,2497 FI1400088 Del av lgh. 5:32, Vargata 0,5 20,3475 60,2478 FI1400089 Del av lgh. 2:16, LÃ ¶vÃ ¶ 0,5 20,3486 60,2497 FI1400090 SvenstjÃ ¤lpa * 195 20,4186 60,2492 LTAKM0002 Ventos upe 177,64 22,7022 56,1758 LTAKM0003 Purviu kaimo apylinkes * 151 22,5906 56,1692 LTAKM0004 Uzpelkiu pievos * 47 22,6631 56,1622 LTAKM0005 Gumbakiu atodanga 1 22,8125 56,1306 LTAKM0006 Ventos upes slenis auksciau Papiles * 73 22,8450 56,1031 LTAKM0007 Ventos upes slenis zemiau Papiles * 78 22,7650 56,1558 LTAKM0008 Ventos upes slenis auksciau Ventos * 13 22,7122 56,1744 LTAKMB001 Kamanu pelke * 6 401 22,6450 56,2908 LTALY0001 Vidzgirio miskas * 388 24,0286 54,3786 LTALY0002 Norunu miskas * 243 23,9847 54,2919 LTALY0004 Punios silas * 2 702 24,0503 54,5300 LTALY0005 Zuvinto ezeras ir Buktos miskas * 15 868 23,5489 54,4669 LTANY0001 Vilkatenu miskas * 114 24,9836 55,4336 LTANY0002 Vyliaudiskio pelke 53 25,0408 55,4267 LTANY0004 Virintos upe 833 25,0931 55,4106 LTANY0009 Variaus upelio slenis 72 25,1053 55,5706 LTANY0011 Gireles miskas * 69 25,1383 55,5061 LTANY0012 Anyksciu silelis * 1 668 25,0356 55,4775 LTANY0014 Zaliosios pievos 40 24,8092 55,5644 LTANY0016 Uzuraisciu kaimo apylinkes 118 24,7011 55,5519 LTANY0019 Rubikiu ezeras ir jo apyezeres 1 631 25,2858 55,4967 LTANY0020 Sventosios senvages 203 25,0592 55,5739 LTANYB001 Simoniu giria * 23 263 25,1750 55,6464 LTBIR0002 Daudzgiriu miskas * 169 24,6631 56,1550 LTBIR0003 Nemunelio ir Apascios upiu sleniai 296 24,8517 56,4208 LTBIR0004 Gipso karsto ezerai ir ju apyezeres 1 239 24,7031 56,2428 LTBIR0005 Karajimiskio kaimo apylinkes 45,67 24,6969 56,2044 LTBIR0007 Draseikiu kaimo apylinkes 35 24,7608 56,2378 LTBIR0008 Azuolynes miskas * 92 24,7928 56,2453 LTBIR0009 Padaiciu miskas * 61 24,6350 56,2261 LTBIRB001 Birzu giria * 17 683,28 24,9547 56,2794 LTBRS0001 Siponiu atodanga 3 23,9997 54,5119 LTBRS0002 Skevoniu atodanga 1 24,0028 54,6044 LTDRU0003 Avires upe 54 23,9425 54,0517 LTELE0001 Paneriu miskas * 224 24,9339 54,8089 LTELE0003 Grabijolu miskas * 886 24,8842 54,8408 LTIGN0001 Pusnies pelke * 779 26,4464 55,4978 LTIGN0003 Sakeliskes pievos * 108 26,5372 55,3269 LTIGN0004 Dietkausciznos pievos * 147 26,4656 55,3386 LTIGN0013 Merkmenio ezeras 46 26,2847 55,2328 LTIGN0017 Gerveles pelke * 373,3 26,4475 55,4536 LTIGN0018 Aukstaitijos nacionalinis parkas * 33 048 26,0067 55,3711 LTIGN0026 Ruzo ezeras 59 26,4942 55,4842 LTIGN0027 Sungardo ezeras 117 26,1200 55,4944 LTIGN0028 Birvetos upes slenis ties Rimaldiske * 113 26,8067 55,2808 LTIGN0032 Dysnos upes sleniai 460 26,6783 55,3283 LTIGN0033 Kazitiskio pelke 101 26,1339 55,4342 LTJOA0001 Sventosios upes slenis ties Upninkais * 106 24,4936 55,0875 LTJOA0002 Sirvintos upe ir jos sleniai 1 030 24,6178 55,0697 LTJOA0005 Silo miskas 195 24,2500 55,2561 LTJOA0006 Gaiziunai * 530 24,3711 55,0158 LTJOI0002 Vilkijos upes slenis 64 23,4069 56,3453 LTJOI0003 MiÃ ¡kas prie DilbinÃ liÃ ³ * 57 23,1831 56,3053 LTJOI0004 Ã ½agarÃ s miÃ ¡kas * 1 247 23,2283 56,2878 LTJOI0005 PaÃ Ã ¾uolynÃ s durpynas 76 24,4972 55,1400 LTJOI0007 Ã ½agarÃ s ozas 49 23,2161 56,3483 LTJOI0008 Pabaliu miskas ir Svetes upes slenis * 61 23,3094 56,3792 LTJOI0009 VilkiauÃ ¡io miÃ ¡kas * 124 23,5550 56,1894 LTJONB001 MÃ «Ã ¡os Tyrelio pelkÃ  * 1 676 23,2242 56,2064 LTJUR0001 SeredÃ ¾iaus pievos 11 23,4050 55,0883 LTJUR0002 Gystaus upÃ s slÃ nis * 146,97 23,2431 55,0936 LTJUR0003 Ã ilinÃ s apylinkÃ s * 37 22,9483 55,0906 LTJUR0004 Klangiu pievos 31 23,3039 55,0778 LTJUR0005 Armenos atodangos * 228 23,3528 55,0892 LTJUR0006 BalandinÃ s pelkÃ  160 22,7178 55,2344 LTJUR0007 BauÃ ¾aiÃ iÃ ³ pelkÃ  * 259 22,6756 55,2375 LTJUR0008 Karsuvos giria 37 194 22,4633 55,1406 LTJUR0009 Laukesa I * 1 187 22,5717 55,1908 LTJUR0010 Margupio kadagynas 25 23,4664 55,1481 LTJUR0011 Saltuonos upes slenis * 66 22,7822 55,2600 LTJUR0012 Mituvos slenis zemiau Pauliu * 148 23,0239 55,1817 LTJUR0013 Nemuno slenis ties Kalveliais * 444 22,4403 55,0542 LTJUR0014 Nemuno slenis ties Palekiais * 597 22,6214 55,0619 LTJUR0015 Lapgiriu miskas * 143 22,8333 55,2564 LTKAI0001 Kaukines miskas * 1 135 24,4681 54,7142 LTKAI0002 Strevininku miskas * 194 24,3458 54,8114 LTKAI0004 Vaiguvos miskas * 665 24,2156 54,7783 LTKAI0005 Budos-Pravieniskiu miskas * 1 004 24,3403 54,8961 LTKAI0006 Lapainios slenis * 221 24,1828 54,7336 LTKAI0008 Strosiunu silas 53 24,5831 54,8011 LTKAL0001 Liubavo kaimo apylinkes 153 23,0297 54,3550 LTKAU0001 Ringoves miskai * 215 23,5222 55,0528 LTKAU0002 Nevezio zemupys * 1 092 23,7947 54,9750 LTKAU0003 Kamsos miskas * 321 23,8139 54,8994 LTKAU0007 Kauno marios * 9 027 24,1386 54,8558 LTKAU0008 Milikoniu fortas 2 23,8847 54,9175 LTKAU0009 Zagariskiu fortas 6 23,8644 54,8833 LTKAU0010 Julijanavos fortas 5 23,8772 54,8619 LTKAU0011 Naujosios Fredos fortas 6 23,9072 54,8508 LTKAU0012 Roku fortas 8 23,9544 54,8494 LTKAU0013 Dubravos sengire * 120 24,0728 54,8497 LTKAU0014 Jiesios upe ir jos sleniai * 448 23,9269 54,8333 LTKAU0020 Kauno azuolynas * 61 23,9447 54,8994 LTKAU0022 Padauguvos miskas * 735 23,7375 55,0692 LTKAU0024 Babtu-Varluvos miskai * 349 23,8775 55,0114 LTKAU0026 Pakarkles miskas * 239 23,6008 55,0178 LTKAU0028 Romainiu azuolynas * 37 23,8200 54,9261 LTKAZ0004 Visakio upes slenis * 112 23,4667 54,8442 LTKED0001 Labunavos miskas 401 23,9572 55,1478 LTKED0002 Dvariskiu kaimo apylinkes * 385 24,2464 55,4686 LTKED0003 Nevezio upes slenis ties Sventybrasciu 10 24,0447 55,4189 LTKED0004 Klampute 12 23,8869 55,2961 LTKED0005 Runeikiu miskas * 57 24,3431 55,3336 LTKED0006 Vosbuciu kaimo apylinkes * 154 23,6508 55,3642 LTKED0009 Bakainiai * 31 24,0292 55,4667 LTKED0010 Gelnu miskas * 234 24,0158 55,1300 LTKED0012 Ilgatrakio miskas * 186 24,1947 55,3339 LTKED0014 Josvainiu miskas * 25 23,7978 55,3381 LTKED0021 Barupes sleniai 31 23,9961 55,2114 LTKED0022 Viksrupio aukstupys 108 23,7683 55,2233 LTKEL0001 Pakevio miskas * 451 22,8272 55,6964 LTKEL0002 Galvydiskes kaimo apylinkes * 964 22,9822 55,7836 LTKEL0003 SmirdÃ lÃ s pelkÃ  * 26 23,0219 55,7972 LTKEL0006 Sviles saltiniai 2 22,9419 55,8411 LTKEL0007 Simsu miskas * 2 089 23,2031 55,6700 LTKEL0010 Apusio ezeras ir jo apyezeres 96 23,1928 55,6208 LTKEL0012 Siluvos tyrelis * 254 23,2425 55,5633 LTKEL0013 Papusynio miskas * 263 23,3406 55,5589 LTKEL0014 Juodles miskas * 956 22,9378 55,8114 LTKEL0015 Gudmoniskes pelke 100 22,9347 55,8728 LTKEL0017 Vijurku pievos * 74 23,0925 55,7456 LTKEL0020 Karalmiskio sengire * 409 22,9775 55,7628 LTKEL0021 Zukiskes miskas * 157 23,0203 55,6617 LTKLA0001 Svenceles pelke * 1 207 21,2950 55,4839 LTKLA0003 Minijos upes slenis * 1 621 21,4342 55,7756 LTKLA0004 Kintu pievos ir miskai * 519 21,2586 55,4447 LTKLA0005 Luzijos ir Tyru pelkes * 2 687 21,2244 55,5606 LTKLA0006 Veivirzo upes slenis * 1 729 21,5119 55,5256 LTKLA0007 Minijos upe 1 870 21,4894 55,7450 LTKLA0009 Pajurio kopos * 425 21,0658 55,8483 LTKLA0010 Veivirzo ir Salpes upes 1 714 21,5844 55,5997 LTKRE0001 Sudenu pievos 110 21,2150 56,0906 LTKRE0002 Minijos slenis ties Dyburiais * 754 21,5597 55,9483 LTKRE0003 Nasrenu pievos 21 21,5261 55,9889 LTKRE0004 Senosios Ipilties apylinkes 70 21,2300 56,1114 LTKRE0005 Salanto ir Blendziavos upe 241 21,5875 55,9992 LTKRE0006 Baltijos Sventosios upe 27 21,1439 56,0756 LTKUP0001 Kepurines pelke * 700 25,2275 55,7800 LTKUP0002 Sakoniu bala * 61 25,1983 55,7531 LTKUP0003 Notigales pelke * 1 391 25,3050 55,9494 LTKUP0004 Skapagirio miskas 2 161 25,2592 55,9039 LTKUP0005 Levens upes slenis * 862 24,8647 55,8053 LTLAZ0001 Kuciuliskes kaimo apylinkes 146 23,9011 54,1889 LTLAZ0003 Krakinio pelke * 157 23,5158 54,0033 LTLAZ0010 Meteliu regioninis parkas * 17 024 23,7097 54,2853 LTLAZ0015 Liubelio miskas * 146 23,6344 54,1414 LTLAZ0016 Balsio ezeras 44 23,6597 54,1436 LTLAZ0017 Morkavo upes slenio pievos * 7 23,7217 54,1417 LTLAZ0019 Liunelio ezeras ir jo apyezeres * 45 23,6631 54,1272 LTLAZ0020 Petrosku miskas * 739 23,6214 54,1131 LTLAZ0021 Ancios ezero siaurine apyezere * 17 23,6917 54,1089 LTLAZ0022 Slavanteles upes slenis * 4 23,6689 54,0978 LTLAZ0023 Dainaviskiu pelkes * 58 23,6681 54,0850 LTLAZ0025 Ilgininku misko dalis * 86 23,6872 54,0389 LTLAZ0026 Ilgio ezeras (I) 66 23,7417 54,0381 LTLAZ0033 Snaigyno ezeras 206 23,7361 54,0919 LTLAZ0035 Margu kaimo apylinkes 11 23,9269 54,1472 LTLAZ0036 Stankunu kaimo apylinkes 64 23,6242 54,1789 LTLAZ0037 Bestraigiskiu kaimo apylinkes 47 23,7936 54,1783 LTLAZ0039 Straciunu kaimo apylinkes 50 23,9572 54,1425 LTMAR0001 Azuolu budos miskas * 860 23,5672 54,7261 LTMAR0006 Grandai * 15 23,1161 54,3858 LTMAZ0001 Visetes upe 2 22,2967 56,2939 LTMAZ0004 Svirkanciu atodanga 0,15 22,5292 56,1803 LTMAZ0005 Dautaru miskas * 178 21,9856 56,3661 LTMAZ0008 Vidgirio miskas 33 22,1328 56,1406 LTMAZ0009 Varduvos upe 469 22,0639 56,2019 LTMAZ0010 Serksnes upe 230 22,2169 56,3289 LTMAZ0011 Purviu miskas * 121 22,6122 56,1725 LTMOL0010 Labanoro regioninis parkas * 53 198 25,7436 55,2222 LTMOL0012 Vilkaraiscio miskas * 670 25,3300 55,1417 LTNER0005 Kursiu nerija * 24 995,88 21,0639 55,4761 LTPAK0001 Kruojos upes sleniai 195 23,9097 56,0169 LTPAK0004 Laumenio miskas * 645 24,0528 56,1781 LTPAL0001 Baltijos juros priekrante 12 634 20,9981 55,8947 LTPAN0001 Naudvario miskas * 68 24,0375 55,7531 LTPAN0002 Nevezio ir Kirsino upiu santaka 7 24,1336 55,6622 LTPAN0003 Nevezio upes slenis ties Vadakteliais * 79 24,1200 55,6192 LTPAN0004 Gringaliu miskas * 479 24,0994 55,5092 LTPAN0005 Pasiliu pelke 336 24,2275 55,5492 LTPAN0006 Zalioji giria 33 870 24,5600 55,8342 LTPAN0008 Skilvioniu miskas 48 24,0319 55,5483 LTPAN0010 Nevezio upes slenis ties Vadakteliais - II * 32 24,1275 55,6431 LTPAN0011 Nevezio slenis ties Dembava 18 24,0586 55,4833 LTPAN0012 Nevezio vidurupio slenis * 320 24,1064 55,5531 LTPAS0001 Lepsynes miskas * 207 24,2236 55,9892 LTPAS0002 Pamusiai * 478 24,4467 56,1311 LTPAS0003 Musos slenis zemiau Raudonpamusio 77 24,1094 56,0683 LTPAS0004 Pyvesos upes slenis zemiau Rinkunu * 114 24,4319 55,9783 LTPAS0005 Gruziu miskas * 79 24,2256 56,0964 LTPLU0009 Zemaitijos nacionalinis parkas * 17 957 21,8858 56,0458 LTPLU0010 Rietavo miskai * 30 109 21,6633 55,7933 LTPLU0011 Sausdravo upe 310 21,9564 55,8603 LTPLU0012 Stalgenu pievos * 21 21,8775 55,8353 LTPLU0013 Gandingos apylinkes 255 21,7694 55,8956 LTPLU0014 Vainaiciu tyras (Stalgo pelkÃ ) * 148 21,9200 55,8325 LTPRI0002 Verknes upes slenis * 594 24,0986 54,5972 LTPRI0004 Tartoko pelke 33 23,9708 54,6547 LTPRI0005 Revuonos istakos * 23 23,9117 54,6161 LTPRI0007 Balbieriskio atodanga 8 23,8847 54,5356 LTPRI0009 Vizdijos upes slenis * 199 23,9533 54,5250 LTPRI0010 Nemuno kilpos 1 346 24,0142 54,5789 LTPRI0011 Rudgiriu pelke 28,53 23,9158 54,6694 LTPRI0012 Verknes vidurupys * 419 24,3992 54,5453 LTPRI0013 Prienu silas * 469 23,9303 54,5867 LTPRI0014 Osvencios upe ir jos slenis * 432 24,0439 54,6619 LTPRI0015 Balbieriskio miskas 529 23,8194 54,5283 LTRAD0001 PravirÃ °ulio Tyrelis * 3 316 23,4606 55,5308 LTRAD0002 Strazdyne * 194 23,7300 55,5569 LTRAD0003 Miskiniu miskas * 21 23,3522 55,5706 LTRAD0004 Radviloniu miskas * 157 23,7492 55,8011 LTRAD0005 Kurkliu miskas 224 23,8181 55,7331 LTRAS0001 Jukainiu miskas * 267 22,9331 55,4353 LTRAS0002 Dubysos upe zemiau Lyduvenu 1 052 23,3539 55,3078 LTRAS0003 Spandotu pievos 75 23,2536 55,4019 LTRAS0004 Ugioniu pievos * 16 23,3475 55,3206 LTRAS0005 Sesuvies upes slenis zemiau Molavenu * 308 22,8536 55,4444 LTRAS0006 Dubysos upes slaitas ties Maslauskiskiais * 19 23,3025 55,3700 LTRAS0007 Balcios upe 451 22,7831 55,4500 LTRIE0001 Aitros upe 582 22,0261 55,6544 LTROK0001 Petriosiskio pelke * 140 25,4594 55,8264 LTROK0002 Bradesiu kadagynas 3 25,8622 55,8322 LTROK0003 Gaidziabales samanyne * 172 25,5908 56,1250 LTROK0004 Konstantinavos pelke 82 25,3408 56,0678 LTROK0006 Barsenu pelke 24 25,8331 55,8464 LTROK0007 Dusetu giria * 656 25,7936 55,7889 LTROK0009 Saltojos upes slenis 133 25,6767 56,0406 LTROK0015 Suvainiskio miskas * 1 193 25,2383 56,1481 LTROK0019 Minkunu durpynas 95 25,7397 55,7886 LTSAK0001 Nemuno slenio skroblynai nuo Kriuku iki Gelgaudiskio * 1 378 23,2461 55,0625 LTSAK0002 Nemuno upe Panemuniu regioniniame parke 953 23,2231 55,0825 LTSAL0001 Kernavo pelke * 1 449 25,1397 54,3789 LTSAL0002 Gaujos upes slenis * 483 25,7078 54,1747 LTSAL0003 Staku miskas * 693 25,5531 54,3028 LTSAL0004 Visincios upes slenis ties Gudeliais * 21 25,2583 54,3703 LTSAL0006 Jurgelioniu pievos 7 25,6639 54,2406 LTSAL0010 Merkio pievos ties Pamerkiu * 8 25,5494 54,4278 LTSAL0011 Merkio slenis ties Turgeliais * 3 25,5225 54,4519 LTSAL0012 Salcios ir Visincios upiu sleniai * 531 25,0603 54,3186 LTSAL0013 Rudninku virzynai 841 25,0878 54,3875 LTSALB003 Baltosios Vokes slapzemes 1 391,28 25,1253 54,4903 LTSIA0001 Lyge * 197 23,0558 55,7789 LTSIA0002 Pageluvio ezerynas * 132 23,0961 55,8044 LTSIA0003 Bulenu pelke * 113 23,0425 55,8733 LTSIA0004 Paraudziu miskas * 101 23,1081 55,8294 LTSIA0005 Rekyvos pelke * 2 560 23,2761 55,8547 LTSIA0006 Varputenu miskas 289 22,8917 55,8969 LTSIA0007 Dubysos upes slenis ties Bazilionais 59 23,1628 55,8083 LTSIL0002 Gojaus skroblynai 12 22,3742 55,6142 LTSIL0003 Medvegalio pievos 45 22,3900 55,6278 LTSIL0005 Zaliosios miskas * 581 21,8300 55,5064 LTSIR0001 Astruvkos miskas * 427 24,6650 54,9986 LTSIR0002 Gerviraiscio pelke * 198 24,9719 54,8956 LTSIR0003 Alioniu pelke * 2 096 25,1708 55,0225 LTSIR0004 Sesuoleliu miskas * 509 25,0597 55,0911 LTSIU0001 Pleines pelke * 277 21,6742 55,2075 LTSIU0003 Ragaines vingis 689 22,0617 55,0400 LTSIU0004 Sereitlaukio miskas * 1 481 22,0758 55,0392 LTSIU0010 Juros upe zemiau Taurages 607 22,1900 55,1511 LTSIU0012 KurÃ °iu marios * 38 862 21,1614 55,3917 LTSIU0013 Nemuno delta * 23 921 21,3650 55,3225 LTSIU0015 Nemuno upe Rambyno regioniniame parke 214 22,0683 55,0419 LTSKU0001 Sventosios upes slenis ties Margininkais * 142 21,2531 56,1650 LTSKU0002 Saukliu riedulynas * 82 21,5961 56,1247 LTSKU0003 Kulaliu riedulynas * 59 21,6375 56,1328 LTSKU0004 Rimsines miskas 26 21,6092 56,1133 LTSKU0005 Luobos upe 458 21,6594 56,2600 LTSKU0007 Laumiu miskas * 254 21,8708 56,2022 LTSVE0001 Acinto ir Peruno pelkes * 1 036 25,9619 54,9917 LTSVE0002 Adutiskio pelke * 4 076 26,7072 55,2506 LTSVE0003 Baltasamanes pelke * 606 25,9175 54,9447 LTSVE0004 Algirdenu pelke * 91 25,7397 54,9108 LTSVE0008 Meros upe ir jos slenis 134 25,8844 55,0078 LTSVE0016 Setikes upe ir jos slenis 59 26,2653 55,1703 LTSVE0018 Mergezerio ezeras 12 26,2669 55,2228 LTSVE0019 Ilgio ezeras (II) 17 26,2708 55,2031 LTSVE0020 Zeimenos upe 1 025 25,8625 55,0744 LTSVE0024 Sarios upe 88 25,9103 55,0478 LTSVE0026 Salocio ezeras * 90 26,2258 55,1967 LTSVE0032 Neversciu miskas * 11 26,2931 55,2011 LTSVE0033 Kretuono ezeras ir jo apylinkes * 1 972 26,0836 55,2478 LTSVE0035 Gelednes miskas * 523 26,0431 54,9597 LTSVE0036 Kretuonykscio ezeras ir apyezeris 321 26,1489 55,2564 LTSVE0037 Guntauninku miskas 1 594 26,6258 55,2353 LTSVEB005 Asvejos ezerynas * 10 451,63 25,5097 55,0356 LTSVEB009 Pabrades smiltpieves 409,81 25,8067 55,0464 LTTAU0001 Ancios upes slenis * 338 22,5397 55,3764 LTTAU0006 Viesviles aukstupio pelkynas * 5 693 22,4378 55,1461 LTTAU0007 Sesuvies upe zemiau Pasesuvio * 899 22,4497 55,2556 LTTAU0008 Pagramancio regioninis parkas * 11 466 22,2044 55,3636 LTTAU0009 Mesku pievos * 148 22,3439 55,2072 LTTAU0013 Norkiskes miskas * 56 22,5550 55,3622 LTTAU0014 DabrupinÃ s miskas * 115 22,0986 55,3189 LTTAU0018 Saltaiciu kaimo apylinkes * 72 22,2183 55,2156 LTTEL0001 Germanto ezeras 164 22,1442 55,9792 LTTEL0002 Saloto ezeras ir jo apyezeres 306 22,2644 55,8314 LTTEL0005 Parsezerio-Luksto pelkiu kompleksas * 2 867 22,3153 55,6861 LTTEL0006 Ankantu pelke * 420 22,2808 55,8089 LTTEL0007 Sydeklio pelke * 157 22,3581 55,8642 LTTEL0009 Moteraicio pievos 16 22,5000 55,7647 LTTEL0010 Satrijos pievos 26 22,5583 55,8736 LTTEL0011 Gelzio ezeras 23 22,1250 55,9889 LTTEL0013 Pagirgzducio miskas * 144 22,5183 55,7000 LTTEL0014 Sprudes pievos 23 22,4900 55,7844 LTTRA0001 Jurgioniu miskas * 659 24,5036 54,4697 LTTRA0002 Skilietu ezeru apylinkes * 91 24,5203 54,6164 LTTRA0003 Solio ezeras ir jo apyeÃ ¾erÃ s * 235 24,6308 54,5642 LTTRA0004 Zydkaimio pelkes 100 24,7269 54,5072 LTTRA0005 Skrebio miskas 119 24,5567 54,5861 LTTRA0006 Mergiskiu miskas 156 24,4944 54,6103 LTTRA0007 Spindziaus miskas * 1 382 24,6789 54,5742 LTTRA0009 Brazuoles upe ir jos slenis * 23 24,9522 54,7564 LTTRA0012 Skaiscio ezeras 288 24,9744 54,6633 LTTRA0016 Bitiskiu ezeras 33 24,8419 54,6692 LTTRA0017 Akies ezeras ir jo apyezeres 8 24,9528 54,6467 LTTRA0018 Sirmuko ezeras 5 24,9322 54,6153 LTTRA0019 Varniku miskas * 611,29 24,9719 54,6444 LTTRA0020 Plomenu pelke * 426 24,9081 54,6436 LTTRA0021 Mosios ezeras 39 24,5728 54,5986 LTTRA0022 Kiemeliskiu kaimo apylinkes * 94 25,0389 54,6756 LTTRA0023 Brazuoles upes sleniai ties Gratiskemis * 132 24,8825 54,7119 LTTRA0024 Zaliosios kaimo apylinkes * 38 24,6483 54,5239 LTTRA0025 Verpiskiu ezereliai * 17 24,8733 54,7850 LTTRA0026 Brazuoles upes slenis zemiau Viluniskiu 29 24,8700 54,7489 LTTRA0029 Ubiskiu miskas 231 24,5956 54,5997 LTTRA0031 Pauksteliskiu kaimo apylinkes 16 24,5372 54,6083 LTTRA0032 Alsakiu miskas * 12 24,8631 54,6342 LTTRA0033 Brazuoles upes istakos * 43 24,8964 54,6808 LTUKM0001 Dukstynos miskas 46 24,8458 55,2811 LTUKM0002 Sventosios upe zemiau Andrioniskio 1 628 24,8039 55,3044 LTUKM0004 Kazimieravos pelke * 73 25,0125 55,1889 LTUKM0005 Siesarties upe ir jos slenis 196 24,9200 55,2867 LTUKM0006 Svirplines pelke 24 25,0814 55,2364 LTUKM0007 Sventosios upes slenio pievos 5 24,8753 55,3044 LTUKM0008 Viliuku miskas 1 396,94 24,5283 55,2444 LTUKM0009 Dirvonu ezereliai ir pelkes 35 24,6914 55,2358 LTUKM0010 Adomiskio pelke 52 25,2236 55,1781 LTUKM0011 Gemeliskio kaimo pievos 22,55 24,9933 55,1650 LTUKM0012 Siesarties upe ties Valais 406 25,0161 55,2931 LTUKM0015 Petrasiunu miskas * 57 24,9064 55,2169 LTUKMB001 Taujenu - Uzulenio miskai 22 531,6 24,5803 55,3986 LTUTE0006 Aliu pelke * 36,29 25,7039 55,4819 LTUTE0010 Azuolijos miskas * 115 25,5736 55,4556 LTUTE0011 Vyzuonu silas 7 25,5331 55,5917 LTVAR0001 Spenglos upe ir jos slenis 254,03 24,7811 54,3458 LTVAR0009 Cepkeliu pelke * 12 752 24,5225 54,0003 LTVAR0011 Merkio upe 2 224 24,8867 54,3367 LTVAR0012 Ulos upe zemiau Rudnios 419 24,4986 54,1156 LTVAR0015 Dereznos upe 137 24,4875 54,1992 LTVAR0016 Versekos upe 253 24,8208 54,2839 LTVAR0017 Dainavos giria * 54 833 24,2778 54,0992 LTVAR0018 Geidukoniu pelke * 68 24,4844 54,3306 LTVAR0019 Dirzameniu pelke * 75 24,5481 54,4039 LTVAR0025 Stoju pievos 193 24,7631 54,0128 LTVAR0026 Nedzinges ir Amarnios upes 19 24,3242 54,2475 LTVAR0028 Merkio ir Salcios upiu santaka * 70 24,8297 54,3431 LTVAR0029 Versekos upes slenis ties Kruminiais * 50 24,8100 54,3106 LTVIK0001 Virbalgirio miskas * 368 22,8117 54,6022 LTVIK0002 Drausgirio miskas * 595 22,7722 54,4972 LTVIK0003 Pavistycio pievos 23 22,7839 54,4122 LTVIK0004 Grybingirio miskas * 355 22,8386 54,4061 LTVIK0005 Tadarines ir Vistytgirio miskai * 1 176 22,8114 54,4644 LTVIK0007 Peleniu kaimo apylinkes 47 23,0853 54,4486 LTVIK0008 Kylininku pievos * 109 22,7744 54,5214 LTVIN0001 Taurijos miskas * 506 25,6053 54,7622 LTVIN0002 Sveicarijos miskas * 792 25,4581 54,5797 LTVIN0003 Medininku pievos * 16 25,6586 54,5353 LTVIN0005 Pravalo ezeras ir jo apyezeres * 99 25,6689 54,9578 LTVIN0006 Raudonoji bala * 135 25,2247 54,8533 LTVIN0007 Dukstu azuolynas ir Dukstos upes slenis * 363 24,9617 54,8383 LTVIN0008 Zaliuju ezeru apylinkes * 142,95 25,3250 54,7900 LTVIN0009 Neries upe 2 399 24,7728 54,8900 LTVIN0010 Rieses upes slenis 37 25,3100 54,7894 LTVIN0011 Ezereliu kompleksas 165 25,3106 54,7692 LTVIN0012 Neries upes slaitas ties Verkiais * 7 25,2956 54,7489 LTVIN0013 Giedraitiskiu pelke * 73 25,1822 54,8639 LTVIN0014 Aukstuju Paneriu gelezinkelio tunelis 3 25,1933 54,6319 LTVIN0015 Antakalnio bunkeriai 1 25,3328 54,7008 LTVIN0016 Suktiskiu misko dalis 7 25,5678 54,7964 LTVIN0017 Geguzines pelke * 43 25,5650 54,9186 LTVIN0018 Girijos miskas * 127 25,3056 54,9031 LTVIN0020 Kryzioku miskas * 172 25,3219 54,7717 LTVIN0023 Sviliskiu kaimo apylinkes 1 320 25,0014 54,7367 LTVIN0024 Vilnios upe 13 25,5475 54,7361 LTVIN0025 Kenos upe * 221 25,5469 54,6264 LTVIN0030 Vanagynes miskas * 44 25,2497 54,7764 LTVIN0032 Vilnios upes slenis ties Mickunais * 101 25,5242 54,7125 LTVIN0033 Jusines upe 26 25,6306 54,9431 LTZAR0002 Pelketos Rasu ezero pakrantes 75 25,7400 55,7722 LTZAR0003 Gipenu kaimo apylinkes 14 25,8358 55,8058 LTZAR0004 Padustelio pelkes 107 25,8431 55,7358 LTZAR0005 Balnio ezeras ir jo apyezeres 14 25,8881 55,7608 LTZAR0006 Eglio ir Eglioko ezerai 15 25,8822 55,7686 LTZAR0007 Ilgasilis * 346 25,8767 55,7797 LTZAR0008 Vyko ezero apyezeres 86 25,9314 55,7786 LTZAR0011 Antazaves silas * 179 25,8997 55,8133 LTZAR0022 Velniabale * 119 26,0019 55,7067 LTZAR0023 Samaniu pelke * 112 26,0386 55,9394 LTZAR0024 Grazutes regioninis parkas * 26 101 26,1397 55,6219 LTZAR0025 Smalvos ir Smalvykscio ezerai ir pelkes * 2 225 26,3819 55,6186 LTZAR0026 Smalveles upe ir slapzemes 547 26,4556 55,6358 LTZAR0027 Zalves pelke 16 25,8783 55,8192 LTZAR0028 Zalves upes slenis 7 25,8958 55,8214 LTZAR0029 Druksiu ezeras 3 612 26,5825 55,6219 LTZAR0030 Puscios pelke 88 26,0983 55,6808 LTZAR0032 Melatineles upes slenis * 10 25,9050 55,7700 LV0000110 Augstroze * 4 007 25,0231 57,5375 LV0000120 Vidusburtnieks * 1 333 25,2597 57,7831 LV0000130 Ziemelu purvi * 7 718 24,8586 57,9711 LV0100200 Moricsalas dabas rezervats * 818 22,1297 57,1931 LV0100300 Grinu dabas rezervats * 1 491 21,2047 56,8028 LV0100400 Krustkalnu dabas rezervats * 2 979 26,1567 56,7539 LV0100500 Teicu dabas rezervats * 19 779 26,4764 56,6211 LV0200100 Gaujas nacionalais parks * 91 790 25,1397 57,2908 LV0200200 Kemeru nacionalais parks * 38 167 23,4567 56,9303 LV0200300 Sliteres nacionalais parks * 16 361 22,4133 57,6836 LV0300100 Daugavas ieleja * 1 044 25,1586 56,6097 LV0300400 Silene * 3 825 26,7561 55,7108 LV0300700 Tervete * 1 386 23,4044 56,4828 LV0300800 Sauka * 5 603 25,4997 56,2639 LV0300900 Dridza ezers * 2 597 27,2878 55,9808 LV0301100 Riezupe * 455 22,0014 56,9981 LV0301200 Embute * 462 21,8117 56,5103 LV0301300 Istras pauguraine * 867 28,0347 56,2714 LV0301500 Cirisa ezers * 1 275 26,9706 56,1342 LV0301600 Adamovas ezers * 761 27,3964 56,5650 LV0301700 Piejura * 4 141 24,1897 57,1136 LV0301800 Beberbeki * 269 23,9389 56,9428 LV0301900 Dolessala * 1 044 24,2347 56,8558 LV0302000 Talsu pauguraine * 3 624 22,6542 57,2353 LV0302100 Abavas senleja * 14 797 22,4514 57,0797 LV0302200 Salacas ieleja * 6 251 24,6956 57,8550 LV0302800 Engures ezers * 12 579 23,1458 57,2600 LV0302900 Dvietes paliene * 4 989 26,2378 56,0603 LV0303000 Numernes valnis * 981 27,4764 56,8419 LV0303100 Carmana ezers 529 27,1800 56,0467 LV0303200 Svetes paliene 932 23,6656 56,7083 LV0303300 Ragakapa * 150 23,9083 56,9981 LV0303400 Raznas nacionalais parks * 59 615 27,5053 56,2711 LV0303500 Pape * 10 853 20,9181 56,1667 LV0303600 Bernati * 795 20,9508 56,3564 LV0303700 Driksnas sils * 676 26,1919 56,6842 LV0303800 Pinku ezers * 161 21,6950 56,9972 LV0304000 Laukezers * 327 26,0144 56,4928 LV0304100 Bauska * 893 24,1100 56,4169 LV0304200 Kuja * 10 788 26,3897 56,8703 LV0304400 Kurjanovas ezers 262 27,9867 56,5319 LV0304500 Ogres ieleja * 7 516 25,3825 56,8289 LV0304800 Vecumu mezi * 7 842 27,8089 57,2517 LV0304900 Vilce * 144 23,5328 56,4239 LV0305000 Zvardes mezi * 8 173 22,6114 56,4983 LV0305100 Aiviekstes paliene * 1 155 26,1778 56,7092 LV0305200 Ogres Zilie kalni * 309 24,5625 56,8353 LV0400400 Korkulu sausgultne un pazemes upe * 9 25,2481 56,5669 LV0401000 Kalamecu - Markuzu gravas * 28 26,4442 57,5442 LV0401900 Stiglavas atsegumi * 15 27,5686 57,0411 LV0402200 Skaistkalnes karsta kritenes * 96 24,6900 56,3897 LV0402300 Kulsenu avots 10 24,4889 56,4314 LV0412900 Ogres dolomitu krauja 4 24,6586 56,8181 LV0413300 Ezernieku karsta kritenes * 52 24,8125 57,0861 LV0415600 Zanas lejtece * 43 22,1453 56,4717 LV0415700 Pavaru atsegumi 2 22,1336 56,6881 LV0500100 Skibu purvs * 536 25,3361 56,7431 LV0500200 Gasparsona purvs * 27 25,0469 56,5433 LV0500300 Ellites purvs 4 25,2606 56,4869 LV0500500 Dunezera purvs * 4 24,8814 56,5703 LV0500600 Serzu tirelis * 152 24,8461 56,5036 LV0500700 Vaveres ezers * 225 24,8031 56,5525 LV0500800 Mazzalvites purvs * 272 25,1672 56,3517 LV0500900 Indzera ezera salas * 6 27,0008 57,3856 LV0501000 Gaujienas priedes * 48 26,4069 57,5078 LV0501100 Lepuru purvs * 325 26,4167 57,5592 LV0501200 Sloku purvs * 528 26,4394 57,5067 LV0501300 Bejas mezs * 60 27,1672 57,3969 LV0501500 Kupravas liepu audze * 33 27,5003 57,2781 LV0501600 Tetersalas purvs * 344 26,5631 57,5058 LV0502100 Baltais purvs * 124 27,1581 57,5228 LV0502200 Orlovas (Erglu) purvs * 3 229 27,4053 57,0144 LV0502300 Pokratas ezers * 52 27,2250 56,9608 LV0502400 Zodanu purvs * 96 27,5906 57,2686 LV0502600 Stompaku purvi * 3 885 27,4731 57,1006 LV0502800 Zalezera purvs * 329 24,5603 56,4711 LV0502900 Islice 2 24,1117 56,2833 LV0503000 Kaleju tirelis * 41 24,5644 56,6511 LV0503300 Raunas Staburags * 22 25,6081 57,3217 LV0504000 Tiras sunas purvs * 33 26,6444 55,9922 LV0504300 Baltmuizas purvs * 874 25,8572 56,0569 LV0504400 Sasalu mezs 199 26,3117 55,9300 LV0504700 Viku purvs * 879 22,9089 56,5297 LV0504800 Lielais purvs * 150 26,1925 57,2767 LV0505200 Lacu purvs * 206 23,9767 56,6856 LV0505400 Aizdumbles purvs * 392 25,5722 56,1578 LV0505500 Supes purvs * 698 25,6519 56,2786 LV0505600 Nomavas purvs * 1 282 25,7256 56,3050 LV0505700 Klaucanu un Priekulanu ezers * 202 25,7692 56,3533 LV0505800 Spulgu purvs * 307 25,8372 56,3589 LV0505900 Kausnu purvs * 230 25,9311 56,3508 LV0506000 Saltais purvs * 93 25,9953 56,3664 LV0506100 Tirelu purvs * 1 202 25,9786 56,2456 LV0506200 Slapjo salu purvs * 1 057 25,7017 56,3661 LV0506300 Sverinu purvs * 634 25,6128 56,3969 LV0506400 Gargrodes purvs * 655 25,7222 56,4564 LV0506500 Rozu purvs * 991 25,6633 56,4683 LV0506600 Melnais purvs * 161 25,6942 56,3881 LV0507000 Certoka ezers (Valnezers) * 54 27,1203 56,0836 LV0507100 Ventas ieleja * 2 646 21,9506 57,0206 LV0507200 Ventas un Skervela ieleja * 1 459 21,9908 56,5767 LV0507300 Gaviezes amuli * 105 21,3314 56,5153 LV0507400 Brienamais purvs * 585 21,3383 56,4181 LV0507600 Medze * 91 21,1308 56,6264 LV0507700 Nicas ivju audze * 105 21,1953 56,2997 LV0507800 Liepajas ezers * 4 643 21,0544 56,4506 LV0508000 Rucavas ivju audze * 200 21,1372 56,2339 LV0508100 Ziemupe * 2 381 21,0961 56,8011 LV0508300 Dunika * 1 745 21,3869 56,2606 LV0508400 Purgailu purvs * 340 24,7878 57,4647 LV0508500 Dunezers 170 24,7003 57,5364 LV0508600 Vidzemes akmenaina jurmala * 3 371 24,3700 57,5436 LV0508700 Dzilezers un Riebezers * 352 24,5800 57,4942 LV0509100 Randu plavas * 290 24,3400 57,8294 LV0509500 Dzerves purvs * 489 24,8711 57,8664 LV0509700 Lielpurvs * 1 024 24,6561 57,8203 LV0509800 Niedraju-Pilkas purvs * 1 030 24,6322 57,7431 LV0510000 Maizezers * 65 24,7661 57,5178 LV0510200 Istras ezers * 331 27,9711 56,2433 LV0510300 Klesniku purvs * 3 345 28,0047 56,6264 LV0510400 Gulbju un Platpirovas purvs * 2 013 28,0669 56,5728 LV0510600 Pildas ezers * 610 27,7722 56,4717 LV0510700 Greblukalns 246 28,1311 56,1903 LV0510800 Gulbinkas purvs * 114 27,6653 56,5747 LV0510900 Zvirgzdenes ezera salas 4 27,6839 56,5600 LV0511000 Nesaules kalns * 61 26,1839 56,9611 LV0511100 Barkavas ozolu audze 60 26,6478 56,7083 LV0511300 Jumurdas ezers * 353 25,7608 56,9464 LV0511600 Lielsalas purvs * 197 26,5739 56,7169 LV0512100 Rusonu ezera salas * 34 27,0253 56,1842 LV0512200 Lielais Pelecares purvs * 5 683 26,5561 56,4964 LV0512300 Asinieku purvs * 1 575 26,4953 56,2642 LV0512700 Gailu kalns 2 27,5708 56,5617 LV0512800 Mezmuizas avoti * 28 24,7989 57,1014 LV0513000 Liela Baltezera salas * 18 24,2928 57,0336 LV0513100 Babites ezers 2 988 23,7300 56,9172 LV0513400 Lielie Kangari * 1 937 24,7428 56,9286 LV0513600 Cieceres ezera sala * 15 22,5669 56,6517 LV0513700 Dulbju acs purvs * 8 22,7089 56,7900 LV0513800 Daiku ivju audze * 15 22,4542 57,5686 LV0513900 Kadiku nora * 4 22,3397 57,6264 LV0514100 Dizkalni un Kalkupes ieleja * 1 120 22,4908 57,5619 LV0514200 Rakupes ieleja * 2 205 22,2069 57,4258 LV0514500 Zemgalu purvs * 462 22,6775 57,4022 LV0514800 Plienciema kapa * 62 23,2592 57,0889 LV0515100 Riesta - Dzukstenes purvs * 351 23,1767 56,7375 LV0515300 Karku purvs * 309 25,6956 57,8211 LV0515800 Bednes purvs 30 26,1997 57,6025 LV0515900 Vadainu purvs * 238 26,1233 57,5719 LV0516000 Oleru purvs * 106 25,3747 57,8025 LV0516200 Vikvenu purvs * 68 25,1436 57,5075 LV0517000 Klanu purvs * 1 606 21,7722 57,4622 LV0517100 Plucu tirelis * 740 22,0778 57,1250 LV0517200 Sarnates purvs * 1 417 21,4606 57,1058 LV0517300 Naglu un Ansinu purvs * 280 21,9353 57,1106 LV0517400 Tisezers * 39 21,8892 57,1386 LV0517500 Piesdanga * 6 21,7978 57,0867 LV0518300 Vecdaugava * 238 24,0922 57,0572 LV0518500 Lielais un Pemmes purvs * 3 475 24,8111 57,3867 LV0518600 Lielais Marku purvs * 909 26,6939 57,0494 LV0518700 Laugas purvs * 740 24,7033 57,2783 LV0518900 Stiklu purvi * 7 245 22,2628 57,3278 LV0519000 Aklais purvs * 2 003 25,1236 56,5008 LV0519100 Kreicu purvs * 2 276 27,8808 56,6992 LV0519800 Cenas tirelis * 2 296 23,8483 56,8583 LV0520000 Abeli * 3 227 25,9750 56,4111 LV0520200 Gudenieki * 106 21,5786 56,8844 LV0520300 Uzava * 3 008 21,4075 57,2053 LV0520500 Mazie Kangari * 348 24,7631 57,0353 LV0520900 Tosmare * 990 21,0569 56,5828 LV0521100 Ojatu ezers * 111 27,3733 56,0581 LV0521300 Dillu plavas * 174 21,5953 57,0381 LV0521500 Ovisi * 5 078 21,8664 57,5844 LV0521800 Kirbas purvs * 1 125 21,1581 56,2206 LV0522000 Mernieku dumbraji * 61 24,4547 57,9111 LV0522100 Katlesu mezi * 159 27,6286 57,3519 LV0522300 Ungurpils mezi * 53 24,7964 57,8261 LV0522600 Aizkraukles purvi un mezi * 1 532 25,2453 56,6814 LV0522900 Dvietes dumbraji * 121 26,3058 56,1439 LV0523000 Livberzes liekna * 142 23,5103 56,7514 LV0523100 Lielupes palienes plavas * 364 23,8047 56,6375 LV0523200 Ukru garsa * 1 116 23,1997 56,3767 LV0523300 Dzelves - Krona purvs * 1 902 24,5144 57,2108 LV0523400 Ances purvi un mezi * 10 130 22,0614 57,5797 LV0524100 Mezole * 2 845 25,9803 57,3217 LV0524500 Runupes ieleja * 594 21,6883 56,3931 LV0524600 Jaunciems * 354 24,1878 57,0272 LV0524800 Vesetas palienes purvs * 424 25,8036 56,6969 LV0524900 Pilskalnes Siguldina * 66 26,2569 55,9817 LV0525000 Mangenes mezi * 2 201 21,9978 57,0808 LV0525100 Blazga ezers 463 21,7103 56,5497 LV0525200 Linezers * 126 24,8553 57,3092 LV0525300 Verenes purvi * 1 213 25,2456 56,7586 LV0525400 Gainu purvs * 1 112 26,2261 56,4586 LV0525500 Satinu diki * 3 757 22,3039 56,6031 LV0525600 Zvarde * 3 314 22,7125 56,5753 LV0525800 Zebrus un Svetes ezers * 906 22,9850 56,6292 LV0525900 Jaunanna * 1 318 27,1431 57,2764 LV0526100 Gruzdovas mezi * 618 27,6333 57,2486 LV0526200 Palsu purvs * 622 25,6811 56,9742 LV0526400 Sventajas upes ieleja * 413 21,2336 56,1322 LV0526500 Eiduku purvs * 884 26,3169 56,5831 LV0526700 Pelecu ezera purvs 12 26,7172 56,1675 LV0526800 Sedas purvs * 7 259 25,7644 57,7011 LV0527000 Melnsalas purvs * 608 26,4792 57,5283 LV0527300 Tasu ezers 271 21,2214 56,6092 LV0527400 Garkalnes mezi * 1 785 24,4006 57,0589 LV0527500 Silabebru ezers 114 26,0847 56,6044 LV0527600 Vjadas mezi * 208 27,5372 57,1789 LV0527700 Kadajs * 328 26,5728 57,3681 LV0527800 Melturu sils * 288 25,2067 57,2081 LV0528000 Rauza 812 26,0614 57,3906 LV0528100 Sepka 357 26,0758 57,3708 LV0528200 Launkalne * 172 25,9064 57,3469 LV0528300 Gipka * 161 22,6803 57,5547 LV0528400 Gipkas lankas * 111 22,5939 57,6022 LV0528500 Kaigu purvs * 583 23,5772 56,7731 LV0528600 Kalnciema plavas * 170 23,5703 56,8236 LV0528700 Melna ezera purvs * 341 23,9750 56,8411 LV0528800 Mugurves plavas * 317 26,8975 57,1086 LV0528900 Panemunes mezi * 1 023 24,4731 56,2994 LV0529100 Viskuzu sala * 305 22,1619 57,1767 LV0529200 Virgulicas mezi * 745 27,3708 57,4647 LV0529300 Klintaine * 83 25,5814 56,5781 LV0529400 Draugolis 10 25,8669 57,1061 LV0529500 Spindulu mezi * 132 25,3561 57,0525 LV0529700 Raudas mezi * 211 26,1697 55,8911 LV0529900 Svetes ieleja * 46 23,2967 56,3781 LV0530000 Skujaines un Svetaines ieleja * 130 23,2625 56,4600 LV0530100 Eglone * 159 26,1069 56,1894 LV0530200 Timsmales ezers 101 26,1819 56,6319 LV0530300 Starinas mezs * 157 27,5267 55,8264 LV0530400 Jecu purvs * 282 21,1533 56,2608 LV0530500 Vitrupes ieleja * 125 24,4453 57,6494 LV0530600 Motrines ezers * 46 27,6028 56,8681 LV0530700 Kapu ezers 17 26,5594 56,8086 LV0530800 Lielupes grivas plavas * 262 23,8906 56,9800 LV0530900 Jasas-Bicanu ezers * 311 26,9042 56,2181 LV0531000 Nigrandes mezi * 62 21,9744 56,3983 LV0531100 Baltezera purvs * 228 22,6275 56,6811 LV0531200 Ruksu purvs * 216 22,3464 57,5983 LV0531300 Paces plavas * 83 22,2336 57,4928 LV0531400 Apsuciema zalu purvs * 15 23,3181 57,0528 LV0531500 Lapinu ezers * 1 26,2439 57,5861 LV0531600 Taurisu ezers 2 26,1858 57,5753 LV0531700 Platenes purvs * 455 21,7219 57,3914 LV0531800 Pelcisu purvs * 56 22,1483 57,2478 LV0531900 Popes zalu purvs * 78 21,8578 57,3739 LV0532000 Sitas un Pededzes paliene * 870 26,9811 57,1417 LV0532200 Alsungas mezi * 79 21,4336 56,9356 LV0532300 Asu purvs * 76 26,7408 57,5114 LV0532400 Asunes ezeri 70 27,6153 56,0186 LV0532600 Burgas plavas 183 25,9192 57,7556 LV0532700 Burtnieku ezera plavas * 432 25,2756 57,7203 LV0532800 Busnieku ezera krasts 51 21,6297 57,4450 LV0532900 Dimantu mezs * 183 25,7633 56,2681 LV0533000 Druvinu tirelis * 293 22,1331 57,1203 LV0533100 Dubnas paliene 377 26,3811 56,2653 LV0533200 Durbes ezera plavas * 596 21,3983 56,6275 LV0533300 Dures mezs * 43 26,5886 57,3833 LV0533400 Dzilnas dumbraji * 215 25,0283 56,4758 LV0533500 Klagatu purvs * 152 24,9369 57,5100 LV0533600 Kalku garsa 28 26,9744 57,3839 LV0533700 Kalna purvs * 353 24,5811 57,9439 LV0533800 Kinkausku mezi * 231 26,2303 56,1233 LV0533900 Krapas garsa * 206 26,7031 57,1725 LV0534000 Krojas mezi * 19 22,0417 57,1228 LV0534100 Liepnas niedraji * 159 27,4994 57,4256 LV0534200 Zepu mezs * 67 27,0147 57,2400 LV0534300 Lubasts 110 26,4506 55,9522 LV0534400 Matkules mezi * 80 22,5019 56,9592 LV0534500 Melnupes mezi * 66 26,5772 57,5253 LV0534600 Metru mezs * 77 26,4592 57,3378 LV0534900 Paltupes mezi * 156 25,6497 56,2406 LV0535000 Pasulienes mezs * 106 26,2361 55,9378 LV0535100 Pluncu ezera mezi * 53 22,3758 57,1775 LV0535200 Posolnica 64 27,6786 57,2983 LV0535400 Rujas paliene * 444 25,2350 57,8678 LV0535500 Sakas grini * 170 21,2550 56,8581 LV0535700 Sofikalna mezi * 52 27,2842 57,3403 LV0535800 Tebras ozolu mezi 49 21,5675 56,7581 LV0535900 Tumes mezi * 68 23,0242 57,0083 LV0536000 Uzavas augstece * 688 21,5275 56,9261 LV0536100 Zagadu kalni * 86 26,8022 57,4053 LV0536200 Zaku riests * 142 25,6706 56,3031 LV0536300 Zilaiskalns * 118 25,2236 57,5536 LV0536400 Jasa * 68 26,7494 56,1544 LV0536500 Pavilostas peleka kapa * 42 20,8497 57,0642 LV0536600 Lubana mitrajs * 51 352 26,9431 56,8683 LV0600100 Vecpiebalga * 8 923 25,7836 57,0481 LV0600200 Veclaicene * 20 850 26,9372 57,5553 LV0600300 Augszeme * 20 814 26,3433 55,8153 LV0600400 Augsdaugava * 52 098 27,0392 55,8600 LV0600500 Vestiena * 27 117 25,9161 56,8803 LV0600700 Ziemelgauja * 21 749 26,1225 57,6764 LV0600800 Adazi * 10 150 24,4364 57,1542 LV0600900 Kaucers * 2 769 26,8639 56,2675 LV0601000 Nicgales mezi * 915 26,4306 56,1553 LV0804600 Dzelmes * 3 24,9567 56,6206 LV0824700 Visikums * 5 27,3006 57,4431 LV0826100 Vidagas mezi * 130 26,3328 57,3756 LV0826300 Gaujienas purvainie mezi * 68 26,4339 57,4289 LV0826800 Melderupites mezi * 281 27,1389 57,5558 LV0830100 Ozoldarzs * 19 24,0339 56,4461 LV0830200 Vecselpils * 5 25,6114 56,5711 LV0830300 Silzemnieki * 2 24,7972 57,0736 LV0830400 Dublukrogs * 10 23,3122 57,0439 LV0830500 Priedes * 42 26,5344 57,2900 LV0830600 Berzoles riests * 103 26,2558 57,3353 LV0830700 Berzu purvs * 58 26,5639 57,2361 LV0830800 Bulvara riests * 81 25,9811 57,7044 LV0830900 Gravinas * 7 21,8717 56,5147 LV0831000 Sepkas riests * 46 26,0503 57,3717 LV0831100 Kalna riests * 76 26,9347 57,0797 LV0831300 Banuzu Zelta avots * 2 25,5781 57,1542 LV0831400 Dravenieku avoti * 2 24,8272 57,4219 LV0831500 Elles purvs 19 24,8933 57,4044 LV0831600 Dzirnieku plava 1 21,8050 56,8850 LV0831700 Maitiku avoti * 2 22,6447 56,8458 LV0831800 Mezamatveju kadiku plavas 8 27,9025 56,3375 LV0831900 Mezamatveju plavas * 16 27,9044 56,3428 LV0843500 Igaunijas riests * 161 26,1917 57,7083 LV0900100 Nida - Perkone 36 703 20,9011 56,2536 LV0900200 Akmensrags 25 829 21,0308 56,7794 LV0900400 Rigas lica rietumu piekraste 132 172 23,1353 57,3592 LV0900500 Selga uz rietumiem no Tujas 58 600 24,1578 57,3486 LV0900600 Vitrupe - Tuja 3 577 24,3544 57,5714 LV0900700 Ainazi - Salacgriva 7 114 24,2850 57,8350 SE0110002 KÃ ¤ringboda * 1 494,1 17,8819 58,8821 SE0110003 Tullgarn, ost * 1 635,9 17,5897 58,9635 SE0110005 HÃ ¤ringe-Hammersta * 1 155,8 18,0300 59,0320 SE0110006 Vattgruvsmossen * 73,7 17,4518 59,0859 SE0110008 Stora EnvÃ ¤ttern * 149,4 17,3442 59,1160 SE0110010 BjÃ ¶rkviksmossen * 14,5 17,3990 59,1415 SE0110015 Sandemar * 389,9 18,3532 59,1257 SE0110017 Tyresta-Ã va * 3 269,4 18,2969 59,1805 SE0110020 Korpberget * 44 17,6200 59,2508 SE0110024 SaltarÃ ¶-SkÃ ¤rmarÃ ¶ * 126,7 18,6069 59,3220 SE0110031 Svalgarn * 24,8 17,5064 59,5098 SE0110038 MalmsjÃ ¶n * 10,7 18,6325 59,5798 SE0110041 Ã ngsÃ ¶ * 194,9 18,7642 59,6241 SE0110043 BullerskÃ ¤r * 7,7 19,0426 59,6649 SE0110051 RimsjÃ ¶skogen * 29,5 18,5134 59,7685 SE0110078 BergbofjÃ ¤rden-HÃ ¤verÃ ¶ PrÃ ¤stÃ ¤ng * 165,8 18,7425 60,1047 SE0110080 KÃ ¥lsÃ ¶ * 205 17,6492 58,9492 SE0110082 Reveln-KolguskÃ ¤r * 5,4 17,7972 58,8101 SE0110085 UtÃ ¶ * 4 184,4 18,3122 58,9869 SE0110086 FjÃ ¤rdlÃ ¥ng * 5 089 18,5734 59,0188 SE0110087 Villinge BoskapsÃ ¶ * 339,7 18,6377 59,0941 SE0110088 BullerÃ ¶-Bytta * 14 314,5 18,7856 59,1354 SE0110092 Stora Nassa * 2 948,7 19,2212 59,4474 SE0110096 Svenska HÃ ¶garna * 2 667,1 19,4961 59,4317 SE0110101 FifÃ ¥ng * 176,3 17,7098 58,8486 SE0110102 Grottberget 5,7 17,4562 58,9945 SE0110103 LÃ ¥ngsjÃ ¶n * 16,3 18,5635 59,8712 SE0110104 RÃ ¥da 8,4 18,8206 59,9013 SE0110105 Borudamyren * 89,5 18,7188 59,9961 SE0110106 BjÃ ¶ringe * 32,7 18,5142 59,9905 SE0110107 Borgskogen * 33 18,4955 60,0061 SE0110108 AspdalssjÃ ¶n * 118,5 18,4629 60,0108 SE0110109 Norra BjÃ ¶rkfjÃ ¤rden, ost * 868 17,5177 59,4698 SE0110110 Brottby allÃ © 0,51 18,2382 59,5597 SE0110111 HuvudskÃ ¤r 2 076,5 18,5611 58,9679 SE0110112 VÃ ¤sby Hage * 117,4 17,5315 59,4052 SE0110113 Riddersholm * 614,5 19,0359 59,7111 SE0110114 BornsjÃ ¶n * 697,1 17,7434 59,2407 SE0110115 BrosjÃ ¶n * 142,4 17,7886 59,1802 SE0110118 RÃ ¥nÃ ¶ Ã ngsholme * 54,5 18,1833 58,9439 SE0110119 Stegsholm * 108,9 18,2504 59,1084 SE0110120 Ormberget * 7,2 18,5820 59,9333 SE0110122 Karlsdalsmossen * 81,3 18,5782 59,8726 SE0110123 Norra Malma 8,1 18,6524 59,8342 SE0110124 Svenska BjÃ ¶rn 3 980,2 19,6023 59,6166 SE0110126 Kalkberget * 14,5 17,6986 59,0014 SE0110127 Oaxen * 21,1 17,7132 58,9775 SE0110128 SjÃ ¶gÃ ¥rd 8,8 17,3579 59,0223 SE0110130 Broviken 311,1 17,6525 59,4836 SE0110131 SjÃ ¶kullarna * 4 18,2072 59,5804 SE0110132 DammstakÃ ¤rret * 25,4 18,2634 59,4124 SE0110133 TrehÃ ¶rningsskogen * 179 18,3666 59,5332 SE0110135 MorakÃ ¤rren * 9,3 17,7746 59,0662 SE0110137 SvartsjÃ ¶n * 5 18,6167 60,1236 SE0110138 Gorran * 10,1 18,4353 59,6590 SE0110139 Kornamossen * 49,5 18,2611 59,8222 SE0110140 Norrpada 32,2 19,2755 59,6548 SE0110141 FurusundsfjÃ ¤rden * 372,8 18,9406 59,6917 SE0110142 BÃ ¥rsjÃ ¶n * 47,9 17,5068 59,2290 SE0110145 Bellberget * 27,6 18,5032 59,8394 SE0110146 Slessberget * 32 17,6537 58,9656 SE0110147 TullviksbÃ ¤cken * 197,1 18,8317 60,0644 SE0110149 Hamnudden 5,3 18,9384 59,8816 SE0110150 Hov 6,3 18,7271 59,8108 SE0110151 LÃ ¤nnaskogen * 94,2 18,1059 59,2002 SE0110152 RÃ ¶saringsÃ ¥sen 82,1 17,5462 59,5131 SE0110153 HebbokÃ ¤rret * 4,6 17,5252 59,5141 SE0110154 AdelsÃ ¶-SÃ ¤ttra * 24,7 17,4574 59,4045 SE0110155 YtterÃ ¤ng * 69,3 18,1423 58,9847 SE0110156 KÃ ¤rsÃ ¶ 35,4 17,6496 59,3321 SE0110158 JÃ ¤rflotta * 179,4 17,9253 58,8185 SE0110159 SlÃ ¤tmossen * 84,3 17,9131 59,0556 SE0110161 Stora AlsjÃ ¶n * 195,2 17,4136 59,0930 SE0110163 BrinkbÃ ¤cken 15,3 17,8236 59,1000 SE0110164 Lina 155,1 17,5804 59,2261 SE0110165 Ekholmen 17,8 17,8066 59,2269 SE0110166 Dyvik 4,8 18,3967 59,1987 SE0110167 KvarnsjÃ ¶n * 98,7 18,0843 59,1940 SE0110168 LÃ ¥ngvikstrÃ ¤sk * 70,4 18,4915 59,2344 SE0110169 SÃ ¶derbysjÃ ¶n-DammtorpssjÃ ¶n * 63,2 18,1491 59,2851 SE0110170 Ekoberget 3 18,3183 59,3276 SE0110171 Skeviks grotta 0,15 18,3789 59,3430 SE0110172 Judarskogen 92,9 17,9142 59,3377 SE0110173 KyrksjÃ ¶lÃ ¶ten 30,3 17,9169 59,3489 SE0110174 GÃ ¥seborg * 14,5 17,7661 59,3992 SE0110176 Broknapparna * 91,4 17,6751 59,4458 SE0110178 VickelsjÃ ¶n * 33,7 18,4847 60,0152 SE0110179 GrundsjÃ ¶n * 96,6 18,4665 60,0501 SE0110180 ArnÃ ¶ * 0,68 18,6437 60,1086 SE0110181 Sturehov * 7 17,7713 59,2568 SE0110182 AdelsÃ ¶ prÃ ¤stgÃ ¥rd 2,5 17,4947 59,3631 SE0110186 LovÃ ¶ KÃ ¤rsÃ ¶ * 14,1 17,8987 59,3226 SE0110187 Vassviken, Kaggeholm 2 17,6884 59,2823 SE0110188 Edeby ekhage 7,1 17,8597 59,3022 SE0110191 SvartsjÃ ¶ DjurgÃ ¥rd 4,8 17,7247 59,3480 SE0110192 Ekdalen * 13,2 17,6587 59,3539 SE0110193 Tofta 2,9 17,4663 59,3894 SE0110194 Ã lggÃ ¥rden * 2,6 17,7230 59,4067 SE0110195 Kronhagen 6,6 17,6852 59,4126 SE0110197 Hanveden * 245,7 18,0309 59,1437 SE0110198 Riddartorpsmossen * 25,1 18,0684 59,1359 SE0110199 VarnÃ ¶fladen * 257,9 18,3992 59,0083 SE0110201 SÃ ¶dra NÃ ¥ttarÃ ¶ * 56,3 18,1073 58,8678 SE0110202 Ã ster LadÃ ¤ngen * 10,6 18,4450 59,0837 SE0110203 Ã lÃ ¶ * 55,4 18,1955 58,9154 SE0110204 OrrsÃ ¤ttra * 3,4 17,4772 59,1078 SE0110205 Fullersta kvarn * 3,8 17,9427 59,2566 SE0110206 Granby * 9,8 18,0594 59,1686 SE0110208 Velamsund * 14 18,3197 59,3463 SE0110210 Klubben 4,1 18,9230 59,8583 SE0110211 ArslÃ ¤jan * 26,8 19,0431 59,8958 SE0110212 Balet * 19,3 18,7438 59,9789 SE0110213 Stormossen * 31,6 18,3966 59,6384 SE0110216 Boda * 1,6 18,5287 60,1350 SE0110217 BjÃ ¶rnviken-MÃ ¶rtviken * 24,7 18,7397 59,9899 SE0110219 Borudan-Pellemossen * 128 18,6858 60,0049 SE0110220 BrÃ ¤nselmossen-Ljusmossen-Bredmossen * 50,5 18,5345 59,6745 SE0110221 Buddbol * 5,2 18,5753 59,9362 SE0110223 Edsbro KyrksjÃ ¶ 39,8 18,5227 59,8965 SE0110224 Ersmossen * 25,7 18,6356 60,0449 SE0110225 Fiskarudden * 4,4 18,6325 60,1435 SE0110227 SkÃ ¤llarholmsviken * 9,4 18,9766 59,7429 SE0110228 Stormaren-LilltrÃ ¤sket, GisslingÃ ¶ * 45,3 19,1781 59,7788 SE0110229 Grevinnans RÃ ¥ * 22,4 18,6334 59,6594 SE0110230 GrytkÃ ¤rren * 73 18,3971 59,9334 SE0110231 Hasselhorn * 39,7 18,6114 59,8569 SE0110232 Havsskogen 0,85 18,8185 60,0384 SE0110233 Hummelberget * 66,2 18,4982 59,8027 SE0110234 Hummelsvedjan 7,1 18,4357 60,0380 SE0110235 HÃ ¤verÃ ¶-Norrby * 1,9 18,7369 60,0959 SE0110238 Kvicksalshagen-IgelsjÃ ¶n 7,4 18,4943 59,9325 SE0110239 Igelsta * 19,7 18,6886 59,9031 SE0110240 Nothamn * 1,2 18,8501 60,0280 SE0110241 KalvskÃ ¤ret 0,24 18,8079 60,1757 SE0110242 Karlberg 0,47 18,2440 59,8182 SE0110243 VÃ ¥gsjÃ ¶n * 40,7 18,6390 59,8694 SE0110244 KassjÃ ¶n * 6 18,7941 59,9322 SE0110245 KolarmoraÃ ¥skogen * 31,3 18,4066 60,0354 SE0110246 Kristineholm 20,6 18,4751 59,8534 SE0110247 KrÃ ¥khÃ ¤ttan 0,5 18,8642 59,9024 SE0110248 LerkÃ ¤rret * 6,2 18,4836 59,8270 SE0110249 LidÃ ¶ * 245,3 19,0839 59,7797 SE0110251 Maran 0,86 18,8957 59,9640 SE0110252 MjÃ ¶lnarkÃ ¤rrskogen * 15,4 18,4133 59,9516 SE0110253 MÃ ¥rdsjÃ ¶n 7,2 18,5176 59,8115 SE0110254 MÃ ¶rtsjÃ ¶skogen * 29 18,3948 59,6042 SE0110255 Nor * 1,8 18,8727 59,9543 SE0110256 NordvÃ ¤st RÃ ¶rmyren * 2,6 18,6377 59,6798 SE0110258 Kallvik 10 18,6382 59,8375 SE0110259 Svarvarmosskogen * 21,3 18,4484 59,9516 SE0110260 SamnÃ ¤sfjÃ ¤rden * 385,8 18,9298 59,9277 SE0110261 Norrmarjum-mossen * 12,5 18,6601 59,8846 SE0110262 SvartkÃ ¤rret * 8,4 18,5090 59,8631 SE0110263 Norsviken 3,5 18,8636 59,8801 SE0110264 LÃ ¶taholmen * 20,8 18,9581 59,7464 SE0110266 Rotholma * 6,5 18,7065 60,1135 SE0110268 RÃ ¶rvik * 24,4 18,8960 59,9123 SE0110269 SÃ ¶dra RÃ ¥da * 43 18,8284 59,9026 SE0110270 SjÃ ¶Ã ¤ngen 7,6 18,8062 59,9859 SE0110274 Smedsmoraskogen * 106,8 18,3224 59,7120 SE0110275 Lugnet * 2,1 18,7140 59,9254 SE0110277 Storanden * 85,4 18,1853 59,7580 SE0110278 Storlaven * 6,2 18,7097 59,6940 SE0110280 Storvikaren * 20,2 18,6689 60,0633 SE0110281 StorÃ ¤ngen * 5,2 18,8310 59,9745 SE0110283 StrÃ ¶jan * 23,6 18,6764 59,9228 SE0110284 SÃ ¶derfladen * 45,7 18,8708 59,6642 SE0110287 SÃ ¶dersjÃ ¶n 1,7 18,5442 59,8019 SE0110290 Vagn * 13,3 18,5379 59,9043 SE0110292 Syd VÃ ¤sby * 3,5 18,7188 59,8482 SE0110293 VÃ ¤sby Ã ¤ngsbacke 4,5 18,6556 59,6782 SE0110294 VÃ ¤sterÃ ¤ngen * 52 18,8369 59,9477 SE0110295 Ã landet * 23,7 18,9890 59,6909 SE0110296 Ã backen * 5,9 18,1513 59,6874 SE0110298 MornÃ ¤san * 20,7 18,7886 59,8600 SE0110299 Katthavet * 7,9 18,7750 60,1288 SE0110303 Borgberget * 38,4 17,9387 59,0617 SE0110305 EngÃ ¥rden * 111,5 17,9517 59,0894 SE0110306 Koholmen * 16,4 17,7461 58,9677 SE0110308 Bergaholms ekhage 3,1 17,7066 59,2332 SE0110309 VÃ ¤llinge lund * 5,4 17,7064 59,2602 SE0110312 Pekhagen * 16,7 18,0336 59,6970 SE0110313 SlÃ ¥sta * 14 17,8788 59,6571 SE0110315 VÃ ¤sterÃ ¤ngsudd * 16,6 17,7899 59,5929 SE0110317 Hansta 14,4 17,8981 59,4272 SE0110318 Botten * 16,4 17,6528 58,9772 SE0110320 HamnskÃ ¤r * 9 17,4035 59,3179 SE0110321 HÃ ¶rningsholm * 9,5 17,6659 59,0464 SE0110322 Jurstaholm 7,5 17,4335 59,3041 SE0110323 Kiholm * 5,4 17,5940 59,2386 SE0110324 Kvedesta 4,4 17,6179 59,1460 SE0110325 LedarÃ ¶n * 230,5 17,6427 59,0346 SE0110327 Nora HolmÃ ¤ng * 25,8 17,6376 58,9941 SE0110329 Skanssundet * 14,6 17,6823 59,0504 SE0110330 Skillebyholm * 4,9 17,6143 59,0411 SE0110331 StÃ ¥ngberget * 3,6 17,6788 59,1295 SE0110332 Talbystrand * 6,3 17,6089 59,2322 SE0110333 Brant syd Lanaren * 4,8 17,6098 59,1400 SE0110334 Skogstorp * 49 17,3577 59,0597 SE0110337 KÃ ¤rringsjÃ ¶n-MÃ ¶rtsjÃ ¶n * 45,8 18,0092 59,4560 SE0110338 PrÃ ¤stgÃ ¥rden-Skogberga * 24,6 18,0723 59,4853 SE0110339 VallensjÃ ¶ * 16,2 17,9935 59,5198 SE0110340 TorsÃ ¥kers almlund * 12,5 17,9357 59,5579 SE0110341 Hammaren Nyborg 4,9 17,5401 59,6225 SE0110345 Tarby-Ã ttesta * 10,1 18,1299 59,6602 SE0110346 TÃ ¤rnholm * 20,2 18,3473 59,5622 SE0110347 VÃ ¤sterholmen 8,1 18,6008 59,3892 SE0110348 SnÃ ¤ve * 19,1 18,8759 59,4178 SE0110349 Norra NÃ ¤mdÃ ¶ * 102,2 18,6991 59,2061 SE0110351 StorÃ ¤ngsudd 10,6 18,3480 59,2966 SE0110355 StorÃ ¶n-LÃ ¥ngholmen-Kalvholmen * 40 18,4150 59,4329 SE0110359 LosjÃ ¶n 8,1 18,5555 59,5707 SE0110360 Stavs Ã ng * 9,5 18,6220 59,5627 SE0110361 Deglinge * 16,1 18,1553 59,4776 SE0110362 BlÃ ¶tviken * 4,9 18,5175 59,5773 SE0110363 Rydboholms ekhage * 11,6 18,2052 59,4416 SE0110365 SÃ ¶dergarn * 24,7 18,5430 59,8475 SE0110366 Ã n * 9,5 18,5777 59,8311 SE0110367 Ubby ekhage 2,4 18,2436 59,4425 SE0110369 Bromseby * 18,5 18,3426 59,5653 SE0110370 BrÃ ¤nnmossen * 6,1 18,3724 59,6513 SE0110372 StorÃ ¤ngstorpet * 5,5 18,6910 59,9450 SE0110373 RÃ ¶llingfladen * 7,3 18,9928 59,7457 SE0110375 Tranmyran 12,3 18,4174 59,9222 SE0110376 BlommenskÃ ¤rren * 20,1 18,4354 59,9237 SE0110377 AsknÃ ¤sviken * 19,8 17,7618 59,2726 SE0110378 Mossbottnarna 4,6 18,5213 59,9643 SE0110379 BlÃ ¥kulla 0,72 18,4792 60,0220 SE0110380 KlÃ ¶vÃ ¤ngen 2,2 18,4329 60,0247 SE0110381 Dansbol 0,57 18,4405 60,0338 SE0110382 GrÃ ¤sholmen * 6,4 17,5559 59,4418 SE0110383 Lundhagsbadet * 0,22 17,8043 59,2683 SE0210008 BÃ ¥tfors * 1 572,9 17,3439 60,4548 SE0210019 HÃ ¥llnÃ ¤skusten * 1 449,3 18,0163 60,5840 SE0210023 Florarna * 5 138,3 17,8324 60,2918 SE0210037 Fiby urskog * 87,4 17,3505 59,8894 SE0210045 HovÃ ¶n-AlnÃ ¶n * 385,4 18,5596 60,2770 SE0210049 EdskÃ ¤rret 1,6 18,3277 60,2775 SE0210052 FagerÃ ¶n * 506,9 18,4529 60,2026 SE0210058 ValkrÃ ¶r * 29 18,4280 60,0569 SE0210062 Aspbladsmossen * 31,3 18,3570 59,8837 SE0210077 HjÃ ¤lstaviken * 807,8 17,3808 59,6682 SE0210078 Hemsta * 24,5 17,1443 59,5979 SE0210081 RÃ ¶llingen * 164,8 17,3546 59,4480 SE0210083 Veckholms prÃ ¤stholme * 29,6 17,3996 59,4047 SE0210155 Pansarudden * 297,6 18,3516 59,9859 SE0210156 SkrÃ ¤ddarmossen * 55,1 18,3300 60,1241 SE0210157 KroppsjÃ ¶n * 29,6 18,3054 60,0329 SE0210158 MÃ ¤ssmyrfallet * 113,3 18,3011 60,1195 SE0210159 EkbÃ ¤cken-JÃ ¤mnbromossen * 32,3 18,3256 60,0911 SE0210160 BjÃ ¶rnsundet-StorkÃ ¤rren * 63,9 18,3583 60,0167 SE0210161 Ekdalen * 20,3 18,3531 59,9714 SE0210162 Dammen-EdsjÃ ¶n * 118,3 18,3763 59,9638 SE0210163 HÃ ¤sthagen-Kilholmen * 36,5 18,3550 59,9543 SE0210164 Ryttarhagen * 1,4 18,3729 59,8888 SE0210165 Hjulsta sÃ ¤teri * 23,4 17,0137 59,5352 SE0210205 Olas skifte * 305,4 18,3070 60,0229 SE0210212 Billudden * 1 896,9 17,5320 60,6689 SE0210213 SÃ ¤tra * 31,6 17,5427 60,4837 SE0210214 Stigsbo RÃ ¶dmosse * 43,1 17,2320 60,0123 SE0210215 VÃ ¥nsjÃ ¶Ã ¥sen * 14 17,0896 59,7428 SE0210217 KalmarnÃ ¤s * 89,1 17,4492 59,5511 SE0210218 SandviksÃ ¥sen * 63,7 17,5208 59,6717 SE0210219 Norra BjÃ ¶rkfjÃ ¤rden vÃ ¤stra * 220,2 17,4865 59,4665 SE0210220 Kallriga * 1 149,3 18,2630 60,3737 SE0210221 Landholmarna, LandholmsÃ ¤ngarna * 33,2 17,5220 59,7185 SE0210222 Ã ngskÃ ¤r, BondskÃ ¤ret * 387,7 18,0652 60,4916 SE0210223 Andersby Ã ¤ngsbackar * 204,4 17,8215 60,1572 SE0210224 GÃ ¥sholmen * 24,7 17,4500 60,1135 SE0210226 Rickebasta alsumpskog * 8,2 17,7250 59,7351 SE0210227 Skaten-RÃ ¥ngsen * 2 232,2 18,1361 60,4520 SE0210228 Ã rskÃ ¤r * 474,6 18,4014 60,5217 SE0210229 Ryggmossen * 77,4 17,3265 60,0443 SE0210230 EkillaÃ ¥sen * 28 17,5116 59,6055 SE0210231 Kapplasse * 38,9 17,8341 60,5804 SE0210232 Gropholmarna 16,3 17,4328 60,5373 SE0210233 Bruksdammen * 597 18,0900 60,3852 SE0210234 ArnÃ ¶ huvud * 82,3 17,5529 59,7273 SE0210235 Uvberget * 3,6 17,2789 59,7450 SE0210236 TedarÃ ¶n * 90,1 16,9717 59,5266 SE0210237 FullerÃ ¶ backar * 22,8 17,6389 59,9357 SE0210238 StyggkÃ ¤rret * 373,7 17,2984 59,9658 SE0210239 FÃ ¤bodmossen * 104,2 17,3217 59,9444 SE0210240 Bredfors * 347 17,2208 60,4183 SE0210242 Viksta stentorg 6 17,5150 60,1253 SE0210243 Uppsala kungsÃ ¤ng 12,5 17,6622 59,8366 SE0210244 Hargs tallpark 5,7 18,3881 60,1896 SE0210247 HÃ ¶gstaÃ ¥sen 19 17,5830 59,9764 SE0210248 GrillskÃ ¤ret * 25,1 18,4568 60,4839 SE0210249 HÃ ¶gbÃ ¥dan * 20,6 18,4639 60,4790 SE0210250 GrÃ ¤sÃ ¶ gÃ ¥rd * 49,1 18,4990 60,3397 SE0210251 Eriksdal-LÃ ¶nnholmen * 66,1 18,5416 60,3300 SE0210252 GrÃ ¶nsÃ ¶ * 66,4 17,3005 59,4541 SE0210253 FageruddsÃ ¥sen * 26,6 17,0754 59,5802 SE0210255 Sandhagen * 23,3 17,6118 59,7291 SE0210256 IdÃ ¶n * 178,9 18,5801 60,3071 SE0210257 RÃ ¤vsten * 61,3 18,6064 60,3124 SE0210258 Bokaren * 17,8 17,9229 59,9660 SE0210259 Ã rby * 34,5 17,8056 59,9429 SE0210260 Knutby * 125,5 18,2859 59,9057 SE0210262 Ekeby-Ã nge 21,1 17,7206 59,9973 SE0210263 KavarÃ ¶ * 29,8 18,4111 60,3128 SE0210264 SundsÃ ¤ng * 23,2 18,5475 60,3261 SE0210265 LÃ ¥ngalma 32,5 18,4635 60,2645 SE0210266 Biskops-ArnÃ ¶ * 140,6 17,4923 59,6649 SE0210267 Kapellbacken 2,7 17,8269 60,4323 SE0210270 Slada * 871,7 17,9971 60,5248 SE0210271 StrÃ ¶nningsvik * 29 18,0198 60,4760 SE0210272 FrÃ ¤kensjÃ ¶n * 5,1 17,8817 60,5708 SE0210273 Lerorna 2,6 17,9802 60,5001 SE0210274 GrundsjÃ ¶n * 32 18,4524 60,0808 SE0210275 BÃ ¶lsjÃ ¶n * 19,8 17,4953 60,5894 SE0210276 Mararna * 41,2 17,6119 60,6151 SE0210277 Marma * 1 976,5 17,4629 60,5152 SE0210278 TÃ ¤mnaren Ã ¶st * 1 837,5 17,3607 60,1587 SE0210280 BjÃ ¶rns skÃ ¤rgÃ ¥rd * 1 120,7 17,9539 60,6243 SE0210281 TÃ ¥ngsÃ ¥murarna * 79 17,3380 60,4986 SE0210282 GÃ ¥rdskÃ ¤rskusten * 444,7 17,6386 60,6291 SE0210283 KÃ ¤rr norr om SjÃ ¶dyn * 10,2 17,7060 59,9269 SE0210284 Storskogen * 139,1 17,7277 59,9404 SE0210285 LedskÃ ¤r * 370,7 17,7061 60,5092 SE0210286 LÃ ¥ngsandsÃ ¶rarna * 279,1 17,5490 60,6545 SE0210287 Degermossen * 447,1 17,2891 59,7939 SE0210290 Bryggholmen * 83 17,1455 59,5288 SE0210291 BÃ ¤cklÃ ¶sa * 44,3 17,6414 59,8090 SE0210292 Saxmarken * 286,1 17,9444 60,4175 SE0210293 TjÃ ¤derleksmossen * 330,3 18,0106 59,8994 SE0210294 Ersta * 41,9 17,4869 60,3986 SE0210295 DjupfjÃ ¤rd * 114 17,9684 60,5501 SE0210296 Bolstan * 50,4 17,6397 60,4391 SE0210297 Morga * 2,7 17,6372 59,7483 SE0210298 Harparbol lund * 2,6 18,0017 59,8751 SE0210299 Ramsens vÃ ¤stra strand * 2,5 17,9127 59,8256 SE0210300 Haga ekbackar * 46,7 17,0201 59,5957 SE0210302 FlÃ ¤t 2,7 17,3616 60,6012 SE0210304 Nybylund 11,6 17,4725 59,6767 SE0210305 KomossÃ ¤ngen 2,1 17,4988 60,6091 SE0210306 Komossen * 55,7 17,4989 60,6185 SE0210307 Dumdal-HjÃ ¤lsta 12,6 17,3783 59,6970 SE0210308 TjuvkÃ ¤llan 2,4 17,4694 60,3473 SE0210309 OxkÃ ¤llan 0,21 17,4564 59,7457 SE0210310 Wik * 37,6 17,4731 59,7384 SE0210311 VÃ ¤stanÃ ¥n 3,2 17,4225 60,5809 SE0210312 Ã stanÃ ¥n 17,3 17,5023 60,5431 SE0210313 Ã ster-MÃ ¶rtarÃ ¶ * 25,2 18,4643 60,4176 SE0210314 GÃ ¶ksnÃ ¥re * 24,8 18,0005 60,4672 SE0210315 LÃ ¥ngmossen * 27,6 17,7938 60,5539 SE0210316 Romsmaren * 7,7 17,9470 60,5980 SE0210320 KvarnÃ ¶n * 20,1 17,3175 60,4441 SE0210321 Sund * 11,6 18,3361 60,3228 SE0210322 StorskÃ ¤ret * 26,1 18,2410 60,3710 SE0210323 MÃ ¥sjÃ ¶n * 2,6 18,3132 60,1132 SE0210324 SjÃ ¶hagen * 39,3 18,4458 60,1822 SE0210325 Verkarna * 4,4 18,4488 60,2955 SE0210326 RaggarÃ ¶n * 56,6 18,6177 60,2034 SE0210327 SnÃ ¶bottenkÃ ¤rret * 13,1 18,3407 60,0900 SE0210328 Faringe * 48,2 18,1651 59,9832 SE0210329 Lunsen * 1 348,2 17,7115 59,7849 SE0210330 Ã stra NÃ ¥sten * 119,9 17,5923 59,8179 SE0210340 Siggefora ledningsgata sÃ ¶dra 58,9 17,1670 59,9672 SE0210341 Stora och Lilla UllfjÃ ¤rden * 216,8 17,5192 59,6036 SE0210342 Fiskmansbo * 15,5 17,1951 59,7507 SE0210343 FÃ ¥nÃ ¶ * 28,7 17,3842 59,5675 SE0210344 Lena-Husby * 5,5 17,7027 59,9737 SE0210345 SÃ ¤vjaÃ ¥n-FunbosjÃ ¶n 263,1 17,8515 59,8660 SE0210346 HÃ ¥rsbÃ ¤cksdalen * 22,1 16,9131 59,8695 SE0210347 Myrkarby * 45,1 16,9389 59,8817 SE0210348 TrÃ ¤nviksmossen * 157,1 17,0231 59,9517 SE0210349 DalkarlsÃ ¥sen 51,3 16,8559 59,9682 SE0210350 Huddunge stormosse * 96,1 16,9537 60,0175 SE0210351 Sillbo * 6 16,9297 60,0545 SE0210352 SvartkÃ ¤rret * 17,9 17,0741 60,0584 SE0210353 Ruthagsskogen * 97,7 17,1004 60,0246 SE0210354 Siggefora ledningsgata, norr 100,6 17,1356 60,0590 SE0210355 SvinasjÃ ¶n * 249,3 17,1802 60,0451 SE0210356 Harbo-Svina * 2,9 17,1928 60,0766 SE0210357 Marstalla * 171,2 17,2903 60,0671 SE0210358 Vida * 59,7 17,3001 60,0930 SE0210359 Lindsta * 25 17,2990 60,1096 SE0210360 KalvnÃ ¤set * 18,4 17,3151 60,1309 SE0210361 TÃ ¤mnaren vÃ ¤st * 2 193,8 17,3077 60,1573 SE0210362 FalshÃ ¥let 1,1 17,3007 60,2139 SE0210363 LÃ ¥nghÃ ¤llsmossen * 172,3 17,2444 60,2439 SE0210364 RÃ ¤vkilarna * 45,7 17,1669 60,2544 SE0210365 Ã spenbo * 6,8 17,1499 60,2479 SE0210367 Pellesberget * 930,5 16,9669 60,2774 SE0210368 FÃ ¤rnebofjÃ ¤rden syd * 5 236,5 16,7646 60,1614 SE0210369 Ã sta * 958,2 16,8180 60,1655 SE0210370 IngbokÃ ¤llorna * 6,8 16,8358 60,1475 SE0210371 TorbacksÃ ¥sen 39,5 16,9540 60,2215 SE0210372 Nora-Holm * 4,6 17,0127 60,1435 SE0210373 Villingeskogen * 29,5 16,7409 60,0793 SE0220009 Stora BÃ ¶tet * 421,8 16,7807 58,6795 SE0220011 BÃ ¤rstakÃ ¤rret * 5,1 16,7389 58,7912 SE0220012 NÃ ¤vsjÃ ¶skogen * 5 16,7288 58,6573 SE0220013 Ã ngbacken 3,7 16,8043 58,9176 SE0220017 Svanviken-Lindbacke * 122 16,9816 58,7402 SE0220020 Strandstuviken * 989,6 17,0993 58,7059 SE0220021 SjÃ ¶sakÃ ¤rren * 23,2 17,1230 58,7424 SE0220028 HÃ ¤vringe-KÃ ¤llskÃ ¤ren 11 104,5 17,2577 58,5625 SE0220034 Tullgarn sÃ ¶dra * 2 014,2 17,5430 58,9575 SE0220059 Grindstugan 0,91 16,3817 59,2737 SE0220063 Sparreholms ekhagar * 88 16,8334 59,0881 SE0220069 Putbergen * 14,5 16,9324 59,1851 SE0220072 Stampmossen * 12,2 16,9486 59,2266 SE0220077 RidÃ ¶-Sundbyholmsarkipelagen sÃ ¶dra * 2 939,5 16,6469 59,4741 SE0220078 SofiebergsÃ ¥sen * 8,7 16,6561 59,4088 SE0220083 Nybbleholme * 42,9 17,1852 59,4629 SE0220085 Gripsholms Hjorthage * 48,6 17,2044 59,2532 SE0220087 SÃ ¶derfjÃ ¤rden * 209,2 16,8128 59,4019 SE0220088 HerrÃ ¶knanÃ ¤s * 33,8 16,9510 59,1172 SE0220089 Tuna * 3,4 16,9424 59,0693 SE0220103 PilgÃ ¶ljan 8,8 16,4003 58,8174 SE0220104 SÃ ¥gartorpskÃ ¤rret * 6,1 16,3594 58,7721 SE0220106 FjÃ ¤llmossen norra * 304,1 16,5153 58,7042 SE0220110 SkÃ ¥raviken * 316 16,7324 58,8179 SE0220115 Marsviken-MarsÃ ¤ng * 121,8 16,9610 58,6767 SE0220118 Labro Ã ¤ngar * 81,6 17,0849 58,7583 SE0220119 Linudden * 11 17,0867 58,7334 SE0220122 VÃ ¤stra Djupvik * 16,5 17,1117 58,7531 SE0220124 Horsvik * 14,1 17,3908 58,7607 SE0220126 NynÃ ¤s * 1 826,3 17,3830 58,8185 SE0220129 SkÃ ¤rgÃ ¥rdsreservaten * 8 811,1 17,5043 58,7078 SE0220130 LotsÃ ¤ngsbacken * 14,2 17,5488 58,8722 SE0220137 BrÃ ¥tamossen * 27,9 16,1141 58,8975 SE0220145 BÃ ¥venÃ ¶arna * 774,6 17,0068 59,0218 SE0220148 Davik * 63,5 17,1115 58,9236 SE0220150 TÃ ¥kenÃ ¶n * 1 002,6 15,8119 59,1872 SE0220151 IgelbÃ ¥len * 17,6 15,9339 59,0795 SE0220152 BarrsjÃ ¶mossen 37,8 16,2426 59,0709 SE0220154 Ã knaby * 4,7 16,3331 59,1099 SE0220156 Lilla TjÃ ¤rbruket * 2,8 16,1186 59,3329 SE0220160 BrÃ ¤nntorp * 9,2 16,3267 59,1369 SE0220166 BrÃ ¥tÃ ¶n * 36,8 16,8473 59,2437 SE0220168 Mora hage * 3,5 16,9060 59,1876 SE0220174 Marvikarna * 213 17,1626 59,1900 SE0220175 SÃ ¶dra KÃ ¤rrlÃ ¥ngen * 101,4 17,1480 59,2890 SE0220176 Tovhulta stormosse * 60,1 16,0544 59,3365 SE0220182 SegersÃ ¶n * 770,6 16,9309 59,4676 SE0220191 HimlingeÃ ¥sen * 26,6 16,3725 59,0766 SE0220193 Jaktstuguskogen * 52,7 16,8196 59,0498 SE0220194 Henaredalen * 13,5 16,7956 59,1253 SE0220197 Kalkbro * 2,6 17,0114 59,2224 SE0220199 Gorsingeholm 14 17,0583 59,3555 SE0220201 Evighetsbacken * 18,1 16,2422 58,8943 SE0220202 DjupviksnÃ ¤s * 3,2 16,3392 58,8252 SE0220203 LÃ ¥nestaheden * 6,5 17,4909 58,9518 SE0220204 HÃ ¥lvetten-NÃ ¤snaren 1 000,9 16,3256 58,8398 SE0220205 Stora Munkebo * 10,8 16,4252 58,8544 SE0220206 Floden * 56,1 16,3121 59,0887 SE0220207 Ã torpskogen * 20,3 16,5588 59,0745 SE0220208 LomsjÃ ¶skogen * 31,4 16,9543 59,1712 SE0220210 LenellstorpskÃ ¤rret * 16,2 17,0456 59,2267 SE0220211 Ekorneberg * 9,8 16,7170 59,3578 SE0220212 StortrÃ ¶n 108,8 17,2514 58,9626 SE0220213 FrÃ ¤kenkÃ ¤rret * 140,9 17,1953 58,9268 SE0220214 UtnÃ ¤set * 79,8 17,1975 58,9903 SE0220215 BokÃ ¶-OxnÃ ¶ * 327,9 17,6201 58,8474 SE0220216 Rosenlund * 2,9 16,3999 58,8129 SE0220217 Tore Grav 10,2 17,1662 58,9410 SE0220218 StendÃ ¶rren * 901,8 17,3824 58,7369 SE0220219 Skedevi * 31,1 16,6988 59,0491 SE0220220 Nyckelmossen * 65,8 17,1447 58,7621 SE0220223 SvartsjÃ ¶myren * 15,9 16,8961 59,2234 SE0220224 NÃ ¤sberget * 5,9 17,1866 59,0650 SE0220226 Fiholm * 26,4 16,7419 59,4387 SE0220227 StavÃ ¥sen 3,1 16,5597 59,0344 SE0220228 Ã nhammarsnÃ ¤set * 54,7 16,9115 59,1401 SE0220229 Koholmen * 20,6 17,2974 58,8127 SE0220231 RÃ ¥gÃ ¶ * 1 559,6 17,3382 58,7171 SE0220232 Holmtorp * 7,3 16,6568 59,0823 SE0220233 Stora Ã sa * 7,6 17,0334 59,1594 SE0220234 PersÃ ¶ * 9,9 17,6035 58,7910 SE0220235 Kalkugnstorp * 19,7 15,9672 59,1530 SE0220236 LerbÃ ¶le * 7,3 16,7465 59,3586 SE0220237 MelÃ ¥n * 11,4 16,4035 58,9215 SE0220238 BjÃ ¶rnvad * 15,7 16,8527 59,3399 SE0220239 Veckla Ã ¤ng 1,2 16,5442 58,9880 SE0220240 KÃ ¥rtorp * 12,4 16,3130 58,9453 SE0220241 Lisstorp 0,64 16,3472 58,8868 SE0220243 EknÃ ¤set * 31,7 16,2502 58,9058 SE0220245 Stenstorps hagkÃ ¤rr * 34,3 16,3404 58,8193 SE0220247 HedensÃ ¶ * 15 16,3115 59,2257 SE0220248 SundÃ ¤ngen 11,3 15,9699 59,0491 SE0220250 Norrby kyrkskog * 11 17,0721 59,3980 SE0220251 DjupvikssjÃ ¶skogen * 11,4 17,2440 59,1516 SE0220252 IgelsjÃ ¶skogen * 18,3 16,9586 59,1517 SE0220253 TussmÃ ¶tet * 61 17,2636 59,1638 SE0220255 FÃ ¥gelboskogen * 13,6 17,2923 58,9370 SE0220257 Tomtaklintskogen * 28 17,5663 58,9119 SE0220301 BorsÃ ¶ 12,9 17,6177 58,8864 SE0220303 BÃ ¥ven 6 199,6 16,8787 59,0207 SE0220304 KilaÃ ¥n-VretaÃ ¥n * 137,8 16,6120 58,7413 SE0220305 Floda-KyrksjÃ ¶n 136,8 16,3612 59,0769 SE0220306 NÃ ¤snaren 678,6 16,1653 59,0176 SE0220309 Brebol * 42,6 16,4720 58,9559 SE0220310 VÃ ¤stra Kolberga * 8,5 16,2553 58,9507 SE0220311 FrÃ ¤kenvassen * 20,9 17,1825 58,9907 SE0220312 Skyle * 5,7 17,3052 58,8314 SE0220314 HÃ ¤llvik * 16,4 16,1449 59,0480 SE0220315 Vreten * 4,1 17,2112 58,9165 SE0220317 Kila * 2 16,1518 59,2051 SE0220318 Skogstorpshagen * 8,7 16,0915 59,2272 SE0220320 TynÃ ¤s ekhagar 5,6 17,0634 59,3767 SE0220322 Harpsund-Ã n * 14,2 16,4808 59,0933 SE0220327 KokÃ ¤rret * 22,1 16,2647 59,1424 SE0220328 KÃ ¤llarhalsen 1,5 16,2527 59,1624 SE0220329 MarsjÃ ¶n * 53,9 16,6849 58,9555 SE0220330 Torsmossen * 26,2 15,8182 59,0231 SE0220331 Ã desÃ ¤ngssjÃ ¶n * 17,4 15,8856 59,1024 SE0220332 Ã rmossen * 85,5 16,1102 59,2050 SE0220333 Nya kÃ ¤rren * 2,3 15,9239 59,0855 SE0220334 Himlingeskogen * 44,1 16,3963 59,0982 SE0220335 Utnorsskogen * 16,8 16,9969 59,0076 SE0220336 HarpebolnÃ ¤set 10,1 16,2873 58,8560 SE0220337 Storhultet * 28 17,0452 58,8371 SE0220338 DagÃ ¶holmsbackarna 4,2 16,4549 58,9857 SE0220339 MisÃ ¤tters ekhagar * 9,7 16,9880 59,1191 SE0220340 LidakÃ ¤rret * 1,9 16,7218 58,8292 SE0220341 SvinnÃ ¤set * 58,3 16,0997 58,9536 SE0220343 Askholmen * 94,5 16,3930 59,4498 SE0220344 LÃ ¶vÃ ¶n * 48,8 16,2962 59,2764 SE0220345 Stenhammars Kohage * 21 16,5409 59,0483 SE0220346 Hyltingeravinen * 7,8 16,8150 59,0899 SE0220347 NykÃ ¤rr * 11,2 16,8506 59,2533 SE0220348 TynnelsÃ ¶ DjurgÃ ¥rd * 22,5 17,1046 59,4038 SE0220349 Djupdalshagen 8,5 16,9212 59,1420 SE0220350 Ljuvalund * 26,2 16,9748 59,0084 SE0220351 DjurgÃ ¥rden * 8,4 16,9929 58,9935 SE0220352 Vurstusbacken 6,4 16,9472 58,9851 SE0220353 Lervik * 9,4 17,3093 58,8048 SE0220354 SÃ ¤byviken-BÃ ¤darn * 15,9 17,0166 59,4832 SE0220356 Masugnsskogen * 14,9 17,1568 58,8433 SE0220357 Likstammen * 930,3 17,2058 58,9623 SE0220358 SkolmÃ ¤starhagen * 2 16,9455 59,3715 SE0220360 Hornskogen 8,2 16,7428 59,0424 SE0220362 LÃ ¶garbÃ ¤cken * 2,2 16,2442 58,9015 SE0220363 LindÃ ¶n * 257,2 16,8392 59,3948 SE0220364 VÃ ¤sby 13,6 15,9949 59,1617 SE0220367 TomsÃ ¤ngen * 27,7 15,7103 59,0341 SE0220368 Skiren-Kvicken * 128,3 16,3883 59,3554 SE0220369 MagsjÃ ¶torp * 54,4 16,9493 59,2172 SE0220370 TynnelsÃ ¶-PrÃ ¤stholmen * 27,6 17,0768 59,4223 SE0220372 Ã nga * 1,7 17,1890 58,7351 SE0220373 Ã boravinen * 15,9 16,3671 58,7750 SE0220401 Berga-Lista * 16,4 16,2520 59,3133 SE0220402 Karlslundsskogen 24,4 16,8049 59,3222 SE0220403 RÃ ¥by-Myrhem * 5 16,0559 59,3063 SE0220405 Torparskogen * 15,5 16,8069 59,3114 SE0220408 Haga hage * 22,8 16,9350 59,1463 SE0220411 HÃ ¤llesta * 20 17,0455 59,1083 SE0220413 Nytorpsravinen * 10,1 16,9266 59,1207 SE0220414 Stora Brandsbol * 7,1 17,2183 58,9707 SE0220417 RÃ ¶sÃ ¤tter-ViksÃ ¤tter * 31,5 16,0819 59,0921 SE0220420 Simonsbol * 16,5 16,3057 58,8669 SE0220421 Tornskogen * 25,4 16,1867 59,0048 SE0220425 ValdemarsÃ ¶n * 16,5 16,4486 59,0643 SE0220427 Berga Kulle * 32,2 16,8131 58,7316 SE0220429 Timmermon * 24,7 17,2335 58,9320 SE0220431 FemÃ ¶rehuvud * 21,5 17,1065 58,6495 SE0220432 FurÃ ¶n * 19,9 17,1364 58,6556 SE0220433 HasselÃ ¶-BergÃ ¶ * 17,8 17,1800 58,6603 SE0220434 BredsjÃ ¶nÃ ¤s 4,9 17,0717 59,2082 SE0220435 Gesta * 28,5 17,1737 59,3391 SE0220438 Ã sa gravfÃ ¤lt * 6,2 17,1892 59,3899 SE0220439 AskÃ ¶ * 1 526 17,6537 58,8152 SE0220440 BorgmÃ ¤starholmen * 16,7 17,5726 58,8869 SE0220443 Gorsingeholmskullarna * 7,2 17,0547 59,3479 SE0220503 FjellskÃ ¤fte 19,8 16,3525 59,1274 SE0220504 OrmsjÃ ¶bergen * 46,6 16,4146 59,1915 SE0220505 Varglyan * 40,7 16,4031 59,2011 SE0220506 Hvalsta * 16,7 16,4517 59,0560 SE0220507 LundÃ ¤ng 7,5 16,6360 58,7425 SE0220509 KrÃ ¥mÃ ¶ * 243,6 17,6464 58,8502 SE0220511 SÃ ¶dra LÃ ¤mund * 15,9 17,4933 58,8515 SE0220513 Rinkesta sÃ ¥g 3,2 16,7034 59,2275 SE0220514 Hasta 5,4 16,8393 59,4162 SE0220515 Gorsingelund * 10 17,0395 59,3475 SE0220516 GÃ ¶let * 5,8 16,2556 58,9414 SE0220517 Rosmossen * 8,7 16,5919 59,1934 SE0220519 Duvtorp * 7,4 16,6564 59,3195 SE0220601 Stenby Ã ¤ng 23,1 16,4776 59,3634 SE0220602 Vilsta * 406,2 16,5099 59,3408 SE0220603 Jungfruvassen * 52,3 17,0992 58,7345 SE0220604 MalmaÃ ¥sen 3,8 16,7189 59,1424 SE0220606 NÃ ¤storp * 12,1 16,2024 59,0236 SE0220701 VedaÃ ¥n 1,5 17,2820 58,9116 SE0220702 SvÃ ¤rtaÃ ¥n 5 17,0863 58,7943 SE0220703 Sibro 0,93 16,8828 58,9491 SE0230023 Ycke urskog * 32,5 15,4035 58,1224 SE0230029 Lysings urskog * 20,6 14,7815 58,1421 SE0230038 PÃ ¥lsbo Ã ¤ng * 27,8 15,1682 58,2020 SE0230047 SÃ ¤ttra Ã ¤ngar * 21,6 14,8113 58,2642 SE0230048 Ã sabackarna 33,9 14,9281 58,2900 SE0230049 SÃ ¤by VÃ ¤sterskog * 21 15,7641 58,2508 SE0230055 Sankt Anna och Gryts skÃ ¤rgÃ ¥rdar * 12 884,1 17,0819 58,3898 SE0230056 Isberga 23,5 14,7100 58,2978 SE0230067 TÃ ¥kern * 5 395,1 14,8135 58,3521 SE0230069 Ã rbackens kalkkÃ ¤rr * 10,5 15,1176 58,3727 SE0230079 KÃ ¤rna mosse * 36,7 15,5328 58,4149 SE0230082 LÃ ¥ngvrÃ ¥n * 3,1 14,9915 58,4889 SE0230084 Staffanstorp * 43,4 15,0895 58,5309 SE0230087 SjÃ ¶bo-KnÃ ¤ppan * 38 15,0918 58,5487 SE0230090 BrÃ ¥viken yttre * 8 752,6 16,9787 58,5612 SE0230100 Glotternskogen * 200,8 16,1928 58,7132 SE0230101 BÃ ¤rsjÃ ¶skogen * 42,6 16,2364 58,6979 SE0230124 Kungsbro * 101,2 15,5445 58,5012 SE0230125 SvartÃ ¥mynningen 321,7 15,5556 58,4644 SE0230126 Svensksundsviken * 1 977,2 16,4044 58,6101 SE0230127 BjÃ ¤rka-SÃ ¤by * 302,4 15,7437 58,2798 SE0230128 Harsbo-Sverkersholm * 50,5 16,3221 58,3662 SE0230129 AdelsnÃ ¤s * 79,2 15,9761 58,1859 SE0230130 Sturefors * 129,4 15,7641 58,3325 SE0230131 StafsÃ ¤ter * 56,6 15,6745 58,2867 SE0230132 Solberga * 71,9 15,1974 58,3394 SE0230133 Ljusfors * 25,3 15,8757 58,5925 SE0230134 HÃ ¤ndelÃ ¶ * 22 16,2033 58,6126 SE0230135 EknÃ ¶n * 248,2 16,6685 58,4220 SE0230136 SjÃ ¶vik * 39,7 15,3394 57,9429 SE0230137 Rocks mosse * 102,6 15,3660 57,9455 SE0230138 Ã svikelandet-KvÃ ¤dÃ ¶ * 6 279,1 16,7950 58,0441 SE0230140 VÃ ¤ggÃ ¶ * 225 16,9137 58,2761 SE0230142 BokÃ ¶ * 415 16,8476 58,0877 SE0230143 Brokinds lÃ ¶vskogar 34,7 15,6710 58,1888 SE0230144 HagebyhÃ ¶ga * 28,3 14,9457 58,4676 SE0230145 Hallstad Ã ¤ngar * 6,7 15,6483 58,1513 SE0230147 KrÃ ¥keryd * 31,9 14,6011 58,1999 SE0230149 Ombergsliden * 22,7 14,6877 58,3572 SE0230150 Ostmossen * 33,2 14,6884 58,3505 SE0230151 UggelÃ ¶ * 383,4 16,7466 58,3812 SE0230152 SÃ ¤travallen * 10,4 15,7607 58,2078 SE0230154 OrrkojgÃ ¶larnas domÃ ¤nreservat * 52,7 16,0342 58,6833 SE0230156 FÃ ¥gelmossen * 149,3 15,2153 58,6685 SE0230157 FjÃ ¤llmossen Ã ¶stgÃ ¶tadelen * 463,5 16,5301 58,6934 SE0230158 DjursÃ ¶ * 418,5 16,8007 58,4047 SE0230159 Ã ngelholm * 57,2 16,7900 58,2870 SE0230160 Norsholm * 67,7 15,9682 58,5127 SE0230161 Borg * 15,6 16,0885 58,5713 SE0230162 RÃ ¤ckeskog * 34,7 15,7985 58,1224 SE0230163 Sund * 35,6 15,2535 57,8561 SE0230164 Brokinds skolhage * 33,5 15,6646 58,2078 SE0230165 LÃ ¶nningehult * 33,4 15,8062 57,8790 SE0230166 KlÃ ¤mmesmÃ ¥len * 18,7 14,9284 58,1396 SE0230167 Jonsberg * 25,3 16,8305 58,5301 SE0230168 Stortorp * 42,7 14,9087 58,2248 SE0230169 TÃ ¶rnevik * 9,5 15,5654 58,1942 SE0230170 Heda-Uttersberg 18,6 14,6961 58,2850 SE0230171 SkenÃ ¤s * 35,1 16,5586 58,6267 SE0230172 BÃ ¶rshult * 33,9 15,0443 58,1544 SE0230173 Smedstorp * 21,6 15,4133 57,9442 SE0230174 SÃ ¶dra BrÃ ¥ta * 31,8 15,4309 57,7134 SE0230175 LillsjÃ ¶kÃ ¤rret 52,6 15,2015 58,7496 SE0230176 KÃ ¤rnskogsmossen * 847,7 15,3203 58,8417 SE0230177 SandstorpskÃ ¤rret * 32,4 15,3476 57,7815 SE0230178 Hulebo * 31,9 15,9243 57,9997 SE0230179 FrÃ ¶jerum * 83 16,2143 58,2455 SE0230180 Herrborum * 122,1 16,6960 58,3613 SE0230181 Norrkrog * 16,3 16,6054 58,4461 SE0230182 BjÃ ¤lnÃ ¤s 31,2 15,2363 58,0207 SE0230183 PukehÃ ¥l * 55,2 15,3060 58,0580 SE0230184 NarbÃ ¤ck * 19,3 14,5481 58,1151 SE0230185 SusehÃ ¥l * 10,7 15,3714 57,7384 SE0230187 Hamra * 25,9 15,7881 58,1169 SE0230188 Knastraberget * 6,1 15,8566 58,0440 SE0230189 HÃ ¤gerstad * 6,2 16,3352 58,1377 SE0230190 Runstorp * 32,2 15,9298 58,5153 SE0230191 Ingelsta * 13,4 16,1681 58,6158 SE0230192 StjÃ ¤rnÃ ¶-FÃ ¥gelvik * 36,1 16,6975 58,1257 SE0230193 Rosebo * 12,5 15,1050 57,9928 SE0230194 IvranÃ ¤s naturreservat * 30,9 15,3512 57,9794 SE0230195 Bona * 11,6 15,3875 57,7527 SE0230196 Gamla MÃ ¥la 2,4 15,4409 58,0700 SE0230198 HÃ ¤rsjÃ ¶ * 13,9 15,8666 58,1515 SE0230199 Kattedal * 33,8 16,6671 58,1361 SE0230200 MÃ ¥nsabola * 18,4 14,7499 58,2093 SE0230201 Nybygget-Duvhult * 10,3 16,0831 58,7146 SE0230203 Restad * 54,8 15,8466 58,5965 SE0230204 Skruvhult * 58,6 14,8129 58,0894 SE0230205 Stora Ulvebo * 17,5 16,6708 58,3877 SE0230206 SvÃ ¤rtinge * 19,5 16,0254 58,6384 SE0230207 TrehÃ ¶rna * 28,1 14,8325 58,1499 SE0230208 Ã ngaryd * 12,6 15,1986 57,8696 SE0230209 Ã stermem * 9,3 16,6381 58,4943 SE0230210 BrÃ ¥tberget * 25,6 15,9257 58,0344 SE0230211 Farsboviken * 21,3 15,7284 58,5284 SE0230212 Flatmossen * 19,6 16,7646 58,2760 SE0230213 KÃ ¤lemÃ ¥la knapp * 14,3 15,3297 57,8762 SE0230214 HÃ ¶khult * 19,2 15,8909 57,8815 SE0230215 TvÃ ¥nget * 56,2 15,9082 58,0319 SE0230216 SilverÃ ¥n * 56,9 15,3550 57,7278 SE0230217 Lunderna 11,1 15,8810 58,3971 SE0230218 Svenneby 6,3 15,9259 58,3936 SE0230219 Ã tvidsnÃ ¤s * 21,6 16,0314 58,1883 SE0230220 Ruda 1,9 15,3632 58,5376 SE0230221 Bertilsbo * 13 16,0188 58,1796 SE0230222 MalmviksÃ ¤ngen * 4,8 15,9324 58,2071 SE0230223 Fornborgen-GrÃ ¤vsten * 21,1 15,8981 58,3497 SE0230224 HerrsÃ ¤tter * 16,9 15,9630 58,2884 SE0230225 BjÃ ¤rhult * 18,1 15,1708 58,0486 SE0230226 BÃ ¶sebo * 12,2 15,1108 58,1138 SE0230227 GÃ ¶kshult * 21 15,2229 58,1061 SE0230228 Karsbo * 26,6 15,0969 58,1492 SE0230229 Valla-Ingvaldstorp * 145,7 14,8084 58,2879 SE0230230 Stockmossen * 130,3 15,8798 58,2578 SE0230231 GalmsÃ ¥s * 26,1 15,9611 58,0546 SE0230233 Brodderyds Ã ¤ng 0,98 14,6718 58,2183 SE0230234 DjupviksbÃ ¤cken 3 16,6746 58,6371 SE0230235 Ekeberg VÃ ¤stergÃ ¥rd 1,8 15,1798 58,2575 SE0230236 DjurÃ ¶n * 35,6 16,3557 58,6267 SE0230237 Ekhult * 16,9 16,0124 57,9400 SE0230238 Ekhultebergen * 175,8 16,2419 58,1429 SE0230239 FrÃ ¤nntorpkÃ ¤rret 2,2 15,2460 58,4927 SE0230240 RingarhultsÃ ¥n * 133,3 15,2322 58,6901 SE0230241 Gumby-Bultsbols odlingslandskap * 73,1 14,6314 58,1635 SE0230242 Idhult * 66,3 15,9490 57,9966 SE0230243 GÃ ¶tala kalkfuktÃ ¤ng 1,6 15,0894 58,4491 SE0230244 VÃ ¤stra Karlsbo kalkkÃ ¤rr 1,7 14,6863 58,3548 SE0230245 KorphÃ ¥lorna * 100,9 15,3918 57,7672 SE0230246 Kottorp * 19 15,4780 58,5460 SE0230247 Kronberga Ã ¤ng 0,41 14,6801 58,2204 SE0230248 Kulla Ã ¤ngar * 21 16,0563 58,0968 SE0230249 Kushults Ã ¤ng 0,21 14,5885 58,1757 SE0230250 Lagmansro kÃ ¤llmyr 0,47 15,0515 58,4179 SE0230251 KÃ ¤ttilstad * 30,6 15,7707 58,1052 SE0230252 LÃ ¤rkemÃ ¥len * 13,9 14,8895 58,1352 SE0230254 Omberg * 760,6 14,6554 58,3194 SE0230255 Ramshult * 26,9 15,3061 58,2307 SE0230256 RÃ ¶dgÃ ¶len-SvartgÃ ¶len * 297,2 16,1216 58,6914 SE0230257 Sibborp * 12,6 15,4556 58,5771 SE0230258 SjÃ ¶storpsmyren * 7,6 14,6559 58,2456 SE0230259 Stora Ljunamyren 1,1 15,0270 58,3113 SE0230260 Sunneby * 6 14,6372 58,1818 SE0230261 SvensmarÃ ¶ * 308,4 16,7743 58,3259 SE0230262 SÃ ¶rstugan * 9,5 15,3990 58,1390 SE0230263 SÃ ¤tramarken * 18,2 16,0856 58,6968 SE0230264 MjÃ ¤lnÃ ¤s sumpskog * 3,1 16,2201 58,8059 SE0230265 Tyttorp * 14 15,4988 58,5399 SE0230266 Uggleholmarna * 50,8 16,8991 58,3934 SE0230267 Vessers udde 7,3 15,7288 58,2590 SE0230268 VÃ ¤ttern (Ã ¶stra) 64 287,4 14,6997 58,4221 SE0230269 Vida VÃ ¤ttern * 17,4 14,5680 58,1509 SE0230271 Ã lgbosÃ ¤tter 2,5 15,6240 58,2365 SE0230272 Ã lstadsjÃ ¶n 48 15,8335 58,6975 SE0230273 Ã ssby lindÃ ¤ng * 26,7 16,1333 58,4368 SE0230274 Hattorp * 26,7 16,0052 58,4640 SE0230275 Kristberg * 13,9 15,2077 58,5748 SE0230276 Stora och Lilla LÃ ¶pgÃ ¶l * 9,7 16,2328 58,1927 SE0230277 Magnehults domÃ ¤nreservat * 2,4 16,0293 58,8115 SE0230278 Stubba ekhage * 5,6 15,2281 58,5831 SE0230279 Tolefors-Lagerlunda 38,4 15,4784 58,3948 SE0230281 Algutsbo * 10,9 16,2728 58,6765 SE0230282 BjÃ ¤rka SÃ ¤by Ã ¤ng * 1,1 15,7434 58,2620 SE0230283 BjÃ ¤sÃ ¤tter-Perstorp * 16,2 15,5996 58,5510 SE0230284 BjÃ ¤sÃ ¤tter * 6,3 15,6056 58,5588 SE0230286 BÃ ¶semÃ ¥len * 16,6 14,9267 58,1792 SE0230287 DammhulteÃ ¥n 9 16,2726 58,8028 SE0230288 HolmsjÃ ¶hultÃ ¤ngen 1,1 15,6580 58,8440 SE0230289 Iglingen * 1,5 15,8316 58,6218 SE0230290 Kamphemmets Ã ¤ng 0,6 14,8296 58,2790 SE0230291 KvillingefÃ ¶rkastningen * 189,7 16,1109 58,6507 SE0230292 Misterfall * 8,7 15,5009 57,9762 SE0230293 Stora GrundgÃ ¶len * 3,4 16,2816 58,7875 SE0230294 Ramsdal * 25,3 16,7065 58,3130 SE0230295 SjÃ ¶kroken * 8,7 15,4507 58,0192 SE0230296 Stora Kullen * 42 14,8450 58,2971 SE0230297 HovanÃ ¤s kalkfuktÃ ¤ng 1,4 14,6983 58,3925 SE0230298 Borghamns kalkkÃ ¤rr * 2,9 14,6905 58,3854 SE0230299 Marstad * 11,2 15,0145 58,3915 SE0230300 SoldatÃ ¤ngen Motala * 3,4 15,0684 58,5663 SE0230301 Ã tvidabergs tÃ ¤tort * 9,8 16,0012 58,1929 SE0230302 Stentorpsmyren-Svarthagen 4,3 15,0473 58,3179 SE0230303 KrankensjÃ ¶arnas sumpskogar * 34,5 16,3010 58,7491 SE0230304 Jonsbo * 10 15,7690 57,9536 SE0230305 Motala Ã ¤ng * 10,3 15,6631 58,9303 SE0230306 Skriketorpsravinen * 8,5 16,1507 58,6798 SE0230307 Byckorp 11,9 15,1373 58,5109 SE0230308 BÃ ¤ckÃ ¤ngsmon * 15,1 15,8748 58,0851 SE0230309 Fallingeberg * 53,9 16,4791 58,2287 SE0230310 GrÃ ¶nsÃ ¶ slÃ ¥tterÃ ¤ng * 3,3 16,9653 58,2335 SE0230311 Hagalund * 10,2 14,9761 58,4947 SE0230312 Rinnamyren 0,18 14,9507 58,2869 SE0230313 Ryda * 18,5 15,8902 57,9985 SE0230314 ValÃ ¶ * 33,9 15,9220 58,0115 SE0230315 Skrikstad 1,3 15,2007 58,4801 SE0230316 Torrberga rikkÃ ¤rr och sumpskog * 1,6 15,5912 58,3553 SE0230318 Asketorp * 26,9 15,7441 58,8668 SE0230320 Lilla Morlejan * 16,2 14,6746 58,1014 SE0230321 MalmÃ ¶landets ekbackar * 29,7 16,2566 58,6491 SE0230322 Vegalla * 224 16,2003 58,3078 SE0230323 VÃ ¤stra Eneby * 3,9 15,7052 58,0063 SE0230324 VÃ ¤stra Harg * 294,9 15,2575 58,2567 SE0230325 Granstugan 0,61 15,0237 57,9192 SE0230326 Ã rberga 1,5 14,8172 58,4374 SE0230327 AspÃ ¶ja slÃ ¥tterÃ ¤ng 0,3 16,9567 58,4267 SE0230328 MissjÃ ¶ * 1 832,9 16,9766 58,3457 SE0230329 Ekebergs lÃ ¶vskog * 32,7 14,8639 58,1681 SE0230330 EkÃ ¶n Dovern * 38,2 15,8388 58,6550 SE0230331 Holkaberg * 53,9 14,5572 58,1237 SE0230332 Kimstad ekbacke * 6,1 15,9805 58,5385 SE0230333 PrÃ ¤stÃ ¤ngsuddens lÃ ¶vskog * 12,2 15,8949 58,9439 SE0230334 Stockhult * 8,6 15,5335 58,8445 SE0230335 GovlÃ ¶sa kalktorrÃ ¤ng 0,73 15,2352 58,4323 SE0230336 Torpa Ã stergÃ ¥rd * 3,2 14,8854 58,2867 SE0230337 Trolleflod * 119,4 15,3977 58,8334 SE0230338 Trulstorpet * 9,8 16,0307 58,1058 SE0230339 BredsjÃ ¶mossen * 209,3 15,2036 58,7864 SE0230340 Gibbehult * 30,1 15,4438 57,9258 SE0230341 SÃ ¶dra HÃ ¤ggebo * 9,8 15,3974 58,1781 SE0230342 TinnerÃ ¶ eklandskap * 616,4 15,6129 58,3690 SE0230343 HÃ ¥leberget * 47,5 15,0180 58,6053 SE0230344 Fagerhult * 24,3 15,1667 57,8971 SE0230345 Fundshult * 41,8 15,4468 57,7747 SE0230346 Stora HjÃ ¤lmmossen * 102,9 15,6219 58,6222 SE0230347 Petersborg * 4,7 15,0662 58,5760 SE0230348 Hilltorps kalkkÃ ¤rr 12,1 15,0433 58,5047 SE0230349 VidingsjÃ ¶ * 78,9 15,6441 58,3654 SE0230350 Hanekulla * 54,4 15,8768 58,1644 SE0230351 Klevberget Sonebo * 10,3 15,6356 58,1496 SE0230352 Vagnsmossen * 129,9 16,2419 58,5221 SE0230353 UllstÃ ¤mma * 67,2 15,6649 58,3528 SE0230354 Marmorbruket * 26,7 16,4355 58,6594 SE0230355 FÃ ¶llingsÃ ¶ * 30,7 15,6029 57,9796 SE0230356 LÃ ¥ngserum * 39,9 16,2753 58,2602 SE0230357 Ã demark * 54,8 14,8073 58,1414 SE0230358 HÃ ¶gved * 23,8 16,7430 58,1698 SE0230359 Bonderyd * 18 14,7491 58,1878 SE0230360 Yxefall * 10 15,5835 58,0344 SE0230361 Ribbingsholm * 29,1 15,8856 58,5924 SE0230363 Ã gelsjÃ ¶n * 264,4 16,1000 58,6824 SE0230364 HÃ ¤stenÃ ¤s * 481,8 16,2550 58,2774 SE0230365 Kastad kulle torrÃ ¤ng 3,4 14,8434 58,4221 SE0230366 Krogsfall * 24,4 15,6188 58,0440 SE0230367 LunnsjÃ ¶skogen * 21,7 16,1222 58,6601 SE0230368 Ramunderberget * 170,9 16,3274 58,4869 SE0230369 Stora Lund 34,9 14,6159 58,2629 SE0230370 Stora RimmÃ ¶ * 402,3 16,8172 58,4284 SE0230371 Ullebergsskogen * 44,1 15,3317 58,1477 SE0230372 UvmarÃ ¶ * 55,6 16,8503 58,3283 SE0230373 VÃ ¤sterby * 175,5 15,6711 58,2498 SE0230374 Stora Mossen (Igelfors) * 392,1 15,6165 58,8471 SE0230375 TrangÃ ¶lamyren (Ã stgÃ ¶tadelen) * 57,1 15,1674 57,7074 SE0230376 BrÃ ¥xvik * 97,3 16,7726 58,5654 SE0230377 Ingelstorp * 16,9 16,0157 58,2548 SE0230378 RamnÃ ¶- och UtsÃ ¤ttersfjÃ ¤rden * 118,2 16,8169 58,5439 SE0230379 Tokorp * 11,7 15,5698 58,5666 SE0230380 Tyresfall * 19,9 15,6652 58,9188 SE0230381 StÃ ¤mma * 21,8 15,2291 58,2316 SE0230382 PassdalsÃ ¥n * 6 16,6669 58,3288 SE0230383 StorÃ ¥n vid Falerum 44,7 16,1665 58,1572 SE0230384 Bomhult * 23,6 14,8565 58,2095 SE0230385 BibergskÃ ¤rren * 70 15,3809 58,8418 SE0230386 SÃ ¶dra Freberga-Jerusalemsviken * 11,4 15,0143 58,5120 SE0230387 Viggeby * 637,9 15,6491 58,1905 SE0230390 PinnarpsbÃ ¤cken/StenÃ ¥n * 6,3 15,5103 57,9680 SE0230391 GÃ ¶ta Kanal (VÃ ¤ttern-Roxen) 110,6 15,0606 58,5437 SE0230392 Lera KalkkÃ ¤rr 1,1 15,5211 58,4424 SE0230393 VÃ ¥lberga Mosse * 67,3 15,2646 58,5432 SE0230394 SÃ ¶dra Lunda * 219,5 17,0107 58,4900 SE0230395 ArnÃ ¶ (delar av) * 132 16,7485 58,0983 SE0230396 Kullarp * 42,9 15,2359 57,7583 SE0230397 KapellÃ ¥n vid Lagerlunda * 5 15,4876 58,3970 SE0240001 Tivedens nationalpark (vÃ ¤stra) * 962,3 14,5976 58,7184 SE0240002 FagertÃ ¤rn * 35,4 14,7010 58,7620 SE0240004 Snavlunda TjÃ ¤lvesta * 156,4 14,8894 58,9675 SE0240007 Rankemossen * 288,5 14,5131 59,0442 SE0240009 Skagershultsmossen * 449 14,7218 59,1122 SE0240011 Sotterns skÃ ¤rgÃ ¥rd * 707 15,4681 59,0385 SE0240017 LatorpsÃ ¤ngarna * 7 14,9818 59,2807 SE0240020 UgglehÃ ¶jden * 23,3 14,6419 59,2276 SE0240021 RÃ ¥mossen-LomtjÃ ¤rnsmossen * 62,1 14,6516 59,2678 SE0240022 TrangÃ ¤rdet * 231,3 14,7580 59,3502 SE0240024 NÃ ¤smarkerna 51,7 14,7812 59,4271 SE0240027 Ã stra Trolldalen * 18 14,9654 59,3781 SE0240028 KvarnbÃ ¤cken-LÃ ¤rkesÃ ¥n 70,1 15,0246 59,4754 SE0240029 BrunstorpskÃ ¤rret * 5,3 15,2470 59,3655 SE0240030 Liaskogen * 63,9 15,3393 59,4415 SE0240032 GrÃ ¶nbo * 490,4 15,4459 59,6235 SE0240034 Murstensdalen * 762,2 14,5367 59,5431 SE0240035 BjÃ ¶rskogsnÃ ¤s * 15,1 14,4896 59,6895 SE0240036 Hammarmossen * 154,4 14,4954 59,7616 SE0240037 KnuthÃ ¶jdsmossen * 98,2 14,4814 59,7941 SE0240038 Limberget * 44,3 14,8409 59,6831 SE0240039 Kindla * 932,7 14,8966 59,7477 SE0240040 SalboknÃ ¶s * 73 14,9370 59,8019 SE0240042 RÃ ¶myren * 236,9 14,8361 59,8583 SE0240043 StÃ ¤llbergsmossen * 293,2 14,7514 59,9380 SE0240045 Norra VÃ ¤tterns skÃ ¤rgÃ ¥rd * 2 127 14,8719 58,7772 SE0240048 VÃ ¤sterÃ ¥smossen * 375,8 14,3830 59,9339 SE0240051 DovrasjÃ ¶dalen * 51,5 14,9580 59,0092 SE0240052 FisksjÃ ¶n 45,9 14,4616 59,3072 SE0240053 HerrfallsÃ ¤ng * 43,4 15,2459 59,0738 SE0240054 Garphyttans nationalpark * 110,6 14,8928 59,2802 SE0240055 Ã lvhytteÃ ¤ngen * 8,9 14,8221 59,4387 SE0240056 EkÃ ¥sen * 51,7 14,9276 59,1221 SE0240057 Nalavibergs ekÃ ¤ng * 13,4 14,9335 59,0594 SE0240058 Kvismarens naturreservat * 740,3 15,3994 59,1697 SE0240059 Oset-Rynningeviken * 538,3 15,2682 59,2868 SE0240061 UtnÃ ¤set * 162,7 14,7234 58,6948 SE0240062 GerÃ ¥sen * 36,4 14,8876 59,0540 SE0240063 JÃ ¤rleÃ ¥n * 108 15,1303 59,5247 SE0240064 Ã stra SÃ ¤lsjÃ ¶mossen * 103,2 14,3053 59,1973 SE0240065 LomtjÃ ¤rnsmossen * 28,8 14,5216 59,1973 SE0240066 Juarbergen * 10,8 14,4945 58,8764 SE0240067 Helgedomen * 26,4 15,3690 59,6656 SE0240069 SkÃ ¶llersta prÃ ¤stÃ ¤ng * 20,5 15,3407 59,1439 SE0240070 Rockebro * 30,2 14,7100 58,9147 SE0240071 KrÃ ¥ksjÃ ¶Ã ¥sen * 33,5 14,5843 58,8738 SE0240072 Lidetorpsmon 81,2 14,3578 59,1648 SE0240073 GrÃ ¤ngshytteforsarna 5,2 14,7831 59,7164 SE0240074 Mantorp * 134 15,3021 59,3507 SE0240075 Trystorps ekÃ ¤ng * 44,1 14,8377 59,0855 SE0240076 RÃ ¥svalens naturreservat 7,2 15,2050 59,6239 SE0240077 LillsjÃ ¶bÃ ¤cken-JÃ ¤rlehyttebÃ ¤cken 18,9 15,1179 59,5545 SE0240078 BjÃ ¶rka lertag 17,7 15,1146 59,1107 SE0240079 GlottrakÃ ¤rret-Venerna 137,5 15,4032 58,9049 SE0240081 KamptjÃ ¤rnsbrÃ ¤nnan * 100 14,6316 59,9875 SE0240082 SÃ ¶rÃ ¶n * 22 15,4227 59,1821 SE0240083 FÃ ¥ran 15,7 15,6911 59,1759 SE0240084 SvartkÃ ¤rr * 3,7 14,9288 59,2379 SE0240085 Nittenmossen-Ã ¶stra * 38 14,7421 60,0723 SE0240086 SpÃ ¥ngabÃ ¤cken * 34,6 15,1269 59,5886 SE0240087 SÃ ¶rsjÃ ¶n 5,6 15,1460 58,8865 SE0240088 Munkhyttan 42,4 15,1285 59,6070 SE0240089 Vargavidderna * 499,5 14,4765 59,0071 SE0240090 LejakÃ ¤rret 4,2 15,0757 59,6461 SE0240091 Skagershultsmossen-Torp * 175 14,7509 59,1226 SE0240092 Tallskaten * 24 14,8686 59,6948 SE0240093 Brattforsen * 14,2 14,7638 59,9854 SE0240094 TÃ ¥sta 10,2 15,4252 59,3454 SE0240096 HÃ ¥kansbodaberget * 36,9 14,9087 59,6947 SE0240097 Erikaberget * 73,4 14,8227 59,6829 SE0240098 KÃ ¤nÃ ¤s * 24,3 15,4839 59,4912 SE0240099 VÃ ¤ttern (norra) 8 131,3 14,8826 58,7241 SE0240100 SpÃ ¥ngabÃ ¤cken-norra 15,9 15,1316 59,5952 SE0240101 Olles Hage * 9,2 15,4826 59,1480 SE0240103 TrehÃ ¶rnings masugn 0,57 15,1572 58,8475 SE0240104 Kojemossen * 577,9 14,5740 58,8642 SE0240105 Dammossen-RÃ ¶bergshagemossen * 47,6 15,0727 59,4571 SE0240106 Kopparbergs Ã ¤ng * 14,3 15,2837 58,9310 SE0240107 Ã vre NittÃ ¤lvsdalen * 83,5 14,7626 60,0078 SE0240108 Grythem * 3,7 15,6058 59,3204 SE0240109 Slyte * 2,2 15,5368 59,3122 SE0240110 Lekeberga-SÃ ¤lven * 32 14,8799 59,2304 SE0240111 SkÃ ¥le * 12,1 15,2137 58,9961 SE0240112 Klockarudden * 2,6 15,4869 59,0139 SE0240113 Ullavi * 3 15,3572 59,1198 SE0240114 Orrkulla * 3,6 14,8432 59,0128 SE0240115 Prinskullen * 14,9 14,9440 58,8437 SE0240116 Tomta hagar * 18,1 15,0577 59,0476 SE0240117 NittÃ ¤lvsbrÃ ¤nnan * 107,7 14,8067 59,9296 SE0240118 Viby ekÃ ¤ng * 1,1 14,8770 59,0583 SE0240119 HÃ ¶gforsskogen * 2,9 14,5792 59,3832 SE0240120 Harge uddar * 32,8 14,9285 58,7751 SE0240121 JÃ ¶nsaskogen * 13,7 14,8392 59,2715 SE0240122 KroksjÃ ¶skogen * 97,5 14,5695 59,2153 SE0240123 HÃ ¤sselkulla * 3,2 15,0052 59,2385 SE0240124 VÃ ¤stra och Stora KroktÃ ¤rn 2,9 14,6889 58,7412 SE0240125 Broby Ã ¤ng * 11,1 14,9366 59,0653 SE0240126 Lindhult * 1,8 14,9942 59,0276 SE0240127 Torkesviken 2,2 14,5867 59,3499 SE0240128 Bo * 2,9 15,5354 58,9172 SE0240129 Hagaberg * 3 14,8564 58,9429 SE0240130 Ã spsÃ ¤tter 0,04 14,9256 59,2516 SE0240131 Ã nnaboda * 47,5 14,9169 59,3321 SE0240132 Dunderklintarna * 118,4 14,8399 59,2892 SE0240133 VenakÃ ¤rret * 67,2 14,8284 59,4479 SE0240134 Vissberga lertag 12,1 15,1117 59,1092 SE0240135 SpÃ ¥sa * 7,3 14,8312 58,9445 SE0240136 LindÃ ¶n * 15,4 15,5883 59,2297 SE0240137 Stora Kortorp * 15,2 15,2635 58,9814 SE0240138 HjÃ ¤rttorp * 11,2 15,2631 58,9451 SE0240139 Sixtorp * 9,2 14,6477 59,1825 SE0240140 Lekhyttan * 4,8 14,8355 59,2461 SE0240141 HÃ ¤rvesta norra * 32,1 14,9268 59,1425 SE0240142 Svenshyttan * 9 14,8844 59,2747 SE0240143 SÃ ¶dra Vissboda * 6,3 14,7764 59,2369 SE0240144 Vinna * 8,2 14,7955 58,9102 SE0240145 Norra Nyckelhult * 10,3 15,1234 58,9840 SE0240146 FinnÃ ¥kerssjÃ ¶n-Ã sterhammarssjÃ ¶n 74 15,5387 59,5260 SE0240147 NÃ ¤set * 9,2 14,5071 58,8137 SE0240148 Venen * 3,1 14,8451 59,4493 SE0240149 Hyttebacken 3,4 14,9538 59,4096 SE0240150 PrÃ ¤stgÃ ¥rden 14,9 15,3817 59,0116 SE0240151 GrÃ ¶nelid * 14,9 14,5297 58,7389 SE0240152 Berga 4,5 15,2342 59,3937 SE0240153 Norra Mossby * 2,3 15,2329 59,1119 SE0240154 SÃ ¶dra Mossby 0,61 15,2406 59,1053 SE0240155 Ekeby-Almby 4,6 15,3210 59,2610 SE0240156 Tysslingen 694,3 15,0453 59,3083 SE0240157 Viken * 20 15,0911 58,9830 SE0240158 Berget 0,56 15,4059 59,3213 SE0240159 BromÃ ¤ngen 19 14,8201 59,4586 SE0240160 UttertjÃ ¤rnsberget * 275 14,7813 59,9198 SE0240161 Djupedal * 15,3 14,7779 58,7979 SE0240162 JÃ ¤tteberget * 107,1 14,5321 59,2025 SE0240163 Stormossen Mickelsrud * 274,8 14,3137 59,1459 SE0240164 SvennevadsÃ ¥n 39,6 15,2838 59,0253 SE0250005 StrÃ ¶msholm * 2 389,8 16,2443 59,4783 SE0250006 Kalvholmen * 37,9 16,4049 59,4830 SE0250008 RidÃ ¶arkipelagen * 5 635,4 16,6196 59,5024 SE0250009 Ã ngsÃ ¶ * 7 223,9 16,8738 59,5239 SE0250010 HÃ ¤stholmarna * 47,1 16,5842 59,5855 SE0250018 Lappland * 968,4 15,7645 59,7942 SE0250019 Stora Flyten och Stormossen * 922,1 15,9740 59,8218 SE0250022 Vitmossen * 157 16,3984 59,8578 SE0250024 RÃ ¥myran * 116,8 15,5496 59,8763 SE0250031 Kolpelle * 25,6 16,6713 60,0860 SE0250032 Bredmossen syd * 133,2 16,0834 60,1393 SE0250033 BysjÃ ¶holmarna * 11,1 16,5461 60,1733 SE0250038 StengÃ ¤rdet * 42,8 16,1102 59,3629 SE0250043 Ã lstabrÃ ¤ndan * 291,5 16,7432 59,9737 SE0250052 TÃ ¤ngsta * 199,6 15,9821 59,6108 SE0250095 AskÃ ¶-TidÃ ¶ * 896,7 16,4776 59,5170 SE0250097 Fermansbo urskog * 240,3 16,2139 59,8276 SE0250098 NÃ ¶tmyran 394,6 16,3101 59,9492 SE0250099 HÃ ¶skovsmossen * 104,4 16,1829 59,8854 SE0250100 Djupebo * 45,2 16,1162 59,7210 SE0250103 HedstrÃ ¶mmen * 38,4 15,7537 59,6792 SE0250104 FlÃ ¤ckebo * 81,6 16,3426 59,8873 SE0250106 Kalkugnsberget * 28,5 15,7627 59,4015 SE0250107 SilvtjÃ ¤rn * 23,1 15,8344 60,0608 SE0250108 JÃ ¶nsbacken 9 15,7276 59,9683 SE0250109 Svartberget-HedkÃ ¤rra * 21,3 15,7406 59,9792 SE0250112 Grevensberg * 2,1 16,1211 60,1249 SE0250113 SlÃ ¥ttermossen * 18,5 15,7791 59,8552 SE0250114 Matkullen * 6,6 15,5990 59,9021 SE0250115 Ã lgberget * 1,9 15,9370 60,1782 SE0250116 GÃ ¥smyrberget * 8,2 16,0465 60,1432 SE0250117 Komossen * 16,6 16,1310 60,0996 SE0250118 FrÃ ¶benbenning * 5,4 16,0982 60,1166 SE0250127 Slottsholmen 1,6 16,0414 59,4220 SE0250128 Sandskogsbacken * 11,9 16,0551 59,4188 SE0250130 SkÃ ¤ret * 11,4 15,9752 59,4162 SE0250131 Reutersberg * 9,3 15,9880 59,4101 SE0250132 SÃ ¶dra Hammaren * 11,5 15,8311 59,2900 SE0250133 LindÃ ¶berget Ã ¶st * 9,5 16,0782 59,4824 SE0250134 HÃ ¤ggholmen * 11,2 16,2307 59,5027 SE0250135 Lindholmen * 19,8 16,2200 59,4976 SE0250136 Ekholmen 11,7 16,2296 59,4957 SE0250137 KyrkbyÃ ¥sen 7,8 16,2394 59,5574 SE0250141 HÃ ¥ltjÃ ¤rnsbÃ ¤cken 17,1 15,5236 59,9224 SE0250142 RÃ ¶vallsmossen och Stingsmossen * 536,3 16,2597 59,7517 SE0250144 FullerÃ ¶ * 120,4 16,5398 59,5289 SE0250145 FrÃ ¶sÃ ¥ker * 505,7 16,7624 59,5182 SE0250147 Gorgen 216,8 16,2527 59,9334 SE0250148 GussjÃ ¶n 101,4 16,3789 59,8972 SE0250151 Vrenninge 76,8 16,3544 59,8413 SE0250153 FlÃ ¤cksjÃ ¶n * 926,8 16,3214 59,8725 SE0250154 RÃ ¶rbosjÃ ¶n * 213,2 16,3067 59,8313 SE0250155 StrÃ ¶msholms kungsladugÃ ¥rd * 6,1 16,2418 59,5195 SE0250158 LindÃ ¶berget vÃ ¤st 34,8 16,0692 59,4832 SE0250159 BjÃ ¶rkbacken 1,1 16,1137 59,7331 SE0250160 Kohagen * 8,6 16,2143 59,7215 SE0250161 SundÃ ¤ngen 109,4 16,8385 59,5680 SE0250162 Ã verskÃ ¤lby 0,05 16,1115 59,5179 SE0250163 Munktorps-Ekeby 0,01 16,1871 59,4977 SE0250164 Lia 0,03 16,1591 59,5263 SE0250170 Salakalken * 269,4 16,5667 59,9102 SE0250172 GranhammarsbrÃ ¤nnan * 158,7 16,0351 59,3871 SE0250173 MÃ ¶rkrets backe * 6,3 16,0556 59,4361 SE0250182 Lermansbo Ã ¤ng 0,5 15,6703 59,7215 SE0250183 ForsÃ ¥n-BrÃ ¥tmossen * 92,3 15,5343 59,7719 SE0250184 Sillbotorp * 4,2 15,7084 59,7642 SE0250185 VenabÃ ¤cken 28,7 15,9370 59,6798 SE0250186 Najfallet * 19,4 15,6732 59,3445 SE0250187 Karsbo Ã ¤ng 0,8 15,9136 60,1306 SE0250188 Kulflyten * 125,8 15,8321 59,9017 SE0250190 JÃ ¤ttÃ ¥sarna * 30 15,7465 59,9853 SE0250191 Nyby * 1,7 15,7262 59,3649 SE0250192 Dal * 2 15,7589 59,4259 SE0250193 Brattberget * 1 15,8788 59,3556 SE0250194 SjÃ ¶lunda * 1,7 15,8687 59,3266 SE0250195 VÃ ¥llen * 3,2 16,4829 59,9126 SE0310016 Draven 435,8 13,6504 57,1572 SE0310017 Fegen (Ã ¶stra) * 2 050,8 13,1597 57,1821 SE0310020 Store mosse nationalpark * 7 674,7 13,9438 57,2849 SE0310072 Komosse * 1 454,9 13,7320 57,7102 SE0310106 Ramlaklint/Uvaberget * 25,1 14,4183 57,8480 SE0310201 SkilsnÃ ¤s 27,7 14,0907 57,0438 SE0310202 HÃ ¶gakull * 12,6 14,3497 57,0830 SE0310203 LiljenÃ ¤s * 42,4 13,7674 57,0773 SE0310206 Rusarebo * 31,7 14,1731 57,1401 SE0310207 Moens urskog * 18,6 14,2651 57,1831 SE0310208 KrÃ ¥ketorpsskogen (norra) * 32,4 14,7932 57,2257 SE0310209 Vintermossen * 61,6 14,9287 57,2416 SE0310210 Stora och Lilla Fly * 112,2 15,2084 57,2582 SE0310211 Helvetets hÃ ¥la * 7,2 15,2944 57,2831 SE0310212 HÃ ¶garp * 48,1 15,4985 57,3370 SE0310213 BjÃ ¶rkekull * 4,5 15,1452 57,3728 SE0310214 Tjusthult * 115,1 15,3482 57,4649 SE0310215 Marieholmsskogen * 259,9 13,8841 57,3990 SE0310216 Anderstorp, Store mosse * 1 779,8 13,6053 57,3249 SE0310217 GÃ ¤rahov 8,9 14,1442 57,5315 SE0310219 Taberg * 66 14,0793 57,6821 SE0310220 Bottnaryds urskog * 37,6 13,8375 57,7662 SE0310221 Dumme mosse * 2 934,2 14,0123 57,7940 SE0310224 Ã sen * 12,6 14,5228 57,9089 SE0310225 Huluskogen * 39,1 14,6134 58,0657 SE0310226 GirabÃ ¤cken * 8,9 14,5094 58,0684 SE0310317 EttÃ ¶deltat * 27,8 13,6386 57,4366 SE0310318 Ã minne * 15,4 13,9052 57,1257 SE0310319 VÃ ¤stanÃ ¥ * 144,4 14,4076 57,9860 SE0310320 Knutstorp * 25,9 14,8649 57,7582 SE0310321 Villstad * 8 13,4588 57,2019 SE0310322 Ljunga-Mossaryd 5,1 14,5826 57,3839 SE0310323 Repperda * 53,8 15,3338 57,3935 SE0310326 Ã ren 918,9 14,5780 57,9785 SE0310327 HjÃ ¤lmsÃ ¤nga * 18,2 14,2141 56,9616 SE0310331 Illharjen * 42,8 15,1000 57,4134 SE0310332 Komstad 0,46 14,6177 57,4062 SE0310333 AssjÃ ¶n 493,9 14,9499 57,7970 SE0310334 FÃ ¶rsjÃ ¶n (EksjÃ ¶) 257 15,1084 57,6718 SE0310335 Mycklaflon 1 153,5 15,2514 57,5710 SE0310336 Vista kulle * 14 14,2727 57,8554 SE0310337 GÃ ¥eryds rasbranter * 3,2 14,3540 57,3160 SE0310338 VrÃ ¥ngen 160,3 15,3228 57,4864 SE0310339 SÃ ¶tÃ ¥sasjÃ ¶n 122 14,6882 57,9488 SE0310340 LindÃ ¥sasjÃ ¶n 70,8 15,1974 57,3892 SE0310341 KansjÃ ¶n 77,2 14,5351 57,6396 SE0310342 StrÃ ¥nnesjÃ ¶n 11,8 14,9671 58,0609 SE0310343 FjÃ ¤rasjÃ ¶ 34,8 15,2561 57,6064 SE0310344 FÃ ¶rÃ ¥sen * 8,8 15,1253 57,6732 SE0310345 BÃ ¶rsebo och Holmen * 30,3 15,3314 57,6198 SE0310346 Skurugata * 133,8 15,0856 57,6978 SE0310347 Botorp * 37,5 14,7471 57,9865 SE0310401 Ljunghems backar * 20,9 13,8080 58,0409 SE0310402 KÃ ¶pstad-Biskopsbo * 26,7 14,4875 57,3625 SE0310403 Vikskvarn * 25 14,6068 57,5303 SE0310404 SkillingarydsfÃ ¤ltet * 1 101,6 14,1359 57,4547 SE0310406 EmÃ ¥n (vÃ ¤stra) 186,5 15,2330 57,4351 SE0310407 SÃ ¤llevadsÃ ¥n (vÃ ¤stra) * 264 15,5019 57,6644 SE0310408 SilverÃ ¥n (norra) 21 15,6149 57,4679 SE0310409 GagnÃ ¥n * 317,2 14,0534 58,0057 SE0310410 Jordanstorp * 16,7 14,5180 58,0201 SE0310411 Solgens Ã ¶ar * 186,8 15,1435 57,5632 SE0310412 Mattarp 6 14,6154 57,4910 SE0310413 Huskvarnabergen * 345,9 14,2847 57,8160 SE0310414 Tostarp * 10,5 13,9632 57,5140 SE0310415 Aggarp-Ã shuvud 1,3 13,7747 57,2620 SE0310416 Kruvebo-Yxebo 1,1 13,3619 57,2396 SE0310417 MÃ ¥ltorpet Gransbo * 7,4 15,0665 57,9940 SE0310420 Ã spÃ ¥s * 2,8 13,5787 57,4548 SE0310422 GrÃ ¶nlid * 2,9 14,8505 57,6459 SE0310424 VallsjÃ ¶n 708,1 14,7606 57,4149 SE0310425 BottenlÃ ¶sen 0,86 14,1234 58,0550 SE0310426 GÃ ¥llsjÃ ¶n 0,9 14,0701 58,0360 SE0310427 RÃ ¶dsjÃ ¶n 6,9 14,1240 58,0473 SE0310428 StrandgÃ ¶len 6,1 14,0919 58,0453 SE0310429 MossjÃ ¶n 50 13,9445 57,5347 SE0310430 FÃ ¶rsjÃ ¶n (Aneby) 159,4 14,9441 57,8685 SE0310431 Hindsen 1 267,3 14,1534 57,1882 SE0310432 VÃ ¤ttern (sÃ ¶dra) 49 510,5 14,2917 58,0013 SE0310433 Ã vingen 237,3 14,7045 57,2353 SE0310434 SÃ ¶dra Vixen 509,3 14,8868 57,6153 SE0310435 BordsjÃ ¶n 53,7 14,9825 57,8379 SE0310436 Herrstad-Eket * 30,2 14,8510 57,8700 SE0310501 Ã rÃ ¥n * 89,1 14,2188 57,0725 SE0310502 SvinhultsÃ ¥sen * 2,1 13,7911 57,5031 SE0310503 Oxhagsberget * 3,1 15,3142 57,3081 SE0310504 KÃ ¤llenÃ ¤s DR * 7,4 13,8853 57,6463 SE0310505 KvÃ ¤nsÃ ¥s bokar 5,6 15,0035 57,6844 SE0310507 FÃ ¤rgsjÃ ¶mon * 18,5 15,4395 57,2819 SE0310508 Nennesmo * 59,1 13,5427 57,2066 SE0310509 Stolpaberg * 121,9 15,2283 57,2923 SE0310510 Svarta hÃ ¥ls vildmark * 118,1 15,2227 57,2374 SE0310512 Vretaholms eklandskap * 72,2 14,4912 58,0386 SE0310513 GnyltÃ ¥n 11,7 15,4309 57,4542 SE0310515 Kakelugnsmossen * 85,5 15,0634 57,6737 SE0310516 Kulla * 14,1 15,1488 57,2051 SE0310517 Mo * 6,7 13,8971 57,3823 SE0310518 Bare mosse (vÃ ¤stra) * 397 13,9453 58,0073 SE0310519 Brattaberget * 24,2 14,6036 58,0423 SE0310522 DrÃ ¤ngagrÃ ¥ten 1,7 14,6737 58,0097 SE0310531 Ryfors * 34,8 13,8339 57,9009 SE0310532 SkÃ ¤mningsfors * 18,5 14,1574 58,1128 SE0310533 Stora KÃ ¤rr 4,3 14,1063 57,9057 SE0310534 Haboskogen * 8,3 14,1182 57,9605 SE0310535 Habomossens DR * 8,7 14,0467 57,9884 SE0310601 Svenshult och TÃ ¥lÃ ¥sen * 27,1 13,9558 57,9456 SE0310602 Flatered * 4 13,9343 57,9470 SE0310603 Ã rserum * 7,7 14,5867 58,0048 SE0310604 Trishult * 12,5 14,8913 57,3485 SE0310605 GallnÃ ¥s * 26,2 14,2421 57,2413 SE0310606 Bratteborg * 35,4 14,0791 57,5598 SE0310607 BlaaslÃ ¤tten 0,75 13,8677 57,7238 SE0310608 BlÃ ¥smÃ ¥len * 15 15,4983 57,3234 SE0310609 MÃ ¶cklarp * 7,2 15,3006 57,3855 SE0310610 Blankhester * 13,5 14,8527 58,0731 SE0310611 Lilla Hult * 10,7 15,0961 57,2499 SE0310612 Hemmershaga * 2,7 14,1679 57,2978 SE0310613 TÃ ¶rsbo * 9,3 14,5739 57,6617 SE0310614 GullegÃ ¤rde * 10,4 15,5623 57,6001 SE0310615 Isberga hage * 15,7 13,4272 57,2274 SE0310616 KÃ ¤lleryds ekhage * 17,3 13,6461 57,4139 SE0310617 Ingarp * 8 13,8783 57,4366 SE0310618 Ryggestorp * 9,8 14,9655 57,9570 SE0310620 SÃ ¶dra Duveled * 12,3 14,0902 57,4760 SE0310621 JÃ ¤boruder * 7,2 13,9272 57,9098 SE0310622 AllmÃ ¤nningsÃ ¥n * 12 14,9146 57,6480 SE0310624 LabbramsÃ ¤ngen * 155,6 14,2643 56,9666 SE0310626 Erikstorp 0,22 14,5609 57,7235 SE0310627 SlÃ ¤tteryd 0,18 14,5126 57,6393 SE0310628 PrÃ ¤stekvarn 0,15 14,4222 57,9507 SE0310629 HÃ ¶gaberg 0,24 14,5641 58,0171 SE0310630 Kabbarp 0,19 14,4983 58,0286 SE0310632 Hultarp 0,09 14,9723 57,9836 SE0310633 StrÃ ¶msholmsskogen * 7,4 14,4688 57,8453 SE0310634 FusÃ ¥n 37 14,9092 57,5757 SE0310635 FÃ ¤rjansÃ ¶maden 5 14,0220 57,0517 SE0310636 EkesÃ ¥s * 8 14,2607 57,4667 SE0310637 SolgenÃ ¥n 1,2 15,1087 57,4918 SE0310638 HolmÃ ¥n 0,57 14,1307 58,0732 SE0310639 Uppebo * 20,4 13,9524 57,3380 SE0310640 StrÃ ¥keved-NÃ ¤ssja * 30,3 14,0011 57,3523 SE0310641 HÃ ¤dinge * 40 14,0534 57,3075 SE0310642 FiskebÃ ¤ck * 22 14,0971 57,8873 SE0310701 KrÃ ¤pplehult * 36,9 15,0278 57,5532 SE0310702 Mossebo * 1,4 13,6877 57,5404 SE0310703 Sunnaryd * 1,7 13,6988 57,0096 SE0310704 Stenbrohult * 3,4 13,6370 57,3162 SE0310705 HÃ ¶gaskÃ ¶gle * 9,6 15,3872 57,5780 SE0310706 VÃ ¤rekulla * 3,7 15,5723 57,5874 SE0310707 GrÃ ¤fthult 0,39 13,4869 57,2902 SE0310708 Tunnabo * 1,1 13,8607 57,5612 SE0310709 SjÃ ¶milsÃ ¥s * 10 14,6845 57,5602 SE0310710 VÃ ¤stra Fagerhult * 2 14,6921 57,7713 SE0310711 BjÃ ¶rnhult * 1,3 14,6175 57,2866 SE0310712 Hallstenstorp * 3,1 14,7180 57,4015 SE0310713 Nykulla * 4,4 14,6405 57,2962 SE0310714 LÃ ¶vÃ ¥sen * 6,5 14,0666 57,5647 SE0310715 RÃ ¶nnhult * 4 14,1578 57,2287 SE0310716 Stora FÃ ¤llan * 2,6 13,9534 57,2027 SE0310717 DrÃ ¶mminge 0,92 14,1334 57,1334 SE0310718 SÃ ¶dra Svinhult 1,5 13,7669 57,5127 SE0310719 GÃ ¥eryd 0,28 14,3549 57,3141 SE0310720 Linneryd * 32 14,3454 57,5206 SE0310721 StensjÃ ¶kvarn * 20,7 14,4076 57,4963 SE0310722 Grimstorp * 6,4 13,7857 58,0055 SE0310723 Fattarp * 7,7 14,5417 57,9595 SE0310724 Boda * 11,6 15,4459 57,3184 SE0310725 VÃ ¤ndelstorp och MÃ ¥lskog * 5,9 14,5606 58,0846 SE0310726 Ã land * 7,5 14,3577 57,9567 SE0310727 NyckelÃ ¥s * 150,6 13,7745 57,8516 SE0310728 Skams hÃ ¥l * 43,3 14,0824 57,7960 SE0310729 RÃ ¥byskogen * 115,7 14,4025 57,8710 SE0310730 Grav * 16,6 14,3101 57,9126 SE0310733 Gagnaryds mosse * 251,2 13,9629 57,7049 SE0310734 PrÃ ¤steryds- och Ambomosse * 183,3 13,7872 57,7914 SE0310735 Dala- och Knekta mosse * 1 878,3 14,2729 57,3067 SE0310736 Ekbergsparken * 16,9 14,9614 58,0246 SE0310737 Ã lmÃ ¥s askskog * 11,5 15,0457 58,0125 SE0310738 Lilla Kungsbacken DR * 10,7 14,0280 57,6113 SE0310739 Drags udde * 30,5 15,5906 57,4893 SE0310741 StuverydsbÃ ¤cken * 77,9 15,2371 57,6510 SE0310742 Stora GrÃ ¶nlid * 24,7 14,3019 56,9081 SE0310743 LÃ ¥ngelaggen * 28,5 13,6334 57,3872 SE0310744 StickelÃ ¶sa * 6,9 14,3315 57,8918 SE0310745 Fingalstorp * 10,7 14,3144 57,9202 SE0310746 FÃ ¥glarÃ ¶djan * 5 14,3960 57,8842 SE0310747 Tokeryd * 6,5 14,3671 57,9329 SE0310801 Morarps- och MÃ ¶rhulta mosse * 568,5 14,2517 57,5064 SE0310802 Trollamossen * 406,9 14,0206 57,5855 SE0310804 KÃ ¤ttesjÃ ¶ mossar (Ã ¶stra) * 12,8 13,5998 57,5005 SE0310805 BrusaÃ ¥n 15 15,5715 57,6154 SE0310806 LÃ ¶vtrÃ ¤dsmarker i JÃ ¶nkÃ ¶ping-Huskvarna * 636,3 14,2485 57,7684 SE0320002 Rocknen-HÃ ¤sthultsskogen * 359,6 13,5233 56,8021 SE0320014 Centrala MÃ ¶ckeln * 875,6 14,1755 56,6661 SE0320022 Taglamyren * 386,5 14,4268 56,7236 SE0320031 KrÃ ¥ketorpsskogen * 218,1 14,7904 57,2149 SE0320040 VÃ ¤stra Ã snen * 1 619,3 14,6681 56,6205 SE0320046 SkÃ ¥rtaryd * 32,8 15,0342 56,9711 SE0320055 VÃ ¥raskruv * 75,4 15,4506 57,0299 SE0320063 KÃ ¤rngÃ ¶lsomrÃ ¥det * 129,7 15,4558 56,9792 SE0320072 KorrÃ ¶ * 38,2 15,1980 56,6170 SE0320078 Engaholm * 7,3 14,5694 56,8764 SE0320079 Toftaholm * 81,2 14,0203 57,0330 SE0320101 Ã stra Ã snen * 1 867,3 14,7864 56,6408 SE0320102 LÃ ¥ngÃ ¶ * 59,5 14,6863 56,5401 SE0320103 StorasjÃ ¶omrÃ ¥det * 1 036,1 15,2736 56,9286 SE0320104 Osaby * 353,7 14,7660 56,7712 SE0320105 Ã rshultsmyren * 1 499,5 13,4177 56,7675 SE0320106 Bokhultet * 344,5 14,7839 56,8619 SE0320107 Husebymaden * 130,4 14,5882 56,7681 SE0320109 Siggaboda * 71,6 14,5541 56,4549 SE0320110 Kronan * 9,1 14,1551 56,6104 SE0320111 ByvÃ ¤rma * 40 14,1309 56,6767 SE0320112 MÃ ¥laskogsberg * 61,3 14,2524 56,8285 SE0320113 GÃ ¶lsjÃ ¶myren * 343,9 14,0682 56,7815 SE0320114 Flattinge Ã ¥sar * 56,4 14,0860 56,9812 SE0320115 FÃ ¤rjansÃ ¶-LÃ ¥ngÃ ¶ * 420,1 14,0062 57,0329 SE0320117 Flymossen * 454,2 13,7302 56,7387 SE0320118 LidhultsÃ ¥sen * 67,5 13,4385 56,8152 SE0320119 Stora HensjÃ ¶n * 196,4 15,0784 56,4835 SE0320121 Fagraholms fly * 81,6 15,2362 57,1138 SE0320122 Libbhults Ã ¤ngar * 71,5 15,0990 57,1460 SE0320123 Svartebro * 31,5 13,6379 56,7826 SE0320124 LÃ ¶vsjÃ ¶ Ã ¤ngar * 18,3 15,4679 56,8360 SE0320127 SjÃ ¶sÃ ¥s Ã ¤ng * 19,3 15,0617 57,0671 SE0320128 JÃ ¤ttaberget 36,7 13,5397 56,8753 SE0320130 NorrnÃ ¤s udde 11,8 13,6484 56,8141 SE0320131 Ushult 5,2 13,5299 56,8888 SE0320132 HissÃ ¶ 2,5 14,8036 56,9476 SE0320133 HelgÃ ¶ 7,3 14,7618 56,9527 SE0320134 Asa * 11,1 14,8256 57,1898 SE0320135 Lunnabacken 3,9 14,7902 56,5854 SE0320136 Vitthults urskog * 16,4 15,2692 57,0615 SE0320137 TÃ ¤ngsjÃ ¶ fly * 69,3 15,2746 57,0785 SE0320138 Tiafly * 31,2 15,4816 56,8248 SE0320139 AgnÃ ¤s * 258 14,6352 56,6769 SE0320140 BrotorpabÃ ¤ck * 51,3 14,3470 57,0268 SE0320141 FiolenomrÃ ¥det * 498,2 14,5441 57,1047 SE0320142 SkilsnÃ ¤s * 49,3 14,0902 57,0385 SE0320143 ProstekÃ ¶p * 12 13,3835 56,8224 SE0320144 Ronamossen/KlockesjÃ ¶myren * 384,8 13,8107 56,8362 SE0320146 Toftaholms alkÃ ¤rr * 3,3 14,0186 57,0146 SE0320147 Malmaryd 6,1 13,7007 56,6639 SE0320148 Stackarp 1,7 13,6327 56,7266 SE0320149 SÃ ¥nnahult * 2,7 14,7960 56,5922 SE0320150 GÃ ¤ddeviksÃ ¥s 2,9 14,8523 56,3723 SE0320151 Soldatmossen * 48,4 15,1488 57,0562 SE0320152 Stojby * 8,2 14,8314 56,9524 SE0320153 Vasatorp * 7,4 14,9320 57,0729 SE0320154 Notteryd * 257,7 14,8845 56,9179 SE0320155 KrusebÃ ¶ke 2,2 14,0451 56,5003 SE0320156 VakÃ ¶ myr * 968,1 14,2411 56,5109 SE0320157 LinnÃ ©s RÃ ¥shult * 54 14,1980 56,6120 SE0320158 Kulla-SkÃ ¤rgÃ ¶l * 21,8 15,3851 56,8598 SE0320159 Lunden * 11,2 14,9509 57,0807 SE0320160 Pettersborg * 2,1 15,1870 56,6334 SE0320161 Dammarskulla 0,84 15,0542 56,5256 SE0320162 Bro * 5,4 15,2080 56,5835 SE0320163 TÃ ¶rnabygd * 3,4 14,7309 56,5661 SE0320164 Hackekvarn 0,62 14,7553 56,5396 SE0320165 Stora Ã skÃ ¥s * 15,5 15,0560 57,1724 SE0320166 HjÃ ¤lmaryd * 9,2 14,7261 57,1567 SE0320167 HÃ ¥geryd * 6,1 14,7058 56,9542 SE0320168 YxnanÃ ¤s * 6,7 14,7355 57,0877 SE0320169 Lidhem 12,6 14,8733 56,6730 SE0320170 BjursjÃ ¶ * 3,8 14,6550 57,1267 SE0320171 BrÃ ¥t * 3,7 14,6725 57,1264 SE0320172 VitabrÃ ¥ten * 8,7 14,6695 57,1507 SE0320173 SÃ ¶derÃ ¤ng * 6,3 13,8903 56,7669 SE0320174 KÃ ¥nna * 2,1 13,9018 56,7781 SE0320175 Vashult * 4,7 14,1441 56,9914 SE0320176 Karlslund 0,53 14,0420 56,8107 SE0320177 Tykatorp * 4,7 14,1520 56,9689 SE0320178 VÃ ¤rpeshult * 1,9 14,3698 56,7260 SE0320179 StrandÃ ¤ngar vid GaranshultasjÃ ¶n * 30 14,3378 56,6525 SE0320180 StrandÃ ¤ngar vid Helge Ã ¥ 14,4 13,9067 56,5036 SE0320181 SkÃ ¥paryd 5,1 13,8916 56,4546 SE0320182 Varshult * 10,5 15,4268 57,0824 SE0320183 Hohult * 21,4 15,6680 56,9785 SE0320184 Suletorp * 7,9 15,6672 56,9876 SE0320185 Ryd * 3,2 15,6733 56,9909 SE0320186 Lundby * 8,2 15,6566 56,9902 SE0320187 Botillabo * 8 15,6895 56,9910 SE0320188 LyÃ ¥sa-Spekelid * 69,9 14,3748 57,1314 SE0320189 Hakatorp * 29,1 14,4572 57,0072 SE0320190 Humlaryd 0,76 14,6163 56,9228 SE0320191 TÃ ¤rningsÃ ¶ 12,3 14,5823 56,7502 SE0320193 StrandÃ ¤ng vid SkatelÃ ¶vsfjorden 12,3 14,5876 56,7228 SE0320194 Lilla Heda 0,78 15,1120 57,1272 SE0320195 Torne 7,9 14,6005 56,6945 SE0320196 Karryd * 12,7 15,0921 57,1409 SE0320197 Dihult * 20,5 14,2234 56,6461 SE0320198 Skog vid ToftaÃ ¥n * 80,9 14,0644 57,0280 SE0320199 BrorsmÃ ¥la * 10,6 14,7270 56,4737 SE0320200 MÃ ¶sjÃ ¶hult * 29,2 15,5473 57,1445 SE0320201 GÃ ¤sshult * 14,1 14,1568 56,9781 SE0320203 Rosenholm * 13,5 15,2184 57,1322 SE0320204 TÃ ¥get 1,9 14,7362 56,5747 SE0320205 GÃ ¥rdsby och HemmesjÃ ¶ bÃ ¶keskog * 46,2 14,9207 56,8923 SE0320206 Yxkullsund * 121,9 14,1460 57,0029 SE0320207 AlmÃ ¥s * 6,8 14,1508 56,5127 SE0320208 AlkÃ ¤rr i GÃ ¤ddeviksÃ ¥s * 5,1 14,8768 56,3962 SE0320209 AlkÃ ¤rr i GÃ ¤sshult * 4,8 14,1752 56,9839 SE0320210 Singelstorps fly * 197,1 15,3260 56,9928 SE0320211 HorsnÃ ¤samossen * 569,2 14,0867 56,8104 SE0320212 Torpa * 4,9 13,5900 56,7106 SE0320213 SkÃ ¤raskog * 21 15,3514 57,0572 SE0320214 Sumpskog i Sandreda * 1,4 15,1248 57,1207 SE0320215 IdeboÃ ¥s * 5,3 15,6764 57,0404 SE0320216 RamsÃ ¥s * 27 14,2119 56,7018 SE0320217 Alsumpskogar i Gynkelstorp * 9,4 14,7442 57,0957 SE0320218 MÃ ¥ketorp * 7,1 15,5624 57,1443 SE0320219 UranÃ ¤s * 11,5 15,6178 57,1206 SE0320220 Hunshult * 109 14,6923 56,6407 SE0320221 Ã shuvud * 181,8 14,2014 56,6892 SE0320222 UlvsbÃ ¤ck 12 13,5798 56,4800 SE0320223 TÃ ¥ngarne * 40,6 14,1978 56,6455 SE0320224 VedÃ ¥sa * 370,4 14,1537 56,7125 SE0320225 Luberydsmossen * 120,8 13,6436 56,7406 SE0320226 PrÃ ¤stÃ ¤ngen * 3 14,1859 56,6139 SE0320227 RÃ ¶nnÃ ¶ (Ã ¶stra) * 442,1 13,4135 56,6104 SE0320228 Lunnarna * 1 064,3 13,3548 56,7583 SE0320229 LjungsjÃ ¶myren * 264,3 13,3886 56,6967 SE0320230 Bockaskruv * 197,5 15,7296 56,9487 SE0320231 Stocksmyr * 658,8 15,3036 56,8396 SE0330021 GillsÃ ¤ttra * 90,8 16,5928 56,7037 SE0330022 RÃ ¶nnerum-Abbantorp * 523,4 16,6176 56,7538 SE0330023 Karum * 316 16,6440 56,7828 SE0330024 Halltorp * 199,8 16,5747 56,8004 SE0330032 Ã rarevet * 164 16,1283 56,4461 SE0330034 GrytsjÃ ¶n * 141,1 16,0986 56,9254 SE0330035 VackerslÃ ¤t * 67,8 16,0394 56,9319 SE0330036 Allgunnen * 2 260,9 16,0177 56,9922 SE0330038 Getebro * 242,7 16,1613 57,0078 SE0330045 Krokshult * 70 16,0816 57,3826 SE0330046 Malghult * 21,7 16,2447 57,3934 SE0330048 SÃ ¤llevadsÃ ¥n (Ã ¶stra) * 176,2 15,6213 57,4619 SE0330049 Misterhult * 8 494,9 16,7324 57,5289 SE0330050 Norra Kvill * 109,7 15,5936 57,7637 SE0330051 Ã lhults urskog * 29,1 16,1277 57,8338 SE0330052 SladÃ ¶-Ã skeskÃ ¤r * 2 001,1 16,7724 57,7945 SE0330059 PetgÃ ¤rde trÃ ¤sk * 111,6 16,8580 56,9545 SE0330060 DjurstadtrÃ ¤sk * 87,1 16,8588 56,9672 SE0330062 Knisa mosse * 139,1 16,8431 57,0511 SE0330063 Horns KungsgÃ ¥rd * 946 16,9323 57,1930 SE0330068 LindÃ ¶ * 131,7 16,4392 56,7921 SE0330084 SÃ ¶dviken * 2 019 16,9485 57,0330 SE0330099 BjÃ ¶rnÃ ¶ * 121,5 16,3623 56,7683 SE0330100 Em * 38,9 16,4959 57,1301 SE0330101 BÃ ¶da prÃ ¤stgÃ ¥rd * 25,2 17,0632 57,2463 SE0330104 SkedeÃ ¥s * 28,2 16,7678 56,8426 SE0330105 FlasgÃ ¶lerum * 338,7 16,0964 57,0189 SE0330106 StorÃ ¶ * 452,2 16,4876 57,1886 SE0330107 GrÃ ¶nudde * 101,8 16,0411 57,4825 SE0330112 Holmetorp * 27,3 16,5568 56,6940 SE0330114 VÃ ¤stra Ã ¤ng * 14,9 16,6582 56,7977 SE0330115 KarÃ ¥s * 53,3 16,6349 56,7894 SE0330116 Borga hage * 107,5 16,6389 56,8728 SE0330117 SÃ ¶dra Greda lÃ ¶vÃ ¤ng * 2,8 16,8776 56,9940 SE0330118 Lilla Horns lÃ ¶vÃ ¤ng * 6,9 16,9118 57,0866 SE0330119 BÃ ¶dakustens vÃ ¤stra * 741,4 16,9619 57,2543 SE0330120 BÃ ¶da backar * 154,5 17,0301 57,2697 SE0330121 BÃ ¶dakustens Ã ¶stra * 1 020,6 17,1160 57,3146 SE0330122 Trollskogen * 265,8 17,1206 57,3517 SE0330123 VÃ ¤rnanÃ ¤s skÃ ¤rgÃ ¥rd * 1 551,9 16,1720 56,4771 SE0330124 Huvudhultakvarn * 32,2 15,5281 56,7107 SE0330125 Bokhultet vid AlsterÃ ¥n * 14 16,1398 57,0336 SE0330126 VÃ ¥llÃ ¶ * 2 748,6 16,5921 57,1143 SE0330127 Virbo med EkÃ ¶ * 584,4 16,5797 57,3342 SE0330128 Ã ngmossen * 69,4 16,3242 57,4953 SE0330130 BjÃ ¶rnnÃ ¤set * 89,7 15,7267 57,4625 SE0330131 SegersgÃ ¤rde * 552,6 16,5267 57,8452 SE0330132 Kvarntorpet * 149 16,5267 57,8591 SE0330141 IsgÃ ¤rde * 9,6 16,5510 56,7368 SE0330142 Dyestad 6,2 16,6657 56,7188 SE0330143 StÃ ¶rlinge sjÃ ¶marker * 218,6 16,7828 56,8006 SE0330144 Tjusby sjÃ ¶marker * 60,6 16,7923 56,8082 SE0330146 Husvalla sjÃ ¶marker * 1 304,1 16,9540 57,0002 SE0330151 SkeppersÃ ¤ng * 25,6 17,0400 57,3102 SE0330152 Lindreservatet * 76 17,0383 57,3236 SE0330153 SjÃ ¶storp * 51,5 17,0797 57,3278 SE0330154 Nabbelund * 110,1 17,0881 57,3430 SE0330155 DanmarksvÃ ¤gen 6,3 16,1191 57,0302 SE0330156 Nya RumshorvavÃ ¤gen 2,4 16,1732 57,0387 SE0330157 VÃ ¤rlebo 1,6 16,1988 57,0539 SE0330158 HorsÃ ¶-VÃ ¤rsnÃ ¤s * 471,5 16,3643 56,7298 SE0330159 Ã rÃ ¶ Sankor 1 076,7 16,8174 57,5944 SE0330160 EmÃ ¥ns vattensystem i Kalmar lÃ ¤n * 1 986,8 16,3721 57,1455 SE0330161 Stensryd * 30 15,7423 57,4665 SE0330163 GrÃ ¤nsÃ ¶ * 318,9 16,6932 57,7603 SE0330164 RÃ ¥gÃ ¶ (VÃ ¤sterviks skÃ ¤rgÃ ¥rd) * 875 16,7219 57,8672 SE0330165 Idegransreservatet * 20,1 16,9870 57,2505 SE0330166 HÃ ¶genÃ ¤s orde * 121,9 16,9780 57,0900 SE0330167 Vanserum-BÃ ¤ck-Ã vetorp * 427,6 16,6190 56,6871 SE0330168 Lidahult * 1,1 15,6164 56,6771 SE0330169 HÃ ¶geruda-SkinnskÃ ¤lla * 48,5 15,5470 57,3747 SE0330170 LedegÃ ¶l * 6,8 16,0738 56,9920 SE0330171 Stenbergsmo * 6,3 15,9213 57,1718 SE0330172 LÃ ¶vÃ ¶ * 784,5 16,4744 56,9752 SE0330175 JordtorpsÃ ¥sen * 12 16,5556 56,6760 SE0330177 Ryd * 61,3 16,5733 56,7222 SE0330178 Toresbo 2,9 15,7980 56,6891 SE0330179 BlÃ ¥ Jungfrun * 189,6 16,7935 57,2520 SE0330180 FurÃ ¶n * 96,3 16,6256 57,2816 SE0330181 FÃ ¥rhagsberget * 52,2 16,2503 57,2495 SE0330183 Skrikebo * 20,1 16,3904 57,3523 SE0330185 StrÃ ¶mby * 107,7 15,9257 56,4857 SE0330186 BjÃ ¶rkÃ ¶ * 979,4 16,6488 57,8604 SE0330187 JutskÃ ¤r * 354,6 16,7987 57,8450 SE0330189 Stora GrindÃ ¶ * 779,6 16,8199 57,8969 SE0330190 StÃ ¤dsholmen * 1 261 16,8189 57,8625 SE0330191 TrÃ ¤ssÃ ¶ * 69,2 16,7953 57,9473 SE0330192 Forsby * 114,8 16,5514 58,0577 SE0330193 Hultserum * 44,3 16,1999 57,7355 SE0330194 Ismanstorp * 87,8 16,6571 56,7537 SE0330195 BjÃ ¶rnsbodar 12,3 16,7423 56,9369 SE0330196 HÃ ¶gby hamn * 86,9 17,0399 57,1649 SE0330197 SvartvikskÃ ¤rret * 3,9 17,0464 57,2640 SE0330198 Gillsby mosse * 90,8 16,8166 56,9686 SE0330199 Hagelstad * 5,8 16,9340 57,1189 SE0330200 HÃ ¶gby kyrkoreservat * 14,8 17,0188 57,1591 SE0330201 Jordhamn-Gillberga * 322,4 16,9020 57,1025 SE0330202 Sandvik * 11,6 16,8468 57,0660 SE0330203 Slottsalvaret * 196,4 16,6427 56,8612 SE0330204 Stora mossens biotopskyddsomrÃ ¥de * 4,2 17,0055 57,2835 SE0330205 Strandskogen * 158,2 16,5864 56,8137 SE0330206 Strandtorp * 131,2 16,6131 56,8469 SE0330208 TomeshultagÃ ¶len * 57,9 15,4059 56,7449 SE0330210 VirÃ ¥ns vattensystem * 2 235,1 16,0894 57,4218 SE0330211 Ryngen 270,9 15,9210 57,2524 SE0330212 GÃ ¶lekÃ ¤rret och RÃ ¶dgÃ ¶lemossen * 15,6 16,0789 57,1854 SE0330213 GÃ ¶shults biotopskyddsomrÃ ¥de * 2,9 15,6913 57,1892 SE0330214 Bottorpskusten * 71,7 16,2205 56,5969 SE0330215 Stackmossens biotopskyddsomrÃ ¥de * 4,9 15,9344 56,5955 SE0330216 KorsgÃ ¥rdens biotopskyddsomrÃ ¥den * 13,1 16,4444 56,7718 SE0330217 VÃ ¤rnanÃ ¤s * 36,3 16,1423 56,4786 SE0330218 AlsterÃ ¥ns vattensystem * 2 105,9 16,0481 57,0515 SE0330221 HÃ ¶nstorp * 59,6 16,5539 56,6572 SE0330226 Appleryd * 1,8 15,9098 56,8421 SE0330228 GrÃ ¥stensmon * 101,3 15,5384 56,9158 SE0330229 HÃ ¶gelycke Gammelskog * 1,5 15,6699 56,8972 SE0330230 Jonsbo fly * 24,7 15,8379 57,0538 SE0330231 Smedjevik * 211,5 15,8698 56,8878 SE0330232 LjungbyÃ ¥n 56,8 16,0414 56,7692 SE0330233 BrÃ ¥bygden * 528,4 16,1618 57,3342 SE0330234 Hammarsebo brandfÃ ¤lt * 65,7 16,1715 57,2346 SE0330235 VÃ ¤stra Ramnebo biotopskyddsomrÃ ¥de * 5,2 16,4654 57,5107 SE0330237 Ã lvedals biotopskyddsomrÃ ¥de * 2,5 16,4698 57,4635 SE0330238 Ã sjÃ ¶kÃ ¤rr 33,7 16,3347 57,3811 SE0330239 Stora Ramm och MarstrÃ ¶mmen 326,9 16,4798 57,5257 SE0330240 Degerhyltan * 7,4 15,8460 56,4764 SE0330241 Ekelunda 0,79 16,0494 56,4180 SE0330242 Djursdalabygden * 79,1 15,8463 57,7757 SE0330243 GnÃ ¶st * 5,7 15,4482 57,7068 SE0330244 GrÃ ¶nsved 1 15,5225 57,7256 SE0330245 VÃ ¤ggeberg * 12,7 15,5205 57,6648 SE0330246 Ã rsÃ ¥sa * 17,4 15,6979 57,8232 SE0330247 DjursnÃ ¤s kase * 20 16,5419 57,9810 SE0330248 Ekhultebergens naturreservat (Kalmar lÃ ¤n) * 20,4 16,2484 58,1357 SE0330249 FÃ ¤lgaren 258,4 16,3893 57,7534 SE0330250 Malmmossen * 15,9 16,1980 57,6879 SE0330251 Norrhults biotopskyddsomrÃ ¥den * 6,2 16,2916 57,6911 SE0330252 StorÃ ¶ns biotopskyddsomrÃ ¥de 2,4 16,2264 58,0674 SE0330253 SÃ ¶dra MalmÃ ¶ * 1 804,6 16,7213 57,7890 SE0330254 TÃ ¶rnsfall * 37,3 16,4825 57,8042 SE0330255 Ukna-Botorps biotopskyddsomrÃ ¥de 1,8 16,2336 58,0752 SE0330256 Ukna-Melby biotopskyddsomrÃ ¥de 4,9 16,2452 58,0717 SE0330258 VÃ ¥rum * 37,9 16,1329 58,0331 SE0330259 Yxnevik 40,9 16,5948 57,6571 SE0330260 Ã restad-HÃ ¤llebergs biotopskyddsomrÃ ¥de * 5,9 16,4889 58,0167 SE0330261 Ã mtÃ ¶holms biotopskyddsomrÃ ¥de 2,9 16,2165 57,9836 SE0330262 HumlenÃ ¤s 75,7 16,2619 57,3593 SE0330263 StrÃ ¶msrum * 75,8 16,4884 56,9412 SE0330264 Ã kerby-Runstens sjÃ ¶marker * 1 118,9 16,7428 56,6812 SE0330265 Kapelludden * 498,2 16,8452 56,8207 SE0330266 Egby sjÃ ¶marker * 983,4 16,8728 56,8696 SE0330267 VinÃ ¤s * 94,9 16,4298 58,0482 SE0330268 Figeholm * 154,8 16,5397 57,3854 SE0330270 KraskÃ ¶gle * 47,1 15,7845 57,2831 SE0330272 Ã leklintabrottet * 23 16,7749 56,9816 SE0340004 Vaktbackar * 15,3 18,1616 56,9361 SE0340010 NÃ ¤srevet * 95 18,1721 57,0660 SE0340016 Hummelbosholm * 233,7 18,5624 57,1975 SE0340017 NÃ ¤rsholmen * 415 18,6895 57,2269 SE0340018 Ugnen * 311,1 18,1317 57,2439 SE0340021 Laus holmar * 527,8 18,7498 57,2858 SE0340023 Stora KarlsÃ ¶ * 1 176,8 17,9723 57,2856 SE0340025 Lilla KarlsÃ ¶ * 936,7 18,0630 57,3127 SE0340026 Bosarve i Lye * 2,4 18,5527 57,3033 SE0340027 KÃ ¤ldÃ ¤nge * 5,6 18,6088 57,3141 SE0340031 MallgÃ ¥rds kÃ ¤llmyr * 6,7 18,2883 57,3239 SE0340033 Botes kÃ ¤llmyr * 177,3 18,3214 57,3463 SE0340035 Hajdes storhage * 198,3 18,2972 57,3525 SE0340038 Danbo * 42,2 18,8161 57,3801 SE0340040 Torsburgen * 158,5 18,7188 57,4116 SE0340045 Uppstaig * 146 18,7947 57,4347 SE0340049 Paviken * 75,9 18,1425 57,4561 SE0340057 Storsund * 117,9 18,7798 57,5644 SE0340058 HÃ ¶rsne prÃ ¤stÃ ¤ng * 9,7 18,6081 57,5675 SE0340059 Allekvia lÃ ¶vÃ ¤ng * 11,2 18,4302 57,6092 SE0340060 Alvena lindarÃ ¤ng * 5,7 18,6471 57,6099 SE0340064 Brucebo * 33,9 18,3481 57,6861 SE0340066 Tiselhagen * 12,3 18,6635 57,7146 SE0340072 MillumtrÃ ¤sk * 23,4 18,6146 57,7760 SE0340073 Furilden * 62,9 19,0194 57,7827 SE0340076 BjÃ ¶rkume * 239,6 18,4576 57,7987 SE0340082 Hoburgsmyr * 169,6 18,8484 57,8221 SE0340083 Grausne kÃ ¤llmyr * 18,7 18,5334 57,8262 SE0340084 TrÃ ¤skmyr * 286,9 18,7535 57,8298 SE0340087 VitÃ ¤rtskÃ ¤llan * 13,7 18,8136 57,8519 SE0340090 Hall-Hangvar * 2 385 18,6610 57,8787 SE0340092 Ullahau * 143,5 19,2518 57,9641 SE0340093 Skalahauar 29,1 19,3296 57,9592 SE0340094 Langhammars * 478,7 19,1667 57,9832 SE0340096 Norsholmen * 137,2 19,2255 57,9920 SE0340097 Gotska SandÃ ¶n-Salvorev * 60 494,7 19,2572 58,2724 SE0340098 GrÃ ¶tlingboudd-Ytterholmen * 535 18,4818 57,1258 SE0340099 Faludden * 227 18,3863 57,0013 SE0340100 VÃ ¤stergarns utholme * 50,4 18,0920 57,4342 SE0340101 Muskmyr * 102,1 18,1974 56,9374 SE0340102 Haugajnar * 157,4 18,1974 57,1915 SE0340103 Kallgatburg * 115 18,6807 57,6943 SE0340104 Yttre Stockviken * 119,9 18,3558 56,9891 SE0340105 SÃ ¶dra GrÃ ¶tlingboudd * 115,6 18,4213 57,1109 SE0340106 Sigdesholm * 29,5 18,4656 57,1556 SE0340107 Klinthagen * 177,4 18,6169 57,8414 SE0340108 Blautmyrskogen * 323,2 18,7478 57,9090 SE0340109 KrakvÃ ¤t * 16,4 18,1810 57,1559 SE0340110 SÃ ¤vvÃ ¤t * 21,4 18,1872 57,1604 SE0340111 Filehajdar * 64,6 18,6742 57,7177 SE0340112 Verkegards * 27,7 19,1029 57,9025 SE0340113 Mojner * 25,4 18,7921 57,6618 SE0340114 Ã larve * 175,3 18,4834 57,1643 SE0340115 Ã stergarnsberget * 31,9 18,8566 57,4181 SE0340116 HÃ ¤ssle klint * 20,1 18,9105 57,4187 SE0340117 Ã lbÃ ¤ck * 22,4 18,3730 57,6192 SE0340118 BojsvÃ ¤tar * 45,4 18,7255 57,6899 SE0340119 Storholmen i FardumetrÃ ¤sk * 14,7 18,9189 57,7880 SE0340120 BÃ ¤stetrÃ ¤sk * 1 483,5 18,9317 57,8987 SE0340121 Heligholmen * 11,8 18,2838 56,9238 SE0340122 VÃ ¤stlands * 40,1 18,2114 57,0134 SE0340123 Ollajvs * 116,8 18,6743 57,3277 SE0340124 Lindhammarsmyr * 190,3 18,5321 57,4158 SE0340125 HÃ ¶gklint * 12,1 18,1971 57,5970 SE0340126 Bergbetningen * 6,4 18,3261 57,6630 SE0340127 Skenholmen * 256,4 19,0431 57,7967 SE0340128 Anga prÃ ¤stÃ ¤nge * 2 18,7086 57,4769 SE0340129 Fide prÃ ¤stÃ ¤nge * 14 18,3062 57,0843 SE0340130 Hejnum hÃ ¶gÃ ¥rd * 5,5 18,6287 57,6938 SE0340131 HerrgÃ ¥rdsklint * 19,7 18,7425 57,3982 SE0340132 HÃ ¤ssleÃ ¤nget * 10,2 18,8967 57,8853 SE0340133 Mullvalds strandskog * 21,2 18,7596 57,3662 SE0340134 MÃ ¤sterbyÃ ¤nget * 16,6 18,2914 57,4624 SE0340135 Pankar * 15,5 18,3778 57,1333 SE0340136 SalmbÃ ¤rshagen * 31,4 18,5609 57,8045 SE0340137 Svinmyr * 16,9 18,6992 57,3900 SE0340138 Ã stergarns prÃ ¤stÃ ¤nge * 8,7 18,8613 57,4218 SE0340139 BrÃ ¤ntings haid * 424 18,9567 57,8511 SE0340140 Dagghagen * 149,1 18,8573 57,7497 SE0340141 GrodvÃ ¤t * 23,9 18,6492 57,7230 SE0340142 RussvÃ ¤tar * 117,3 18,7357 57,3889 SE0340143 MallgÃ ¥rds haid * 166,3 18,6110 57,3779 SE0340144 Hoburgs bank 122 627,5 18,3732 56,5873 SE0340145 Gildarshagen * 80 18,9944 57,8499 SE0340146 GrÃ ¤ne * 39,1 18,5885 57,7960 SE0340147 Hejnum Kallgate * 920,8 18,6930 57,6823 SE0340148 MÃ ¶lnermyr * 580,6 18,8789 57,8348 SE0340149 Gannarveviken * 36,9 18,1800 57,3454 SE0340150 Brunnsrar * 16 18,5303 57,3609 SE0340151 Forsviden * 198 18,6964 57,7675 SE0340152 Grogarnsberget * 232,7 18,8924 57,4313 SE0340153 MarpestrÃ ¤sk * 151,2 19,0821 57,9302 SE0340154 Asunden * 94 18,8449 57,7108 SE0340155 RyssnÃ ¤s * 212,9 19,1175 57,8523 SE0340156 Liste * 9,1 18,7640 57,5222 SE0340157 Kvie * 26,5 18,3753 57,3314 SE0340158 BungenÃ ¤s * 40,5 19,0868 57,8361 SE0340159 NygÃ ¥rdsmyr * 41,7 18,6825 57,4467 SE0340160 HÃ ¤gsarve kÃ ¤rrÃ ¤ng 2,9 18,1916 57,1651 SE0340161 Austerrum * 349,7 18,3426 57,0518 SE0340162 Flisviken * 198,9 18,1687 56,9121 SE0340163 NÃ ¤sudden * 51,4 18,2354 57,0678 SE0340164 Sandviken * 23,5 18,8722 57,3979 SE0340165 Kronholmen * 6,1 18,1291 57,4509 SE0340166 Pavals * 21,5 18,6856 57,2468 SE0340167 Lausvik * 129,6 18,6718 57,2859 SE0340168 SmÃ ¥gÃ ¥rde naturskog * 6,4 18,1290 57,4934 SE0340169 Austre * 13,4 18,3006 56,9401 SE0340170 Petesvik * 62,4 18,1585 57,1752 SE0340171 Husrygg * 38,4 18,1561 56,9454 SE0340172 KlosterÃ ¤nge 25,7 18,4889 57,4982 SE0340173 HÃ ¤sselby * 6,8 18,3651 57,3180 SE0340174 Backhagen * 2,6 18,3531 57,3201 SE0340175 Nyhagen * 1 18,3150 57,3146 SE0340176 Lingsvidar 7,3 18,3246 57,3203 SE0340177 HÃ ¤llskog 3,2 18,3142 57,3185 SE0340178 Niksarve 6,6 18,3426 57,3160 SE0340179 Bopparve 1,6 18,1639 57,2974 SE0340180 Myrungs 2,3 18,4071 57,2752 SE0340181 Tomsarve * 2,9 18,1069 57,2883 SE0340182 Roleks * 9,2 18,3374 57,5379 SE0340183 OggesÃ ¤nge 7 18,4220 57,2078 SE0340184 Fride * 7,5 18,4119 57,3312 SE0340185 JuvesvÃ ¤t * 9,9 18,5886 57,3523 SE0340187 KÃ ¶lningstrÃ ¤sk * 469,4 18,8788 57,8991 SE0340189 Rutemyr * 218,6 18,9264 57,8475 SE0340190 Hejdeby hÃ ¤llar * 15,8 18,3852 57,6360 SE0340191 Nasume myr * 93,4 18,1428 57,5388 SE0340192 Nordermorar 185 19,3201 57,9703 SE0340193 Suderbys blekevÃ ¤t * 6,5 18,6784 57,8107 SE0340194 Lilla Hajdes vÃ ¤t * 0,92 18,3090 57,3377 SE0410018 HjÃ ¤rtsjÃ ¶mÃ ¥la * 161,9 14,9722 56,3362 SE0410024 Johannishus Ã ¥sar * 59,4 15,4291 56,2212 SE0410054 Ã mma 61,1 14,6589 56,3963 SE0410075 KÃ ¤ringahejan * 122,1 14,6952 56,3500 SE0410078 Ire * 99,1 14,8798 56,3530 SE0410079 PersgÃ ¤rde * 59,5 14,9723 56,2653 SE0410080 KvallÃ ¥kra * 59,3 14,9560 56,2646 SE0410083 Tolseboda 14,4 15,3453 56,3366 SE0410084 Vantakalleberget-GrÃ ¶ngÃ ¶lsmÃ ¥la * 115,1 15,3617 56,3425 SE0410085 SÃ ¤nneshult * 149 15,3548 56,3172 SE0410086 Storemosse * 139,4 15,3447 56,3013 SE0410094 SkÃ ¤rva * 234,4 15,5736 56,2022 SE0410112 HÃ ¶gasand 26,8 16,0219 56,2732 SE0410113 Isaks klÃ ¤pp * 124,7 15,9761 56,1968 SE0410116 BjÃ ¶rkeryd * 13,7 15,0815 56,2848 SE0410117 LillagÃ ¤rde * 13,6 15,1054 56,2728 SE0410118 Tallet * 16,4 15,3835 56,2344 SE0410119 SkuremÃ ¥la * 33,2 15,3532 56,2568 SE0410122 GrimsmÃ ¥la 10,3 14,8705 56,3191 SE0410128 MÃ ¶rrumsÃ ¥n * 171,2 14,7364 56,2634 SE0410129 Lyckeby ekebacke * 13,4 15,6507 56,2021 SE0410132 VÃ ¤rmansnÃ ¤s * 2,7 15,3792 56,2915 SE0410139 Kullan * 29,3 14,4847 56,3419 SE0410141 HusgÃ ¶l 3,3 15,5853 56,4264 SE0410142 BrÃ ¥tabron * 4 15,1997 56,3396 SE0410162 SnÃ ¶fleboda * 6 14,5337 56,3238 SE0410164 HÃ ¤rnÃ ¤s * 37,3 14,7164 56,3286 SE0410165 SlÃ ¤nsmÃ ¥la * 2,6 14,7416 56,3464 SE0410166 RingamÃ ¥la 42,5 14,8406 56,3450 SE0410167 Loberget * 128,5 14,8490 56,3524 SE0410168 BrÃ ¤kneÃ ¥n * 80 15,0705 56,3127 SE0410169 HÃ ¥labÃ ¤ck * 29,1 15,0739 56,3541 SE0410170 Ã rseryd * 26,4 15,0750 56,3274 SE0410177 JÃ ¤msunda * 11,1 15,4741 56,2770 SE0410178 MÃ ¤staremÃ ¥la * 4,4 15,6622 56,3414 SE0410179 Ã lmteryd * 9,2 15,7621 56,2732 SE0410180 BromÃ ¥la * 7,4 15,7208 56,3033 SE0410191 Mulatorp * 57,9 14,4859 56,4162 SE0410192 BrÃ ¤nnarebygden * 11,5 14,5255 56,3783 SE0410197 BÃ ¶kemÃ ¥la * 53,9 14,9881 56,3646 SE0410198 TattamÃ ¥la * 70,1 14,9914 56,2823 SE0410199 Gatmyren * 12 15,0972 56,3668 SE0410200 GummagÃ ¶lsmÃ ¥la * 22,2 15,0130 56,4069 SE0410201 HorsasjÃ ¶n 50,3 15,2747 56,3554 SE0410202 Skarup 11,9 15,2326 56,2614 SE0410203 RÃ ¤vsmÃ ¥la 4,7 15,1429 56,4365 SE0410204 Aspholmarna * 0,97 15,3778 56,3196 SE0410213 Marielund * 17,8 15,5372 56,2142 SE0410214 SkallahultsÃ ¥sen * 5,3 15,5120 56,2426 SE0410215 SilletorpsÃ ¥n 1,9 15,6184 56,2232 SE0410216 SÃ ¶dra StensjÃ ¶ * 23,4 15,5510 56,3648 SE0410217 VÃ ¤rmasjÃ ¶ns utlopp * 1,5 15,6727 56,2885 SE0410218 LyckebyÃ ¥ns dalgÃ ¥ng * 11,7 15,6743 56,2204 SE0410219 Kummeln * 18,4 15,6753 56,2028 SE0410226 Valludden * 5,6 16,0454 56,2512 SE0410227 Lommaflyet * 36,6 15,6315 56,4167 SE0410228 SÃ ¶dra Flymen * 50,5 15,7701 56,3260 SE0410235 Alnaryd VÃ ¤stra 23,8 15,4229 56,3546 SE0410236 Alnaryd Ã stra 22,9 15,4322 56,3571 SE0410237 AngÃ ¶lsmÃ ¥la * 6,1 14,6847 56,3425 SE0410238 BlÃ ¥berget * 13,2 15,1766 56,2601 SE0410239 BroddamÃ ¥la * 6,1 15,3508 56,4645 SE0410240 BÃ ¥rabygd * 0,57 15,0740 56,2987 SE0410241 Falsehultsmyren * 5,4 14,5322 56,4272 SE0410242 GranemÃ ¥la * 11,9 15,7230 56,3862 SE0410243 GrÃ ¶ngÃ ¶lsmÃ ¥la * 1 15,3554 56,3652 SE0410244 Hagatorpet * 2,6 15,7391 56,3585 SE0410245 Hasselstad * 1,1 15,2210 56,2864 SE0410247 KallgÃ ¥rdsmÃ ¥la * 1,9 15,7152 56,3794 SE0410248 KallgÃ ¥rdsmÃ ¥la sÃ ¶dra * 1,8 15,7248 56,3670 SE0410249 Kopparholm 0,85 15,6842 56,4086 SE0410250 KrogsmÃ ¥la-Falan * 4,5 15,6580 56,3575 SE0410252 NÃ ¤ttleryd * 2 15,6580 56,3022 SE0410253 SandÃ ¥s * 1,3 15,7232 56,3989 SE0410254 SpetsamÃ ¥la * 6 15,5228 56,4553 SE0410255 Staggelid * 4 15,4022 56,3490 SE0410256 Stora LÃ ¶nnemÃ ¥la * 0,41 15,3759 56,3864 SE0410257 Stora Silpinge 0,33 15,1808 56,2746 SE0410258 StÃ ¥lalyckan * 1,2 15,6458 56,3525 SE0410260 TotasjÃ ¶ * 9,8 15,4647 56,4523 SE0410261 Ã lmtamÃ ¥la * 0,72 15,5390 56,4817 SE0410262 Ã jasjÃ ¶mÃ ¥la * 1,5 15,0221 56,3203 SE0410263 Ã ljehult * 8,3 15,0503 56,4126 SE0410264 Ã stra KvallÃ ¥kra * 38,7 14,9625 56,2670 SE0420103 Nytebodaskogen * 55,8 14,3840 56,3309 SE0420269 Nedraryd * 23,1 14,2307 56,4149 SE0420270 GrÃ ¥shult * 19,9 14,0662 56,4506 SE0420278 VÃ ¤stermyr * 329,9 14,1853 56,4669 SE0420279 Vysslemyr * 321,6 14,1651 56,4464 SE0420286 Tyringemossen * 28,3 14,2229 56,4926 SE0420299 SkeingesjÃ ¶n 276,1 13,8936 56,3683 SE0510011 GÃ ¶storps skog * 158,9 13,1793 56,6070 SE0510014 MÃ ¤stocka ljunghed * 71,5 13,2403 56,6121 SE0510021 KlÃ ¶vaberget * 82 13,1341 56,7318 SE0510023 PorsbjÃ ¤r * 541,6 13,3072 56,7599 SE0510025 Svarta klippan 16,1 13,2109 56,7831 SE0510028 Virsehatt * 15,4 13,0189 56,7968 SE0510029 MogÃ ¶lsmyren * 32,6 13,2968 56,8291 SE0510030 Skrockeberg * 51,2 12,9923 56,8653 SE0510033 Skubbhult * 22,3 13,3407 56,9299 SE0510034 Ã degÃ ¤rdet * 24,9 13,5308 56,9663 SE0510036 Lintalund 11,7 13,1668 56,9754 SE0510044 Bergs naturskog * 139,3 12,7789 57,0683 SE0510045 Yttra Berg * 59,9 12,8074 57,0838 SE0510046 Sumpafallen * 49,8 12,6602 57,0951 SE0510047 Fegen-Halland * 897 13,0683 57,1298 SE0510063 GÃ ¤ddevik * 37,3 12,2396 57,4449 SE0510071 MÃ ¥rÃ ¥s 45 13,2329 57,0383 SE0510072 Tira Ã ¶ar * 732,2 13,6757 56,9443 SE0510089 SÃ ¶derÃ ¤ngarna * 78 13,1779 56,6819 SE0510090 GÃ ¥rdshult * 102,4 13,1425 56,6947 SE0510092 BlÃ ¥alt * 92,6 13,2257 56,5786 SE0510093 RÃ ¶nnÃ ¶ (vÃ ¤stra) * 303,2 13,3959 56,5945 SE0510095 Store mosse-FÃ ¤rgÃ ¥n * 144,7 13,3417 57,0059 SE0510101 Biskopstorp * 758 12,8865 56,7952 SE0510105 RÃ ¥getaÃ ¥sen * 13 13,1009 56,8552 SE0510106 Sundsholm * 64,7 13,1810 56,7465 SE0510107 Hyltan * 14,6 13,1241 56,6520 SE0510108 Kvarnaberget 6,8 13,1099 56,6487 SE0510111 Myskebackarna * 39,6 12,8236 56,8950 SE0510112 KÃ ¤ttebo * 25,3 12,8445 56,9206 SE0510114 Oxhagen * 5,1 12,3210 57,4839 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 12,6970 57,1106 SE0510116 LÃ ¥nghultamyren * 770,7 13,2129 56,7278 SE0510117 Dullaberget * 19 13,3363 56,8923 SE0510118 Lunnamossen * 90,1 13,5580 56,9679 SE0510120 Danska fall * 62,1 13,1326 56,7088 SE0510121 Svarten 141,1 12,6027 57,1561 SE0510125 Ã lmebjÃ ¤r 27 12,5970 57,0977 SE0510132 FylleÃ ¥n 268,6 13,1403 56,7291 SE0510133 Rossared * 359,5 12,1987 57,4802 SE0510139 Nabben * 27,4 12,5609 57,1102 SE0510145 VadkÃ ¤rr * 5,8 12,3900 57,2728 SE0510146 FrodebjÃ ¤r 3,1 12,8063 56,9261 SE0510147 Okome-Boa 6,9 12,7735 57,0527 SE0510149 Ã lmÃ ¥s * 2,4 12,8413 56,9303 SE0510150 Lidhult * 1,6 13,0731 57,0504 SE0510151 SkÃ ¤rshultaberg * 18,4 13,2923 57,0346 SE0510152 Almeberget * 68,7 12,8952 56,8522 SE0510153 BÃ ¶gilt 3,4 13,1853 56,7953 SE0510154 HÃ ¤stilt 10,9 13,2544 56,8310 SE0510155 RÃ ¥mebo 10,4 13,1117 56,7622 SE0510156 StavsbjÃ ¤r 4,7 13,1917 56,7888 SE0510161 Moshult * 2,3 13,0716 56,8569 SE0510163 Ã vrabÃ ¶ke * 27,3 12,8915 56,9102 SE0510164 BjÃ ¶rnaskog 6,6 13,4287 56,5496 SE0510165 PrÃ ¤staskogen 8,3 13,3198 56,5316 SE0510166 Johansfors-NissastrÃ ¶m * 27,6 12,9948 56,8387 SE0510170 TÃ ¶nnersjÃ ¶mÃ ¥let och MÃ ¤stocka skjutfÃ ¤lt * 2 974,5 13,2554 56,6723 SE0510178 Rinnamossen * 16 12,2840 57,5559 SE0510179 Klintamossen * 74,5 12,8361 57,0509 SE0510180 UllasjÃ ¶bÃ ¤cken * 105,8 13,0803 56,7574 SE0510181 KloÃ ¶ * 9,9 13,2644 56,9126 SE0510182 Kyrkobacka * 5,4 12,6470 57,0913 SE0510183 Egnared 1,1 12,7010 57,2079 SE0510185 Ã tran 225,4 12,6139 56,9584 SE0520025 NÃ ¤verkÃ ¤rr * 234,6 11,3665 58,3475 SE0520034 Stigfjorden * 4 837,3 11,6120 58,0875 SE0520042 Ramsvikslandet * 851,1 11,2435 58,4160 SE0520045 Gullmarsberg * 36,8 11,6492 58,3748 SE0520048 Stenungsundskusten * 2 144,8 11,7910 58,0134 SE0520049 LysegÃ ¥rden * 14,9 12,0241 57,9459 SE0520057 MalmÃ ¶fjord 699,2 11,3577 58,2867 SE0520112 KollungerÃ ¶d vatten * 387,4 11,7546 58,1686 SE0520115 Store mosse * 25 11,9335 58,2749 SE0520118 VÃ ¥gsÃ ¤ter bokskog 2,9 11,7845 58,4579 SE0520119 Bredmossen-Hensbacka * 189,6 11,7521 58,4301 SE0520121 Bredmossen-Dalen * 154,8 11,6243 58,6311 SE0520126 TrossÃ ¶-KalvÃ ¶-LindÃ ¶ * 891 11,1517 58,7766 SE0520129 Bredmossarna-FisklÃ ¶ssjÃ ¶n * 189,3 11,6066 58,7912 SE0520133 Koster * 1 167 10,9995 58,9038 SE0520141 KynnefjÃ ¤ll * 1 674,9 11,7223 58,7192 SE0520145 Klippan * 54 12,4829 57,6887 SE0520146 BredfjÃ ¤llet * 505,5 12,0203 58,2128 SE0520147 SannÃ ¤sfjorden 435,1 11,2248 58,7431 SE0520148 StrÃ ¶msvattnet 194,6 11,2441 58,9416 SE0520149 Ranebolund * 26 11,9466 57,9731 SE0520150 Tanumskusten * 8 274,1 11,2088 58,6660 SE0520154 Klockaremossen * 530 11,9759 58,4337 SE0520155 KragenÃ ¤s * 12,3 11,2463 58,8056 SE0520156 LÃ ¥ngevallsÃ ¤lven * 15,6 11,5687 58,8010 SE0520157 Maderna-HaketjÃ ¤rn * 185,9 12,1610 57,7137 SE0520160 Bokedalen * 99,6 12,1787 57,7545 SE0520161 Gustavsberg-Korpberget * 50,1 11,9296 58,3276 SE0520162 BratteforsÃ ¥n * 45 11,9145 58,1987 SE0520163 Ã rekilsÃ ¤lven * 120 11,6768 58,4770 SE0520164 FrustugutjÃ ¤rnet 8,8 11,8979 58,6913 SE0520165 Kleva * 36 11,2590 58,7151 SE0520166 Svartedalens naturskogar * 1 835,5 12,0289 58,0141 SE0520167 LÃ ¤rjeÃ ¥n * 127 12,0719 57,7912 SE0520168 Risbohult * 63,1 12,3933 57,6943 SE0520169 Labbera 22,3 12,0813 57,6625 SE0520170 Kosterfjorden-VÃ ¤derÃ ¶fjorden * 54 016 11,0374 58,7652 SE0520171 Gullmarsfjorden 11 395 11,4450 58,2864 SE0520172 Idefjorden 880,5 11,3798 59,0621 SE0520173 Havstensfjorden-SvÃ ¤lte kile 1 259,3 11,7562 58,3263 SE0520174 Halsefjorden 1 211,7 11,7751 58,1153 SE0520175 Ã byfjorden * 1 061 11,4070 58,4051 SE0520177 Jorefjorden * 632,7 11,2692 58,5832 SE0520178 TjÃ ¶stelsrÃ ¶dsbÃ ¤cken * 4,7 11,9279 58,2211 SE0520179 Kynne Ã ¤lv 71,5 11,6754 58,7913 SE0520180 LysegÃ ¥rden (Ã ¶stra) * 18 12,0435 57,9474 SE0520182 EnningdalsÃ ¤lven 4,5 11,5376 58,8819 SE0520183 SÃ ¤veÃ ¥n, nedre delen 34,1 12,0831 57,7363 SE0520184 Svenneby * 7,4 11,3134 58,5113 SE0520185 Tingvall 11 11,5698 58,7423 SE0520186 MusÃ ¶n * 152,4 11,2445 58,6322 SE0520187 Tjurpannan * 271,4 11,1851 58,7224 SE0520188 SoteskÃ ¤r 299,4 11,1827 58,4233 SE0520189 Bratten 120 878,4 10,4037 58,4159 SE0530001 Fegen 1 621 13,1387 57,2033 SE0530008 Komosse (vÃ ¤stra) * 2 833 13,6823 57,7109 SE0530022 LÃ ¤rkemossen * 571,1 12,7289 58,0829 SE0530028 HullsjÃ ¶n 268,8 12,3774 58,2788 SE0530029 Halle- och Hunnebergs branter * 856,7 12,4529 58,3212 SE0530030 Ã jemossarna * 381,2 12,4626 58,3214 SE0530039 Ranneberget * 84,4 12,3849 58,7818 SE0530041 Tingvallamossen * 588,1 12,0370 58,8539 SE0530042 SÃ ¶rknatten * 370,1 12,4697 58,9077 SE0530045 Tresticklan-BoksjÃ ¶n * 3 260,5 11,7527 59,0241 SE0530050 BrÃ ¤cke Ã ¤ngar * 62,1 12,4807 59,0470 SE0530052 BaljÃ ¥sen * 297,3 12,4684 59,0789 SE0530059 KolarebÃ ¤cken * 17,8 13,6883 57,8742 SE0530070 NÃ ¤Ã ¤s ekhagar * 99,8 12,3857 57,8141 SE0530072 HofsnÃ ¤s * 199,6 13,2949 57,6416 SE0530073 Risveden * 286,1 12,2892 57,9663 SE0530075 Ã nnarp 3,3 13,5771 57,8283 SE0530076 HÃ ¶ssna prÃ ¤stgÃ ¥rd * 61,5 13,5426 57,8198 SE0530077 BaktrÃ ¥gen * 21,8 13,5035 57,9252 SE0530078 MÃ ¶larp och KrÃ ¶klingshage * 78,8 13,0202 57,8080 SE0530079 Vikaryd * 4,9 12,4514 57,9562 SE0530080 Mollungen * 171,6 13,1304 57,9286 SE0530081 KroppefjÃ ¤ll * 1 120,6 12,1725 58,6520 SE0530082 Ryrs naturreservat * 102,8 12,4942 58,7996 SE0530083 Skarsdalen * 249,5 12,2226 59,0895 SE0530085 SÃ ¤veÃ ¥n * 65,8 12,3327 57,7968 SE0530086 RÃ ¶lle * 8,1 13,1987 57,7036 SE0530087 KnÃ ¤tte kullar 4,4 13,5537 57,8541 SE0530088 FrÃ ¤lsegÃ ¥rden * 16,8 13,5260 57,9774 SE0530089 Furustad * 157,5 11,8978 59,0859 SE0530090 Aspens station * 11,7 12,2420 57,7526 SE0530091 KÃ ¤rrbogÃ ¤rde * 3 12,4551 57,8440 SE0530092 Backa * 4,1 13,0224 57,6098 SE0530093 Molla bokskog * 29,3 13,0360 57,9154 SE0530094 BastÃ ¥sen * 4,8 12,4794 58,9338 SE0530095 GÃ ¥lsjÃ ¶n * 46,3 12,1183 58,6137 SE0530096 Norra BÃ ¥sane * 16,3 12,2984 58,7700 SE0530097 Kycklingkullen 0,83 13,4512 57,8952 SE0530098 MÃ ¤ngsholm * 38,8 12,7335 58,0088 SE0530099 Tranhult 2,4 12,7734 57,5934 SE0530100 Nolhagaviken * 52,2 12,5044 57,9375 SE0530101 Rammdalen * 29,6 12,3266 57,9649 SE0530102 Skeppshult 5,5 12,9633 57,2157 SE0530103 Skvalarn 2,8 12,0625 58,8725 SE0530104 Strand * 8 12,4404 59,0920 SE0530105 BryngelsgÃ ¤rde 4,8 12,5358 57,8073 SE0530106 Svarvaretorpet 17,4 12,3438 58,7180 SE0530109 KrÃ ¥keboberg * 23,6 13,3812 57,7884 SE0530110 TattarstrÃ ¶mmarna * 10,3 12,9345 57,6162 SE0530112 Ã stad * 106,2 12,4132 57,9514 SE0530113 Norra VÃ ¤nersnÃ ¤s skÃ ¤rgÃ ¥rd * 799,7 12,6459 58,4882 SE0530114 HÃ ¤stefjordens strandÃ ¤ngar * 82,2 12,1906 58,4025 SE0530115 SollumsÃ ¥n * 21,9 12,1147 58,1876 SE0530116 Lunnebo * 261,6 12,2758 58,7867 SE0530117 StommebÃ ¤cken 7,7 12,2175 58,7508 SE0530118 BrattorpsÃ ¥n * 47 12,0937 58,1651 SE0530119 Sju StrÃ ¶mmar * 5,7 12,6777 57,3862 SE0530121 HÃ ¤ggsjÃ ¶ryr * 6,9 12,2585 58,1238 SE0530122 Brunsered * 29 13,7141 57,8334 SE0530123 Ramhultafallet * 26,1 12,4001 57,5156 SE0530124 Ã sebo 3,2 12,9231 57,2166 SE0530125 HagÃ ¶ 6,6 13,1291 57,6554 SE0530126 DÃ ¤ttern 3 735,1 12,6010 58,3900 SE0530127 Ã ijared * 91,5 12,3939 57,8398 SE0530130 Bokullen * 122,4 11,8642 59,0744 SE0530131 GÃ ¶tebo * 5,5 12,1857 57,7492 SE0530132 RapenskÃ ¥r * 40 12,2325 58,0229 SE0530133 Ã jemossen * 723,2 12,0569 58,7770 SE0530134 SlereboÃ ¥n * 49,6 12,2732 58,0076 SE0530137 SkÃ ¤rbo * 65 12,3691 58,9799 SE0530138 NoraneÃ ¤lven 1,8 11,6752 58,8974 SE0530139 Stoms Ã ¥s 33,6 12,5523 57,5472 SE0530140 HorsÃ ¤ckrasjÃ ¶n 3,8 13,4689 57,9021 SE0530141 LÃ ¥ngelidstjÃ ¤rnet 9,1 12,0087 58,9688 SE0530142 Hagarne * 4,2 12,4978 58,8654 SE0530144 Ã renÃ ¤s-Tostekulla * 52,5 12,3726 57,4997 SE0530145 Valdalsbergen * 95,8 12,0901 58,2170 SE0530147 Ã stebo 0,31 12,4620 58,8072 SE0530148 TÃ ¥nga hed 39,9 12,8269 58,0274 SE0530149 Risvedens agkÃ ¤rr * 7,5 12,3048 58,0097 SE0530150 ValdalssjÃ ¶n och Hagens smÃ ¥vatten * 3,9 12,1018 58,2125 SE0530151 HÃ ¶gsbyn * 14,1 12,4101 58,8759 SE0530152 Lida * 1,2 12,8072 57,9004 SE0530153 YxnÃ ¥s 16,4 12,6985 57,9485 SE0530154 Ã ngarna 0,61 12,4951 58,8460 SE0530155 Lunden * 1,1 12,7066 57,3391 SE0530156 Grimsheden 1,3 12,4473 59,0031 SE0530157 Kabbo * 8,7 12,3190 58,7230 SE0530159 VrÃ ¥n 0,15 12,6357 57,8699 SE0530170 Humla * 1,4 13,5289 57,9610 SE0530171 Nordtorpet 0,08 13,5314 57,9710 SE0530172 Halla 0,4 13,5319 57,7908 SE0530173 Ã nnarp, nordvÃ ¤st * 0,39 13,5493 57,8341 SE0530174 HÃ ¶ssna kyrka, vÃ ¤st 0,06 13,5318 57,8245 SE0530175 Humla SmedsgÃ ¥rden * 0,93 13,5161 57,9453 SE0530176 Ryninga 2 13,5586 58,0050 SE0530177 Tittebo * 1,7 13,2069 57,4247 SE0530178 Knogrum * 1,2 13,6260 57,6241 SE0530179 GantarÃ ¥s 0,7 12,7184 57,8361 SE0530180 HoltsÃ ¤ckra * 0,96 12,9422 57,9639 SE0530181 Liden * 4,6 12,4065 58,9564 SE0530182 Nockakulla * 2,4 12,7795 57,3280 SE0530183 Skitne VÃ ¤ner * 1,1 12,0878 58,5492 SE0530184 RunnsÃ ¤ter * 1,3 12,1922 58,7297 SE0530185 HulegÃ ¤rde * 4 13,7580 57,8873 SE0530186 Hulu 1,7 13,3001 57,7006 SE0530191 SnarÃ ¥satorp * 2,7 13,3724 57,4403 SE0530192 Valared 0,17 13,5419 57,7999 SE0530193 VinsarpakÃ ¤rret * 3,7 13,5147 57,8914 SE0530194 Hallabo 1,3 13,4982 57,9315 SE0530195 KrutbrÃ ¤nnaregÃ ¥rden * 2,9 13,4469 57,8894 SE0530196 Dalums brinkar 4,1 13,4661 57,8962 SE0530197 Dalums kyrka, nord 0,35 13,4768 57,9000 SE0530198 MjÃ ¶lkudden 2,4 12,4451 58,8135 SE0530199 Vimmerstad 0,39 13,4829 57,9134 SE0530200 NÃ ¶re 0,55 13,4422 57,8851 SE0530201 Borgelemossarna * 593 11,8259 58,9455 SE0530202 HÃ ¤llan 0,19 12,3365 58,7172 SE0530203 Kingebol * 1,3 12,5254 58,9177 SE0530204 Salebol * 1,8 12,4976 58,8749 SE0530205 AbborrÃ ¥s 4 12,8767 57,5560 SE0530206 Amma- och HÃ ¤stamossarna * 1 093,9 13,1000 57,2841 SE0530207 KÃ ¤ttesjÃ ¶ mossar * 437,7 13,5830 57,5184 SE0530208 Orraholmen * 5,1 13,0664 58,0738 SE0530209 Trone mosse * 685,8 12,0816 58,4669 SE0530210 Lilla Rydet * 3,2 13,7245 57,8315 SE0530211 Attorp * 3,6 13,3960 57,6898 SE0530212 Korpeboberg * 17,7 13,4225 57,7309 SE0530213 Ramlamossen * 388,9 13,1990 58,0638 SE0530214 Ã ra- och Rullamossen * 262,2 13,5449 57,7640 SE0540008 Bare mosse * 74,4 13,9655 58,0126 SE0540013 SjÃ ¶Ã ¤ngen 1,3 13,6489 58,1038 SE0540015 Gorsan 3,6 13,8363 58,1080 SE0540026 GrÃ ¶ne mad * 83 13,5186 58,1843 SE0540029 LammevadskÃ ¤rret 3,6 13,8117 58,1633 SE0540047 Sydbillingens platÃ ¥ * 1 681,6 13,7403 58,3663 SE0540063 Kinnekulle * 7 134 13,3861 58,5732 SE0540070 Uvviken * 354,7 14,6982 58,6774 SE0540073 Uggleberget * 16,9 14,3355 58,7373 SE0540075 Tiveden * 388,6 14,6338 58,7123 SE0540076 DjurÃ ¶arna * 2 323,3 13,4652 58,8468 SE0540077 BrommÃ ¶ SkÃ ¤rgÃ ¥rd * 1 810,6 13,6526 58,8317 SE0540078 KalvÃ ¶ SkÃ ¤rgÃ ¥rd * 2 411,7 13,8734 58,8783 SE0540081 SparresÃ ¤ter * 42,4 13,7108 58,5003 SE0540082 Valekleven-Ombo Ã ¶ar * 579 14,5690 58,6289 SE0540083 Ruderskogen * 32,1 14,2248 58,4014 SE0540084 HornborgasjÃ ¶n * 4 080,3 13,5482 58,3124 SE0540085 KÃ ¥llands skÃ ¤rgÃ ¥rdar * 6 495,6 13,1151 58,6768 SE0540088 Eahagen * 346 13,6715 58,4420 SE0540090 Lycke * 173,3 13,7341 58,4670 SE0540093 Klasborgs och VÃ ¥mbs Ã ¤ngar * 89,2 13,8043 58,3757 SE0540094 Karlsfors * 46,3 13,7493 58,4976 SE0540095 GarparÃ ¶r * 44,2 13,8366 58,4979 SE0540096 BÃ ¶let * 71 14,5146 58,6162 SE0540097 HÃ ¶gsbÃ ¶la * 32,2 13,7662 58,5101 SE0540098 Bockaskede 29 13,7239 58,4519 SE0540100 Nolberget * 26,2 13,7542 58,4673 SE0540101 Gamla Ekudden 26,7 13,8045 58,7174 SE0540103 SurÃ ¶ bokskog 19,7 13,9483 58,8194 SE0540104 MularpsbÃ ¤cken * 17,1 13,7228 58,1674 SE0540106 Melldala * 12,5 13,7565 58,5068 SE0540107 FÃ ¥gelÃ ¶arna 11,3 13,3079 58,5540 SE0540108 BÃ ¤ckagÃ ¥rden * 8,6 13,8356 58,4796 SE0540109 Ã ja hed * 7,4 13,7217 58,2412 SE0540110 Skansen LÃ ¤ckÃ ¶ * 6,6 13,1384 58,6280 SE0540111 Kleven * 20,2 13,7308 58,1890 SE0540112 Dalamyrar * 5,9 13,8214 58,2520 SE0540113 Djupadalen-Dala * 4,9 13,7500 58,2523 SE0540114 NolgÃ ¥rden-NÃ ¤s 4,1 13,7007 58,0835 SE0540115 Liden * 3,8 13,8164 58,4530 SE0540116 KlosterÃ ¤ngen 4,3 13,7192 58,6210 SE0540117 Smula Ã ¥s * 4,2 13,5936 58,0471 SE0540118 Varholmen 2,9 13,7569 58,2625 SE0540121 Djupadalen-Karleby * 2,5 13,6408 58,1719 SE0540122 SkÃ ¥ningstorpskÃ ¤rret * 2,7 13,8554 58,4325 SE0540123 SkogastorpskÃ ¤rret * 0,75 13,7346 58,2389 SE0540124 Kullabolet 1,2 13,8143 58,3429 SE0540150 Hene * 155,3 13,8171 58,3554 SE0540151 RÃ ¥nna * 97,3 13,8254 58,4493 SE0540152 Nya Dala-StenÃ ¥sen * 151,4 13,7553 58,2561 SE0540153 MÃ ¶ssebergs Ã ¶stsluttning * 24,3 13,5440 58,1859 SE0540154 JÃ ¤ttenekÃ ¤rret * 11,5 13,5346 58,1996 SE0540155 FÃ ¥rdala * 43,5 13,7319 58,1837 SE0540156 Skogastorps gÃ ¥rd * 30,3 13,7434 58,2392 SE0540160 RÃ ¶Ã ¥ alsumpskog * 12 14,3926 58,4085 SE0540161 Grimmestorp * 106,9 13,9355 58,0777 SE0540162 KallsÃ ¥gsmossen * 10,1 13,7699 58,3273 SE0540163 BlÃ ¤ngsmossen * 447,2 13,7900 58,4322 SE0540164 Brunsbo Ã ¤ng * 105,1 13,4998 58,4044 SE0540165 Tovaberget * 31,8 13,6598 58,3174 SE0540166 Karsmossen, Store Ã ¶ * 9,7 14,0921 58,9072 SE0540167 Gunniltorp * 31,5 13,7617 58,2207 SE0540168 Ettaks strÃ ¶mmar * 59,4 13,9082 58,1064 SE0540169 Ã lleberg * 157,8 13,6024 58,1345 SE0540170 GullakrokssjÃ ¶arna * 15,9 13,6926 58,4702 SE0540171 Klyftamon * 417,3 13,6522 58,4978 SE0540172 Healet 3,9 13,4408 58,2021 SE0540176 VrÃ ¥hÃ ¥lan * 71,3 13,4722 58,1852 SE0540177 SlÃ ¶ta JutagÃ ¥rden 0,74 13,6411 58,1020 SE0540178 SlÃ ¶ta TrÃ ¤dgÃ ¥rden 1,1 13,6442 58,1109 SE0540179 FalkÃ ¶ping Krokstorp 0,91 13,5595 58,1430 SE0540180 FalkÃ ¶ping BestorpskÃ ¤rret 0,73 13,5239 58,1704 SE0540181 FriggerÃ ¥ker Stora BÃ ¤ckabo 1,2 13,5883 58,1956 SE0540182 TorbjÃ ¶rntorp Backabo 1,4 13,6228 58,1980 SE0540183 Mularp KullagÃ ¤rdet 2 13,6955 58,1611 SE0540184 Tiarp BergsÃ ¤ngarna 2,9 13,7476 58,1963 SE0540185 GÃ ¶khem KÃ ¥llarsabÃ ¤cken * 5,7 13,3951 58,2015 SE0540186 SkrÃ ¤ddaregÃ ¥rden 1,2 13,5171 58,2063 SE0540187 Gudhem JÃ ¤ttene 0,61 13,5310 58,2062 SE0540188 HÃ ¶gstena BosgÃ ¥rden 1,3 13,7095 58,2296 SE0540189 HedegÃ ¥rden * 4,5 13,7103 58,2405 SE0540190 Segerstad KolbogÃ ¥rden 0,97 13,6598 58,2390 SE0540191 Dala Vallstorp 1 13,7340 58,2503 SE0540192 Bolum SÃ ¤ckesten 1,4 13,6492 58,3051 SE0540193 Bolum Hov 1 13,6351 58,3087 SE0540194 Borgunda Nolheden 2,4 13,7725 58,3071 SE0540195 Brunnhem SmedsgÃ ¥rden 1,2 13,6940 58,2897 SE0540196 Ã kull * 59,6 13,6214 58,3925 SE0540197 Axevalla hed * 148,4 13,5864 58,3950 SE0540198 Stora HÃ ¶jen * 39,4 13,7388 58,4577 SE0540199 Loringahagen * 21,8 13,8202 58,3220 SE0540200 Loringaskogen * 4,5 13,8218 58,3270 SE0540201 Nohlmarken * 7,1 13,8271 58,3335 SE0540202 Ryds Ã ¤ngar * 170,7 13,8359 58,4319 SE0540203 StÃ ¥ngesÃ ¤ter 3,3 13,8458 58,4635 SE0540204 KÃ ¤llebacken * 3,1 14,1274 58,1608 SE0540205 Mofalla Torp * 1,3 14,2429 58,3629 SE0540206 MinnesfjÃ ¤llet 9 13,7349 58,6268 SE0540207 Fredsbergs mosse * 706,3 14,0391 58,7267 SE0540208 Folkeberg * 2,8 14,2059 58,8799 SE0540209 HÃ ¶jentorp-Drottningkullen * 917,3 13,6438 58,4113 SE0540210 Karlsborgs fÃ ¤stning 14,7 14,5251 58,5272 SE0540211 IngvaldstorpskÃ ¤rret 2,4 13,6825 58,2876 SE0540212 VitgÃ ¶len-TjÃ ¤remossen * 143,1 14,0410 58,0267 SE0540213 GullspÃ ¥ngsÃ ¤lven * 174,4 14,0844 59,0151 SE0540214 HjoÃ ¥ns dalgÃ ¥ng * 21 14,2719 58,3072 SE0540215 Ã abÃ ¤cken 6,6 14,2608 58,4120 SE0540216 SkebykÃ ¤rret 1,2 13,2931 58,4963 SE0540217 Leaby 35,9 13,6455 58,1301 SE0540218 StrÃ ¶msholm * 14,7 13,3019 58,0952 SE0540219 Engelska parken 22,4 13,8790 58,3353 SE0540220 TovatorpsbÃ ¤cken * 29 13,8513 58,3568 SE0540221 KÃ ¤lledalsbÃ ¤cken * 19,3 13,8657 58,3677 SE0540225 VÃ ¤stra VÃ ¤ttern 59 317,6 14,4907 58,4056 SE0540250 Lilla AlmnÃ ¤s 8,7 14,2668 58,2613 SE0540251 FÃ ¥gelÃ ¥s prÃ ¤stgÃ ¥rd, nord 10,8 14,2711 58,2655 SE0540252 Stora AlmÃ ¶ 2,1 14,2284 58,2591 SE0540253 VingÃ ¤ngen * 15,3 13,5694 58,3795 SE0540254 Munstorp * 12,8 13,5223 58,4426 SE0540255 Mariedal * 36,1 13,4191 58,4667 SE0540256 Olof-SvensgÃ ¥rden * 4,9 13,5075 58,4993 SE0540257 Stensholmen * 2,1 13,0513 58,5704 SE0540258 Kedums-Torpa * 18,5 12,9126 58,4658 SE0540259 Svaneberg-Lilla Myran * 29,7 13,6755 58,6462 SE0540260 Lindbergs domÃ ¤nreservat * 6,5 13,6950 58,5669 SE0540261 Ribbingsfors ekhage * 17,5 14,1123 58,9618 SE0540262 BissgÃ ¥rden 6 13,8092 58,3350 SE0540263 Levene Ã ¤ng * 15,4 12,8983 58,3364 SE0540264 Forentorp 21,2 13,5309 58,2439 SE0540265 Kringlarp * 0,31 13,4753 57,9790 SE0540266 Solberga 0,46 13,6045 57,9902 SE0540267 DrottensÃ ¤ng * 0,63 13,6832 57,9745 SE0540268 Lilla AmbjÃ ¶rntorp 0,22 13,3360 58,0260 SE0540269 SvennagÃ ¥rden 2,6 13,6806 58,0726 SE0540270 SlÃ ¶ta BackgÃ ¥rden 0,96 13,6133 58,1105 SE0540271 Skatteberg 0,84 13,6667 58,0986 SE0540272 Trosseberget 0,79 13,5831 58,1413 SE0540273 Dotorp 0,07 13,5745 58,1816 SE0540274 Ã storp 2,4 13,6655 58,2261 SE0540275 Segerstad StoregÃ ¥rden 0,36 13,6572 58,2336 SE0540276 Ramstorp 2,5 13,7861 58,2741 SE0540277 HÃ ¶gstena SkarpegÃ ¥rden 0,15 13,7106 58,2226 SE0540278 Alvared * 0,62 13,5591 58,0282 SE0540279 GÃ ¶teve BossgÃ ¥rden 1 13,4466 58,1251 SE0540280 Sotekullen 0,33 13,6204 58,1425 SE0540281 Tovarp 2,3 13,4490 58,1061 SE0540282 Ã saka BondegÃ ¥rden 0,42 13,6490 58,0629 SE0540283 NÃ ¤s HÃ ¶jentorp 4,8 13,6935 58,0777 SE0540284 KvÃ ¤ttak 1,7 13,7024 58,0861 SE0540285 Brunnhem MossagÃ ¥rden 0,98 13,6952 58,3011 SE0540286 Kurebo * 2,9 13,4500 57,9822 SE0540287 Narven 0,77 13,5014 58,1610 SE0540289 SlÃ ¤ttaberget 2,9 13,4265 58,1803 SE0540290 Ã sakullen 1,9 13,6805 58,2765 SE0540291 KÃ ¤llstorp * 47,5 12,9146 58,5074 SE0540292 Drakaberget * 28,6 13,1656 58,6262 SE0540293 Greby backar * 13,6 13,9598 58,7567 SE0540294 DyrenÃ ¤s SjÃ ¶torp * 5,6 13,7265 58,5862 SE0540295 Hassle GrÃ ¶nebÃ ¤ck * 2 13,9159 58,7881 SE0540296 Stenum Ruderna * 14,4 13,4901 58,3433 SE0540297 HÃ ¶kaberg * 8,9 13,6556 58,4681 SE0540298 Botorp * 45,9 13,4008 58,3367 SE0540299 EsbjÃ ¶rntorp * 10,4 14,0527 58,3682 SE0540300 Herrhagen * 15,1 13,7706 58,3373 SE0540301 RÃ ¶sjÃ ¶ mosse och MÃ ¥rbysjÃ ¶n * 1 723,7 13,3868 58,2645 SE0540302 Berg, Kila 1,2 13,7768 58,4851 SE0540303 Ã rtekÃ ¤rr * 16 14,3315 58,4958 SE0540304 DjupasjÃ ¶n 12,9 13,8499 58,2268 SE0540305 VÃ ¤ttak KungsgÃ ¥rden * 5,6 13,8728 58,0956 SE0540306 Gullerstorp 14 13,7613 58,1045 SE0540307 Huvudshemmet * 7,9 14,0466 58,1121 SE0540308 HavsjÃ ¶berg * 12,4 14,0708 58,1082 SE0540309 Eldslyckan-KobonÃ ¤s * 152,8 13,9692 58,2085 SE0540310 Ranahult * 5,2 13,1362 58,1165 SE0540311 Skallstaden 14,6 13,1350 58,1455 SE0540312 StenhusgÃ ¥rden-BondegÃ ¥rden-PrÃ ¤stebolet 7 13,6355 58,0597 SE0540313 Stora Backabo och Lilla Ã katorp 13 13,5943 58,2202 SE0540314 BackekÃ ¤rr * 3,9 13,7153 58,2863 SE0540315 Holmahagen * 21,8 13,7263 58,0465 SE0540316 Nordfalan-Hopamarka * 22,1 13,6226 58,1706 SE0540317 Simonstorp * 10,5 13,3912 58,0830 SE0540318 Bete vid StorhultabÃ ¤cken * 2,3 14,2140 58,8116 SE0540319 SuntrÃ ¤lje, Recklan * 9,9 13,4206 58,4828 SE0540320 Per OlofsgÃ ¥rden * 8,1 13,5968 58,5314 SE0540321 HÃ ¤lledal * 12,5 13,5018 58,6048 SE0540322 SvebrÃ ¥ta-HedvigsnÃ ¤s * 120 14,1450 58,3767 SE0540323 Hulta hagar * 5,9 14,4920 58,6788 SE0540326 Hovet 36,5 14,3705 58,6892 SE0540327 Torp * 92,4 13,6882 58,4129 SE0540328 Baggesten * 15,1 13,5979 58,6824 SE0540329 Varaskogen * 797,6 13,5020 58,6605 SE0540330 NÃ ¤set 2,1 14,3204 58,7376 SE0540331 Myrhulta mosse * 1 117,4 14,2620 58,7356 SE0610001 Millesvik och LurÃ ¶ skÃ ¤rgÃ ¥rd * 23 862,6 13,1814 58,8553 SE0610004 Inre Kilsviken * 128,6 14,0847 59,1149 SE0610006 VÃ ¤rmlandsskÃ ¤rgÃ ¥rden * 21 450,4 13,8490 59,2801 SE0610010 NÃ ¶tÃ ¶n-Ã rÃ ¥sviken * 2 188,5 14,0566 59,0650 SE0610013 GillertjÃ ¤rn * 38,5 12,6325 59,3384 SE0610023 KummelÃ ¶n 27,3 13,9754 59,3239 SE0610028 UlvsjÃ ¶myrarna * 476,2 12,1917 59,4911 SE0610029 Tegen * 11,2 12,1888 59,2878 SE0610031 BjursjÃ ¶hÃ ¶jden * 152,7 12,5481 59,3819 SE0610050 GettjÃ ¤rnsklÃ ¤tten * 26,1 12,9482 59,8930 SE0610051 TiskaretjÃ ¤rn * 21,5 12,7623 59,9185 SE0610052 KalvhÃ ¶jden * 4,5 12,8003 59,9128 SE0610071 RitamÃ ¤ki 16 12,5411 60,1496 SE0610084 AbborrtjÃ ¤rnsberg 14,9 12,6306 60,4467 SE0610089 Ivana * 76,9 12,6792 60,6144 SE0610095 BrÃ ¥nberget * 315 12,6947 60,9461 SE0610097 HÃ ¶ljberget * 70,3 12,3167 61,0096 SE0610104 Vimyren * 167,2 13,2610 60,2992 SE0610106 Flatsmossen * 230,4 11,9569 59,6213 SE0610120 Kesebotten * 197,2 12,0098 59,5774 SE0610121 LungÃ ¤lvsravinerna * 247,2 14,0132 59,6495 SE0610122 HovfjÃ ¤llet * 395,8 12,9664 60,2933 SE0610123 Geijersdalsmossen * 318,6 13,9800 59,6224 SE0610126 FÃ ¤nstjÃ ¤rnsskogen * 92,6 13,3597 60,4574 SE0610127 TitjÃ ¤rnsskogen * 127,2 13,2861 60,3430 SE0610129 Yttre Hedane * 10,1 12,5718 59,1349 SE0610133 RÃ ¶dvattnet-Majendal * 1 350,5 12,4828 59,4872 SE0610134 Horsstomyren * 246 12,8820 60,8384 SE0610135 Pannkakan * 115,3 13,5204 59,6095 SE0610137 Ã rvattnet * 40,6 12,7377 59,7345 SE0610138 HÃ ¥ltebyns brandfÃ ¤lt * 32,2 12,0877 59,5824 SE0610140 Edeby * 24,7 13,4880 59,6856 SE0610141 Kaplansholmen * 168,5 13,5779 59,3766 SE0610142 GinbergsÃ ¤ngen * 54,1 13,5444 60,1273 SE0610143 RÃ ¤nnberg * 86,8 12,6666 60,3244 SE0610144 Brattfors brandfÃ ¤lt * 80,6 13,9872 59,6577 SE0610145 Gultberget 60,7 13,0320 60,2379 SE0610146 RÃ ¥glandaberget * 10,7 13,7130 59,6517 SE0610147 DeletjÃ ¤rnsÃ ¥sen * 50,4 12,0967 59,6083 SE0610148 Nordbyberget * 3,1 13,6256 59,6395 SE0610153 GullsjÃ ¶Ã ¤lven 2,1 12,6601 59,3109 SE0610154 Branter i DanoomrÃ ¥det 65,5 11,8432 59,3389 SE0610155 StÃ ¶mne * 30,6 12,7637 59,4206 SE0610158 Bryngelsdalen * 165,6 11,7443 59,6103 SE0610159 Ã lgÃ ¥n-MÃ ¶rtebÃ ¤cken 4,9 12,4611 59,6286 SE0610160 SlorudsÃ ¤lven 13,7 12,8872 59,6900 SE0610161 DalsÃ ¤lven 2,9 12,4369 59,7744 SE0610162 Ã jenÃ ¤sbÃ ¤cken 1,4 12,4738 59,7627 SE0610163 TorgilsrudsÃ ¤lven 3,6 12,1905 59,8294 SE0610164 Billan 4,7 12,3415 59,9389 SE0610166 Ã bengtshÃ ¶jden * 441,2 14,3753 59,8223 SE0610167 Danshallmyren * 539,6 12,5660 60,1824 SE0610168 RattÃ ¥n 11,3 12,8999 60,3696 SE0610169 KlarÃ ¤lven, Ã ¶vre delen 2 137,4 13,1708 60,4659 SE0610170 NordsjÃ ¶skogen * 28,3 13,5841 60,3200 SE0610171 FrÃ ¤kensjÃ ¶myrarna * 1 747,2 13,9488 60,1614 SE0610172 Makkaraberget * 34,5 12,5272 60,6851 SE0610174 Ã mtberget * 340,5 12,8048 60,7911 SE0610175 Enberget * 249,3 12,5828 60,8612 SE0610178 Brattforsheden * 10 538,5 13,8889 59,6967 SE0610179 AverÃ ¥fjÃ ¤ll * 109,4 12,9703 60,7770 SE0610180 Gartosofta * 67,4 12,6500 60,6003 SE0610181 Visnums stormosse * 274,2 14,1322 59,1410 SE0610182 RÃ ¥da stormosse * 257,5 13,5371 60,0018 SE0610183 Stormossen Finndalen * 436,6 14,0063 59,5825 SE0610184 Riksmossen * 247,8 13,9123 59,3974 SE0610185 LungÃ ¤lvens myrar * 625,6 14,1412 59,5740 SE0610186 PÃ ¤ggonÃ ¤tto * 327,7 12,3812 61,0316 SE0610187 Aspberget NygÃ ¥rdssÃ ¤tern 13,5 12,4099 61,0363 SE0610188 MÃ ¥ns-Olasberget * 73,3 12,6702 60,1096 SE0610189 Bergs klÃ ¤tt * 69 12,4755 59,6590 SE0610190 KlarÃ ¤lvsdeltat * 756,2 13,4891 59,3530 SE0610191 Torrakberget * 67,3 13,6047 59,6474 SE0610193 Granberget * 128,1 12,7385 60,8990 SE0610194 Torsberget * 64,1 13,5838 59,6581 SE0610195 AlsterÃ ¤lven Gunnerud 5,9 13,6011 59,4169 SE0610196 TjÃ ¤rn vÃ ¤ster om Buteljhalsmyren * 2,7 13,3507 60,4725 SE0610197 TippatjÃ ¤rnarna * 12,1 13,3116 60,1490 SE0610198 RÃ ¥bergstjÃ ¤rnarna * 9,5 13,4561 60,0364 SE0610199 Dusten 3,6 13,3380 60,0256 SE0610200 MÃ ¤rramyren * 1 751,1 12,3388 60,9587 SE0610201 Dundern * 149,5 12,6306 60,6057 SE0610202 Gobackberget * 418,5 13,0590 60,8042 SE0610203 Ã lmeviken * 1 145,1 13,9899 59,3299 SE0610204 TjÃ ¤rnar vid Jan i myren * 4,5 12,8968 60,2425 SE0610205 JordbacktjÃ ¤rnarna 6,7 13,6771 59,8442 SE0610206 HÃ ¶ljan 41,6 12,4364 60,9626 SE0610207 Likan med tillflÃ ¶de 28,3 13,0435 60,6620 SE0610208 FÃ ¤mtan 61,7 13,1894 60,5950 SE0610209 Byamossarna * 465,3 12,6897 59,7683 SE0610210 Guldplatshagen 1,9 14,3219 59,7750 SE0610211 Potten 2 13,8570 59,6442 SE0610212 RibÃ ¤cken * 1,6 13,2383 59,6687 SE0610213 TjÃ ¤rnberget * 11,2 13,5211 59,6719 SE0610214 Korpberget 4,7 13,5406 59,6675 SE0610215 Ã rtenberget * 13,6 13,5942 59,6928 SE0610216 GullhÃ ¤ttkullen * 6,1 13,5953 59,7019 SE0610217 Nordmarksmyrarna * 243,1 14,0570 59,8389 SE0610218 Munkmossarna * 531,3 14,3060 59,9661 SE0610219 KÃ ¶larna * 2 611,7 13,2271 60,6378 SE0610220 Ã skakskÃ ¶len * 1 290 13,3380 60,5618 SE0610221 Noret 12,4 13,4990 60,0559 SE0610222 Tibergs udde 4,9 14,2559 59,8546 SE0610223 NÃ ¤s * 1,5 13,4503 59,6733 SE0610224 MÃ ¶grevsbÃ ¤cken 2,8 14,3095 59,9139 SE0610225 Ã drans Ã ¤lvskogar * 21,5 13,5169 59,6140 SE0610226 Torps bergbrant * 20,3 12,6861 59,3216 SE0610227 Ã stra HÃ ¶jden 1,2 14,3443 59,8876 SE0610228 GenbÃ ¤cken * 1,7 13,5683 59,6508 SE0610229 KronefjÃ ¤llet * 21,7 12,0540 59,7844 SE0610230 Grundan 6 13,4419 60,1746 SE0610231 Gruvberget 7,5 13,5764 59,6987 SE0610232 LÃ ¥ngtjÃ ¤rnsberget * 5,6 13,5630 59,7061 SE0610233 KnappnÃ ¤s * 19 13,0276 60,6202 SE0610234 HumsjÃ ¶n NergÃ ¥rden * 4,2 12,7662 59,9383 SE0610235 Erola 1,1 12,7261 60,5667 SE0610237 LafallhÃ ¶jden 5 12,5951 59,9310 SE0610238 Kammesmakk * 0,89 12,7034 60,0160 SE0610240 RÃ ¶nÃ ¤lvens kanjon * 3,3 12,7787 60,2567 SE0610241 Skrallarberget * 86,9 13,1286 60,6989 SE0610242 TorrknÃ ¶len * 205,1 12,5735 60,9945 SE0610243 Bergvattsdalen * 24,8 11,8982 59,6150 SE0610244 BrÃ ¤nnan * 154,9 11,9765 59,5949 SE0610245 HusmansknÃ ¶len * 97,7 12,5835 60,8137 SE0610246 Mammasberg * 69,2 12,6240 60,6255 SE0610247 SoienmÃ ¤gg * 61,1 12,6475 60,6304 SE0610248 VÃ ¤rmlands SÃ ¤by * 184,2 14,1290 59,0630 SE0610251 SkÃ ¥rsjÃ ¶branten * 3,1 11,9939 59,7314 SE0610252 VÃ ¤stersjÃ ¶n * 1 557,6 12,4104 60,9029 SE0610253 Kackerudsmossen * 76,2 12,8782 59,3109 SE0610254 Blomsterhultsmossen * 33 14,2161 59,2225 SE0610255 Stormossen Mickelsrud vÃ ¤stra * 70,8 14,2962 59,1409 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 785,9 12,6179 62,0925 SE0620002 VedungsfjÃ ¤llen * 19 385,7 13,2513 61,9306 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten 299 13,1284 61,8901 SE0620004 SundbÃ ¤cken * 159,6 12,7638 61,8723 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819 12,7788 61,8868 SE0620006 KarmorÃ ¥sen * 512,6 12,5237 61,8389 SE0620007 EksjÃ ¶berget * 339 12,5878 61,8043 SE0620008 NysÃ ¤tern * 12,9 12,6325 61,7887 SE0620009 DrevfjÃ ¤llen * 33 158,3 12,3390 61,7066 SE0620011 ByggningaÃ ¥n * 90,4 12,8554 61,7797 SE0620014 Krakelandet * 210,6 13,2886 61,7686 SE0620015 FulufjÃ ¤llet * 40 737,2 12,7276 61,5509 SE0620016 FuluÃ ¤lven 262,4 12,9813 61,4955 SE0620017 Trollvasslan * 219,3 12,7961 61,6577 SE0620018 TvÃ ¤rhugget * 34,9 12,8382 61,6510 SE0620019 GammelsÃ ¤tern * 32,4 13,2606 61,6187 SE0620020 Stenskrullen * 49,2 13,4056 61,6125 SE0620022 BjÃ ¶rnÃ ¥n * 57,7 13,2697 61,3784 SE0620023 GryvelÃ ¥n * 383,3 13,4580 61,3933 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 292,9 12,8918 61,3439 SE0620025 HÃ ¤lla * 319,6 13,1185 61,2928 SE0620026 GÃ ¶rÃ ¤lven-VÃ ¤sterdalÃ ¤lven * 588 13,3243 61,0203 SE0620027 Piltlokarna * 107,2 13,4602 61,4956 SE0620029 SÃ ¶dra Trollegrav * 154,6 13,6332 61,5694 SE0620030 Norra Trollegrav * 197,7 13,7355 61,6392 SE0620031 Naturreservatet RÃ ¶dbergets domÃ ¤nreservat * 634,3 13,8566 61,5865 SE0620032 Draggaberget * 41,1 13,7381 61,5166 SE0620033 RivsjÃ ¶vasslan * 59,3 13,7017 61,4885 SE0620034 RensjÃ ¶n * 748,6 13,6199 61,4359 SE0620035 Svartgessi * 68,6 13,5562 61,3166 SE0620036 LÃ ¥ngsjÃ ¶blik * 200,8 13,8350 61,4793 SE0620038 Rotensugnet * 54,2 13,9779 61,5289 SE0620041 Anjosvarden-StopÃ ¥n-VÃ ¥mhuskÃ ¶len * 6 044,2 14,2712 61,4629 SE0620042 NÃ ¤cksjÃ ¶varden * 2 049,9 14,3137 61,3691 SE0620043 Norra GÃ ¤llsjÃ ¶n * 401 14,4421 61,5821 SE0620046 KorpimÃ ¤ki * 598,7 14,6356 61,4479 SE0620047 Ã sterÃ ¥berget * 159,1 14,7926 61,4445 SE0620048 KoppÃ ¥ngen * 4 935 14,7904 61,3531 SE0620049 Barkbergsknopparna * 170,9 14,9165 61,4504 SE0620053 GÃ ¥sberget * 586 15,3364 61,3031 SE0620054 Stor-NÃ ¤rfjÃ ¤llet * 5 517,1 12,9397 61,2353 SE0620055 HundfjÃ ¤llet * 579,1 13,0199 61,1338 SE0620061 Stora AlmsjÃ ¶n * 57,3 13,2249 60,8773 SE0620062 TandÃ ¶vala * 3 512,4 13,1613 60,8507 SE0620064 GÃ ¥stjÃ ¤rnskÃ ¶len * 408,5 13,5903 60,9805 SE0620067 Hykjeberg * 69,1 14,2006 61,2695 SE0620068 SÃ ¶derberget * 25,5 14,2574 61,0764 SE0620069 AlderÃ ¤ngarna * 114,5 14,4320 61,0476 SE0620073 SkinnarÃ ¤nget * 88,6 14,7652 61,1059 SE0620074 Knutar Einars Ã ¤ng 0,39 14,6299 61,1041 SE0620081 StikÃ ¥sÃ ¤lsbÃ ¤cken * 17,5 14,3227 60,8946 SE0620082 TenningbrÃ ¤ndan * 121,7 15,0051 61,2964 SE0620083 MorÃ ¤nget * 28,7 15,1092 61,1348 SE0620084 BlÃ ¥bergsÃ ¥sflyten * 299,9 15,5429 61,0931 SE0620086 LÃ ¶nnmarken 8,8 15,2822 61,0222 SE0620088 Styggforsen * 12,4 15,1908 61,0063 SE0620089 Ã stbjÃ ¶rka 4,2 15,1351 60,9784 SE0620091 VÃ ¥ckelberget * 11,9 15,7325 60,8946 SE0620093 SpjÃ ¤rshÃ ¤llen * 153 15,8766 60,9092 SE0620095 SÃ ¶rmyren * 122,8 16,0757 60,8984 SE0620096 HÃ ¶gsveden * 16,9 16,2354 60,8737 SE0620099 Lybergsgnupen * 216,4 13,6779 60,8589 SE0620101 Fux-Andersknallarna * 231,7 14,3683 60,7553 SE0620102 SnÃ ¶ttuberget * 39,7 14,2578 60,6396 SE0620103 Haftahedarna * 1 342,9 13,8638 60,4363 SE0620104 HÃ ¤stingsflotten * 783,7 14,3500 60,4721 SE0620107 SÃ ¥ngÃ ¥n 246,3 14,7782 60,5739 SE0620109 BÃ ¶le-FallsbjÃ ¶rken * 80,4 15,1581 60,7664 SE0620112 GÃ ¶ras-Kalles tÃ ¤kt 0,23 15,3866 60,7714 SE0620114 Trolldalen * 65,3 15,0740 60,5224 SE0620117 MossgrÃ ¤sberget * 140,9 16,0145 60,7962 SE0620118 Erik-Hans tjÃ ¤rn * 136,4 16,1462 60,7659 SE0620119 GransjÃ ¶berget * 100,5 13,9747 60,3122 SE0620122 TjÃ ¤rnberget * 197,8 14,3599 60,3903 SE0620124 Markusfallet * 7,1 14,2474 60,1612 SE0620130 NybrÃ ¤nnberget * 175,1 14,7989 60,2630 SE0620131 Tomossen * 65,9 14,8602 60,2251 SE0620133 SkattlÃ ¶sbergs by * 47,3 14,7530 60,1783 SE0620134 SkattlÃ ¶sbergs stormosse * 1 105,7 14,7162 60,1493 SE0620135 Aspfallet * 6,7 14,7427 60,1227 SE0620136 Nittenmossen, vÃ ¤st * 71 14,7351 60,0702 SE0620137 PalahÃ ¶jden * 15,5 14,6954 60,0425 SE0620139 Gyllbergen, Ludvikasidan * 544,8 15,0924 60,3957 SE0620141 Tures Ã ¤ng 0,96 15,1819 60,3348 SE0620142 Gamla Finntorpet * 6,8 15,0673 60,2222 SE0620144 JÃ ¤tturn * 49,9 15,2776 60,2690 SE0620145 TvÃ ¤rstupet * 39 15,4371 60,3696 SE0620148 Nedra Oppsveten * 24,4 15,4598 60,0220 SE0620151 Bispbergs klack * 53,9 15,8142 60,3519 SE0620154 HÃ ¤sslen * 10,8 16,2476 60,2687 SE0620156 Bredmossen, norr * 47,5 16,0920 60,1454 SE0620158 Valla mosse * 94,5 16,3550 60,3728 SE0620160 KungsgÃ ¥rdsholmarna * 299,6 16,3047 60,1342 SE0620161 Risshytte Hage 2,2 15,6069 60,3371 SE0620162 NÃ ¥skilen * 115,5 14,5536 60,5374 SE0620164 BirtjÃ ¤rnsberget * 58,3 14,5989 60,4206 SE0620168 Lilltuppen * 33,3 15,6535 60,8821 SE0620172 RotsjÃ ¶n * 147,2 15,9317 61,0016 SE0620174 LortÃ ¥n * 48,6 15,1710 60,4721 SE0620175 Stormyrberget * 50,7 14,9932 60,4423 SE0620176 SturvÃ ¥l * 22 15,1847 60,5766 SE0620177 Ljusfallet-DjupdalsvÃ ¤gen 1,6 16,3242 60,2874 SE0620180 Lilla Ã lgberget * 5 15,9316 60,1771 SE0620182 PÃ ¥lsbenning * 41,8 16,1655 60,2686 SE0620185 Ã rtknubben * 60,8 15,4840 60,8166 SE0620187 LÃ ¥ngmyran 7,3 15,0373 60,3511 SE0620188 Predikstolen * 33,6 15,0104 60,3618 SE0620190 Bredvalla * 101,9 13,1581 61,0960 SE0620191 BÃ ¶tÃ ¥berget * 59,2 13,9488 60,7491 SE0620201 KrÃ ¥kbergskÃ ¤rret * 20,9 14,2520 60,9447 SE0620202 LÃ ¥nghedsberg * 57,5 14,4072 60,7098 SE0620204 SÃ ¤xberg * 66,9 14,3009 60,7954 SE0620205 Ã sklitten * 58,4 13,8578 60,8771 SE0620207 TjÃ ¥berget * 1 933,3 14,5053 61,4180 SE0620209 Kyrkberget * 46,1 15,4297 60,8806 SE0620212 Rostberget * 50,7 14,3966 60,4534 SE0620213 Diftalsberget * 43,4 12,6028 61,8724 SE0620215 Gummas * 22,3 13,5280 61,3210 SE0620219 Skogsbo * 16,2 13,6195 61,3874 SE0620221 Tranuberget * 119,5 12,4842 61,8630 SE0620222 VÃ ¥lÃ ¥berget * 47,7 12,8202 61,8429 SE0620223 Knusberget * 16,6 14,8965 60,5160 SE0620224 GrÃ ¥thÃ ¥let * 28,4 14,9259 60,5541 SE0620225 MyggtjÃ ¤rn * 8 15,0079 60,5417 SE0620226 GrÃ ¤vsbuan * 19,4 15,1136 60,6255 SE0620227 Djurmo klack-Oxberget * 97,5 15,1883 60,5605 SE0620228 Ã ndlÃ ¶sberg * 33,9 15,1631 60,4909 SE0620229 BrÃ ¶ttjÃ ¤rnaÃ ¥n * 12,5 15,0049 60,5161 SE0620230 PrÃ ¤stbuan * 119,5 15,0784 60,4088 SE0620231 TansvÃ ¤gga * 92,6 15,0072 60,3689 SE0620232 SvartÃ ¥n * 13,8 16,2076 60,1127 SE0620233 BysjÃ ¶holmarna-Fullsta * 416,7 16,5152 60,1781 SE0620234 FÃ ¤rnebofjÃ ¤rden, nordvÃ ¤st * 143,1 16,6831 60,1971 SE0620235 PrÃ ¤stgÃ ¥rdsÃ ¤ngen i By 0,14 16,4789 60,2004 SE0620236 HolmsjÃ ¶arna-vÃ ¤st * 276,2 15,5486 60,4414 SE0620237 Gyllbergen, BorlÃ ¤ngesidan * 1 081,7 15,1342 60,3947 SE0620238 VÃ ¤sjÃ ¶n * 6,8 16,0901 60,7219 SE0620239 Realsbo * 19,9 16,2448 60,2546 SE0620240 Lilla Ã lvgÃ ¥ngen 63 16,0258 60,2766 SE0620241 Lybergseggen * 13,6 13,5816 60,9175 SE0620242 SÃ ¶ppenmyran * 47,3 15,3936 60,1412 SE0620243 Ã sterÃ ¥berget, Ã ¶st * 123,2 14,8098 61,4414 SE0620244 Kloster * 227,6 16,1173 60,3681 SE0620245 FjÃ ¤tfallet * 43,8 13,2535 61,6694 SE0620246 KyrkbytjÃ ¤rn * 43,9 15,7219 60,5164 SE0620247 Gravbergsdalen * 9,5 15,4252 60,0397 SE0620248 Slogfallet * 26,9 15,4570 59,9709 SE0620249 Karls KnÃ ¶s * 58,1 15,0835 60,5066 SE0620250 LindÃ ¤nget * 109,8 14,6179 61,1069 SE0620251 Stackharen * 55 16,0574 60,2713 SE0620252 Lilltansen 0,7 15,4712 60,6881 SE0620253 Fransbo Ã ¤ng 0,19 16,2179 60,2785 SE0620254 Limberget-SÃ ¶rvik 2,3 15,1678 60,1859 SE0620255 ElÃ ¤ndesgraven * 78,4 12,7032 62,0513 SE0620256 StadssjÃ ¶n * 50,2 16,0183 60,2837 SE0620257 Stadsberget 48,8 15,9699 60,2940 SE0620258 LimsjÃ ¶n 125,7 15,0195 60,7409 SE0620259 GÃ ¶nan 80,5 14,5278 60,5830 SE0620260 HÃ ¥n * 53,1 14,4359 60,1831 SE0620261 Nackarberg * 77,1 14,6679 60,0957 SE0620262 HolmtjÃ ¤rn * 5,2 14,7259 60,0487 SE0620263 SkÃ ¤rbÃ ¤ckens domÃ ¤nreservat * 5,9 13,9796 61,5135 SE0620264 Hammarskaftet * 51,9 12,3951 61,9593 SE0620265 BlocktjÃ ¤rnÃ ¥sen * 106,2 12,5998 61,7360 SE0620266 LillfjÃ ¤ten * 423 12,9545 62,0003 SE0620267 KÃ ¤llslÃ ¤tten * 9 15,4678 60,6256 SE0620268 Ã rjasÃ ¤nget * 125,6 14,8127 60,4122 SE0620269 BjÃ ¶rbergshÃ ¤llan * 133,9 14,6362 60,5788 SE0620270 Tramsgrav * 48,7 14,1899 61,3821 SE0620271 StupÃ ¥sen-HisjÃ ¶hÃ ¥llan * 21,6 12,2186 61,9565 SE0620272 BrÃ ¶dlÃ ¶sberget 2,1 15,1742 61,0142 SE0620273 JutjÃ ¤rn-Ovanmyra * 14,3 15,2636 60,9803 SE0620274 SÃ ¶rboda * 7,9 15,2480 61,0919 SE0620275 Trollmosseskogen * 547,9 15,2755 61,3482 SE0620276 Hemshyttan NR * 27,2 15,6475 60,0504 SE0620277 Ã rsjÃ ¶berget * 21,9 13,2125 60,9233 SE0620278 Ã det * 49,6 16,5125 60,1385 SE0620279 HÃ ¶gstrand * 46,1 13,2280 61,2212 SE0620280 Stora FinnsjÃ ¶n * 19,2 16,5199 60,3442 SE0620281 KonnsjÃ ¶n * 2,3 16,3317 60,3284 SE0620282 GÃ ¥rdsjÃ ¶arna * 81,9 16,5115 60,3315 SE0620284 Skissen * 140,6 16,5581 60,2966 SE0620285 Tolvsmossen * 33,2 16,4915 60,3133 SE0620286 KrokbÃ ¤cken * 8,9 16,3166 60,3411 SE0620287 Bromsberget * 28,1 15,6939 59,9770 SE0620288 Norrviken 28,4 14,5831 60,9275 SE0620289 Agnmyren 3,3 14,6160 60,9322 SE0620290 Korantberget * 183,8 15,5426 60,8766 SE0620291 Slogmyrloken * 60,9 15,5242 60,7131 SE0620292 HornbobrÃ ¤ndan * 131,3 16,1264 60,7912 SE0620293 LÃ ¥ngÃ ¶n * 13,4 16,1089 60,7811 SE0620294 GrÃ ¤sberget * 18,4 15,6703 60,8851 SE0620295 Ramsellskogen * 314,7 16,1137 60,7111 SE0620296 Himmelsberget * 17,2 16,0273 60,9286 SE0620297 Berg-Annas berg * 30,5 16,0657 60,8756 SE0620298 Tallbergsklitten * 16,2 16,0176 60,9716 SE0620299 Helvetesfallet * 2,1 14,7485 61,2673 SE0620300 LurÃ ¥n * 24,2 15,6326 60,7501 SE0620302 KÃ ¤gelberget * 312,3 14,8251 60,6094 SE0620303 FrÃ ¶sarÃ ¥sen * 13,3 14,4772 60,2228 SE0620304 Kullerbergen * 627 14,2980 60,1820 SE0620305 Kanaberget * 91,4 14,5312 60,1274 SE0620306 GÃ ¤nsberget * 52,5 14,7613 60,2595 SE0620307 Lejberget * 622,5 14,3194 60,2309 SE0620308 RisrÃ ¶d 61,2 15,2168 60,8908 SE0620309 GlistjÃ ¤rn * 52,8 15,0929 60,9356 SE0620310 Hagge 7:6 17,9 15,3013 60,1195 SE0620311 SÃ ¤terdalen * 82,2 15,7329 60,3660 SE0620312 SÃ ¤lsklinten * 106 14,4310 60,3773 SE0620314 Storsveden 15,6 15,1548 61,0706 SE0620315 TrygÃ ¥skÃ ¶len * 1 419,5 13,3271 61,7640 SE0620316 Myrar vid Ã gan * 107,7 13,0290 61,7918 SE0620317 ToxÃ ¥sen * 17,3 12,6340 61,7266 SE0620318 NyÃ ¤ngena * 346,5 13,3771 61,3821 SE0620319 GÃ ¤sjÃ ¶Ã ¥sen * 28,8 12,8429 61,8039 SE0620320 KimbÃ ¤cken * 45,9 13,3365 61,6708 SE0620321 Guckuskolokaler vid Norr Lindberg 2,2 15,1076 60,8144 SE0620323 SÃ ¤lsflotten * 509,1 14,6064 60,4444 SE0620324 StaktjÃ ¤rn * 17,1 16,1223 60,5812 SE0630004 HÃ ¶gmossen * 6,5 16,6849 60,2744 SE0630005 BÃ ¤rsÃ ¥n * 9,6 16,5508 60,3689 SE0630006 KÃ ¥rsberget * 10,9 16,5275 60,4051 SE0630007 KÃ ¶pmansmossen * 154,1 16,5764 60,4098 SE0630010 SurtjÃ ¤rn * 7,5 16,2207 60,6053 SE0630017 Lomsmuren * 660 16,9190 60,5189 SE0630021 Ã sterbergsmuren * 21,7 16,4047 60,7103 SE0630023 Myrar Ã ¶ster om Ã jaren * 1 731,7 16,9277 60,7145 SE0630026 Orarna * 701,5 17,3214 60,6815 SE0630027 Eggegrund och GrÃ ¥sjÃ ¤lsbÃ ¥dan * 713,8 17,5062 60,7282 SE0630028 HarkskÃ ¤rsfjÃ ¤rden * 348,9 17,2959 60,7792 SE0630030 SkÃ ¤ltjÃ ¤rnmuren * 258,4 16,4749 60,8644 SE0630033 HÃ ¥dells gammelskog * 14,8 17,0601 60,9583 SE0630034 HÃ ¤ckelsÃ ¤ngs hÃ ¶gmosse och Gnagmur * 375,8 17,0405 61,0012 SE0630039 Tulpans * 1,2 15,8785 61,1433 SE0630040 Stormyran-GrannÃ ¤sen * 1 171,4 15,9752 61,1669 SE0630042 DjupsjÃ ¶n-RÃ ¶mmaberget * 87,3 16,4753 61,1289 SE0630052 NÃ ¤sudden 7,3 16,1107 61,3655 SE0630055 Voxnan * 911,5 15,2140 61,5643 SE0630057 Grytaberget * 316,6 15,7262 61,5699 SE0630060 GrossjÃ ¶berget * 421,3 16,6115 61,4877 SE0630061 Ysberget-LaxtjÃ ¤rnsberget * 396,3 16,6492 61,5469 SE0630065 Bodareservatet (Trollhagarna) * 10,4 16,8933 61,5342 SE0630067 SnÃ ¤cken 12,6 17,1740 61,4204 SE0630068 AgÃ ¶n-KrÃ ¥kÃ ¶n * 4 622,3 17,3891 61,5445 SE0630072 Stora KorpimÃ ¤ki * 1 901,1 14,5655 61,6429 SE0630073 FlarksjÃ ¶berget (Uvberget) * 144,9 14,6653 61,6663 SE0630075 BÃ ¶rningsberget * 102 14,6092 61,7455 SE0630077 NÃ ¤verÃ ¥sen * 16,9 14,7097 61,7907 SE0630079 HÃ ¤genlammsmyran * 456,7 14,9435 61,6949 SE0630080 Tornmyran * 180,3 14,9792 61,7292 SE0630083 JÃ ¤rvsÃ ¶holmarna * 198,1 16,1763 61,6728 SE0630084 KyrkÃ ¶n 6 16,1788 61,7049 SE0630089 HÃ ¶lick * 598 17,4696 61,6244 SE0630091 LÃ ¶vsalen * 200,9 17,4540 61,6593 SE0630092 Klibbalreservatet * 42,9 17,4688 61,6764 SE0630093 Norra Hornslandet * 111,6 17,4373 61,7254 SE0630094 KuggÃ ¶rarna * 50,8 17,5189 61,7025 SE0630099 Ã ngraÃ ¥n * 280,4 15,2660 61,9402 SE0630100 TÃ ¶rnberget * 162 15,3836 61,9020 SE0630101 Mellanljusnan Laforsen-Korskrogen 475,5 15,7054 61,8781 SE0630102 SkÃ ¥lvallbrÃ ¤nnan * 119 15,5987 61,9864 SE0630103 Flisberget * 53,7 15,5807 62,0334 SE0630107 Brassberget * 138,2 15,7281 62,2012 SE0630108 StensjÃ ¶n och LomtjÃ ¤rn * 1 235,6 16,2560 62,1386 SE0630111 Bromsvallsberget * 19,2 17,0240 61,8268 SE0630121 EnsjÃ ¶lokarna * 95,8 15,5395 62,2938 SE0630122 HÃ ¶gbrÃ ¤nntjÃ ¤rn * 16,3 15,4865 62,3165 SE0630125 HagÃ ¥sen * 766,5 16,1386 62,2297 SE0630129 KlÃ ¶vberget (sÃ ¶dra) * 45,8 16,6371 62,2116 SE0630134 MyrsjÃ ¶myrorna * 353,8 16,4710 61,0993 SE0630136 Bondarvsvallsberget * 17,7 15,9739 61,6579 SE0630139 LÃ ¥ngvind * 787,1 17,1896 61,4402 SE0630140 EnÃ ¥ngersÃ ¥n 21,5 16,8990 61,5388 SE0630150 HÃ ¤stmyrberget * 138,2 16,9012 62,1691 SE0630153 JordbÃ ¤rsmuren-Ã lbo * 987,7 16,9437 60,3151 SE0630154 Spjutholmen * 154 17,2843 60,4543 SE0630155 StenÃ ¶orn * 56,4 17,2091 61,2471 SE0630156 Ã lsjÃ ¶n * 151,3 17,0485 61,2741 SE0630157 BlÃ ¤cktÃ ¤rnsjÃ ¶n * 23,9 17,2782 60,5572 SE0630158 IgelsjÃ ¶n * 15 17,2772 60,5713 SE0630159 SÃ ¤vasjÃ ¶n * 41,5 17,3073 60,5636 SE0630160 Gustavsmurarna * 71,3 17,3456 60,6098 SE0630161 MatyxsjÃ ¶n * 27,9 17,3359 60,6215 SE0630162 OrmÃ ¶n * 74,6 17,2075 60,8959 SE0630163 Gammelstilla-Bredmossen * 169,8 16,6319 60,4118 SE0630164 TesteboÃ ¥n * 516,7 17,0200 60,7584 SE0630165 TesteboÃ ¥ns delta * 122,7 17,1729 60,6892 SE0630166 Axmar-GÃ ¥sholma * 5 599,6 17,2226 61,0545 SE0630167 StenbÃ ¤cken * 4,5 17,0836 60,6731 SE0630168 LÃ ¥ngbro * 155,4 16,8014 61,4889 SE0630170 VitÃ ¶rarna * 154,2 17,5057 61,9892 SE0630171 Gnarpskaten * 150,4 17,4525 62,0040 SE0630172 Gnarps Masugn * 225,7 17,4580 62,0384 SE0630173 Gran * 473,8 17,6341 62,0155 SE0630175 GladbÃ ¤cken * 3,2 16,2675 61,9654 SE0630176 DjupbÃ ¤cken * 4,5 15,9608 61,8156 SE0630177 SvansjÃ ¶myran med Hamra nationalpark * 178,6 14,7568 61,7654 SE0630178 SÃ ¶rsundet * 93,9 17,2192 60,8916 SE0630179 SkÃ ¤rjÃ ¥n * 115,9 17,0996 61,0472 SE0630180 StorrÃ ¶jningsmoran * 50,1 17,0408 61,1375 SE0630182 Oxsand * 30,3 17,4778 62,1280 SE0630184 FrÃ ¤kentjÃ ¤rn * 12,5 15,1436 61,7125 SE0630187 Bredforsen * 221,7 17,2149 60,4283 SE0630189 Ã vre HedesundafjÃ ¤rden * 597,7 16,9686 60,2929 SE0630190 FÃ ¤rnebofjÃ ¤rden * 5 087,4 16,8016 60,2383 SE0630191 Ista * 727,6 16,7785 60,2382 SE0630192 Gysinge * 471,1 16,8941 60,2808 SE0630193 Hade * 4,5 17,0435 60,2964 SE0630194 BrÃ ¤nnan * 15,5 17,3313 60,6020 SE0630195 Bultbomurarna * 123,9 17,3175 60,6232 SE0630198 FÃ ¤bods 1,3 16,5194 60,4313 SE0630201 LÃ ¥ngsjÃ ¶n 6,3 16,4294 60,7335 SE0630202 MÃ ¶rtsjÃ ¶bÃ ¤cken 0,53 16,4304 60,7516 SE0630203 GosjÃ ¶n 41 16,9422 61,0864 SE0630204 Tomtas 0,19 16,0999 61,1122 SE0630205 Haga * 2,8 16,3548 61,4931 SE0630206 GalvÃ ¥n 22 16,3357 61,3992 SE0630207 LillÃ ¥n 1,9 15,8617 61,3014 SE0630208 Morabo * 0,57 15,7545 61,4685 SE0630209 Grytabergsbranten * 71,1 15,7578 61,5425 SE0630211 LappmyrÃ ¥sen * 59,1 14,9297 61,7491 SE0630212 LÃ ¥ngtjÃ ¤rnsmyrarna-FlÃ ¥mhalsen * 95,5 14,9307 61,7652 SE0630213 Storkullen * 34,4 14,9410 61,7949 SE0630214 KolarsjÃ ¶bÃ ¤cken 2 14,9892 61,7976 SE0630215 TvÃ ¤ringen 172,3 15,6941 62,2412 SE0630216 Remman 1,4 16,1121 62,0923 SE0630217 StensjÃ ¶n 54,7 16,5858 61,6431 SE0630219 DalaÃ ¥n 0,74 16,4705 61,9753 SE0630220 FlotthÃ ¶ljan * 108,4 16,1937 62,1172 SE0630221 Buskan * 0,96 16,4755 62,1718 SE0630222 Ã lvÃ ¥sen * 428,4 16,7516 62,0564 SE0630223 Mellanljusnan Korskrogen-Edeforsen 610,6 16,0104 61,8095 SE0630224 DalsbÃ ¤cken-LiljeslÃ ¥ttsbÃ ¤cken * 14,4 15,6982 62,0165 SE0630225 BÃ ¤ckeskogsvallen 0,63 15,7711 62,0241 SE0630226 BÃ ¤ckan * 2,2 15,8428 61,9996 SE0630227 KlovbÃ ¤cken * 4,9 17,0741 62,0602 SE0630228 BorrsjÃ ¶n-VikarsjÃ ¶n 45,5 16,0544 61,8283 SE0630229 FÃ ¥gelsjÃ ¶ 2 14,6426 61,7634 SE0630231 NÃ ¤tsjÃ ¶bÃ ¤cken * 180,1 15,1802 61,6598 SE0630232 Klimparna * 755,3 15,7067 61,6158 SE0630233 Andersvallsmyran * 69,3 16,0340 61,5608 SE0630234 AndersvallsslÃ ¥tten * 193 16,0609 61,5582 SE0630235 Taskberget * 54 16,9805 61,6755 SE0630237 HÃ ¤sthagsberget * 28 16,6357 61,1246 SE0630238 TesteboÃ ¥n-nedre * 99,7 17,1194 60,7289 SE0630239 LimÃ ¶n * 155,7 17,3451 60,7154 SE0630240 Vitgrund-NorrskÃ ¤r * 322,8 17,3968 60,7703 SE0630241 HÃ ¥mansmaren * 16,7 17,3034 60,7648 SE0630242 Grinduga * 29,8 17,3014 60,6377 SE0630244 TunderÃ ¥sen * 31 16,0387 61,5084 SE0630245 Stora SundsjÃ ¶berget * 672,5 14,7246 61,6288 SE0630246 KyrksjÃ ¶n 59,5 16,0853 61,8237 SE0630247 Jugansbo 15,7 17,0809 60,2987 SE0630248 Kolbosveden * 10,1 16,6330 60,3390 SE0630249 ViksjÃ ¶ 2,6 16,9134 60,9722 SE0630250 Ã rsunda 2,2 16,7389 60,5179 SE0630251 OppegÃ ¥rden 3 17,0394 61,7628 SE0630252 PrÃ ¤stvallen 1,5 16,0503 61,5809 SE0630253 AndÃ ¥n * 141,9 16,0976 61,4600 SE0630254 Hedesundaskogen * 51,6 17,0234 60,4522 SE0630255 Storberget * 182,7 16,8727 61,7064 SE0630256 Stormyran-Blistermyran * 1 537,4 15,3553 61,7939 SE0630257 LÃ ¥nghÃ ¤llskogen * 81,9 17,3380 60,5867 SE0630258 Styggmurarna * 132,2 17,2682 60,5531 SE0630259 Ã lkarstjÃ ¤rnarna * 718,2 15,3568 61,4338 SE0630260 Finngrundet-Ã stra banken 23 151,2 18,4637 60,9822 SE0630261 LÃ ¶vgrunds rabbar 533,9 17,5220 60,8169 SE0630262 Finngrundet-VÃ ¤stra banken 8 315 17,9964 60,9394 SE0630263 Finngrundet-Norra banken 1 338,2 18,1764 61,0341 SE0710002 Malungsfluggen * 30,5 16,8944 62,1775 SE0710004 KlÃ ¶vberget (norra) * 23,5 16,6339 62,2156 SE0710005 RÃ ¶dmyrÃ ¥sen * 19,8 16,7456 62,2150 SE0710008 Stormyrskogen * 422,5 16,2508 62,2569 SE0710016 LÃ ¥ngharsholmen * 108 17,4735 62,4707 SE0710019 Rankleven * 51,9 15,9527 62,5129 SE0710021 BjÃ ¶rntjÃ ¤rn * 84,6 15,0869 62,5224 SE0710028 Smitingen-HÃ ¤rnÃ ¶klubb * 227,9 18,0369 62,5963 SE0710031 SundsjÃ ¶Ã ¥sen * 417,3 16,8700 62,6395 SE0710033 JÃ ¤mtgaveln * 3 064,9 15,8943 62,6759 SE0710034 Ã sen * 133,7 16,6832 62,7226 SE0710037 Lovik-Storflon * 397,7 16,4971 62,7829 SE0710038 FagerÃ ¥sen * 291,4 17,0884 62,7994 SE0710040 RigÃ ¥sen * 9,6 17,0482 62,8219 SE0710042 HÃ ¶gbonden * 347,2 18,4763 62,8741 SE0710044 VÃ ¤llingsjÃ ¶ urskog * 229,2 17,2087 62,9118 SE0710046 Halsviksravinen * 63,2 18,4338 62,9241 SE0710048 Omneberget * 29,6 18,3395 62,9575 SE0710054 Skuleskogen * 3 058,4 18,4841 63,1110 SE0710056 Trysunda * 1 051,8 18,7885 63,1358 SE0710057 Balesudden * 917,9 18,6882 63,1740 SE0710058 SvartnÃ ¤sudden * 63,6 18,0708 63,1740 SE0710059 VÃ ¤stanÃ ¥hÃ ¶jden * 261,1 18,2328 63,1769 SE0710060 PrÃ ¤stflon * 70,1 16,4917 63,2434 SE0710062 StorkÃ ¤len * 92,2 16,6462 63,2610 SE0710065 GideÃ ¥bergsmyrarna * 139,1 16,5622 63,2936 SE0710070 RÃ ¥gsvedjeberget * 46,2 16,8995 63,4150 SE0710075 TÃ ¥gsjÃ ¶brÃ ¤nnan * 19,2 17,3480 63,5851 SE0710077 KÃ ¥lhuvudet * 770,3 18,4202 63,6340 SE0710082 Herrbergsliden * 134 18,7747 63,7429 SE0710083 VÃ ¤ndÃ ¥tberget * 298,7 18,3129 63,8031 SE0710084 LillsjÃ ¶slÃ ¥ttern * 4,9 17,8499 63,8139 SE0710086 TrolltjÃ ¤rn * 63,7 18,0496 63,8425 SE0710088 RuskhÃ ¶jden * 25,5 16,8726 63,8796 SE0710089 Rismyrberget * 34,7 17,8603 63,8853 SE0710090 Stockholmsgatorna (sÃ ¶dra) * 29,5 17,8400 63,8960 SE0710107 Gammtratten * 743,2 18,1220 63,8590 SE0710108 SvarttjÃ ¤rnsÃ ¥sen * 77,8 15,2100 62,5805 SE0710111 SÃ ¶r-SkirsjÃ ¶berget * 71,1 16,5855 63,8581 SE0710131 Ã vre SulÃ ¥n * 325,9 16,8372 62,5966 SE0710132 SÃ ¶r-Lappmyran * 254,2 17,5759 62,8808 SE0710142 Villmyran * 5,3 18,5016 62,9920 SE0710143 GnÃ ¤ggen 28,5 18,6193 62,9463 SE0710144 MossatrÃ ¤sk * 900,4 17,3031 63,8345 SE0710146 OringsjÃ ¶/Mo-LÃ ¥ngsjÃ ¶n * 196,7 17,1241 63,4443 SE0710147 BÃ ¥galiden * 97,1 18,3373 63,7408 SE0710148 Ã lgberget-BjÃ ¶rnberget * 266,4 17,4463 62,9288 SE0710149 StensjÃ ¶flon * 841,6 16,4594 63,2652 SE0710150 Djupdalen * 495,9 16,5612 63,2687 SE0710151 Nipsippan i NÃ ¤ssjÃ ¶ by 1,8 16,3455 63,5838 SE0710152 StornÃ ¤set * 107 17,4960 62,4513 SE0710153 HemlingsÃ ¥n 1 756,6 18,1983 63,7283 SE0710154 Grenforsen * 30,7 17,2211 62,3068 SE0710155 HelvetesbrÃ ¤nnan (sÃ ¶dra) * 2 386,7 15,3292 62,5886 SE0710156 Ensillre kalkbarrskog * 11,4 15,7386 62,5791 SE0710157 GranbodÃ ¥sen 17,2 15,6095 62,6117 SE0710158 SmedsgÃ ¥rden * 4,4 17,4447 62,4416 SE0710159 Gammelbodarna 5,7 15,8353 62,5706 SE0710160 HÃ ¶gÃ ¤nge 2,4 16,6862 62,3171 SE0710161 Nipsippan vid KrÃ ¥ngen 3,8 16,4161 63,5712 SE0710163 Raviner vid Latmansmon * 5,5 17,3918 62,7882 SE0710164 MoÃ ¤lven 3 152,8 18,1339 63,4817 SE0710165 LÃ ¶vlund * 33,2 16,2729 63,5396 SE0710166 Del av BremÃ ¶n * 1 020 17,7056 62,2087 SE0710167 GuldnÃ ¤sbÃ ¤cken 2,9 17,3902 62,6201 SE0710169 TolvÃ ¶sand * 13,5 17,5383 62,4507 SE0710170 Ã rasjÃ ¶bÃ ¤cken-Storsvedjan * 227,5 17,1306 62,7325 SE0710171 BodÃ ¥sen * 9,9 15,6576 62,5697 SE0710172 JuÃ ¥n 8,2 15,5669 62,3626 SE0710173 Maljan 34,1 15,3936 62,3671 SE0710174 KullbÃ ¤cken-MarkbÃ ¤cken * 275,6 15,6426 62,5846 SE0710175 Stormyran-Lommyran * 1 051,3 15,7165 62,3896 SE0710176 VattenÃ ¥n * 226,3 15,4714 62,5684 SE0710178 Salusanden 2,3 19,2675 63,4591 SE0710179 VitbergsbÃ ¤cken * 1,4 18,4231 63,4656 SE0710180 Granliden * 89,5 18,2491 63,7913 SE0710181 Djupvikberget 1,2 18,6709 63,0730 SE0710182 Stormyran pÃ ¥ UlvÃ ¶n * 89,5 18,6853 63,0569 SE0710183 Ã ttjÃ ¤rnsbodarna * 53,2 17,7243 63,4492 SE0710184 Lill-MÃ ¥rdsjÃ ¶bÃ ¤cken 1,2 16,2266 63,6424 SE0710185 VÃ ¤gsjÃ ¶knÃ ¶sen * 38,9 17,7788 62,5139 SE0710186 HÃ ¶gberget * 191,7 17,0527 63,4397 SE0710187 JÃ ¤ttjÃ ¤rn * 52,4 16,9889 63,4165 SE0710188 SÃ ¶nnasjÃ ¶bergen * 204,3 16,6671 62,2993 SE0710189 UvsjÃ ¶n * 171,4 17,9078 63,4187 SE0710190 Hummelvik * 253 18,5707 63,1428 SE0710191 NavarÃ ¥n * 62,8 16,7174 62,5997 SE0710192 MÃ ¥ckelmyran * 62,3 17,4312 62,2547 SE0710193 Stormyran i Njurunda * 53,6 17,4003 62,2122 SE0710194 Fransmyran * 411,9 17,0693 63,5186 SE0710195 BjÃ ¶rkbÃ ¤cksmyran * 181,6 16,5138 62,2698 SE0710196 PengsjÃ ¶komplexet * 4 148,3 17,6236 63,6962 SE0710197 SpÃ ¥ngmyran-RÃ ¶jtjÃ ¤rnsmyran * 815,1 16,0953 62,3341 SE0710198 Juni-Stormyran * 51,2 17,6012 62,2300 SE0710199 GrÃ ¶nviksmyran * 53,5 17,6170 62,2189 SE0710200 Sumpskog vid FlÃ ¤rkmyran * 2,2 17,5654 62,4689 SE0710201 RigstakÃ ¤rret * 4,6 17,5253 62,5237 SE0710202 LÃ ¥ngnÃ ¤smon * 4,2 17,3977 62,6416 SE0710203 Masugnsgrundet * 13,2 17,3892 62,5492 SE0710204 Ravin pÃ ¥ RonÃ ¶n 2,7 18,6129 63,0779 SE0710205 Stormyran vid Ã xingen 35,5 16,0746 63,6349 SE0710206 Ravin i Holme 2,8 16,4343 63,5470 SE0710207 NordsjÃ ¶vikarna i FaxÃ ¤lven 6 17,0437 63,1861 SE0710208 HÃ ¶glands naturminne 0,4 16,6505 62,8164 SE0710209 Ravin vid Lidens gamla kyrka 1,3 16,7898 62,6995 SE0710210 Raviner i NilsbÃ ¶le 4,7 16,8762 62,6591 SE0710211 Linvarpet 6,2 17,2232 62,5260 SE0710212 Ensillrebodarna 6,5 15,7448 62,5802 SE0710213 Skjulsta strandÃ ¤ng 6,2 16,5915 62,4170 SE0710214 NyÃ ¤nget 0,57 15,8238 62,5546 SE0710215 FÃ ¤ren * 0,4 17,4938 62,6282 SE0710216 LidÃ ¤ngen * 0,59 18,1403 62,9628 SE0710217 Hassel hackslÃ ¥tt * 0,55 16,7629 62,2538 SE0710218 Fagerviken hackslÃ ¥tt * 1 16,4877 62,6628 SE0710219 BlÃ ¥sttorpet * 0,62 16,4461 62,2478 SE0710220 MyckelsjÃ ¶ hackslÃ ¥tt * 0,76 17,2084 62,5872 SE0710221 MyckelÃ ¤ng hagmark * 13,3 17,5357 62,4537 SE0710222 Nipor i Myre * 4,4 17,0697 63,3370 SE0710223 Remmarn * 1,2 18,3071 63,8477 SE0710224 IndalsÃ ¤lvens delta * 146,6 17,4610 62,5067 SE0710225 VÃ ¤nta Litets Grund 15 131 18,3253 62,5187 SE0720011 Stubbarna * 24,3 14,4355 62,3244 SE0720012 Haberget * 50 14,9651 62,0529 SE0720029 SonfjÃ ¤llet * 11 285,5 13,5477 62,2794 SE0720050 KÃ ¤ringberget * 36,8 16,3389 62,7461 SE0720051 Svedjan * 3,5 16,3195 62,7519 SE0720052 BÃ ¥thÃ ¤llan * 4,3 16,2563 62,7657 SE0720053 ValletjÃ ¤rnarna * 14,1 16,3619 62,7686 SE0720056 NÃ ¤kten 8 264,2 14,6290 62,8416 SE0720058 Hoverberget * 118,5 14,4353 62,8310 SE0720065 Berge * 73,2 14,8339 62,9342 SE0720079 VÃ ¥rkallhÃ ¶jden * 26,2 16,1219 63,0679 SE0720086 BilltjÃ ¤rn * 105,2 16,5966 63,1002 SE0720091 FillstabÃ ¤cken * 13,1 14,5446 63,1395 SE0720092 OdensalakÃ ¤rret * 3,2 14,6717 63,1549 SE0720094 Ã ndsjÃ ¶n 95,3 14,5736 63,1774 SE0720117 Ã net * 36,9 14,2264 63,3255 SE0720131 Vackermyren * 123,6 15,3524 63,4609 SE0720134 Offerdalsberg * 198,1 14,1705 63,5007 SE0720147 KÃ ¤laslÃ ¥tten * 374,3 15,0019 63,6351 SE0720172 TannsjÃ ¶ * 15,8 16,5263 63,9845 SE0720183 FrostvikenfjÃ ¤llen * 93 793,2 14,7125 64,6478 SE0720196 LungsjÃ ¶skogen * 251,7 16,2133 62,8446 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 040,2 14,5630 64,1415 SE0720201 HelvetesbrÃ ¤nnan; Norra * 998,8 15,2762 62,6108 SE0720202 Ã jsjÃ ¶myrarna * 746,4 15,0960 63,4397 SE0720213 MarntallsÃ ¥sen * 4 058,4 13,9802 62,9309 SE0720215 BrÃ ¶tarna * 3 623,1 14,1297 62,8492 SE0720221 NybodflÃ ¶ten * 163,1 14,1344 62,3804 SE0720240 VÃ ¤gskÃ ¤let * 51,6 14,4568 63,7654 SE0720241 MargitbrÃ ¤nnan * 71,8 14,4925 63,7669 SE0720242 NÃ ¤verkÃ ¤lsbodarna; Myren norr om * 31,9 15,2348 63,5865 SE0720243 HÃ ¶gÃ ¥sen * 95,3 14,4063 62,2539 SE0720244 BlektjÃ ¤rn * 90,8 15,3709 62,8456 SE0720245 VÃ ¤ster-OttsjÃ ¶n * 43,9 14,8019 63,7561 SE0720246 KÃ ¶sta urskog * 5 13,8816 63,3554 SE0720247 HalÃ ¥sen * 29 14,7185 63,2963 SE0720248 StorholmsjÃ ¶ * 288,7 14,2732 63,6765 SE0720249 GrÃ ¶ntoppen * 120,7 14,2990 63,7048 SE0720251 Borgflon * 34,4 15,0497 63,5624 SE0720252 FlÃ ¤rkarna * 31,2 16,1746 63,0667 SE0720253 Ã smyren * 14,3 14,5711 63,3881 SE0720254 StamnÃ ¤s 5,3 15,1665 62,9606 SE0720255 RÃ ¶dmyrmyren * 105,3 14,5562 63,1037 SE0720256 Bollsberget * 332 16,2428 63,9132 SE0720257 MjÃ ¶vattenberget * 76,3 16,2057 63,9013 SE0720258 Ã rnbergskilen * 65,7 14,9113 62,6291 SE0720261 SkroggÃ ¥sen * 44,2 13,3420 63,4206 SE0720266 SjulsÃ ¥sen 1 14,8060 64,3459 SE0720267 RosenbergsrÃ ¥karna * 90,2 15,3151 63,8613 SE0720270 HackÃ ¥svallen 4,3 13,4196 61,9574 SE0720271 Lill-HÃ ¤rjÃ ¥bygget * 54,8 13,4775 61,9325 SE0720272 BrÃ ¤ckvallen 4,5 14,0802 62,5374 SE0720286 Ã reÃ ¤lven 6 483 12,6256 63,4533 SE0720288 DammÃ ¥n-StorÃ ¥n 200,5 13,8513 63,1055 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 937,3 13,7823 62,3068 SE0720293 Voxnan (JÃ ¤mtlands lÃ ¤n) 131 14,7841 61,8114 SE0720294 GimÃ ¥n; UppstrÃ ¶ms HolmsjÃ ¶n 14 454,6 15,1911 62,8647 SE0720297 RÃ ¶rstrÃ ¶msÃ ¤lven (JÃ ¤mtlands lÃ ¤n) 1 932,7 16,2691 64,1746 SE0720298 BrÃ ¤ntberget * 59,7 16,2993 62,8109 SE0720299 DjupdalsbÃ ¤cken * 80,6 15,9374 62,7653 SE0720300 Fiskhusberget * 725,8 13,5945 63,2653 SE0720301 GrÃ ¥nmyran 31 16,2573 63,1068 SE0720302 Jansmyrberget * 27,9 16,2189 63,0903 SE0720303 KattÃ ¶geltjÃ ¤rnen * 796,1 15,7338 63,9792 SE0720304 KlÃ ¤ppberget * 82 14,5677 62,6889 SE0720306 LÃ ¥ngsidberget * 295,7 15,1816 62,1025 SE0720307 Revaberget * 99,4 16,6737 62,9264 SE0720308 MeÃ ¥n * 39 16,6149 62,9255 SE0720309 Snedmyran * 266,1 16,4500 63,2127 SE0720310 SpÃ ¥mansloken * 34,2 15,0859 63,2552 SE0720312 LillbÃ ¤cken LjungÃ ¥ 0,47 16,3100 62,7604 SE0720313 LÃ ¤gden RÃ ¶nningsberg 4,5 13,9843 63,3631 SE0720314 Ol-Nilsbodarna Brynje 4,2 14,9933 63,1664 SE0720315 Storselet * 20,6 15,7901 62,8263 SE0720316 Storselbodarna * 21,1 15,7780 62,8305 SE0720317 Villmyran-Ã sterÃ ¥sen 0,85 16,6243 62,9302 SE0720321 BÃ ¶telsmyren * 32 14,5819 63,3909 SE0720322 KÃ ¤llmyren AspÃ ¥s 15,1 14,5676 63,4033 SE0720325 KlÃ ¤ppe PalmhÃ ¤gnen 10,8 14,7552 63,2620 SE0720327 VÃ ¤stra NyhemsbÃ ¤cken 2,7 16,0176 63,1944 SE0720328 KalvhallbÃ ¤cken * 25 15,5209 63,9500 SE0720329 BÃ ¥ngdalen 1,2 14,2973 63,5666 SE0720330 StorbÃ ¤cken Fors-BÃ ¶le * 8,3 16,6029 63,0145 SE0720331 Ã lgsjÃ ¶berget * 29,2 14,7280 62,7870 SE0720332 ForsÃ ¥sens orkidÃ ©kÃ ¤rr * 4,2 14,6935 63,6745 SE0720336 HostÃ ¥n * 34,9 15,4627 63,7689 SE0720338 Stenflon GrenÃ ¥skilen * 29,4 15,5762 63,6791 SE0720340 KÃ ¥sbÃ ¤cken * 10,1 14,2570 63,5001 SE0720341 Bodflon FyrÃ ¥n * 56,7 15,1474 63,5815 SE0720342 MÃ ¥ngbodarna; myr 1 km norr om * 8,3 14,7533 63,4780 SE0720345 TÃ ¶jsan GulÃ ¥sen * 4,1 14,9127 63,4827 SE0720346 BleksjÃ ¶n RÃ ¤cksjÃ ¶n * 49,5 14,4766 63,0883 SE0720347 Ã temyran-DraviktjÃ ¤rnen * 79 16,1245 63,0576 SE0720348 StrandkÃ ¤rret KÃ ¥rgÃ ¤rde * 0,08 14,4823 62,9906 SE0720349 GrenÃ ¥s Ã jÃ ¥n 0,59 15,3911 63,6139 SE0720350 NÃ ¤stmyren Fugelsta 0,89 14,7063 63,1040 SE0720351 KungsnÃ ¤set * 18,9 14,5784 62,9669 SE0720352 Grytan * 2,5 14,7939 63,0976 SE0720353 SÃ ¶dergÃ ¥rd Brunflo * 1,7 14,8190 63,0959 SE0720354 Bodal 0,93 14,9005 63,0747 SE0720357 JohankÃ ¶len 3,9 14,1864 62,4316 SE0720358 LÃ ¥ngan; NedstrÃ ¶ms LandÃ ¶sjÃ ¶n 365,2 14,5256 63,4340 SE0720359 AmmerÃ ¥n 4 093,3 15,4547 63,5191 SE0720360 DammÃ ¥n 87,7 13,9066 63,2211 SE0720361 HÃ ¥rkan 5 741,3 14,6322 63,7258 SE0720362 TysjÃ ¶arna * 454,5 14,6373 63,2347 SE0720363 Storflon-Andersflon * 229,7 14,4120 63,3479 SE0720364 Tunsved * 55,5 15,0790 62,9545 SE0720367 Bodberget BjÃ ¶rsjÃ ¶ * 187,1 15,2495 63,0151 SE0720370 LÃ ¥ngsÃ ¥n Ytterhogdal 4 14,9090 62,2430 SE0720372 Skansholmen; VÃ ¤stra 3,6 14,4244 63,1332 SE0720374 SiljeÃ ¥sberget * 119 15,5115 64,2475 SE0720377 LaholmsnÃ ¤set * 94,5 15,3763 63,9075 SE0720378 KnÃ ¶sen HÃ ¶glunda * 6,4 15,8135 63,1461 SE0720382 AcksjÃ ¶n RÃ ¶dÃ ¶n * 13,3 14,4738 63,2353 SE0720383 Aspbacken TrÃ ¥ng * 19,6 14,0621 63,3247 SE0720384 GlÃ ¶sa; Norra * 2,6 14,0187 63,3845 SE0720385 GÃ ¤rde BjÃ ¤rme * 1,9 14,6236 63,0131 SE0720386 Viken Alsen * 19,2 14,0373 63,3753 SE0720387 Ã vre Rise * 11,1 14,1719 63,4633 SE0720388 Ã nsta * 2,8 14,3076 63,0466 SE0720389 FagerbÃ ¤cken * 77,3 14,7989 62,1357 SE0720390 KÃ ¤llberget-Storberget * 219,7 15,4649 63,3903 SE0720391 RÃ ¥tjÃ ¤rnberget-Djupdalsberget * 188 15,2592 62,0946 SE0720392 Strangellsbodarna * 270,2 15,0157 63,3566 SE0720393 SÃ ¤ttmyrberget * 58,3 16,2087 63,1207 SE0720394 HÃ ¶jden Ã spnÃ ¤s * 143,8 15,4715 64,0200 SE0720395 Fettmyren * 34 15,4321 62,9045 SE0720396 SÃ ¶nnerstmyran * 59,8 15,9861 62,9887 SE0720397 SlÃ ¥ttflon-Bodflon * 56,3 16,1695 62,9802 SE0720399 Flakamyren * 159,5 14,6660 63,3435 SE0720400 GÃ ¶kbodvÃ ¥gen * 28,5 14,5119 63,4393 SE0720402 Svedjeflon-Sidflon * 169,1 15,5475 63,6878 SE0720403 TjÃ ¤rnflon HostÃ ¥n * 70,5 15,4841 63,7590 SE0720404 Ã vre och nedre Blekan * 12,2 14,6320 63,3618 SE0720405 FastermyrtjÃ ¤rnen, SÃ ¶dra Ã n 1,1 15,3941 63,8708 SE0720406 JÃ ¤rnkÃ ¤llan OttsjÃ ¶n * 2,9 14,8592 63,7694 SE0720410 FinnsjÃ ¶berget GastsjÃ ¶ * 85,9 15,8131 62,9798 SE0720411 GullhÃ ¶g-TÃ ¶nningfloarna * 1 880,9 14,1411 62,1877 SE0720412 TrÃ ¶skflyet-OxflÃ ¶ten * 5 899,2 14,4992 62,2247 SE0720413 HimmelsflÃ ¶ten * 2 319,9 14,6026 62,2608 SE0720414 HaugrÃ ¶ningan * 125,5 14,1248 63,0859 SE0720415 KÃ ¤ringmyren JÃ ¤rvnÃ ¤sberget * 21,4 15,7296 64,2164 SE0720416 Dalbergstorpet * 118,8 15,7793 62,8075 SE0720417 KvarnÃ ¥n Utanede * 12,8 16,6819 62,9421 SE0720418 Borggrensviken-SÃ ¥gbÃ ¤cken * 111,5 14,5744 63,3109 SE0720419 KÃ ¤llmyren KlÃ ¤ppe * 80,5 14,7848 63,2269 SE0720420 Stensundet * 421,4 15,0721 63,3089 SE0720425 LÃ ¥ngstrandberget * 63 15,8097 63,2816 SE0720426 TraneflobÃ ¤cken * 25,7 16,2972 63,2579 SE0720427 Starrmyran Ammer * 23,5 16,1805 63,1899 SE0720429 SiljeÃ ¥sen * 322,6 15,6423 64,2360 SE0720430 StormyrhÃ ¶gen * 35,8 15,5767 64,1035 SE0720431 Ol-Nilskojan * 162,5 15,2835 64,3373 SE0720432 SÃ ¶nner-Flakamyren * 42,1 14,2612 62,8954 SE0720437 Mellanmyran-Abborrholmberget 34,5 15,6587 64,4283 SE0720438 Hagamarken Solberg * 44,6 15,3922 63,4989 SE0720439 StensjÃ ¶n * 1 439,8 15,2298 64,4783 SE0720440 DalkarlskÃ ¶len * 4 641,2 13,8595 61,6681 SE0720441 SprÃ ¶tberget-Bodberget * 148,2 15,9894 63,9622 SE0720444 Havmyren * 454,5 15,1714 62,6872 SE0720445 VÃ ¤stansjÃ ¶ * 51,1 14,8937 62,1848 SE0720446 MalmÃ ¥n * 116,9 15,7282 63,8866 SE0720451 Vallrubodarna 24,1 14,1758 63,7076 SE0720457 VÃ ¤sterÃ ¥sen Ã sarna 1,1 14,3635 62,6652 SE0720458 Blomtorpet Hara 2 14,4488 63,0546 SE0720459 LÃ ¶vbergsÃ ¤ngen SidsjÃ ¶ 0,57 15,1368 62,7222 SE0720460 StorvÃ ¥len Lockne 2 14,7503 63,0271 SE0720461 Torvalla; Ã ngsmon vÃ ¤stra 0,33 14,7573 63,1415 SE0720462 SalsÃ ¥n 0,27 14,5969 62,8330 SE0720463 Borgen; Hellmans hage 1,3 14,3519 63,0201 SE0720467 BirkakÃ ¤rret 2,2 14,5473 63,2394 SE0720468 Djupede, LÃ ¥ngan 1,1 14,3083 63,5419 SE0720469 HÃ ¶gbacken, Ã rÃ ¥n 3,6 15,0637 63,4106 SE0720470 Sundmyren Ã flo * 66,5 13,7867 63,5070 SE0720471 BÃ ¶sen 0,91 14,3046 62,5712 SE0810001 KronÃ ¶ren * 5 796,4 19,4757 63,4292 SE0810002 Bonden 396,1 20,0225 63,4219 SE0810003 SnÃ ¶anskÃ ¤rgÃ ¥rden * 5 654 19,9195 63,5161 SE0810004 Lidbergsgrottorna * 21 19,3390 63,5511 SE0810005 Storrisbergsgrottorna * 21,6 19,3798 63,5950 SE0810007 LÃ ¥ngrumpskogen * 122,3 19,5544 63,6967 SE0810008 Hummelholm * 26,9 19,5060 63,7243 SE0810009 StrÃ ¶mbÃ ¤ck-Kont * 476,9 20,2278 63,6696 SE0810010 HolmÃ ¶arna * 24 209,6 20,8934 63,7028 SE0810011 SkeppsviksskÃ ¤rgÃ ¥rden * 790,9 20,5872 63,7671 SE0810015 Balberget * 165,4 19,1203 63,9418 SE0810016 BjÃ ¶rnlandets nationalpark * 1 620,2 18,0274 63,9778 SE0810017 Stockholmsgata (norra) * 120,3 17,8282 63,9088 SE0810019 VallsjÃ ¶skogen * 73,9 16,2684 64,2585 SE0810024 Vindelforsarna 76,5 19,7041 64,2103 SE0810025 HjukenÃ ¥sarna * 114,6 19,5809 64,3184 SE0810027 VÃ ¤nnforsen * 35,7 19,9008 63,9922 SE0810029 TÃ ¶relbrÃ ¤nnan * 45,9 20,4520 63,9652 SE0810031 RataskÃ ¤r * 93,2 20,9023 63,9907 SE0810032 Ã strÃ ¶msforsen * 27,1 20,8688 64,1456 SE0810033 HertsÃ ¥nger * 751,3 21,1262 64,2147 SE0810034 BjurÃ ¶klubb * 954,8 21,5912 64,4543 SE0810035 SkÃ ¶tgrunnan * 38,4 21,4968 64,5966 SE0810036 KalkstenstjÃ ¤rn * 6,1 21,1685 64,7309 SE0810037 FÃ ¤bodskogen * 9 20,6106 64,4920 SE0810039 Vitbergen * 888,5 19,7193 64,6250 SE0810045 Altarliden * 233,2 18,8179 64,7864 SE0810051 Alsberget * 1 728,8 17,6224 64,6695 SE0810052 RistrÃ ¤skskogen * 14,4 17,4017 64,7386 SE0810054 BlaikfjÃ ¤llet * 34 174 16,1144 64,6027 SE0810056 OxfjÃ ¤llet * 1 667,9 15,4133 64,6651 SE0810059 MarsfjÃ ¤llet * 86 113,9 15,5647 65,1213 SE0810062 SkikkisjÃ ¶berget 7,9 16,5874 65,0096 SE0810066 Sandseleforsen * 114,4 17,6359 65,3172 SE0810068 Vindel-Storforsen * 128,5 18,3457 65,0721 SE0810069 FÃ ¥gelmyrkÃ ¶len * 90,9 19,0985 65,2478 SE0810072 Kryddgrovan * 1,8 19,5665 64,9804 SE0810073 Svansele dammÃ ¤ngar 96,5 19,8141 65,0128 SE0810076 Utstenarna * 25,3 21,1911 64,8543 SE0810077 Nalovardo * 4 947,2 17,5160 65,6912 SE0810080 VindelfjÃ ¤llen * 554 674,6 15,9676 65,9087 SE0810081 StrÃ ¶mfors * 76,5 18,9639 65,1193 SE0810082 HÃ ¤llbergstrÃ ¤sk * 103,9 18,1961 65,1246 SE0810083 SkÃ ¤rtrÃ ¤skberget * 26,2 19,4285 64,4317 SE0810084 Kojmyran * 94 16,8560 63,9867 SE0810085 BÃ ¤ckmyrkullen * 53,2 18,1664 64,0396 SE0810086 Kammen 39,8 19,4546 64,4458 SE0810088 Borup * 68,4 19,4157 65,0070 SE0810089 Buberget * 2 291,2 17,5071 64,8696 SE0810090 TjÃ ¤derberget * 1 108,7 19,0115 64,4588 SE0810091 Lilla Stutvattnet * 116,6 18,2013 64,1516 SE0810092 VammasjÃ ¶n * 91,2 17,9681 64,2038 SE0810093 Skalberget * 103,8 17,8751 64,1598 SE0810094 Degerforsheden * 134,2 21,3333 65,1082 SE0810095 Stora VillotrÃ ¤sk * 395,8 17,8412 65,0638 SE0810096 StenbithÃ ¶jden * 1 688 16,8977 64,0368 SE0810097 Storsele * 91,8 18,9174 65,1934 SE0810098 Krycklan * 24,5 19,8434 64,2128 SE0810099 Liksgelisen * 251,2 17,2507 65,6037 SE0810100 Gimegolts * 19,2 17,7463 65,5824 SE0810101 TjÃ ¤rnbergsheden * 96,7 20,7352 64,6095 SE0810323 MÃ ¥rdselforsen * 419,6 19,2337 64,6739 SE0810324 BrÃ ¥namyran * 40,3 18,6657 64,2594 SE0810325 Norravasund * 26,7 18,9012 65,1426 SE0810326 BjÃ ¶rnberget i SkellefteÃ ¥ * 64,1 19,4974 64,7094 SE0810327 Sodoberg * 39,5 18,7359 65,3017 SE0810328 Granliden * 67,4 18,2097 65,4863 SE0810329 Lillberget * 83 19,0158 64,3161 SE0810330 Stavaliden * 66,9 19,4911 64,5697 SE0810331 NordansjÃ ¶berget * 65 17,8320 64,1139 SE0810332 KnÃ ¶sarna * 28,3 18,9010 64,8706 SE0810333 Ã mtrÃ ¤skberget * 46,7 18,7689 64,7598 SE0810334 RÃ ¤vliden * 56,1 18,4594 65,0513 SE0810335 LilltrÃ ¤sket * 31,2 19,3529 64,9343 SE0810336 BrÃ ¤nnliden * 92,5 20,4318 65,2568 SE0810337 AvaÃ ¥s * 57,6 18,5062 65,2804 SE0810338 SkÃ ¥lliden * 46,4 17,6734 65,5610 SE0810339 Bocksberget * 75,9 18,8635 64,5460 SE0810340 BrÃ ¥naberget * 33,8 17,1926 65,5852 SE0810341 KluddbrÃ ¤nnan * 51,8 19,8627 64,2207 SE0810342 DegerÃ ¶ Stormyr * 137,1 19,5724 64,1776 SE0810344 SÃ ¶rliden * 123,6 19,3022 64,7626 SE0810345 RÃ ¶dberget i Ã sele * 38,2 17,0501 64,2783 SE0810346 ArksjÃ ¶berget * 1 054,7 15,6330 64,6931 SE0810348 LÃ ¥jtavare * 269,5 15,8045 64,4854 SE0810349 BjÃ ¶rnberget i Vilhelmina * 1 330,6 16,6591 64,8274 SE0810351 Ullisjaure * 853,5 16,4533 65,2307 SE0810353 Skikki * 449,6 16,5485 65,0337 SE0810354 RÃ ¶nnberget * 233,4 16,6606 65,1644 SE0810357 MalÃ ¥-Storforsen * 69,3 19,1358 65,0802 SE0810358 BrÃ ¤nnberget * 35,6 20,5000 64,9123 SE0810359 Blylodmyran * 138,5 20,4510 64,9316 SE0810360 ArasjÃ ¶ * 4 636,2 17,6074 64,5781 SE0810361 Abborravan 12,9 18,8680 64,8159 SE0810362 TribladtjÃ ¤rn * 179,3 19,2892 64,0435 SE0810364 Tuggensele * 56,2 18,8172 64,4664 SE0810365 OstnÃ ¤s * 857,7 20,6809 63,7975 SE0810368 SmÃ ¥tjÃ ¤rnslÃ ¥tten * 42,9 15,6647 64,5320 SE0810369 RÃ ¶rmyran, Paulund * 14 17,9611 64,8695 SE0810370 StockbÃ ¤cksmyran 2,1 18,1062 65,4289 SE0810371 Sandsele 6,1 17,6571 65,3061 SE0810372 TjickutrÃ ¤skbÃ ¤cken * 8,2 17,6952 64,9880 SE0810373 KyrkbergstjÃ ¤rnen * 6,6 16,7626 65,3080 SE0810375 Malgomajlandet * 66,2 16,2358 64,7795 SE0810376 RÃ ¶rmyran, GrankulltÃ ¥ngen 7,8 16,4356 64,7258 SE0810378 Lill-RÃ ¶rmyran * 10,7 19,5640 64,9783 SE0810379 Stormyran, Vilhelmina * 6,9 16,8052 64,5666 SE0810380 Hatt-Stormyran * 6 19,6260 65,2081 SE0810381 Vackermyran * 64,6 17,1753 64,5229 SE0810382 FrÃ ¤mmermyrans kÃ ¤llkupoler * 25 17,2973 64,5276 SE0810383 SÃ ¶rgÃ ¥rden * 7,6 17,2538 64,6050 SE0810384 KullmyrbÃ ¤cken * 36,2 17,3274 64,7606 SE0810387 OsttjÃ ¤rnbÃ ¤cken * 70,5 19,6153 64,2129 SE0810388 VÃ ¤stermark * 303,7 20,1821 64,2674 SE0810389 Nedre LaisÃ ¤lven * 387,1 17,6513 65,6368 SE0810390 Bergmyran, OrmsjÃ ¶ * 2,2 15,9259 64,4037 SE0810391 DegermyrbÃ ¤cken * 3,8 19,2217 63,8537 SE0810392 Sjulsmyran * 681,1 20,6573 64,0250 SE0810399 VojmsjÃ ¶landet * 4 883,2 16,3190 64,9767 SE0810400 Rismyran * 169,7 18,7498 65,2403 SE0810401 Smalaken * 652,6 17,8828 65,4817 SE0810402 VittrÃ ¤sket 196,3 19,6629 64,6930 SE0810403 BrattfÃ ¤llan * 3,8 19,2071 63,8563 SE0810404 Degermyran * 4,9 19,2156 63,8381 SE0810405 SkrÃ ¥mtrÃ ¤sk * 5,6 20,5793 64,6348 SE0810406 Nordvalls gransumpskog * 1,7 19,4786 64,0733 SE0810407 RÃ ¶jtingssundet * 6,8 21,4511 64,5407 SE0810408 BrÃ ¶nsnÃ ¤sviken 2,8 21,4286 64,5340 SE0810409 LÃ ¥ngstranden 9,2 21,4200 64,5318 SE0810411 LÃ ¶vberget, Lycksele 3,3 18,5673 64,4514 SE0810412 VÃ ¤stra HÃ ¶gkulla 1,1 18,9848 65,0072 SE0810413 Ol-Ersaberget * 2,1 19,3606 65,0393 SE0810414 Borup baksidan * 2,9 19,3832 65,0077 SE0810415 VÃ ¤stra Finnliden * 3,2 19,4688 65,0405 SE0810416 Ã stra Finnliden * 2,1 19,4815 65,0358 SE0810417 KÃ ¤lberget 1,3 20,3552 64,9539 SE0810418 Nymyrliden 2,7 20,3699 64,9464 SE0810419 Israelsmyran 3,5 20,3669 64,9508 SE0810420 SpÃ ¤rrmyrberget 2,3 20,3814 64,9499 SE0810421 SÃ ¶dra PetiktrÃ ¤sk 0,74 19,7995 65,0521 SE0810422 Norra PetiktrÃ ¤sk * 1,2 19,7811 65,0691 SE0810423 Ã lund * 0,84 20,3799 65,0871 SE0810424 Ribbfors * 2,3 20,4326 65,2300 SE0810425 Ã selet * 2 20,4532 65,2240 SE0810426 RabnabÃ ¤cken * 12,8 17,0925 65,6581 SE0810427 AkerstrÃ ¤sket 3,4 17,3827 65,6171 SE0810428 Junnesvare * 7,7 17,4072 65,5619 SE0810429 Ersmarksberget * 20,4 20,2833 63,8799 SE0810430 FÃ ¤llfors 1,1 19,6712 63,9816 SE0810431 Storsand * 4,9 21,4319 64,5376 SE0810433 LÃ ¶gdeÃ ¤lven 7 276,7 18,4636 64,0841 SE0810434 Ã reÃ ¤lven 9 927,6 18,6084 64,2722 SE0810435 VindelÃ ¤lven 58 496,7 18,3970 65,0467 SE0810436 SÃ ¤varÃ ¥n * 8 397,9 20,0299 64,3563 SE0810437 ByskeÃ ¤lven 3 080,2 20,2870 65,2090 SE0810438 Ã byÃ ¤lven 564,9 21,1330 65,1201 SE0810440 KÃ ¥gefjÃ ¤rdens havsstrandÃ ¤ngar * 38,1 21,0549 64,8513 SE0810441 SkallÃ ¶n * 371,2 21,4442 64,5670 SE0810444 BÃ ¥skbacken * 11,3 19,2991 65,1951 SE0810445 Brattby 25,7 19,8930 63,8955 SE0810446 Torsmyran * 833,9 19,6028 63,6038 SE0810447 HÃ ¥lvattsmyrorna * 172,4 20,1630 64,2038 SE0810448 JÃ ¤ttungsmyran * 838,3 20,0452 64,5920 SE0810449 BrandbÃ ¤rsberget * 103,7 17,1903 64,2203 SE0810450 MÃ ¥nsberget * 133,4 16,0854 64,4048 SE0810451 Degerliden * 30,5 20,3072 64,5052 SE0810452 NÃ ¤suddsberget * 95,8 18,8340 65,1967 SE0810453 Killingsanden * 7,9 21,0376 64,1775 SE0810454 Ã verbo * 9,2 18,8729 64,5105 SE0810455 GÃ ¤rdefjÃ ¤rden 362,1 21,3241 64,3817 SE0810456 Klubben-RickleÃ ¥n * 87,1 20,9523 64,0810 SE0810457 VÃ ¥gtrÃ ¤sk * 13,4 18,9939 65,3183 SE0810458 ForsbergsbrÃ ¤nnan * 6,3 19,1721 65,0914 SE0810459 Lomselet * 14,5 18,8790 65,1415 SE0810460 RusklidtjÃ ¤rn * 24,6 18,6928 64,7954 SE0810461 FjÃ ¤llheden * 9,7 18,6924 64,1501 SE0810462 RÃ ¥lidknÃ ¶sen * 11,9 18,7869 64,6806 SE0810463 Orrliden * 17,9 18,3187 64,6533 SE0810464 KÃ ¥taberget * 11,6 18,8079 64,8358 SE0810465 BÃ ¥lforsen * 31,5 18,4917 64,6563 SE0810466 Kittelforsheden 4,8 18,6048 64,9495 SE0810467 Trollberget * 9,2 18,6656 64,8118 SE0810468 NymyrtjÃ ¤rnheden * 12,2 19,8573 65,1455 SE0810469 GranlidtjÃ ¤rn * 16,5 19,5224 64,7022 SE0810470 HolmtrÃ ¤skberget * 7,2 17,3543 65,0186 SE0810471 Djupvik 44 19,4209 64,4810 SE0810472 JÃ ¤rptjÃ ¤rn * 19,3 19,2728 64,4724 SE0810473 JÃ ¤rvtjÃ ¤rn * 13,4 19,2574 64,2206 SE0810474 BrÃ ¤nntjÃ ¤len * 28,9 19,9758 64,3393 SE0810476 SiksjÃ ¶ * 14,4 17,7913 64,3501 SE0810477 RismyrbrÃ ¥net * 14,6 20,4088 63,9285 SE0810478 SÃ ¶rforsskogen * 42,6 19,1605 64,0546 SE0810479 Risberget * 10,1 19,7597 64,2993 SE0810480 DaglÃ ¶sten * 34,5 21,1941 64,5035 SE0810481 Storbacken * 17,3 18,6828 64,5168 SE0810483 SÃ ¶rforsdammen 20,8 20,0398 63,8502 SE0810484 Ã tmyrberget 34 792,1 19,1601 64,2222 SE0810486 KlÃ ¤ppmyran * 24,5 16,4367 64,8037 SE0810487 PaubÃ ¤cken 792,6 17,7739 64,8143 SE0810489 Valfrid Paulsson-reservatet * 33,6 19,4560 64,4142 SE0810491 UmeÃ ¤lvens delta * 2 005,7 20,3320 63,7357 SE0810492 OrrbÃ ¶le * 8,3 19,6624 63,9939 SE0810495 Bjurselliden * 40,7 19,7314 64,9072 SE0810496 BrÃ ¤nntrÃ ¤sk * 80,1 19,0943 65,2067 SE0810497 Dyngstomberget * 163 19,0561 64,0931 SE0810498 FjÃ ¤lbyn * 27,4 21,4803 64,4170 SE0810499 FlintbÃ ¤cken * 54,2 19,6851 64,8926 SE0810500 Isklinten * 232,5 20,0998 64,2758 SE0810501 GrÃ ¥tanberget * 2 284,5 16,5293 64,9859 SE0810502 Sjulsberget * 702,9 16,8696 64,8718 SE0810503 GransjÃ ¶myrarna * 7 048,6 17,4853 64,5822 SE0810504 Labbetmyrlandet * 1 642,1 16,8916 65,6570 SE0810510 BÃ ¤cknÃ ¤s 1,1 17,9488 64,8515 SE0810512 GigÃ ¥n * 272,4 17,5885 64,2814 SE0810513 NjakafjÃ ¤ll * 6 193,4 15,6662 64,9632 SE0810514 TallsjÃ ¶berget * 1 138,9 17,5777 64,4628 SE0810515 Stor-Rotliden * 345,4 18,4120 64,2269 SE0810516 RingÃ ¥skullen * 166,3 17,0571 64,2527 SE0810517 Blakliden * 131,2 18,1635 64,0224 SE0810518 TavlefjÃ ¤rden * 125,7 20,4127 63,7809 SE0810519 Sydostbrotten 4 337,4 20,1229 63,3922 SE0820004 Stor-RÃ ¤bben * 4 183,4 21,8803 65,1864 SE0820007 Jan-SvensamÃ ¶ssan * 91,8 18,5663 65,6142 SE0820008 VittjÃ ¥kk-AkkanÃ ¥lke * 4 209,7 19,0176 65,5358 SE0820009 StinttjÃ ¤rn * 45,9 18,8311 65,7107 SE0820010 DÃ ¶ttrenÃ ¥ive * 249,6 18,7493 65,7393 SE0820011 PellobÃ ¤cken * 20,2 19,4248 65,3503 SE0820013 Bergmyrberget * 22 19,3727 65,5190 SE0820015 Luobbalheden * 79 19,8760 65,4156 SE0820019 Norrdal * 41,8 20,0335 65,5029 SE0820020 Hedvallen * 71,7 19,2777 65,6803 SE0820021 Gaddaberget * 392,6 20,0162 65,7206 SE0820022 Haraliden * 336,1 20,1236 65,4326 SE0820023 LillflÃ ¶tuberget * 79,7 20,5463 65,3775 SE0820024 Svartliden * 70,7 20,7095 65,3701 SE0820025 Rokliden * 26,2 20,9163 65,3260 SE0820027 Nakteberget * 360,9 20,2037 65,6351 SE0820028 Rackberget * 54,4 21,0584 65,6825 SE0820035 RÃ ¶dkallen-SÃ ¶rÃ spen * 7 087,8 22,4192 65,3598 SE0820042 Gammelstadsviken * 440,2 22,0803 65,6318 SE0820049 LappÃ ¶n * 55 22,5584 65,6052 SE0820051 Selets bruk 23,7 21,6709 65,6599 SE0820052 StenÃ ¥kern * 44,5 22,2272 65,5266 SE0820056 Laisdalens fjÃ ¤llurskog * 72 629,2 16,9531 66,0986 SE0820061 Veddek * 6 086,3 17,3117 65,9697 SE0820063 Akkelis * 5 580,9 17,5736 66,1474 SE0820065 Granberget-Kuottavare * 88,4 18,2357 65,9415 SE0820066 BjÃ ¶rknÃ ¤s * 56,6 18,4130 65,9383 SE0820067 FettjÃ ¤rn * 48,5 18,4923 65,9257 SE0820069 Nimtek * 4 558,8 18,4763 65,9812 SE0820070 RakÃ ¥ive * 933,6 17,4508 65,9029 SE0820071 Lehatt * 147,3 18,6176 65,9925 SE0820074 StÃ ¥kke-BÃ ¥rgÃ ¥ fjÃ ¤llurskog * 22 050 18,3180 66,1998 SE0820075 Reivo * 9 715,6 19,1177 65,8154 SE0820077 NilasjÃ ¥kk * 141,9 19,1230 66,0131 SE0820078 KimkatjÃ ¥kko * 13,7 19,2068 65,9668 SE0820079 LomtrÃ ¤skvattnet * 22,9 19,7198 65,7610 SE0820080 SvantrÃ ¤sk * 222,5 20,2168 66,0675 SE0820082 Suorke * 4,7 19,8526 66,0175 SE0820083 Vitberget * 628,8 20,3215 65,9756 SE0820084 Ã trÃ ¤sket * 50 20,2943 65,7884 SE0820085 Storberget * 24,1 20,4496 65,8055 SE0820086 Storforsen * 127,2 20,4030 65,8493 SE0820087 Solberget * 73,4 20,2687 66,0311 SE0820089 LÃ ¥ngtrÃ ¤skberget * 59,7 20,5347 65,9364 SE0820090 Ã kerby 1,9 21,2089 65,9563 SE0820092 Storhuvudet * 698,1 21,5183 65,9459 SE0820093 Gjutberget * 93,3 21,8872 65,7785 SE0820095 SnÃ ¶berget * 416,3 21,9482 65,9863 SE0820104 EriksÃ ¶ren-Svartholmen * 22,9 22,8539 65,7238 SE0820108 Haparanda skÃ ¤rgÃ ¥rd * 7 430,5 23,7696 65,6049 SE0820110 Marabacken-NotvikrÃ ¥ * 13,2 23,5333 65,8422 SE0820111 KÃ ¤ll- och MjÃ ¶trÃ ¤sken * 179,8 23,5805 65,8502 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 410,4 17,2550 66,4221 SE0820124 Tjeggelvas * 32 810,2 17,7822 66,5424 SE0820126 LÃ ¥ngsjÃ ¶n-GÃ ¥brek fjÃ ¤llurskog * 7 266,2 18,3939 66,3524 SE0820129 Daita * 40 18,7642 66,2501 SE0820130 Udtja * 146 491,7 19,1045 66,3632 SE0820131 KronogÃ ¥rd * 5 148,5 19,7003 66,2705 SE0820132 Kuoratsvare * 15,8 19,9728 66,3127 SE0820134 LuottÃ ¥ive * 2 212,4 19,9769 66,3687 SE0820137 SÃ ¥kevaratj * 7 200,4 19,4412 66,4856 SE0820138 SuobbatÃ ¥ive-Jutsavare * 1 977,9 19,9352 66,4889 SE0820145 Vuotnaberget * 18,7 20,7864 66,5131 SE0820146 BlÃ ¥kÃ ¶len * 636,8 21,6269 66,3095 SE0820149 MuggtrÃ ¤sk * 420,7 22,2231 66,3261 SE0820150 HÃ ¤llberget * 120 22,1426 66,3737 SE0820151 Granberget * 140,4 22,5206 66,2601 SE0820152 ArmasjÃ ¤rvimyren * 68,8 23,5559 66,2972 SE0820153 Iso-Kuusivaara * 52 23,2783 66,3832 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 725,8 18,2002 66,7584 SE0820159 Mellersta HÃ ¤llberget * 21 23,0385 66,5277 SE0820160 Isovaara * 219 23,6290 66,3762 SE0820167 Muddus * 50 223,6 20,1975 66,9139 SE0820170 KuolpajÃ ¤rvi * 76,4 20,6188 67,0223 SE0820176 Linkkarova * 27,4 22,1228 66,8145 SE0820179 Paskatieva * 24,6 22,4821 66,6368 SE0820180 Linalinkka * 12,9 22,1522 66,8144 SE0820186 Ultevis fjÃ ¤llurskog * 117 203,3 18,9818 67,0774 SE0820189 Ligga * 429,4 20,0993 66,7071 SE0820193 Stubba * 33 286,3 20,0292 67,0980 SE0820194 Rumppunen * 216,9 22,4868 66,8167 SE0820195 Turpas * 48,1 22,5880 66,7007 SE0820196 Vinsanlehto * 88,4 22,5850 66,8713 SE0820197 Kuusivaara * 1 514 23,3009 66,6714 SE0820199 Pellokielas * 208,1 21,3150 66,6005 SE0820200 Svartberget * 817,1 22,5166 66,6693 SE0820209 Lina fjÃ ¤llurskog * 98 049,7 20,4573 67,3621 SE0820211 Dundret * 5 160,5 20,5654 67,0938 SE0820212 Jerttalompolo * 73,6 21,3560 67,0790 SE0820214 Puolva * 867 21,3706 67,4100 SE0820221 Tunturit * 11 962,4 21,8432 67,2138 SE0820222 Jylkkyvaara * 857 22,0638 67,4023 SE0820223 Masugnsbyn * 55,9 22,0798 67,4481 SE0820230 Suorsapakka * 360,1 22,9543 67,1488 SE0820231 Jupukka * 82,7 23,2358 67,2743 SE0820243 Rautas * 81 694,2 19,9368 68,0166 SE0820244 Sautusvaara * 1 832,7 20,8338 67,8880 SE0820251 Rautusakara * 1 133,2 21,0978 67,8603 SE0820259 Ruohojoki * 35,8 22,5402 67,6167 SE0820263 Kursunkangas * 71,3 22,8431 67,5618 SE0820280 SÃ ¤rkitievat * 522,3 23,1932 68,0628 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 336 897,8 21,0498 68,1398 SE0820287 Pessinki fjÃ ¤llurskog * 97 225,3 22,7007 68,0108 SE0820297 KaltisbÃ ¤cken * 310,8 20,4121 66,6953 SE0820298 Granlandet * 27 150,8 21,5609 66,6005 SE0820299 SÃ ¤ivisnÃ ¤s * 108,3 23,5645 65,7900 SE0820300 BjÃ ¶rn * 339,2 23,5819 65,7542 SE0820301 TrutskÃ ¤r * 67,6 23,1895 65,7238 SE0820302 Granholmen * 101,2 22,9765 65,6782 SE0820303 LikskÃ ¤r * 2 508,7 23,0096 65,6399 SE0820304 BÃ ¥dan * 1 854,3 22,2251 65,3957 SE0820305 LikskÃ ¤ret * 186,6 22,3759 65,5186 SE0820306 Kluntarna * 713,6 22,6131 65,4618 SE0820307 Norr-Ã spen * 581,6 22,5116 65,4080 SE0820309 HalsÃ ¶ren * 36,6 21,7195 65,3674 SE0820310 Torne-FurÃ ¶ * 218,9 24,0585 65,7451 SE0820312 Skags-Furuholmen * 62,6 22,7221 65,7763 SE0820313 BÃ ¥tÃ ¶fjÃ ¤rden * 930,4 22,8205 65,6760 SE0820314 HarufjÃ ¤rden * 2 710,5 22,7663 65,6269 SE0820316 Massan * 50,8 23,2994 65,7369 SE0820317 Furuholmen * 34,4 22,2890 65,5047 SE0820320 Haparanda SandskÃ ¤r * 998,7 23,9072 65,5960 SE0820321 Riekkola-VÃ ¤livaara * 95,2 24,1273 65,8175 SE0820322 SikÃ ¶ren * 170,9 22,6398 65,7728 SE0820323 BergÃ ¶fjÃ ¤rden * 751,3 22,7115 65,7097 SE0820324 HÃ ¤stholmen * 32,2 22,2830 65,4899 SE0820327 Kalix yttre skÃ ¤rgÃ ¥rd * 9 296,4 23,3931 65,6837 SE0820329 Patta Peken * 1 891,6 21,9430 65,3082 SE0820330 VargÃ ¶draget * 353,7 21,7163 65,2494 SE0820332 HolsterÃ ¶rarna * 140,3 22,7194 65,7556 SE0820333 Tervajoki * 75,8 23,1255 67,3483 SE0820335 Stora VÃ ¤nsberget * 567,4 22,1481 66,5015 SE0820336 Vaimisberget * 54,9 22,7281 66,3108 SE0820337 Ranesvare * 3 776,3 20,7639 66,6691 SE0820340 Manalainen * 732,1 23,0575 67,6393 SE0820400 Vasikkavuoma * 199,5 23,1982 67,2274 SE0820403 Ytterberget * 5,7 22,7806 66,5212 SE0820404 Rislandet * 3,2 22,0486 66,7043 SE0820405 PÃ ¤Ã ¤jÃ ¤rvi * 7,2 23,4993 67,0128 SE0820406 Annelund * 5,7 20,7112 66,3387 SE0820407 BjÃ ¤ssberget * 3,1 21,6768 65,7518 SE0820408 BrÃ ¤nntjÃ ¤rn * 0,77 21,0085 65,6069 SE0820409 PalojÃ ¤rvi * 3,9 23,8631 65,8225 SE0820410 HukkajÃ ¤rvi * 3 23,1200 66,3257 SE0820411 Kanisberget 1,1 20,9282 65,6424 SE0820412 Karijoki 2,7 22,6537 66,8052 SE0820413 StortjÃ ¤rnen * 1,8 20,9127 65,7000 SE0820414 NÃ ¤smyran * 4 22,9799 65,7900 SE0820415 Palo-Tervasvaara * 3,3 21,0332 67,5521 SE0820416 SÃ ¶rbyn 5,3 21,6636 66,0537 SE0820417 Understberget * 4,8 21,5836 65,7878 SE0820418 Ã sterby * 4 21,0527 66,0170 SE0820419 KlusÃ ¥n * 2,4 20,8055 66,1200 SE0820420 KÃ ¤lsberget * 3,3 21,0702 65,6376 SE0820421 LapptrÃ ¤sket * 3,1 19,6279 65,3100 SE0820430 Torne och Kalix Ã ¤lvsystem 176 092,3 20,9884 67,7214 SE0820431 RÃ ¥neÃ ¤lven 15 633,6 21,5402 66,2782 SE0820432 ByskeÃ ¤lven 16 772,2 19,1829 65,6172 SE0820433 Ã byÃ ¤lven 7 140,9 19,9010 65,5806 SE0820434 PiteÃ ¤lven 52 486 18,9306 66,1821 SE0820450 Backen * 0,5 21,5208 65,5149 SE0820452 SkrakahÃ ¤llan * 1,4 22,6192 65,5870 SE0820454 Persbacka 1,4 20,2093 66,5475 SE0820455 AbborrtrÃ ¤sk 4,7 20,3466 67,0856 SE0820456 Skatabryggan * 23,1 22,2444 65,6317 SE0820457 Forshed 1,1 22,1894 66,1659 SE0820458 Kuldholmen 7,1 22,8433 66,3599 SE0820461 RuokojÃ ¤rvi * 3,7 22,2235 67,3271 SE0820462 Hanhinvittikko 2,5 23,4817 66,4510 SE0820463 KÃ ¤llgÃ ¥rden * 9,3 21,9836 65,8202 SE0820465 SkÃ ¤ret 7,2 21,8038 65,5381 SE0820466 LiviÃ ¶joki 1,3 23,1084 67,2331 SE0820467 Maalari * 1,9 23,1714 67,2531 SE0820468 Fligget 1,4 21,7498 66,1750 SE0820470 PyrÃ ¶eÃ ¤noja * 3,7 23,6405 67,3555 SE0820471 Heikkamavuoma 21 21,2300 67,3306 SE0820555 Tolikheden-Karkberget * 196,7 20,9513 66,4124 SE0820613 LustgÃ ¥rden * 287,7 21,4260 65,5493 SE0820614 Stormyran * 1 988,5 20,3502 66,0539 SE0820615 Rappomyran * 3 030,9 20,9494 66,3736 SE0820616 PÃ ¤ivÃ ¤vuoma * 2 758,8 21,1940 66,6521 SE0820617 VÃ ¤nnijÃ ¤nkkÃ ¤ * 948,2 23,2055 67,3114 SE0820618 Tervavuoma * 5 771 22,8767 67,4484 SE0820624 Alterberget * 49,7 21,9745 65,5732 SE0820626 RenskinnskÃ ¶len * 107,2 21,6757 66,0245 SE0820627 ForstjÃ ¤rnberget * 82,1 21,2408 65,5410 SE0820628 HÃ ¤lltrÃ ¤skskogen * 8,2 21,3970 65,5879 SE0820629 BondÃ ¶fjÃ ¤rden * 2 955,8 21,6950 65,1399 SE0820631 VargÃ ¶n * 1 493,5 21,7882 65,2708 SE0820701 Storgrundet * 12 22,6352 65,9034 SE0820702 SÃ ¤ivis 0,26 23,6737 65,8325 SE0820703 Kraaseli-SelkÃ ¤kari * 6,7 24,1328 65,8053 SE0820704 RÃ ¥nefjÃ ¤rden * 5 703,3 22,4288 65,8194 SE0820705 Tetberget * 5,8 21,6033 65,4289 SE0820706 Timmerberget * 3,8 21,9769 65,7706 SE0820707 BrÃ ¤nntrÃ ¤sket 3,3 23,5325 65,9602 SE0820708 Bombmurkleskogen * 20,7 20,3805 66,6513 SE0820709 Vuonoviken * 4 24,0353 65,8165 SE0820710 Kraaseli * 29,4 24,1069 65,7926 SE0820711 SvensbyfjÃ ¤rden 2,2 21,4018 65,3140 SE0820712 Riekkola * 10,9 24,1139 65,8124 SE0820713 Haparanda hamn * 1,2 23,9043 65,7699 SE0820715 Kurkkionvuoma * 549,9 22,1610 67,4132 SE0820716 Kahtovuoma * 471,3 23,4125 68,0297 SE0820717 Ripakaisenvuoma * 2 864,9 21,8604 67,8196 SE0820718 StorÃ ¶n * 37,7 23,1308 65,7285 SE0820719 Aspberget * 392,9 20,5768 66,3117 SE0820720 Tapmokberget * 201,7 20,6777 66,3515 SE0820721 BjÃ ¶rkberget * 257,3 20,2671 66,3831 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 671,7 19,5851 66,8931 SE0820723 StrÃ ¥kanÃ ¤sberget * 149,7 23,0096 65,8423 SE0820724 MalÃ ¶ren * 181 23,5536 65,5252 SE0820725 Andersviksravinerna * 105 20,7189 66,4050 SE0820726 Kuoukaravinerna sÃ ¶dra * 10,2 20,4976 66,5552 SE0820727 Kuoukaravinerna norra * 5,5 20,4912 66,5597 SE0820728 GÃ ¶rjeÃ ¥n 663,7 20,1715 66,4132 SE0820729 Floxen * 67,3 21,2236 65,5630 SE0820730 FognÃ ¤stjÃ ¤rn 0,91 22,3274 65,8760 SE0820731 RÃ ¤vaberget * 6,1 22,3662 65,9030 SE0820732 Timmerberget sÃ ¶dra * 3,6 21,9861 65,7610 SE0820733 Finnberget * 4,2 23,5829 65,8034 SE0820734 Sarvenkataja * 67,2 24,1440 65,6205 SE0820735 Stora Hepokari * 185,2 24,0301 65,6076 SE0820736 UrstjÃ ¤rnbÃ ¤cken * 1 063,1 20,9077 66,0081 SE0820737 LaisÃ ¤lven 11 063,9 16,7981 66,1347 SE0820740 Gallejaur * 14,6 19,4762 65,1859 SE0820741 Austi 37 24,1379 65,6802 SE0820742 EnskÃ ¤r 41,9 23,9812 65,6609 SE0820743 Huitori 87,6 24,0667 65,6341 SE0820744 Kataja 65,7 24,1515 65,7064 SE0820745 Klaus 12,9 24,1139 65,7179 SE0820746 Stora HamnskÃ ¤r 30,3 24,1142 65,7001 SE0820747 Tantamanni 43,2 23,9108 65,6076 SE0820748 Tervaletto 42,4 24,0965 65,6810 SE0820749 TÃ ¶yrÃ ¤ 16,5 24,0445 65,6110 SE0820750 Ã imÃ ¤ 15,8 24,0284 65,6682 SE0820751 Marakallen 5 983,5 22,5761 65,2554